TABLE OF CONTENTS

Exhibit 10.20

EXECUTION VERSION

 

 

 

ABL CREDIT AGREEMENT

dated as of

August 13, 2018

among

FBM ALPHA LLC,

as Holdings,

FOUNDATION BUILDING MATERIALS HOLDING COMPANY LLC,

as the Lead Borrower,

THE ADDITIONAL US BORROWERS PARTY HERETO,

THE CANADIAN BORROWERS PARTY HERETO,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GOLDMAN SACHS BANK USA,

RBC CAPITAL MARKETS1,

and

SUNTRUST ROBINSON HUMPHREY,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

1 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page  

Section 1.

 

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Other Definitional Provisions

     67  

1.3

 

Classification of Loans and Borrowings

     68  

1.4

 

[Reserved]

     68  

1.5

 

Accounting Terms: GAAP

     68  

1.6

 

Pro Forma Calculations

     69  

1.7

 

Classification of Permitted Items

     70  

1.8

 

Limited Condition Transaction Provisions

     70  

1.9

 

Rounding

     71  

1.10

 

Currency Equivalents Generally

     71  

1.11

 

Certain Calculations under this Agreement

     72  

1.12

 

LIBOR/CDOR Discontinuation

     72  

Section 2.

 

AMOUNT AND TERMS OF COMMITMENTS

     73  

2.1

 

Revolving Credit Commitments

     73  

2.2

 

Loans and Borrowings

     75  

2.3

 

Requests for Revolving Credit Borrowing or FILO Borrowing

     76  

2.4

 

Letters of Credit

     77  

2.5

 

Funding of Borrowings

     85  

2.6

 

Interest Elections

     85  

2.7

 

Termination and Reduction of Commitments

     87  

2.8

 

Repayment of Loans; Evidence of Debt

     87  

2.9

 

Prepayment of Loans

     88  

2.10

 

Facility Fees

     89  

2.11

 

Mandatory Prepayments

     91  

2.12

 

Interest

     91  

2.13

 

Alternate Rate of Interest

     92  

2.14

 

Increased Costs

     93  

2.15

 

Break Funding Payments

     94  

2.16

 

Taxes

     95  

2.17

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs; Application of
Proceeds

     99  

2.18

 

Mitigation Obligations: Replacement of Lenders

     103  

2.19

 

Defaulting Lenders

     105  

2.20

 

Incremental Facilities

     107  

2.21

 

Cash Management

     110  

2.22

 

Extensions of Revolving Credit Commitments

     111  

2.23

 

Swingline Loans

     113  

Section 3.

 

REPRESENTATIONS AND WARRANTIES

     117  

3.1

 

Financial Condition

     118  

3.2

 

No Change

     118  

3.3

 

Corporate Existence; Compliance with Law

     118  

3.4

 

Organizational Power: Authorization: Enforceable Obligations

     118  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.5

 

No Legal Bar

     118  

3.6

 

No Material Litigation

     119  

3.7

 

Ownership of Property; Liens; Insurance

     119  

3.8

 

Intellectual Property

     119  

3.9

 

Taxes

     119  

3.10

 

Federal Reserve Board Regulations

     119  

3.11

 

ERISA; Canadian Pension Plans

     119  

3.12

 

Investment Company Act

     120  

3.13

 

Restricted Subsidiaries

     120  

3.14

 

Use of Proceeds

     121  

3.15

 

Environmental Matters

     121  

3.16

 

Accuracy of Information, Etc.

     121  

3.17

 

Security Documents

     122  

3.18

 

Solvency

     122  

3.19

 

Sanctions; Anti-Bribery Laws; Anti-Terrorism, Money Laundering and Corruption
Laws

     122  

3.20

 

Labor Matters

     123  

3.21

 

Borrowing Base Certificates

     123  

3.22

 

Beneficial Ownership. As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects

     123  

Section 4.

 

CONDITIONS PRECEDENT

     123  

4.1

 

Conditions to Closing Date

     123  

4.2

 

Conditions to Each Post-Closing Extension of Credit

     125  

Section 5.

 

AFFIRMATIVE COVENANTS

     126  

5.1

 

Financial Statements

     126  

5.2

 

Certificates: Other Information

     128  

5.3

 

Payment of Obligations

     129  

5.4

 

Conduct of Business and Maintenance of Existence

     130  

5.5

 

Maintenance of Property: Insurance

     130  

5.6

 

Inspection of Property; Books and Records; Discussions

     130  

5.7

 

Notices

     131  

5.8

 

Environmental Laws

     131  

5.9

 

Additional Collateral, Etc.

     131  

5.10

 

Use of Proceeds

     133  

5.11

 

Further Assurances

     133  

5.12

 

Canadian Pension Plans

     133  

5.13

 

Designation of Subsidiaries

     134  

5.14

 

Post-Closing Matters

     134  

5.15

 

Limitation on Lines of Business

     134  

5.16

 

Changes in Fiscal Periods

     134  

5.17

 

Qualifying Equipment

     134  

Section 6.

 

NEGATIVE COVENANTS

     135  

6.1

 

Financial Covenant

     135  

6.2

 

Limitation on Indebtedness

     135  

6.3

 

Limitation on Liens

     141  

6.4

 

Limitation on Fundamental Changes

     148  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.5

 

Limitation on Disposition of Property

     148  

6.6

 

Limitation on Restricted Payments

     150  

6.7

 

Limitation on Investments

     153  

6.8

 

Limitation on Optional Payments of Covered Debt Instruments

     157  

6.9

 

Limitation on Transactions with Affiliates

     157  

6.10

 

Limitation on Negative Pledge Clauses

     159  

6.11

 

Limitation on Restrictions on Restricted Subsidiary Distributions

     161  

6.12

 

Limitation on Activities of Holdings and Intermediate Parents

     162  

Section 7.

 

EVENTS OF DEFAULT

     163  

7.1

 

Events of Default

     163  

7.2

 

Right to Cure

     167  

Section 8.

 

THE ADMINISTRATIVE AGENT

     168  

8.1

 

Appointment

     168  

8.2

 

Delegation of Duties

     168  

8.3

 

Exculpatory Provisions

     169  

8.4

 

Reliance by the Administrative Agent

     169  

8.5

 

Notice of Default

     169  

8.6

 

Non-Reliance on the Administrative Agent and Other Lenders

     170  

8.7

 

Indemnification

     170  

8.8

 

Agent in Its Individual Capacity

     170  

8.9

 

Successor Administrative Agent

     171  

8.10

 

Lead Borrower as Borrower Representative

     171  

8.11

 

Arrangers

     172  

8.12

 

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     172  

8.13

 

Certain ERISA Matters

     172  

Section 9.

 

MISCELLANEOUS

     174  

9.1

 

Notices

     174  

9.2

 

Waivers; Amendments

     177  

9.3

 

Expenses; Indemnity; Damage Waiver

     180  

9.4

 

Successors and Assigns

     182  

9.5

 

Survival

     186  

9.6

 

Counterparts; Integration; Effectiveness

     186  

9.7

 

Severability

     187  

9.8

 

Right of Setoff

     187  

9.9

 

Governing Law; Jurisdiction; Consent to Service of Process

     187  

9.10

 

WAIVER OF JURY TRIAL

     188  

9.11

 

Headings

     188  

9.12

 

Confidentiality

     188  

9.13

 

PATRIOT Act; Canadian Anti-Money Laundering

     189  

9.14

 

Release of Liens and Guarantees; Secured Parties

     190  

9.15

 

No Fiduciary Duty

     191  

9.16

 

Interest Rate Limitation

     192  

9.17

 

Intercreditor Agreements

     192  

9.18

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     192  

9.19

 

Judgment Currency

     193  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.20

 

Collateral or Margin Posted Under Hedge Agreements

     193  

Section 10.

 

ADDITIONAL LOAN PARTIES AND OBLIGATIONS

     194  

10.1

 

Additional Borrowers

     194  

10.2

 

Discretionary Guarantors

     194  

 

SCHEDULES:

I.

 

Consolidated EBITDA Adjustments

2.1

 

Lenders

2.4(a)

 

Existing Letters of Credit

3.4

 

Consents, Authorizations, Filings and Notices

3.13(a)

 

Restricted Subsidiaries

3.13(b)

 

Unrestricted Subsidiaries

5.14

 

Post-Closing Matters

5.17

 

Qualifying Equipment Locations

6.2(d)

 

Existing Indebtedness

6.3(f)

 

Existing Liens

6.7(c)

 

Existing Investments

6.9(b)

 

Existing Affiliate Transactions

6.10

 

Existing Negative Pledges

EXHIBITS:

A-1

 

Form of US Guarantee and Collateral Agreement

A-2

 

Form of Canadian Collateral Agreement

B

 

Form of Compliance Certificate

C

 

Form of Closing Certificate

D

 

Form of Perfection Certificate

E

 

Form of Assignment and Assumption

F

 

Form of ABL Intercreditor Agreement

G-1

 

Form of Revolving Credit Note

G-2

 

Form of Swingline Note

H-1 - H-4

 

Forms of US Tax Compliance Certificates

I-1

 

Form of Borrowing Request

I-2

 

Form of Interest Election Request

I-3

 

Form of Notice of Prepayment

J

 

Form of Solvency Certificate

K-1

 

Form of Notice of Additional Borrower

K-2

 

Form of Notice of Additional Guarantor

L

 

Form of Borrowing Base Certificate

M

 

Form of Collateral Access Agreement

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ABL CREDIT AGREEMENT, dated as of August 13, 2018, among FBM ALPHA LLC, a
Delaware limited liability company (“Holdings”), FOUNDATION BUILDING MATERIALS
HOLDING COMPANY LLC, a Delaware limited liability company (the “Lead Borrower”),
the Additional US Borrowers (as defined herein) party to this Agreement, the
Canadian Borrowers (as defined herein) party to this Agreement (together with
the Lead Borrower and Additional US Borrowers, “Borrowers”, and each, a
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement as lenders and as issuing banks, and BANK
OF AMERICA, N.A., as administrative agent and collateral agent (together with
its successors and permitted assigns in such capacity, the “Administrative
Agent”).

PRELIMINARY STATEMENTS

The Lead Borrower has requested that, substantially simultaneously with the
consummation of the Refinancing, (i) the Lenders hereunder extend credit to the
Lead Borrower and the other Borrowers from time to time on or after the Closing
Date in accordance with the Revolving Credit Commitments in an initial aggregate
principal amount of up to $400.0 million pursuant to this Agreement and
(ii) certain other lenders extend credit to the Lead Borrower in the form of
Term Loans on the Closing Date in an initial aggregate principal amount of up to
$450.0 million pursuant to the Term Loan Credit Agreement.

On the Closing Date, the proceeds of the Loans that are drawn on the Closing
Date, together with (i) the proceeds of the Term Loans and (ii) certain of the
cash on the balance sheet of the Lead Borrower, will be used (A) to consummate
the Refinancing, (B) to consummate the other Transactions, (C) to pay the
Transaction Costs and (D) for other purposes permitted hereunder.

The Lenders have indicated their willingness to extend credit on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

SECTION 1.    DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“30-Day Excess Availability”: on a given date, the quotient obtained by dividing
(a) the sum of each day’s Specified Excess Availability during the thirty
(30) consecutive day period immediately preceding such date by (b) thirty (30).

“ABL Intercreditor Agreement”: the Intercreditor Agreement, dated as of the
Closing Date, and substantially in the form of Exhibit F hereto, among the
Administrative Agent, the Term Loan Administrative Agent, and any other Senior
Representatives or other Persons from time to time party thereto, and
acknowledged by Holdings, the Lead Borrower and the other Guarantors party
thereto from time to time, and which shall also include any replacement
intercreditor agreement entered into in accordance with the terms hereof.

“ABL Priority Collateral”: as defined in the ABL Intercreditor Agreement. In
addition, all assets of the Canadian Loan Parties of the type constituting “ABL
Priority Collateral” in the ABL Intercreditor Agreement shall constitute ABL
Priority Collateral for purposes hereof and the other Loan Documents.

“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to, (a) solely with respect to US Revolving Credit
Loans, the Alternate Base Rate, or (b) solely with respect to Canadian Revolving
Credit Loans: (i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Canadian Base Rate, in the case of ABR Loans denominated in US Dollars, or
(ii) the Canadian Prime Rate, in the case of ABR Loans denominated in Canadian
Dollars.

“Account”: an “account” as such term is defined in Article 9 of the UCC or the
PPSA, as applicable, and any and all supporting obligations in respect thereof.

“Account Debtor”: each Person who is obligated on an Account.

“Accounting Change”: as defined in Section 1.5.

“Acquired Asset Borrowing Base”: the US Acquired Asset Borrowing Base plus the
Canadian Acquired Asset Borrowing Base.

“Additional Borrower”: each Wholly Owned Subsidiary of the Lead Borrower set
forth on the signature pages hereto as an Additional US Borrower or a Canadian
Borrower and any Person that is added as an additional Borrower hereunder with
respect to any Revolving Credit Facility in accordance with the provisions set
forth in Section 10.1.

“Additional Lenders”: any Eligible Assignee that extends commitments under the
Revolving Credit Facilities pursuant to Section 2.20.

“Additional US Borrower”: each Domestic Subsidiary that is a Wholly Owned
Subsidiary of the Lead Borrower set forth on the signature pages hereto as an
Additional US Borrower and any other Additional Borrower that is a Domestic
Subsidiary.

“Adjusted LIBO Rate”: with respect to any Fixed Rate Borrowing for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided, that the Adjusted
LIBO Rate shall in no event be less than 0.00%.

“Administrative Agent”: as defined in the preamble hereto.

“Administrative Agent Deposit Account”: as defined in Section 2.21(c).

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agent Advance”: as defined in Section 2.1(d).

“Agent Advance Period”: as defined in Section 2.1(d).

“Agent Indemnitee”: as defined in Section 8.7.

“Aggregate Borrowing Base”: at any time, the US Borrowing Base at such time plus
the Canadian Borrowing Base at such time.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Aggregate Exposure”: with respect to any Lender at any time, the sum of (a) the
aggregate principal amount of all Revolving Credit Loans of such Lender then
outstanding plus (b) the LC Exposure of such Lender at such time.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure (including
its share of unfunded Agent Advances) at such time to the Aggregate Exposure of
all Lenders at such time.

“Agreement”: this ABL Credit Agreement.

“Alternate Base Rate”: for any day a fluctuating rate per annum equal to the
greatest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Adjusted LIBO Rate that would be
calculated as of such day (or, if such day is not a Business Day, as of the next
preceding Business Day) in respect of a proposed Fixed Rate Loan with a
one-month Interest Period plus 1.00%; provided that the Alternate Base Rate
shall, in no event, be less than 0.00%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Rate or the Adjusted LIBO Rate for
any reason, the Alternate Base Rate shall be determined without regard to clause
(a) or (c), as the case may be, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the prime rate, the Federal Funds Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the prime rate, the Federal Funds Rate or the Adjusted LIBO
Rate, respectively.

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction to
the extent applicable to Holdings, the Borrowers or any of their respective
Subsidiaries from time to time concerning or relating to bribery, corruption or
money laundering, including without limitation the FCPA.

“Anticipated Cure Deadline”: as defined in Section 7.2(a).

“Applicable Margin”: initially a rate per annum equal to in the case of Loans
maintained as (A) ABR Loans, 0.50%, and (B) Fixed Rate Loans, 1.50% until the
date of the delivery of the first Quarterly Pricing Certificate in accordance
with the first sentence of the following paragraph (each, a “Start Date”),
commencing with the Quarterly Pricing Certificate delivered with respect to the
first full fiscal quarter ending after the Closing Date. From and after the
first Start Date to and including the applicable End Date described below, the
Applicable Margins for such Type of Loans shall be those set forth below
opposite the Historical Excess Availability indicated to have been achieved in
any certificate delivered in accordance with the first sentence of the following
paragraph:

 

Level

  

Historical Excess Availability:

   Applicable Margin
for
Fixed Rate Loans:     Applicable
Margin for
ABR Loans:  

I

  

Equal to or greater than 66 2⁄3%

     1.25 %      0.25 % 

II

  

Less than 66 2⁄3% and equal to or greater than 33 1⁄3%

     1.50 %      0.50 % 

III

  

Less than 33 1⁄3%

     1.75 %      0.75 % 

Without duplication of the rate set forth in Section 2.12(a), the “Applicable
Margin” with respect to FILO Loans shall be 0.50% per annum higher than the
amounts set forth above for the applicable period then in effect, as more fully
described in Section 2.12(a).

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Historical Excess Availability used in a determination of the Applicable
Margins shall be determined based on the delivery of a certificate of a
Responsible Officer of the Lead Borrower (each, a “Quarterly Pricing
Certificate”) to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 15 Business Days after the last day
of any fiscal quarter, which Quarterly Pricing Certificate shall set forth the
calculation of the Historical Excess Availability as at the last day of the
fiscal quarter ended immediately prior to the relevant Start Date. The
Applicable Margins so determined shall apply, except as set forth in the
succeeding sentence, from and including the relevant Start Date to but excluding
the earlier of (x) the date on which the next Quarterly Pricing Certificate is
delivered to the Administrative Agent and (y) the date which is 15 Business Days
following the last day of the fiscal quarter in which the previous Start Date
occurred (such earlier date, the “End Date”), at which time, if no Quarterly
Pricing Certificate has been delivered to the Administrative Agent (and thus
commencing a new Start Date), the Applicable Margins shall be those that
correspond to a Historical Excess Availability at Level III above (such
Applicable Margins as so determined, the “Highest Applicable Margins”) and the
Highest Applicable Margins shall apply until a Quarterly Pricing Certificate is
delivered to the Administrative Agent (and thus commencing a new Start Date).
Notwithstanding anything to the contrary contained above in this definition,
(i) the Applicable Margins shall be the Highest Applicable Margins at all times
during which there shall exist any Event of Default, (ii) at all times prior to
the date of delivery of the first Quarterly Pricing Certificate following the
completion of a field examination and inventory appraisal in accordance with
Section 5.2, and delivery of a Borrowing Base Certificate based on such field
examination and inventory appraisal, the Applicable Margins shall be maintained
at Level II above, (iii) from and after the most recent Incremental Facility
Closing Date for any Incremental Facility Amendment pursuant to which the
Applicable Margins have been increased above the Applicable Margins in effect
immediately prior to such Incremental Facility Closing Date, the Applicable
Margins shall be increased to those respective percentages per annum set forth
in the applicable Incremental Facility Amendment and (iv) from and after any
Extension, with respect to any Extended Revolving Credit Commitments, the
Applicable Margins specified for such Extended Revolving Credit Commitments
shall be those specified in the applicable definitive documentation therefor.

“Applicable Percentage”: the US Percentage or the Canadian Percentage, as
applicable.

“Approved Currency”: each of US Dollars and Canadian Dollars.

“Approved Fund”: any Person (other than a natural Person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit as its primary activity and that is administered or managed by (a) a
Lender, (b) an Affiliate or branch of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

“Arrangers”: the collective reference to Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof),
Goldman Sachs Bank USA, RBC Capital Markets and SunTrust Robinson Humphrey, as
joint lead arrangers and joint bookrunners for the Revolving Credit Facility.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent and the Lead
Borrower.

“Attributable Indebtedness”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a
rate equivalent to the Lead Borrower’s then current weighted average cost of
funds for borrowed money as at the time of determination, compounded on a
semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Auto Renewal Letter of Credit”: as defined in Section 2.4(c).

“Availability Period”: the period from and including, the Closing Date to but
excluding the earlier of the Maturity Date and the date of termination of the
Revolving Credit Commitments.

“Average Revolving Credit Facility Balance”: for any period for any Facility,
the amount obtained by dividing the Total Revolving Credit Exposure for such
Facility at the end of each day for the period in question by the number of days
in such period.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America”: Bank of America, N.A. (where applicable, acting through its
Canadian branch).

“Bankruptcy Code”: Title 11 of the United States Code (11 U.S.C. § 101, et
seq.).

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding or a corporate statutory arrangement
proceeding having similar effect, is subject to, or any Person that directly or
indirectly controls such Person is subject to, a forced liquidation, or has had
a receiver, interim receiver, receiver and manager, conservator, trustee,
administrator, custodian, monitor, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it or any substantial part of its assets, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided, that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
so long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or Canada
or from the enforcement of judgments or writs of attachment on its assets or
permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code that is subject to Section 4975 of the Code or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).

“Board of Directors”: with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company or unlimited liability company, the board of managers
of such Person or, if there is none, the Board of Directors of the managing
member of such Person, (iii) in the case of any partnership, the Board of
Directors of the general partner of such Person, (iv) in any other case,

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the functional equivalent of the foregoing, and (v) in the case of any Person
organized under the laws of a jurisdiction other than the United States, any
State thereof or the District of Columbia, the foreign equivalent of any of the
foregoing.

“Borrower” and “Borrowers”: as defined in the preamble.

“Borrower Materials”: as defined in Section 9.1.

“Borrowing”: Loans of the same Class, Type and currency, made, converted or
continued on the same date and, in the case of Fixed Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Base”: the US Borrowing Base, the Canadian Borrowing Base, the FILO
Borrowing Base or the Aggregate Borrowing Base, as applicable. For the avoidance
of doubt, in the case of any Permitted Acquisition, the Borrowing Base shall
include amounts attributable to the target or assets acquired in such Permitted
Acquisition to the extent set forth in the definitions of US Borrowing Base,
Canadian Borrowing Base and Aggregate Borrowing Base and subject to the limits
of the Acquired Asset Borrowing Base to the extent applicable.

“Borrowing Base Certificate”: as defined in Section 5.2(c).

“Borrowing Request”: a request by a Borrower for a Borrowing, substantially in
the form of Exhibit I-1 or such other form as shall be approved by the
Administrative Agent.

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or Toronto, Ontario are authorized or required
by law to remain closed; provided, that, when used in connection with a LIBO
Rate Loan, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in US Dollar deposits in the London interbank market.

“Canadian ABL Sublimit”: $75.0 million as such amount may be increased from time
to time in accordance with Section 2.20.

“Canadian Acquired Asset Borrowing Base”: as defined in the definition of
Canadian Borrowing Base.

“Canadian Anti-Money Laundering Laws”: (as the context requires) (i) the
Criminal Code (Canada), the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), including any guidelines or orders thereunder, the
Special Economic Measures Act (Canada), Resolutions Implementing the United
Nations Resolution on the Suppression of Terrorism, United Nations Al-Qaida and
Taliban Regulations, or (ii) any other applicable anti-money laundering,
anti-terrorist financing, sanction and “know your client” laws of Canada.

“Canadian Base Rate”: for any day, a fluctuating rate per annum equal to the
greatest of (a) the per annum rate of interest designated by Bank of America,
N.A. (acting through its Canada branch) from time to time as its base rate for
commercial loans made by it in Dollars, which rate is based on various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate; (b) the Federal Funds Rate for such day,
plus  1⁄2 of 1.00%; and (c) the LIBO Rate for a 30 day interest period as of
such day, plus 1.00%; provided, that in no event shall the Canadian Base Rate be
less than zero. Any change in such rate shall take effect at the opening of
business on the applicable Business Day.

“Canadian Borrowers”: each Canadian Subsidiary of the Lead Borrower set forth on
the signature pages hereto as a Canadian Borrower and any other Additional
Borrower that is a Canadian Subsidiary.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Canadian Borrowing Base”: as of any date of calculation, the amount calculated
as the “Canadian Borrowing Base” pursuant to the Borrowing Base Certificate most
recently delivered to the Administrative Agent in accordance with Section 5.2(c)
(but as modified as provided below in this definition), equal to, without
duplication, the sum of:

(a)    85.0% of the US Dollar Equivalent of the book value of Eligible Trade
Accounts of each Canadian Loan Party; plus

(b)    90.0% of the US Dollar Equivalent of the book value of Eligible Credit
Card Accounts of each Canadian Loan Party; plus

(c)    the lesser of (i) 75.0% of the US Dollar Equivalent of the Value of
Eligible Inventory of each Canadian Loan Party and (ii) 85.0% of the US Dollar
Equivalent of the NOLV of Eligible Inventory for each Canadian Loan Party; plus

(d)    the lesser of (i) 85.0% of the US Dollar Equivalent of the NOLV of
Eligible Qualifying Equipment of each Canadian Loan Party and (ii) the amount
obtained by multiplying (A) the amount obtained by dividing (x) the amount set
forth in clause (i) above by (y) the net book value of all Eligible Qualifying
Equipment of each Canadian Loan Party as of the most recent annual appraisal
received by the Administrative Agent, by (B) the Qualifying Equipment Net Book
Value Amount of Eligible Qualifying Equipment of each Canadian Loan Party;
provided that the amounts contributed to the Canadian Borrowing Base pursuant to
this clause (d) and the US Borrowing Base pursuant to the clause (d) of the
definition of “US Borrowing Base” shall not, in the aggregate, exceed the lesser
of (A) $50.0 million and (B) 15.0% of the Line Cap; plus

(e)    100% of the US Dollar Equivalent of the Eligible Cash of each Canadian
Loan Party; minus

(f)    the Eligible Reserves on the Canadian Borrowing Base.

Notwithstanding the foregoing, any Eligible Inventory (including inventory in
transit) and Eligible Trade Accounts (i) acquired by any Canadian Loan Party in
a Permitted Acquisition or (ii) of any Person that becomes a Canadian Loan Party
in connection with such Permitted Acquisition, in each case, subject to a first
priority Lien in favor of the Administrative Agent (subject to first Priority
Priming Liens), may be immediately included in a Borrowing Base Certificate
delivered by the Lead Borrower in an amount equal to 50.0% of the book value
thereof as set forth in the consolidated balance sheet of the relevant acquired
entities or sellers (in the case of an asset acquisition) for the most recently
ended fiscal quarter of the Canadian Loan Parties for which financial statements
have been delivered pursuant to Section 5.1(a) or (b), and applying eligibility
and reserve criteria consistent with those applied to the calculation of the
Canadian Borrowing Base (other than eligibility and reserve criteria based in
whole or in part upon the absence of a field examination or inventory
appraisal), until the completion by the Administrative Agent of a reasonably
satisfactory field examination and inventory appraisal in respect thereof;
provided, however, if the acquired Eligible Inventory and Eligible Trade
Accounts so included in the Canadian Borrowing Base would not increase the
Aggregate Borrowing Base by more than $25.0 million, then such acquired Eligible
Inventory and Eligible Trade Accounts, which are similar in type and nature to
the Eligible Inventory and Eligible Trade Accounts otherwise included in the
Canadian Borrowing Base, may be immediately included in the Canadian Borrowing
Base, and applying eligibility and reserve criteria consistent with, those
applied to the calculation of the Canadian Borrowing Base, until the completion
by the Administrative Agent of a reasonably satisfactory field examination and
inventory appraisal in respect thereof (the “Canadian Acquired Asset Borrowing
Base”). To the extent that the Administrative Agent has not completed, at the
Lead Borrower’s expense, a field examination and inventory appraisal reasonably
satisfactory to the Administrative Agent within 90 days of the acquisition of
such Eligible Inventory and Eligible Trade Accounts (or such longer period as
the Administrative Agent may reasonably agree) such Eligible Inventory and
Eligible Trade Accounts will cease to be eligible for inclusion in the Canadian
Borrowing Base.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Administrative Agent shall have the right (but not the obligation) to review
such computations and if the Administrative Agent shall have reasonably
determined in good faith in its Permitted Discretion that such computations have
not been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors.

“Canadian Cash Management Obligations”: obligations owed by any Canadian Loan
Party to any Qualified Counterparty in respect of or in connection with Cash
Management Services and designated by such Qualified Counterparty and the Lead
Borrower in writing to the Administrative Agent as a “Cash Management
Obligation”.

“Canadian Collateral”: the Collateral owned by (or, in the event such Collateral
has been foreclosed upon, immediately prior to such foreclosure that was owned
by) a Canadian Loan Party.

“Canadian Defined Benefit Plan” means any Canadian Pension Plan that is a
“registered pension plan” as defined in subsection 248(1) of the ITA and which
contains a “defined benefit provision” as defined in subsection 147.1(1) of the
ITA, whether existing on the Closing Date or which would be considered a
Canadian Defined Benefit Plan if assumed, adopted or otherwise participated in
or contributed to by a Group Member for its employees or former employees in
Canada thereafter.

“Canadian Dollars”: dollars in lawful currency of Canada.

“Canadian Guarantee and Collateral Agreements”: each of (i) the Canadian ABL
Guarantee and Collateral Agreement among each Canadian Loan Party and the
Administrative Agent, substantially in the form of Exhibit A-2 (the “Canadian
ABL Guarantee and Collateral Agreement”), and (ii) the US Guarantee and
Collateral Agreement as such agreement relates to the Canadian Loan Parties.

“Canadian Intercreditor Agreement” means the Intercreditor Agreement in
substantially the same form as the ABL Intercreditor Agreement, with such
modifications as mutually agreed between the Lead Borrower and the
Administrative Agent.

“Canadian IP Security Agreement”: the Canadian IP Security Agreement to be
executed by the Canadian Loan Parties party thereto from time to time with
respect to Intellectual Property of the Canadian Loan Parties registered in
Canada and the United States, as may be amended, restated, supplemented or
otherwise modified from time to time, in each case, in substantially the form of
Exhibit A to the Canadian ABL Guarantee and Collateral Agreement.

“Canadian LC Exposure”: as defined in the definition of “LC Exposure”.

“Canadian LC Sublimit”: $5.0 million, as such amount may be increased from time
to time in accordance with Section 2.20 or Section 9.2(f).

“Canadian Letter of Credit”: any Letter of Credit issued hereunder for the
account of a Canadian Borrower.

“Canadian Line Cap”: at any time, the lesser of (i) 100% (or, during an Agent
Advance Period, 110%) of the Canadian Borrowing Base at such time and (ii) the
Canadian ABL Sublimit in effect at such time.

“Canadian Loan Party”: any Canadian Borrower or Canadian Subsidiary Guarantor.

“Canadian Multiemployer Plan”: any Multiemployer Plan that is contributed to by
a Group Member in respect of its employees in Canada.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Canadian Obligations” all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether or not a claim
for post-filing or post-petition interest is allowed or allowable in such
proceeding) on the Canadian Revolving Credit Loans, all Canadian Swingline
Loans, all Canadian LC Exposure, all accrued and unpaid fees and all expenses,
Reimbursement Obligations, indemnities and all other advances to, debts,
liabilities and obligations of any Canadian Loan Party to any Lender, the
Administrative Agent, any Issuing Bank or any indemnified party arising under
the Loan Documents in respect of any Canadian Revolving Credit Loan, Canadian
Swingline Loan, Canadian Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute, contingent, due or to become due, now
existing or hereafter arising.

“Canadian Pension Event”: (a) the termination or partial termination of a
Canadian Defined Benefit Plan or (b) the institution of proceedings by any
Governmental Authority to terminate a Canadian Defined Benefit Plan in whole or
in part or have a replacement administrator or trustee appointed to administer a
Canadian Defined Benefit Plan, which notice or appointment of a trustee or
similar official is reasonably likely to result in the termination of such
Canadian Defined Benefit Plan.

“Canadian Pension Plans”: each pension, superannuation benefit or retirement
savings plan, arrangement or scheme including any pension plan, top-up pension
or supplemental pension, “registered retirement savings plan” (as defined in the
ITA), “registered pension plan” (as defined in the ITA) and “retirement
compensation arrangement” (as defined in the ITA) that is maintained or
contributed to by any Group Member for its employees or former employees in
Canada, but does not include the Canada Pension Plan or the Quebec Pension Plan
as maintained by the Government of Canada or the Province of Quebec or any
Canadian Multiemployer Plan.

“Canadian Percentage”: with respect to any Canadian Revolving Credit Lender, the
percentage of the total Canadian Revolving Credit Commitments represented by
such Lender’s Canadian Revolving Credit Commitment. If the Canadian Revolving
Credit Commitments have terminated or expired, the Canadian Percentages shall be
determined based upon the Canadian Revolving Credit Commitments most recently in
effect, giving effect to any assignments. The Canadian Percentage shall be
adjusted appropriately, as determined by the Administrative Agent, in accordance
with Section 2.19(c) to disregard the Canadian Revolving Credit Commitment of
Defaulting Lenders.

“Canadian Prime Rate”: for any day, a fluctuating rate per annum equal to the
highest of (i) the per annum rate of interest designated by Bank of America
(acting through its Canada branch) from time to time as its prime rate for
commercial loans made by it in Canada in Canadian Dollars, which rate is based
on various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate; or (ii) the CDOR Rate
for a one month interest period as of such day, plus 1.00% per annum; provided,
that in no event shall the Canadian Prime Rate be less than zero. Any change in
such rate shall take effect at the opening of business on the applicable
Business Day.

“Canadian Revolving Credit Borrowing”: a Borrowing comprised of Canadian
Revolving Credit Loans.

“Canadian Revolving Credit Commitments”: as to any Canadian Revolving Credit
Lender, the obligation of such Revolving Credit Lender, if any, to make Canadian
Revolving Credit Loans pursuant to Section 2.1(a), and to participate in
Canadian Letters of Credit pursuant to Section 2.4 and Canadian Swingline Loans
pursuant to Section 2.23, expressed as an amount representing the maximum
aggregate permitted amount of such Canadian Revolving Credit Lender’s Canadian
Revolving Credit Exposure hereunder, and in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “Canadian Revolving
Credit Commitment” opposite such Revolving Credit Lender’s name on Schedule 2.1,
or, as the case may be, in the Assignment and Assumption pursuant to which such
Canadian Revolving Credit Lender became a party hereto, in each case as the same
may be changed from time to time pursuant to the terms hereof.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Canadian Revolving Credit Exposure”: at any time, with respect to any Lender,
the sum of such Lender’s Canadian Revolving Credit Loans, participations in
Agent Advances to Canadian Borrowers, its LC Exposure in respect of Canadian
Letters of Credit and its Canadian Swingline Exposure at such time.

“Canadian Revolving Credit Facility”: as defined in the definition of the term
“Revolving Credit Facility”.

“Canadian Revolving Credit Lender”: a Revolving Credit Lender with a Canadian
Revolving Credit Commitment or that is a holder of Canadian Revolving Credit
Loans.

“Canadian Revolving Credit Loans”: as defined in Section 2.1(a).

“Canadian Secured Obligations” means all Canadian Obligations, together with
(a) all Canadian Cash Management Obligations and Other Canadian Cash Management
Obligations and (b) all Canadian Specified Hedge Agreements and Other Canadian
Specified Hedge Agreements; provided, that (i) obligations of Holdings or any
Restricted Subsidiary under, or in respect of, any Canadian Specified Hedge
Agreement, Other Canadian Specified Hedge Agreement, Canadian Cash Management
Obligations or Other Canadian Cash Management Obligations shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the Canadian Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement or any Security Document shall not require the consent of holders of
obligations under Canadian Specified Hedge Agreements, Other Canadian Specified
Hedge Agreements or holders of any Canadian Cash Management Obligations or Other
Canadian Cash Management Obligations. Notwithstanding the foregoing, the
“Canadian Secured Obligations” of any Loan Party shall not include any Excluded
Swap Obligation of such Loan Party.

“Canadian Secured Parties”: the Secured Parties holding the Canadian Secured
Obligations.

“Canadian Security Documents”: the collective reference to (a) the Canadian
Guarantee and Collateral Agreements, (b) the Canadian IP Security Agreement, and
(c) all other security documents governed by the laws of Canada or any province
or territory thereof hereafter delivered to the Administrative Agent granting a
Lien on any Property of any Loan Party to secure any Obligations.

“Canadian Specified Hedge Agreement”: any Hedge Agreement entered into or
assumed by any Canadian Loan Party and any Qualified Counterparty and designated
by such Qualified Counterparty and Holdings in writing to the Administrative
Agent as a “Specified Hedge Agreement”.

“Canadian Subsidiary”: any Subsidiary of the Lead Borrower organized or existing
under the laws of Canada or one of the provinces or territories of Canada.

“Canadian Subsidiary Guarantors”: each Canadian Subsidiary that is a Subsidiary
Guarantor.

“Canadian Swingline Exposure”: with respect to any Canadian Revolving Credit
Lender, at any time, such Canadian Revolving Credit Lender’s Applicable
Percentage of the Canadian Swingline Loans outstanding at such time.

“Canadian Swingline Lender”: Bank of America (acting through its Canada branch),
in its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan”: a Loan made by the Canadian Swingline Lender pursuant
to Section 2.23(b).

“Canadian Term Loans”: as defined in Section 6.2(dd).

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of, without duplication, all expenditures (whether paid in cash or
accrued as liabilities and including capitalized research and development costs
and capitalized software expenditures) of such Person during such period that,
in conformity with GAAP, are or are required to be included as additions to
property, plant or equipment on the consolidated balance sheet of such Person;
provided, however, that Capital Expenditures shall not include: (i) expenditures
to the extent they are made with (a) the proceeds from the issuance of Qualified
Capital Stock of the Lead Borrower or any direct or indirect parent company (to
the extent contributed to the Lead Borrower as common equity and other than any
Cure Amount) after the Closing Date or (b) proceeds of the issuance of Qualified
Capital Stock of, or a cash capital contribution to, the Lead Borrower after the
Closing Date; (ii) expenditures with proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged
or condemned assets, equipment or other property to the extent such expenditures
are made to replace or repair such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire, maintain, develop,
construct, improve, upgrade or repair assets or properties useful in the
business of the Lead Borrower and its Subsidiaries within 18 months of receipt
of such proceeds; (iii) interest capitalized during such period; (iv) (x)
expenditures that are accounted for as capital expenditures of such Person and
that actually are paid for by a third party (excluding the Lead Borrower and any
Subsidiary thereof) and for which neither of the Lead Borrower nor any
Subsidiary thereof has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period) and (y) expenditures that
are financed with tenant improvement allowances (or similar real estate
incentive programs); (v) the purchase price of equipment purchased during such
period to the extent the consideration therefor consists of any combination of
(a) used or surplus equipment traded in at the time of such purchase or (b) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business; (vi) investments in respect of a Permitted
Acquisition; or (vii) (x) the purchase of property, plant or equipment made
within 18 months of any asset sale to the extent purchased with the proceeds of
such asset sale and (y) with respect to any property, plant and equipment that,
within 12 months following the purchase or acquisition thereof, is sold pursuant
to a sale-leaseback or similar capitalized financing.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet (excluding the footnotes thereto) of such Person under
GAAP; and, for the purposes of this Agreement, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock or share capital of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing, including convertible securities but excluding debt securities
convertible or exchangeable into any of the foregoing.

“Cash Equivalents”: (a) US Dollars and Canadian Dollars; (b) securities and
other obligations issued or directly and fully guaranteed or insured by the
United States or Canadian government or any agency or instrumentality thereof
(provided, that the full faith and credit of the United States or Canada is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition; (c) certificates of deposit, time deposits,
guaranteed investment certificates and eurocurrency time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Lender or with any domestic or foreign bank
having, or which is a banking subsidiary of a domestic or foreign bank holding
company or any branch of a foreign bank in the US or Canada having, capital and
surplus of not less than $500.0 million (or its foreign currency equivalent);
(d) fully collateralized repurchase obligations for underlying securities of the
types described in clauses (b) and (c) above or clause (f) below entered into
with any financial institution meeting the qualifications specified in clause
(c) above; (e) commercial paper and variable or fixed rate notes rated at least
P-2 by Moody’s or at least A-2 by

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and, in each case, maturing within one year after the date of
acquisition; (f) marketable short-term money market and similar highly liquid
funds having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency); (g) readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any province or territory of
Canada or any political subdivision or taxing authority thereof rated at least
P-2 by Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) with maturities of one year or
less from the date of acquisition; (h) Investments with average maturities of
one year or less from the date of acquisition in money market funds rated AAA-
(or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof)
or better by Moody’s (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency); and (i) investment funds investing substantially all
of their assets in Cash Equivalents of the kinds described in clauses
(a) through (h) of this definition.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary, Cash Equivalents shall also include (i) Investments of the type and
maturity described in clauses (a) through (i) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable Canadian rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (i) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include, in the case of
any Foreign Subsidiary, amounts denominated in the local currency of the
jurisdiction of incorporation or formation of such Foreign Subsidiary in
addition to those set forth in clause (a) above; provided, that such amounts are
held by such Foreign Subsidiary from time to time in the ordinary course of
business and not for speculation.

“Cash Management Control Agreement”: a “control agreement” in form and substance
reasonably acceptable to the Administrative Agent containing terms regarding the
treatment of all cash, Cash Equivalents and other amounts on deposit in the
respective deposit account or securities account governed by such Cash
Management Control Agreement consistent with the requirements of Section 2.21
and in the case of any deposit account or securities account holding Eligible
Cash, the requirements set forth in the definition of such term.

“Cash Management Obligations”: all US Cash Management Obligations, Canadian Cash
Management Obligations, Other US Cash Management Obligations and Other Canadian
Cash Management Obligations.

“Cash Management Services”: any treasury, depositary, disbursement, lockbox,
funds transfer, pooling, netting, overdraft, stored value card, purchase card
(including so-called “procurement cards” or “P-cards”), debit card, credit card,
e-payable, cash management and similar services and any automated clearing house
transfer of funds.

“CDOR Rate”: with respect to each day during each Interest Period pertaining to
a CDOR Rate Borrowing, the rate of interest per annum equal to the Canadian
Dollar bankers’ acceptance rate, or comparable or successor rate approved by the
Administrative Agent, determined by it at or about 10:00 a.m. (Toronto time) on
the applicable day (or the preceding Business Day, if the applicable day is not
a Business Day) for a term comparable to the CDOR Rate Borrowing, as published
on the CDOR or other applicable Reuters screen page (or other commercially
available source designated by the Administrative Agent from time to time);
provided, that in no event shall the CDOR Rate be less than zero.

“CFC”: (a) a “controlled foreign corporation” within the meaning of Section 957
of the Code, but only if a Loan Party or a “United States person” (within
Section 7701(a)(30) of the Code) that is an Affiliate of a Loan Party

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

is, with respect to such Person, a “United States shareholder” (within the
meaning of Section 951(b) of the Code) described in Section 951(a)(1) of the
Code; and (b) each Subsidiary of any Person described in clause (a).

“CFPOA”: as defined in Section 3.19(a).

“Change in Law”: (a) the adoption of any law, rule, regulation or treaty after
the date of this Agreement or, if later, the date on which the applicable Lender
or Issuing Bank becomes a Lender or an Issuing Bank hereunder, (b) any change in
any law, rule, regulation or treaty or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or, if
later, the date on which the applicable Lender or Issuing Bank becomes a Lender
or an Issuing Bank hereunder, or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.14(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement or, if
later, the date on which the applicable Lender or Issuing Bank becomes a Lender
or an Issuing Bank hereunder; provided, that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, in each case shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of FBMI or any of its
Subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) (excluding from any determination
of the amount of Capital Stock beneficially owned by such “person” or “group”,
where such person or group includes both Permitted Investors and one or more
Persons that are not Permitted Investors, any Capital Stock beneficially owned
by Permitted Investors), other than any such “person” or “group” comprised
solely of Permitted Investors, shall become the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
Capital Stock representing more than the greater of (i) 35.0% of the ordinary
voting power for the election of directors of the Permitted Holding Company that
shall have issued or sold Capital Stock, measured by voting power rather than
number of shares, and (ii) the percentage of such ordinary voting power of such
Permitted Holding Company held, directly or indirectly, by the Permitted
Investors, taken together (unless the Permitted Investors retain the right, by
contract or otherwise, to elect or designate a majority of the directors of the
Permitted Holding Company); or (b) Holdings shall cease to own and control, of
record and beneficially, directly or indirectly, 100% of each class of
outstanding Capital Stock of the Lead Borrower.

“City Code”: as defined in Section 1.8.

“Class”: (a) when used with respect to Lenders, refers to whether such Lenders
are Canadian Revolving Credit Lenders, US Revolving Credit Lenders, US Swingline
Lender, Canadian Swingline Lender, Additional Lenders (of the same tranche) or
Extending Revolving Credit Lenders (of the same tranche), (b) when used with
respect to Revolving Credit Commitments, refers to whether such Revolving Credit
Commitments are Canadian Revolving Credit Commitments, US Revolving Credit
Commitments (of the same tranche), commitments to make US Swingline Loans or
Canadian Swingline Loans or Extended Revolving Credit Commitments (of the same
tranche) and (c) when used with respect to Loans or Borrowings, refers to
whether such Loan or the Loans comprising such Borrowing, are Canadian Revolving
Credit Loans, US Revolving Credit Loans, US Swingline Loans, Canadian Swingline
Loans or loans in respect of the same Class of Revolving Credit Commitments.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied or waived in accordance with Section 9.2.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is created or purported to be created by any Security Document
to secure the Obligations.

“Collateral Access Agreement”: a collateral access agreement substantially in
the form of Exhibit M (or such other form as may be reasonably satisfactory to
the Administrative Agent) with such amendments or modifications as may be
reasonably satisfactory to the Administrative Agent.

“Collateral Foreign Subsidiary”: (a) any Specified Foreign Subsidiary, (b) any
Subsidiary of Holdings, substantially all the assets of which constitute 65% or
more of the voting stock in one or more Specified Foreign Subsidiaries, (c) any
Subsidiary of Holdings that is treated as a disregarded entity for US Federal
income tax purposes and that directly or through one or more disregarded
entities, owns 65.0% or more of the voting stock of a Subsidiary of the Lead
Borrower described in clause (a) or (b) above, or (d) any other Subsidiary of
Holdings whose provision of a guarantee under the Loan Documents would
constitute an investment in “United States property” by a CFC with respect to
which the Lead Borrower (or any of its direct or indirect owners, solely as a
result of such owner’s direct or indirect ownership of an interest in the Lead
Borrower) is a “United States shareholder” (within the meaning of section 951(b)
of the Code) described in Section 951(a)(1) of the Code (or any similar law or
regulation in any applicable jurisdiction) or otherwise result in a material
adverse tax consequence to Holdings (or any of its direct or indirect owners, to
the extent such adverse tax consequence arises as a result of such owner’s
direct or indirect ownership of an interest in the Lead Borrower) or one of its
Subsidiaries, as reasonably determined by the Lead Borrower (in consultation
with the Administrative Agent).

“Collateral Test Trigger Event”: a (a) commencing on the date on which (i) a
Specified ABL Default has occurred and is continuing or (ii) Excess Availability
is less than the greater of (x) 15.0% of the Line Cap (without giving effect to
any increase thereof during an Agent Advance Period) as then in effect and (y)
$55.0 million, for a period of five consecutive Business Days and (b) ending on
the first date thereafter on which (i) no Specified ABL Default is continuing
and (ii) Excess Availability has been greater than or equal to the greater of
(x) 15.0% of the Line Cap (without giving effect to any increase thereof during
an Agent Advance Period) as then in effect and (y) $55.0 million, for a period
of 20 consecutive days.

“Collection Banks”: as defined in Section 2.21(a).

“Commingled Inventory”: Inventory of any Qualified Loan Party that is commingled
(whether pursuant to a consignment, a toll manufacturing agreement or otherwise)
with Inventory of another Person (other than another Qualified Loan Party) at a
location owned, leased or rented by a Qualified Loan Party, but only to the
extent that such Inventory of such Qualified Loan Party is not readily
identifiable as separate from such Inventory of such other Person.

“Commitment”: with respect to any Lender, the Revolving Credit Commitment and
the FILO Commitment of such Lender. On the Closing Date, the aggregate amount of
Commitments is $400.0 million.

“Commodity Exchange Act”: The Commodity Exchange Act (7 U.S.C. § 1, et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Lead Borrower within the meaning of Section 4001
of ERISA or is part of a group that includes the Lead Borrower and that is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under subsection (b), (c), (m) or (o) of Section 414 of the
Code.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Communications”: as defined in Section 9.1.

“Company Intellectual Property”: as defined in Section 3.8(i).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Compliance Period”: any period (a) commencing on the date on which Specified
Excess Availability is less than the greater of (i) 10.0% of the Line Cap
(without giving effect to any increase thereof during an Agent Advance Period)
at such time and (ii) $25.0 million and (b) ending on the first date thereafter
on which Specified Excess Availability has been greater than or equal to the
greater of (i) 10.0% of the Line Cap (without giving effect to any increase
thereof during an Agent Advance Period) at such time and (ii) $25.0 million, for
a period of 20 consecutive days.

“Concentration Account”: any concentration account maintained by any Loan Party
(other than any such concentration account constituting an Exempt Account) into
which the funds in any collection account are transferred on a periodic basis as
provided for in Section 2.21.

“Connection Income Taxes”: (a) Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes and (b) Other Connection Taxes that are Canadian federal or
provincial Taxes that are imposed on or measured by capital or taxable capital.

“Consolidated EBITDA”: for any period, with respect to Lead Borrower and its
Restricted Subsidiaries, the Consolidated Net Income for such period:

(1)    increased (without duplication of each other and with amounts that are
adjusted pursuant to the definition of Consolidated Net Income, and to the
extent deducted in determining such Consolidated Net Income for such period
(except with respect to clauses (h), (j), (t) and (u) below)), by:

 

  (a)

provision for taxes based on income, profits or capital of Lead Borrower and its
Restricted Subsidiaries, including US and Canadian federal, state and provincial
franchise and similar taxes attributable to such period, and, without
duplication, the amount of any Restricted Payments made pursuant to
Section 6.6(c)(ii); plus

 

  (b)

total interest expense (net of interest income to the extent not already
included in total interest expense for such period) and, to the extent not
reflected in such total interest expense, payments made in respect of hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk (minus any payments received in respect of such
hedging obligations or other derivative instruments), amortization or write-off
of debt discount and debt issuance costs and commissions (including amortization
of deferred financing fees) and discounts and other fees and charges (including
bank fees, agency fees, rating agency fees, Permitted Receivables Financing
Fees, Qualified Securitization Fees, fees and charges relating to surety bonds
in connection with any financing activities and commissions, discounts and other
fees and charges owed with respect to letters of credit, bankers’ acceptance or
any similar facilities) associated with Indebtedness (including the Revolving
Credit Loans and the Term Loans); plus

 

  (c)

depreciation and amortization expense (which, for the avoidance of doubt, will
include amortization of deferred financing fees or costs, including the
amortization of original issue discount); plus

 

  (d)

amortization of intangibles (including goodwill); plus

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (e)

(A) costs and expenses in connection with the Transactions, (B) any transaction
fees, costs and expenses (including upfront fees, commissions, premiums or
charges) incurred in connection with, to the extent permitted under the Loan
Documents (including any amendment, waiver or other modification of this
Agreement), any Permitted Receivables Financing or Qualified Securitization
Facility, equity issuances, Investments, Dispositions, recapitalizations,
mergers, amalgamations, option buyouts or the incurrence, refinancing or
repayment of Indebtedness or any amendments, waivers or other modifications
under the agreements relating to such Indebtedness or similar transactions, in
each case whether or not consummated and (C) costs incurred in connection with
strategic initiatives, transition costs, operating expense reductions, synergies
and other business optimization and information systems-related costs (including
non-recurring employee bonuses in connection therewith and non-recurring product
and Intellectual Property development costs); plus

 

  (f)

non-cash compensation expense, including deferred compensation, and any other
non-cash losses, charges and expenses, including write-offs or write-downs (but
not including any write-off or write-down of inventory or accounts receivable)
and, if applicable, including the excess of rent expense over actual cash rent
paid during the relevant period due to the use of straight line rent for GAAP
purposes (provided that, to the extent any non-cash charge represents an accrual
of or reserve for potential cash items in any future period, (i) Lead Borrower
may determine not to add back such non-cash charge in the current period or
(ii) to the extent Lead Borrower determines to add back such non-cash charge,
the cash payable in respect thereof in such future period shall be subtracted
from Consolidated EBITDA); plus

 

  (g)

[reserved]; plus

 

  (h)

cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such cash receipts or
netting arrangement were deducted in the calculation of Consolidated EBITDA
pursuant to clause (2) below for any previous period and not added back; plus

 

  (i)

any charges, costs, expenses, accruals or reserves in connection with the
rollover, acceleration or payout of equity interests held by management, in each
case, to the extent that such charges, costs, expenses, accruals or reserves are
funded with net cash proceeds contributed to Lead Borrower as a capital
contribution or net cash proceeds of issuances of Capital Stock of Lead Borrower
(other than Disqualified Capital Stock); plus

 

  (j)

(A) pro forma “run-rate” cost savings, pro forma adjustments, operating expense
reductions and synergies related to the Transactions that are reasonably
quantifiable and projected by Lead Borrower in good faith to result from actions
that have been taken or initiated or are expected to be taken (in the good faith
determination of the Lead Borrower) within 24 months after the Closing Date and
(B) pro forma “run-rate” cost savings, operating expense reductions and
synergies related to any Pro Forma Transactions that are reasonably quantifiable
and projected by Lead Borrower in good faith to result from actions that have
been taken or initiated or are expected to be taken (in the good faith
determination of Lead Borrower) within 24 months after such Pro Forma
Transaction; plus

 

  (k)

restructuring and similar charges (including severance, relocation costs, costs
related to entry into new markets, integration and facilities opening costs and
other business optimization expenses, signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities
and curtailments or modifications to pension and post-retirement employee
benefit plans (including any settlement of pension liabilities)) and costs and
expenses

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  relating to achieving pro forma “run rate” cost savings, pro forma
adjustments, operating expense reductions and synergies described in the
preceding clause (j); plus

 

  (l)

all losses (x) upon any sale, abandonment or other disposition of any asset of
the Lead Borrower or any Restricted Subsidiary (including pursuant to any Sale
and Leaseback Transaction) that is not sold, abandoned or otherwise disposed of
in the ordinary course of business (as determined in good faith by the Lead
Borrower) and (y) from disposed, abandoned, divested and/or discontinued assets,
properties or operations and/or discontinued operations (other than, at the
option of the Lead Borrower, assets or properties pending the divestiture or
termination thereof); plus

 

  (m)

earn-out obligation expense incurred in connection with any Permitted
Acquisition or other Investment (including any acquisition or other investment
consummated prior to the Closing Date) and paid or accrued during the applicable
period; plus

 

  (n)

realized foreign exchange losses resulting from the impact of foreign currency
changes on the valuation of assets or liabilities on the balance sheet of the
Lead Borrower and the Restricted Subsidiaries; plus

 

  (o)

realized or unrealized net losses resulting from changes in the fair market
value of any non-speculative Hedge Agreements and losses, charges and expenses
attributable to the early extinguishment or conversion of Indebtedness, Hedge
Agreements or other derivative instruments (including deferred financing
expenses written off and premiums paid) (other than with respect to Hedge
Agreements or other derivative instruments entered into in the ordinary course
of business); plus

 

  (p)

non-controlling or minority interest expense consisting of income attributable
to third parties in respect of their Capital Stock in non- Wholly Owned
Subsidiaries; plus

 

  (q)

losses or discounts on sales of Permitted Receivables Financing Assets,
Qualified Securitization Assets or participations therein in connection with any
Permitted Receivables Financing or Qualified Securitization Facility; plus

 

  (r)

losses attributable to, and payments of, legal settlements, fines, judgments or
orders; plus

 

  (s)

losses, expenses or other charges associated with compliance with the
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith and losses, expenses or other charges
relating to compliance with the provisions of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, as applicable to
companies with equity or debt securities held by the public, the rules of
national securities exchange companies with listed equity or debt securities,
directors’ or managers’ compensation, fees and expense reimbursement, charges
and losses relating to investor relations, shareholder meetings and reports to
shareholders or debtholders, directors’ and officer’s insurance and other
executive costs, legal and other professional fees and listing fees (the
foregoing being referred to herein as, “Public Company Costs”); plus

 

  (t)

proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received so long as the Lead Borrower in good faith expects
to receive such proceeds within the next four fiscal quarters (it being
understood that to the extent not actually received within such fiscal quarters,
to the extent previously added back to Consolidated Net Income in determining
Consolidated

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  EBITDA for a prior fiscal quarter such reimbursement amounts shall be deducted
in calculating Consolidated EBITDA for such fiscal quarter)); plus

 

  (u)

the other add-backs and adjustments of the type set forth in Schedule I hereto;
plus

 

  (v)

with respect to any joint venture entity, an amount equal to the proportion of
those items described in clauses (a) and (c) above with respect to such joint
venture entity and corresponding to Lead Borrower and the Restricted
Subsidiaries’ proportionate share of such joint venture entity’s Consolidated
Net Income (determined as if such joint venture entity were a Restricted
Subsidiary); plus

 

  (w)

the amount of any non-recurring costs, expenses or other charges attributable to
opening a new plant or facility or consummation of a new project or location
until the date that is twelve (12) months after the date of opening or
consummation thereof; provided, that (A) such costs are reasonably identifiable
and certified by a Responsible Officer of Lead Borrower and (B) costs
attributable to such plant or facility after twelve (12) months from the date of
opening of such plant or facility or consummation of such project or location
shall not be included in this clause (w); plus

 

  (x)

expenses, charges, costs, accruals, reserves or losses in connection with any
single or one-time event; plus

 

  (y)

other add-backs and adjustments with respect to any Permitted Acquisitions or
similar Investments following the Closing Date reflected in any quality of
earnings report prepared by one of the “big four” accounting firms or another
accounting firm reasonably satisfactory to the Administrative Agent delivered to
the Administrative Agent in connection with such transaction;

(2)    decreased (without duplication) by, to the extent included in determining
Consolidated Net Income for such period, the sum of:

 

  (a)

any non-cash gains or income (other than amounts accrued in the ordinary course
of business consistent under accrual-based revenue recognition procedures in
accordance with GAAP), excluding any such income that represents the reversal of
any accrual of, or cash reserve for, anticipated cash charges in any prior
period (other than such cash charges that have not increased Consolidated
EBITDA); plus

 

  (b)

any income or gain realized (A) upon any sale, abandonment or other disposition
of any asset of the Lead Borrower or any Restricted Subsidiary that is not sold,
abandoned or otherwise disposed of in the ordinary course of business (as
determined in good faith by the Lead Borrower) or (B) from disposed, abandoned,
divested and/or discontinued assets, properties or operations and/or
discontinued operations (other than, at the option of the Lead Borrower, assets
or properties pending the divestiture or termination thereof); plus

 

  (c)

unrealized net income or gains resulting from changes in the fair market value
of any non-speculative Hedge Agreements, and gains attributable to the early
extinguishment or conversion of Indebtedness or Hedge Agreements or other
derivative instruments (other than with respect to Hedge Agreements or other
derivative instruments entered into in the ordinary course of business); plus

 

  (d)

realized foreign exchange income or gains resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Lead Borrower and the Restricted Subsidiaries; plus

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (e)

any non-controlling or minority interest income consisting of loss attributable
to third parties in respect of their Capital Stock in non- Wholly Owned
Subsidiaries; and

(3)     increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of Accounting Standards Codification
Topic 460.

Notwithstanding the foregoing, the Consolidated EBITDA of the Lead Borrower and
its Restricted Subsidiaries for the fiscal quarters ended June 30, 2017,
September 30, 2017, December 31, 2017 and March 31, 2018, respectively, shall be
deemed to be those amounts separately disclosed to the Administrative Agent
prior to the Closing Date.

“Consolidated First Lien Debt”: at any date, the sum of (x) the aggregate
principal amount of Consolidated Total Debt under this Agreement and under the
Term Loan Credit Agreement, in each case to the extent such debt is secured on a
first lien basis with respect to any Collateral owned by the Loan Parties and
(y) the aggregate principal amount of Consolidated Total Debt that is secured by
Liens on any of the Collateral on an equal or senior priority basis with such
debt described in clause (x) (but without regard to the control of remedies).

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (A)(i)
Consolidated EBITDA, minus (ii) the aggregate amount of all Capital Expenditures
made by the Lead Borrower and its Restricted Subsidiaries during such period
(other than Capital Expenditures to the extent financed with the proceeds of any
incurrence of Indebtedness (other than the incurrence of any Loans), proceeds
from asset sales or proceeds from equity issuances (net of sales proceeds of
equipment)), minus (iii) the aggregate amount of all cash payments made by the
Lead Borrower and its Restricted Subsidiaries in respect of income taxes or
income tax liabilities (net of cash income tax refunds) during such period, to
(B) Consolidated Fixed Charges of the Lead Borrower and its Restricted
Subsidiaries for such period.

“Consolidated Fixed Charges”: with respect to any Person for any period, the sum
of (i) Consolidated Interest Expense, plus (ii) scheduled payments in cash of
principal on Indebtedness included in the definition of Consolidated Total Debt,
plus (iii) solely for purposes of determining whether any Restricted Payments
may be made pursuant to Section 6.6(o), the Restricted Payments then proposed to
be made thereunder and all other Restricted Payments made pursuant to such
Section 6.6(o) on or after the first day of the relevant Test Period.

“Consolidated Interest Expense”: cash interest expense (including that
attributable to Capital Lease Obligations) in respect of Indebtedness of the
type included in the definition of Consolidated Total Debt, net of cash interest
income of the Lead Borrower and its Restricted Subsidiaries with respect to all
outstanding Indebtedness of the Lead Borrower and its restricted Subsidiaries,
including all commissions, discounts and other cash fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net cash
costs (less net cash payments) under Hedge Agreements, but excluding, for the
avoidance of doubt, (a) any non-cash interest expense and any capitalized
interest, whether paid or accrued, (b) the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par,
(c) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses, (d) any expenses resulting from discounting of Indebtedness
in connection with the application of recapitalization accounting or purchase
accounting, (e) penalties or interest related to taxes and any other amounts of
non-cash interest resulting from the effects of acquisition method accounting or
pushdown accounting, (f) the accretion or accrual of, or accrued interest on,
discounted liabilities (other than Indebtedness) during such period,
(g) non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Hedge Agreements or other derivative instruments
pursuant to FASB Accounting Standards Codification No. 815-Derivatives and
Hedging, (h) any one-time cash costs associated with breakage in respect of
Hedge Agreements for interest rates, (i) any payments with respect to make whole
premiums or other breakage costs of any Indebtedness, (j) all non-recurring
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations, all as calculated on a consolidated basis
in accordance with GAAP and (k) expensing of bridge, arrangement, structuring,
commitment or other financing fees.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Consolidated Net Income”: with respect to Lead Borrower and the Restricted
Subsidiaries for any period, the net income (or loss) of Lead Borrower and the
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided, however, that there shall not be included in
such Consolidated Net Income:

(1)    any net income (or loss) of any Person if such Person is not a Restricted
Subsidiary, except that Lead Borrower’s equity in the net income of any such
Person for such period will be included in such Consolidated Net Income up to
the aggregate amount of cash or Cash Equivalents actually distributed by such
Person during such period to Lead Borrower or a Restricted Subsidiary as a
dividend or other distribution or return on investment or could have been
distributed, as reasonably determined by a Responsible Officer of Lead Borrower;

(2)    any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss) realized upon the sale,
abandonment or other disposition of any asset or disposed operations of Lead
Borrower or any of its Restricted Subsidiaries (including pursuant to any Sale
and Leaseback Transaction) which is not sold, abandoned or otherwise disposed of
in the ordinary course of business (as determined in good faith by management or
the Board of Directors of Lead Borrower) and from disposed, abandoned, divested
and/or discontinued assets, properties or operations and/or discontinued
operations (other than, at the option of Lead Borrower, assets or properties
pending the divestiture or termination thereof);

(3)    [reserved];

(4)    any extraordinary, exceptional, unusual or nonrecurring gain, loss,
charge, accrual or expense (including Transaction Costs) or any charges,
expenses, accrual or reserves in respect of any restructuring, redundancy or
severance expense;

(5)    the cumulative effect of a change in accounting principles, including any
impact resulting from the Lead Borrower electing to apply IFRS at any time
following the Closing Date;

(6)    any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions or on
the re-evaluation of any benefit plan obligation and (ii) income (loss)
attributable to deferred compensation plans or trusts;

(7)    all deferred financing costs written off and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness or hedging obligations and any net gain (loss) from any write-off
or forgiveness of Indebtedness;

(8)    any unrealized net gains or losses in respect of non-speculative hedging
obligations or any ineffectiveness recognized in earnings related to qualifying
non-speculative hedge transactions or the fair value of changes therein
recognized in earnings for derivatives that do not qualify as hedge
transactions, in each case, in respect of non-speculative hedging obligations;

(9)    any unrealized foreign currency translation increases or decreases or
transaction gains or losses in respect of indebtedness of any Person denominated
in a currency other than the functional currency of such Person, including those
related to currency re-measurements of intercompany indebtedness or other
obligations of the Lead Borrower or any Restricted Subsidiary owing to the Lead
Borrower or any Restricted Subsidiary (including any net loss or gain resulting
from hedging obligations for currency exchange risk), and any unrealized foreign
exchange gains or losses relating to translation of assets and liabilities
denominated in foreign currencies;

(10)    any purchase accounting effects including, but not limited to,
adjustments to inventory, property and equipment, software and other intangible
assets and deferred revenue in component amounts required or

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Lead Borrower and the Restricted
Subsidiaries), as a result of any consummated acquisition, or the amortization
or write-off of any amounts thereof (including any write-off of in process
research and development);

(11)    any impairment charge or asset write-off or write-down (other than with
respect to Accounts, Inventory or Equipment), in each case pursuant to GAAP;

(12)    any after-tax effect of income (loss) from the early extinguishment or
cancellation of Indebtedness or hedging obligations or other derivative
instruments;

(13)    accruals and reserves that are established (x) within twelve (12) months
after the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP and (y) within twelve (12) months after the
closing of any other acquisition that is required to be established, adjusted or
incurred, as applicable, as a result of such acquisition in accordance with
GAAP;

(14)    any net unrealized gains and losses resulting from hedging obligations
or embedded derivatives that require similar accounting treatment and the
application of Topic 815 and related pronouncements; and

(15)    any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowances related to such item.

In addition, to the extent not already included in the Consolidated Net Income
of the Lead Borrower and its Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement, or, so long as the Lead Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed and only
to the extent that such amount is (A) not denied by the applicable payor in
writing within 180 days and (B) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days) and (ii) to the extent covered by insurance
(including business interruption insurance) and actually reimbursed, or, so long
as the Lead Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (A) not denied by the applicable carrier in
writing within 180 days and (B) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption.

“Consolidated Secured Debt”: at any date, the aggregate principal amount of
Consolidated Total Debt that is secured by a Lien on any Collateral owned by any
Loan Party.

“Consolidated Total Assets”: the consolidated total assets of the Group Members,
determined in accordance with GAAP, shown on the consolidated balance sheet of
the Lead Borrower as of the end of the most recently ended fiscal quarter prior
to the applicable date of determination for which financial statements have been
delivered; provided, that, for purposes of calculating “Consolidated Total
Assets” under this Agreement, the consolidated assets of the Group Members shall
be adjusted to reflect any acquisitions and dispositions of assets outside the
ordinary course of business that have occurred during the period from the date
of the applicable balance sheet through the applicable date of determination.

“Consolidated Total Debt”: at any date, an amount equal to the aggregate
outstanding principal amount of all third party debt for borrowed money
(including purchase money debt), unreimbursed drawings under letters of credit
to the extent not reimbursed within three (3) Business Days following the
drawing thereof, Capital Lease Obligations and third party debt obligations
evidenced by notes or similar instruments, in each case, of the Lead

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower and the Restricted Subsidiaries, on a consolidated basis and determined
in accordance with GAAP (excluding, in any event, (i) any amounts under any
Permitted Receivables Financing or Qualified Securitization Facility, (ii) any
Letter of Credit or any other letter of credit except to the extent of
unreimbursed obligations under such Letter of Credit or other letter of credit
that have not been reimbursed within three (3) Business Days following a drawing
thereunder and (iii) obligations under Hedge Agreements other than Hedge
Agreements entered into for the purpose of hedging currency risk).

“Contractual Obligation”: with respect to any Person, (i) the Organizational
Documents of such Person and (ii) any agreement, instrument or other undertaking
to which such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: with respect to any Person, any other Person
that (a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized primarily for the purpose
of making equity or debt investments in one or more companies. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Controlled Account”: each deposit account maintained by a Loan Party at a
Collection Bank and subject to a Cash Management Control Agreement, including
any Concentration Account.

“Covered Debt”: any Indebtedness of a Group Member that constitutes
(a) Indebtedness for borrowed money that is contractually subordinated in right
of payment to the Obligations, (b) Permitted Ratio Debt that is contractually
subordinated in right of payment to the Obligations or is secured by liens on
the Collateral that are junior to the Liens securing the Obligations (it being
understood that Covered Debt shall not apply to the Term Loan Credit Facility or
any other indebtedness that is secured on a pari passu basis with the Term Loan
Credit Facility) or (c) Permitted Payment Conditions Debt, in each case, to the
extent that such Indebtedness constitutes Material Debt.

“Credit Card Accounts”: payment intangibles from the proceeds of any Credit Card
Processor.

“Credit Card Processor”: Visa, Mastercard, American Express, Diners Club,
Discover and any other major credit card processor acceptable to the
Administrative Agent in its Permitted Discretion.

“Credit Party”: the Administrative Agent, any Issuing Bank or any other Lender.

“Cure Amount”: as defined in Section 7.2(a).

“Cure Right”: as defined in Section 7.2(a).

“Daily Adjusted LIBO Rate”: for any day, the LIBO Rate two Business Days prior
to such day for a 30 day interest period.

“Debtor Relief Laws”: the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada) and other liquidation, conservatorship, bankruptcy,
general assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, compromise, arrangement or similar
debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, and including the statutory arrangement provisions of any
corporations statute having similar effect.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Defaulting Lender”: any Lender that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Lead Borrower, the Issuing Banks, the
Swingline Lenders or the Administrative Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after written request by
the Administrative Agent, any Lender or any Issuing Bank or Swingline Lender
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans (unless
such Lender indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) and participations in then outstanding Letters of Credit or Swingline
Loans under this Agreement (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
and the Lead Borrower’s receipt of such certification in form and substance
reasonably satisfactory to the Administrative Agent), (d) admits that it is
insolvent or has become the subject of a Bankruptcy Event or (e) has, or has a
direct or indirect parent that has, become subject to a Bail-In Action. This
definition is subject to the provisions of Section 2.19.

“Designated Non-Cash Consideration”: the fair market value (as determined in
good faith by the Lead Borrower) of non-cash consideration received by a Group
Member in connection with a Disposition pursuant to Section 6.5(j) that is
designated as “Designated Non-Cash Consideration” pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation, less the amount
of cash and Cash Equivalents received in connection with a subsequent sale of
such Designated Non-Cash Consideration.

“Discretionary Guarantor”: as defined in Section 10.2.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding Liens); and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable) or upon the happening of any event or condition,
(i) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock), in whole or in part, (iii) provides for the scheduled payments
or dividends or similar distributions in cash, or (iv) is or becomes convertible
into or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Capital Stock, in each case, prior to the date that is
91 days after the then Latest Maturity Date at the time of issuance, except, in
the case of clauses (i) and (ii), if as a result of a change of control event or
asset sale or other Disposition or casualty event, so long as any rights of the
holders thereof to require the redemption thereof upon the occurrence of such a
change of control event or asset sale or other Disposition or casualty event are
subject to the prior payment in full of the Obligations; provided, that if such
Capital Stock is issued pursuant to a plan for the benefit of employees of the
Lead Borrower (or any direct or indirect parent company thereof) or any Group
Member or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by the Lead Borrower or any Group Member in order to satisfy
applicable statutory or regulatory obligations.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Disqualified Lender”: (i) any bank, financial institution or other
institutional lender that has been identified in writing to the Arrangers as a
Disqualified Lender on or prior to the date hereof, (ii) any other Persons who
are competitors of the Lead Borrower or any Group Member that are separately
identified in writing by the Lead Borrower or Lone Star to the Administrative
Agent from time to time and (iii) in each case of the foregoing clauses (i) and
(ii), any of such Person’s Affiliates (other than in the case of clause (ii),
any bona-fide debt fund, investment vehicle or lending entity) that are either
(x) identified in writing by the Lead Borrower or Lone Star to the
Administrative Agent from time to time, (y) clearly identifiable as an Affiliate
on the basis of such Affiliate’s name or (z) identified by the Lead Borrower in
a written notice to the Administrative Agent that such person constitutes an
Affiliate. The list of Disqualified Lenders shall be specified on a schedule
that is held with the Administrative Agent, which shall be made available by the
Administrative Agent to the Lenders upon request therefor, subject to customary
confidentiality requirements.

“Domestic Subsidiary”: a Restricted Subsidiary that is organized under the laws
of the United States or any State thereof or the District of Columbia.

“Dominion Period”: any period (a) commencing on the date on which (i) a
Specified ABL Default has occurred and is continuing or (ii) Excess Availability
is less than the greater of (x) 10.0% of the Line Cap (without giving effect to
any increase thereof during an Agent Advance Period) as then in effect and (y)
$35.0 million, for a period of five consecutive Business Days and (b) ending on
the first date thereafter on which (i) no Specified ABL Default is continuing
and (ii) Excess Availability has been greater than or equal to the greater of
(x) 10.0% of the Line Cap (without giving effect to any increase thereof during
an Agent Advance Period) as then in effect and (y) $35.0 million, for a period
of 20 consecutive days.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: (i) any Lender, any Affiliate or branch of a Lender and any
Approved Fund, and (ii) any commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans in
the ordinary course; provided, that “Eligible Assignee” shall not include
(w) any Disqualified Lender, (x) any Lender that is, as of the date of the
applicable assignment, a Defaulting Lender, (y) any natural person or (z) Lone
Star, Holdings, any Borrower, any Affiliate of any of the foregoing or any of
their respective Subsidiaries.

“Eligible Cash”: cash and Cash Equivalents of a Qualified Loan Party held in a
deposit account or securities account maintained with (i) the Administrative
Agent or (ii) another financial institution in which the Administrative Agent,
for the benefit of the Secured Parties, has a first priority perfected security
interest pursuant to a control agreement reasonably satisfactory to the
Administrative Agent, subject only to First Priority Priming Liens; provided
that in the case of a deposit account or securities account maintained with
another financial institution pursuant to clause (ii) above, such account shall
be subject to daily balance reporting to or online viewing access for the
Administrative Agent.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Eligible Credit Card Accounts”: all of the Credit Card Accounts (other than any
Permitted Receivables Financing Assets) owned by any Qualified Loan Party that
arise in the ordinary course of business from the sale of goods or rendition of
services, except Credit Card Accounts as to which any of the exclusionary
criteria set forth below applies. Eligible Credit Card Accounts shall not
include any Accounts of a Qualified Loan Party that:

 

  (a)

have been outstanding for more than five (5) Business Days from the date of
sale;

 

  (b)

with respect to which a Qualified Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Permitted
Liens);

 

  (c)

are not subject to a first priority perfected security interest in favor of the
Administrative Agent for its own benefit and the benefit of the other Secured
Parties (other than any First Priority Priming Liens);

 

  (d)

are disputed, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, by the related credit card or debit card processor
(but only to the extent of such dispute, counterclaim, offset or chargeback);

 

  (e)

as to which the Credit Card Processor has the right under certain circumstances
to require a Qualified Loan Party to repurchase such Accounts from such Credit
Card Processor;

 

  (f)

due from Credit Card Processors (other than Visa, Mastercard, American Express,
Diners Club and Discover) which the Administrative Agent determines, in its
Permitted Discretion, to be unlikely to be collected; or

 

  (g)

due from Credit Card Processors which are not organized in or do not have their
principal offices in the United States or Canada.

“Eligible Inventory”: all of the Inventory owned by any Qualified Loan Party,
except any Inventory as to which any of the exclusionary criteria set forth
below applies. Eligible Inventory shall not include any Inventory of a Qualified
Loan Party that:

 

  (a)

consists of work-in-process;

 

  (b)

is obsolete, unsalable, shopworn, damaged or unfit for sale;

 

  (c)

is not of a type held for sale by the applicable Qualified Loan Party in the
ordinary course of business or consistent with past practice as is being
conducted by each such Qualified Loan Party;

 

  (d)

is not subject to a first priority perfected Lien in favor of the Administrative
Agent on behalf of the Secured Parties, subject only to First Priority Priming
Liens;

 

  (e)

is not owned by a Qualified Loan Party free and clear of all Liens other than
Permitted Liens;

 

  (f)

is placed on consignment unless Eligible Reserves have been established with
respect thereto;

 

  (g)

except as provided in clause (r) below, is covered by a negotiable document of
title, unless, at the Administrative Agent’s request, such document has been
delivered to the Administrative Agent or an agent thereof and the amount of any
shipping fees, costs and expenses are reflected in Reserves;

 

  (h)

consists of goods that are slow moving (to the extent not included in
determining Net Orderly Liquidation Value) or constitute spare parts (not
intended for sale), packaging and shipping

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  materials, promotional products (not intended for sale), or supplies used or
consumed in a Qualified Loan Party business;

 

  (i)

is manufactured, assembled or otherwise produced in violation of the Fair Labor
Standards Act and subject to the “hot goods” provisions contained in Title 25
U.S.C. 215(a)(i);

 

  (j)

except as provided in clause (r) below, is not covered by property or casualty
insurance required by the terms of this Agreement (except to the extent of any
deductible thereunder);

 

  (k)

consists of goods which have been returned or rejected by the buyer and are not
in salable condition;

 

  (l)

is Inventory with respect to which the representations or warranties pertaining
to such Inventory set forth in any Loan Document are untrue in any material
respect;

 

  (m)

does not conform in all material respects to all standards imposed by any
governmental agency, division or department thereof which has regulatory
authority over such goods or the use or sale thereof;

 

  (n)

is Commingled Inventory;

 

  (o)

except as provided in clause (r) below, is located in a jurisdiction (i) other
than in a Qualified Jurisdiction unless such Inventory is owned by a Qualified
Loan Party and supported by an irrevocable letter of credit payable in an
Approved Currency issued by a financial institution reasonably acceptable to the
Administrative Agent and such irrevocable letter of credit is delivered to the
Administrative Agent (including any delivery of an electronic letter of credit),
or (ii) containing Inventory with an aggregate value of less than $100,000;

 

  (p)

is subject to a license agreement or other arrangement with a third party which,
in the Administrative Agent’s Permitted Discretion, restricts the ability of the
Administrative Agent to exercise its rights under the Loan Documents with
respect to such Inventory unless such third party has entered into an agreement
in form and substance reasonably satisfactory to the Administrative Agent
permitting the Administrative Agent to exercise its rights with respect to such
Inventory or the Administrative Agent has otherwise agreed to allow such
Inventory to be eligible in its Permitted Discretion;

 

  (q)

consists of Hazardous Materials or goods that can be transported or sold only
with licenses that are not readily available;

 

  (r)

(i) is not located on premises owned, leased or rented by a Qualified Loan Party
unless such Inventory is stored with a bailee or warehouseman and either (x) a
reasonably satisfactory and acknowledged bailee or warehouseman letter has been
received by the Administrative Agent or (y) Eligible Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto, (ii) is located on leased or rented premises unless either (x) a
Collateral Access Agreement has been delivered to the Administrative Agent or
(y) Rent Reserves have been established with respect thereto, provided that this
clause (ii) shall not apply unless Rent Reserves are permitted to be imposed
upon Inventory at the relevant location pursuant to the terms of the definition
of such term, or (iii) is located at an owned location subject to a mortgage in
favor of a creditor other than the Administrative Agent or the Term Loan
Administrative Agent unless either (x) a Collateral Access Agreement has been
delivered to the Administrative Agent or (y) Eligible Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto; provided that in the event any Inventory that would be ineligible under
this clause (r)

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  because subclause (x) of any of clauses (i), (ii) or (iii) is not satisfied,
the Administrative Agent may not unreasonably refuse to impose the Reserves
referred to in subclause (y) of such clause to cause such ineligibility;
provided further that any such Inventory that is (a) in transit (i) within the
United States or Canada and between locations owned, leased or rented by one or
more Qualified Loan Parties, or (ii) outside of the United States or Canada and
in transit to locations owned, leased or rented by one or more Qualified Loan
Parties and (x) supported by an irrevocable letter of credit payable in an
Approved Currency issued by a financial institution reasonably acceptable to the
Administrative Agent and such irrevocable letter of credit is delivered to the
Administrative Agent (including any delivery of an electronic letter of credit),
or (y) subject to a negotiable bill of lading or title document reasonably
satisfactory to the Administrative Agent and being handled by a customs broker,
freight- forwarder or other handler that has delivered a lien waiver reasonably
acceptable to the Administrative Agent, and (b) would otherwise constitute
Eligible Inventory (without regard to clause (g) or (o) of the definition
thereof) shall constitute Eligible Inventory (provided that the maximum
aggregate amount of such Eligible Inventory in transit included in the Aggregate
Borrowing Base shall not exceed $30,000,000).

 

  (s)

subject to the Acquired Asset Borrowing Base, is acquired in a Permitted
Acquisition unless and until the Administrative Agent has completed or received
an appraisal of such Inventory and established Reserves (if applicable) therefor
in its Permitted Discretion; or

 

  (t)

is Inventory for which any contract relating to such Inventory expressly
includes retention of title in favor of the vendor or supplier thereof or a
conditional sale; provided that such Inventory shall not be excluded from
Eligible Inventory solely pursuant to this clause (t) to the extent that either
(i) such retention of title or conditional sale is not effective under
applicable law to give such vendor or supplier ownership of such Inventory or a
Lien, in each case prior in right to the Lien of the Administrative Agent
therein, or (ii) (A) the Administrative Agent shall have received evidence
reasonably satisfactory to it that the full purchase price of such Inventory
has, or will have, been paid prior to or upon the delivery of such Inventory to
the relevant Qualified Loan Party, or (B) Eligible Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto (which Reserves the Administrative Agent may not unreasonably refuse to
establish if subclauses (i) and (ii)(A) do not apply).

Subject to the limitations in the definition of “Eligible Reserves,” the
Administrative Agent shall have the right, upon at least five (5) Business Days’
prior written notice to the Lead Borrower (which notice shall include a
reasonably detailed description of such Reserve being established, modified or
eliminated), to establish, modify or eliminate Reserves against Eligible
Inventory from time to time in its Permitted Discretion, except that any such
Reserves shall (i) not be duplicative of adjustments of the amount of Eligible
Inventory pursuant to the other provisions of this definition and (ii) not be
based on circumstances, conditions, events or contingencies known to the
Administrative Agent as of the Closing Date and for which no Reserves were
imposed on the Closing Date (unless such circumstances, conditions, events or
contingencies shall have changed in any material adverse respect since the
Closing Date). During such notice period, the Administrative Agent shall, if
requested, discuss any such Reserve or change with the Lead Borrower and the
Lead Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve or change no longer
exists or exists in a manner that would result in the establishment of a lower
Reserve or result in a lesser change, in each case, in a manner and to the
extent reasonably satisfactory to the Administrative Agent.

“Eligible Qualifying Equipment”: the Qualifying Equipment owned by any Qualified
Loan Party, except any Qualifying Equipment as to which any of the exclusionary
criteria set forth below applies. Eligible Qualifying Equipment shall not
include any Equipment of a Qualified Loan Party that:

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    is obsolete, unsalable, shopworn, damaged or unfit for sale, has been out
for repair for more than 30 consecutive days or does not meet in all material
respects all standards imposed by any Governmental Authority having regulatory
authority with respect thereto;

(b)    is not subject to a first priority perfected Lien in favor of the
Administrative Agent on behalf of the Secured Parties, subject only to First
Priority Priming Liens;

(c)    is not owned by a Qualified Loan Party free and clear of all Liens other
than Permitted Liens;

(d)    in the case of Rolling Stock, after the date that is ninety (90) days
following the Closing Date (or such later date as the Administrative Agent may
agree in its reasonable discretion), is not either (i) subject to a valid
certificate of title (other than with respect to trailers that are registered or
located in a State that does not provide that a “certificate of title” is an
evidence of ownership of trailers registered or located in such State) or
(ii) fully assembled and delivered to a Qualified Loan Party subject to a
manufacturer’s statement of origin that has been delivered to the applicable
titling authority to promptly cause such Rolling Stock to become titled and the
Administrative Agent’s Lien has been indicated on the applicable “certificate of
title”;

(e)    is not covered by property or casualty insurance required by the terms of
this Agreement (except to the extent of any deductible thereunder);

(f)    is located in a jurisdiction other than in a Qualified Jurisdiction; or

(g)    was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal thereof.

Subject to the limitations in the definition of “Eligible Reserves,” the
Administrative Agent shall have the right, upon at least five (5) Business Days’
prior written notice to the Lead Borrower (which notice shall include a
reasonably detailed description of such Reserve being established, modified or
eliminated), to establish, modify or eliminate Reserves against Eligible
Qualifying Equipment from time to time in its Permitted Discretion, except that
any such Reserves shall (i) not be duplicative of adjustments of the amount of
Eligible Qualifying Equipment pursuant to the other provisions of this
definition and (ii) not be based on circumstances, conditions, events or
contingencies known to the Administrative Agent as of the Closing Date and for
which no Reserves were imposed on the Closing Date (unless such circumstances,
conditions, events or contingencies shall have changed in any material adverse
respect since the Closing Date). During such notice period, the Administrative
Agent shall, if requested, discuss any such Reserve or change with the Lead
Borrower and the Lead Borrower may take such action as may be required so that
the event, condition or matter that is the basis for such Reserve or change no
longer exists or exists in a manner that would result in the establishment of a
lower Reserve or result in a lesser change, in each case, in a manner and to the
extent reasonably satisfactory to the Administrative Agent.

“Eligible Reserves”: Reserves against the Canadian Borrowing Base or the US
Borrowing Base established or modified in the Permitted Discretion of the
Administrative Agent subject to the following: (i) the amount of any Eligible
Reserves shall have a reasonable relationship to the event, condition or other
matter that is the basis for the establishment of such Reserve or such
modification thereto, (ii) except as otherwise expressly provided in the
definition of Eligible Trade Account, Eligible Credit Card Account, Eligible
Inventory or Eligible Qualifying Equipment, no Reserves shall be established or
modified to the extent they are duplicative of Reserves or modifications already
accounted for through eligibility or other criteria (including
collection/advance rates), (iii) any rent reserves will be subject to the
limitations set forth in the definition of “Rent Reserves,” and (iv) no Reserves
will be imposed relating to obligations under any Specified Hedge Agreement or
Cash Management Obligations without the written consent of the Lead Borrower.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Eligible Trade Accounts”: all of the Accounts (other than any Credit Card
Accounts and any Permitted Receivables Financing Assets) owned by any Qualified
Loan Party, except any Accounts as to which any of the exclusionary criteria set
forth below applies. Eligible Trade Accounts shall not include any Account of a
Qualified Loan Party that:

 

  (a)

does not arise from the sale of goods or the performance of services by a
Qualified Loan Party in the ordinary course of its business;

 

  (b)

(i) upon which any Qualified Loan Party’s right to receive payment is not
absolute (other than as a result of rights to return inventory in the ordinary
course of business of such Qualified Loan Party) or is contingent upon the
fulfillment of any condition whatsoever or (ii) as to which any Qualified Loan
Party is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial process, or (iii) if the Account represents a
progress billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to any Qualified Loan Party’s completion of further
performance under such contract;

 

  (c)

to the extent any Account Debtor has or has asserted a right of setoff, or has
asserted a defense, counterclaim or dispute as to such Account;

 

  (d)

is not a true and correct statement of bona fide indebtedness incurred in the
amount of the Account for merchandise sold to or services rendered and accepted
by the applicable Account Debtor;

 

  (e)

with respect to which an invoice has not been sent to the applicable Account
Debtor;

 

  (f)

is not owned by any Qualified Loan Party or constitutes an Excluded Receivable;

 

  (g)

is the obligation of an Account Debtor that is a government or governmental
agency but only with respect to such Accounts described in this clause (g) in an
aggregate amount at any time in excess of $5.0 million, unless, in each case,
the applicable Qualified Loan Party has complied (and delivered to the
Administrative Agent evidence of such compliance) with respect to such
obligation with the Federal Assignment of Claims Act of 1940, the Financial
Administration Act (Canada) and any similar applicable foreign, state, province,
territory, county or municipal law restricting the assignment thereof or the
granting of a Lien thereon with respect to such obligation;

 

  (h)

is the obligation of an Account Debtor (including any government or governmental
agency) located in a jurisdiction other than the United States or Canada (or any
other jurisdiction approved by the Required Lenders in their reasonable
discretion) unless (i) payment thereof is assured by an irrevocable letter of
credit payable in an Approved Currency issued by a financial institution
reasonably acceptable to the Administrative Agent and such irrevocable letter of
credit is delivered to the Administrative Agent (including any delivery of an
electronic letter of credit) or (ii) such Account is covered by credit insurance
in form, substance and amount, and by an insurer, satisfactory to the
Administrative Agent in its Permitted Discretion (with the extent of such
coverage being determined giving effect to any foreign country limits, insured
percentage amounts and credit limits under such credit insurance);

 

  (i)

to the extent any Qualified Loan Party is liable for goods sold or services
rendered by the applicable Account Debtor to the applicable Qualified Loan
Party, but only to the extent of the potential offset;

 

  (j)

arises with respect to goods that are delivered on a bill-and-hold, cash-on
delivery basis or placed on consignment, guaranteed sale or other terms by
reason of which the payment by the Account

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Debtor is or may be conditional, other than rights to return inventory in the
ordinary course of business;

 

  (k)

is not paid within the earlier of sixty (60) days following its due date or
ninety (90) days following its original invoice date or which has been written
off the books of such Qualified Loan Party or otherwise designated as
uncollectible by such Qualified Loan Party;

 

  (l)

is an Account in respect of which the Account Debtor obligated upon such Account
suspends business, makes a general assignment for the benefit of creditors or
fails to pay its debts generally as they come due;

 

  (m)

a Bankruptcy Event occurs with respect to the Account Debtor obligated upon such
account; provided that so long as post-petition financing is being provided to
such Account Debtor, post-petition accounts of such Account Debtor may be deemed
Eligible Trade Accounts by and to the extent approved by the Administrative
Agent, in its Permitted Discretion, on a case-by-case basis;

 

  (n)

is an Account as to which the Administrative Agent’s Lien thereon, on behalf of
itself and the Secured Parties, is not a first priority perfected lien subject
only to First Priority Priming Liens;

 

  (o)

is an Account with respect to which the representations or warranties pertaining
to such Accounts set forth in any Loan Document are untrue in any material
respect;

 

  (p)

is payable in any currency other than Approved Currency;

 

  (q)

is not owned by a Qualified Loan Party free and clear of all Liens other than
Permitted Liens;

 

  (r)

is the obligation of an Account Debtor if 50% or more of the dollar amount of
all Accounts owing by that Account Debtor are ineligible under the other
criteria listed in clause (k) of this definition;

 

  (s)

is evidenced by a judgment, instrument, note or chattel paper;

 

  (t)

is an Account to the extent that such Account, together with all other Accounts
owing by such Account Debtor as of any date of determination exceed 20% of all
Eligible Trade Accounts of the Qualified Loan Parties but only to the extent of
the obligations owing by such Account Debtor in excess of such percentage;
provided, however that the amount of Eligible Trade Accounts that are excluded
because they exceed the foregoing percentage shall be determined based on all of
the otherwise Eligible Trade Accounts prior to giving effect to any eliminations
based upon the foregoing concentration limit;

 

  (u)

is an Account as to which any check, draft or other items of payment has
previously been received which has been returned unpaid or otherwise dishonored;

 

  (v)

consists of finance charges as compared to obligations to such Qualified Loan
Party for goods sold;

 

  (w)

is an Account with respect to which the Account Debtor is the subject of any US
or Canadian sanctions administered by OFAC, Canadian Anti-Money Laundering Laws
or any similar applicable law, including by being a person named on the list of
“Specially Designated Nationals and Blocked Persons” maintained by OFAC or a
designated person under Canadian Anti-Money Laundering Laws or any similar
applicable OFAC Regulation;

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (x)

is an Account arising out of a sale made or services rendered by any Qualified
Loan Party to an Affiliate of any Qualified Loan Party or to a Person controlled
by an Affiliate of any Qualified Loan Party (including any employees, officers,
directors or stockholders of such); provided that Accounts of other portfolio
companies (other than a Loan Party) of the Permitted Investors shall not be
excluded by this clause (x);

 

  (y)

is an Account that was not paid in full, and a Qualified Loan Party created a
new receivable for the unpaid portion of the Account; or

 

  (z)

is an Account representing any manufacturer’s or supplier’s credits, discounts,
incentive plans or similar arrangements entitling a Qualified Loan Party to
discounts on future purchase therefrom.

Subject to the limitations in the definition of “Eligible Reserves,” the
Administrative Agent shall have the right, upon at least five (5) Business Days’
prior written notice to the Lead Borrower (which notice shall include a
reasonably detailed description of such Reserve being established, modified or
eliminated), to establish, modify or eliminate Reserves against Eligible Trade
Accounts from time to time in its Permitted Discretion, except that any such
Reserves shall not be duplicative of adjustments of the amount of Eligible Trade
Accounts pursuant to the other provisions of this definition and not be based on
circumstances, conditions, events or contingencies known to the Administrative
Agent as of the Closing Date and for which no Reserves were imposed on the
Closing Date (unless such circumstances, conditions, events or contingencies
shall have changed in any material adverse respect since the Closing Date)
During such notice period, the Administrative Agent shall, if requested, discuss
any such Reserve or change with the Lead Borrower and the Lead Borrower may take
such action as may be required so that the event, condition or matter that is
the basis for such Reserve or change no longer exists or exists in a manner that
would result in the establishment of a lower Reserve or result in a lesser
change, in each case, in a manner and to the extent reasonably satisfactory to
the Administrative Agent.

“Engagement Letter”: that certain Engagement Letter, dated as of July 10, 2018,
by and among the Lead Borrower, Bank of America and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, policies, codes, decrees or other legally
enforceable requirements of any federal, state, provincial, territorial, local,
municipal, foreign or other Governmental Authority, regulating, relating to or
imposing liability associated with or standards of conduct for the protection of
the environment or, insofar as it relates to exposure to hazardous or toxic
materials, of human health.

“Environmental Liability”: any liability, obligation or cost, contingent or
otherwise (including any liability for damages, costs of environmental
remediation or compliance with orders and directives, fines, penalties or
indemnities), resulting from or based upon (a) compliance or non-compliance with
any applicable Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) human exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials into the environment or (e) any written
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permits”: any and all permits, licenses, approvals, registrations
and other authorizations of a Governmental Authority required under any
Environmental Law.

“Equipment”: “equipment” as such term is defined in Article 9 of the UCC or the
PPSA, as applicable (and shall include all Rolling Stock and mobile equipment).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended.

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Event of Default”: any of the events specified in Section 7; provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Availability”: as of any date of determination, the amount by which
(a) the Line Cap (without giving effect to any increase thereof during an Agent
Advance Period) at such time exceeds (b) the Total Revolving Credit Exposure at
such time.

“Exchange Act”: the Securities Exchange Act of 1934.

“Excluded Assets”: the collective reference to:

(1)    any interest in leased real property (including any leasehold interests
in real property) (it being agreed that no Loan Party shall be required to
deliver landlord lien waivers, estoppels, bailee letters or collateral access
letters) and any agreement or arrangement (including any sale and purchase
agreement, call option agreement, assignment, lease agreement or otherwise)
relating to the acquisition of (either directly or indirectly) any interest in
leased real property (including any leasehold interests in real property);

(2)    any fee interest (including, for the avoidance of doubt, any freehold
interest) in real property;

(3)    any motor vehicles and any other assets subject to a certificate of title
(other than (x) proceeds thereof and other than to the extent such rights can be
perfected by filing a UCC-1 financing statement or PPSA financing statement or
by a similar filing in any relevant US or Canadian jurisdiction and
(y) Qualifying Equipment);

(4)    Letter-of-Credit Rights (other than to the extent constituting supporting
obligations or to the extent such rights can be perfected by filing a UCC-1
financing statement or PPSA financing statement or by a similar filing in any
relevant US or Canadian jurisdiction);

(5)    (a) any “margin stock” within the meaning of such term under Regulation U
as now and from time to time hereafter in effect and (b) Commercial Tort Claims
of any US Loan Party below $5.0 million;

(6)    any asset if the granting of a security interest or pledge under the
Security Documents in such asset would be prohibited by any law, rule or
regulation or agreements with any Governmental Authority or would require the
consent (including regulatory), approval, license or authorization of any
Governmental Authority unless such consent, approval, license or authorization
has been received (except to the extent such prohibition or restriction is
ineffective under the UCC, the PPSA or any similar applicable law in any
relevant jurisdiction and other than proceeds thereof, to the extent the
assignment of such proceeds is effective under the UCC, the PPSA or any similar
applicable law in any relevant jurisdiction notwithstanding any such prohibition
or restriction);

(7)    Capital Stock in any joint venture or Restricted Subsidiary that is not a
domestic Wholly Owned Subsidiary, to the extent that granting a pledge of or a
security interest in such Capital Stock under the Security Documents would not
be permitted by the terms of such joint venture or such Restricted Subsidiary’s
Organizational Documents;

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(8)    with respect to US Borrower Obligations, (x) any assets of a Collateral
Foreign Subsidiary if such Collateral Foreign Subsidiary is described in clause
(a), (b) or (d) of the definition of Collateral Foreign Subsidiary and (y) any
assets to the extent a security interest in such assets could result in an
investment in “United States property” by a CFC with respect to which the Lead
Borrower (or any direct or indirect owner thereof, solely as a result of such
owner’s direct or indirect ownership of an interest in the Lead Borrower) is a
“United States shareholder” within the meaning of section 956 of the Code by a
CFC with respect to which a US Loan Party is a US Shareholder as determined
under Section 958(a) of the Code (or any similar law or regulation in any
applicable jurisdiction) or any other assets to the extent a security interest
in such assets could result in material adverse Tax consequences to the Lead
Borrower (or any direct or indirect owner thereof, to the extent such adverse
Tax consequences arise as a result of such owner’s direct or indirect ownership
of an interest in the Lead Borrower), the Lead Borrower or any of its
Subsidiaries, as reasonably determined by the Lead Borrower in consultation with
the Administrative Agent; provided that no more than 65.0% of the outstanding
voting Capital Stock and 100% of the outstanding non-voting Capital Stock of any
Collateral Foreign Subsidiary shall be included in the Collateral with respect
to US Borrower Obligations, and the excluded voting Capital Stock of such
Collateral Foreign Subsidiary shall, with respect to US Borrower Obligations,
constitute Excluded Assets;

(9)    Exempt Accounts (together with cash and Cash Equivalents maintained in
any Exempt Account);

(10)    (i) any lease, license or other agreement relating to a purchase money
obligation or similar arrangement, capital lease or sale/leaseback, or any
Property being leased or purchased thereunder, or the proceeds or products
thereof and (ii) any license or other agreement not referred to in clause (i)
(or any rights or interests thereunder), in each case, to the extent that a
grant of a security interest therein under the Loan Documents would violate or
invalidate such lease, license or agreement or create a right of termination in
favor of any other party thereto (other than a Loan Party) (except to the extent
such restriction is ineffective under the UCC, the PPSA or any similar law in
any relevant jurisdiction and other than proceeds and products thereof, to the
extent the assignment of such proceeds and products is expressly deemed
effective under the UCC, the PPSA or any similar law in any relevant
jurisdiction notwithstanding any such restriction);

(11)    assets in circumstances where the Administrative Agent and the Lead
Borrower reasonably agree that the cost of obtaining or perfecting a security
interest under the Loan Documents in such assets is excessive in relation to the
benefit to the Lenders afforded thereby;

(12)    any United States intent-to-use trademark applications or intent-to-use
service mark applications to the extent and for so long as the grant of a
security interest therein would impair the validity or enforceability of, or
render void or voidable or result in the cancellation of, a Loan Party’s right,
title or interest therein or any trademark or service mark issued as a result of
such application under applicable Federal law;

(13)    any Property of any Excluded Subsidiary and any Property of any Person
that is not a Subsidiary which, if a Subsidiary, would constitute an Excluded
Subsidiary;

(14)    any Intellectual Property specifically requiring filing in a
jurisdiction outside of a Qualified Jurisdiction;

(15)    Permitted Receivables Financing Assets sold, conveyed or otherwise
transferred to a Permitted Receivables Financing Subsidiary or otherwise pledged
in connection with any Permitted Receivables Financing or Qualified
Securitization Assets sold, conveyed or otherwise transferred to a

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Qualified Securitization Subsidiary or otherwise pledged in connection with any
Qualified Securitization Facility (collectively, “Excluded Receivables”);

(16)    Capital Stock in Immaterial Subsidiaries that are not Loan Parties (or
any Person that is not a Subsidiary which, if a Subsidiary, would constitute an
Immaterial Subsidiary) Unrestricted Subsidiaries, captive insurance
Subsidiaries, not-for-profit Subsidiaries, special purpose entities, including
special purpose entities in connection with any Permitted Receivables Financing
or any Qualified Securitization Facility and any Subsidiary acquired pursuant to
a Permitted Acquisition that is subject to the limitations of any permitted
assumed Indebtedness with respect thereto, which Indebtedness prohibits the
granting of a guarantee or Lien in respect of the Term Loan Credit Facility;
provided, that (i) such prohibition was not created in contemplation of such
Permitted Acquisition and (ii) the foregoing exclusion shall only continue for
so long as such prohibition is effective; and

(17)     [reserved];

(18)    any cash or cash equivalent instrument posted by any Loan Party as
margin or collateral under a Hedge Agreement that is prohibited from
constituting Collateral or security for the Loans pursuant to Section 9.20(c)
hereof;

provided, that assets described above that were deemed “Excluded Assets” as a
result of a prohibition or restriction described above shall no longer be
“Excluded Assets” upon termination of the applicable prohibition or restriction
that caused such assets to be treated as “Excluded Assets.”

“Excluded Contributions”: the sum of (i) the net cash proceeds received by the
Lead Borrower from (a) capital contributions to its common Capital Stock (other
than proceeds from capital contributions constituting a Cure Amount) or (b) the
sale (other than to a Subsidiary) of Capital Stock of the Lead Borrower (other
than proceeds from the issuance of Disqualified Capital Stock or any Cure
Amount) which proceeds are used substantially concurrently to make an
Investment, Restricted Payment or other transaction not prohibited hereunder
minus (ii) the amount of Excluded Contributions previously applied to make any
Restricted Payment pursuant to Section 6.6(j)(ii) and/or any Investment pursuant
to Section 6.7(cc).

“Excluded Receivables”: as defined in clause (15) of the definition of “Excluded
Assets”.

“Excluded Subsidiary”: (a) any Immaterial Subsidiary (subject, for the avoidance
of doubt, to the proviso in the definition thereof), (b) any Unrestricted
Subsidiary, (c) any Subsidiary to the extent such Subsidiary’s guaranteeing any
of the Obligations or otherwise becoming a Loan Party is prohibited or
restricted by any Requirement of Law or requires the consent, approval, license
or authorization of any Governmental Authority (unless such consent, approval,
license or authorization has been received), or is prohibited by any Contractual
Obligation existing on (but not arising in contemplation of or in connection
with) the Closing Date (or, if later, the date such Subsidiary is acquired or
formed so long as such Contractual Obligation did not arise in contemplation of
or in connection with such acquisition or formation), including any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition or other Investment
permitted hereunder to the extent that Indebtedness permitted to be assumed
hereunder and not incurred in contemplation of such Permitted Acquisition or
other Investment prohibits such Restricted Subsidiary (or any Restricted
Subsidiary thereof that guarantees such Indebtedness) from becoming a Guarantor,
(d) with respect to the guarantee of any US Borrower Obligations, any direct or
indirect subsidiary of the Lead Borrower that is a Specified Foreign Subsidiary,
and any direct or indirect subsidiary of the Lead Borrower substantially all the
assets of which constitute 65% or more of the voting stock in Specified Foreign
Subsidiaries, (e) with respect to any Subsidiary other than a Domestic
Subsidiary, any such Subsidiary (A) that does not have the legal capacity to
provide a guarantee (whether as a result of financial assistance, corporate
benefit, thin capitalization, capital maintenance, liquidity maintenance or
similar legal principles) and/or (B) for which the provision of a guarantee
would conflict with the fiduciary duties of such person’s directors or result in
a material

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

risk of personal or criminal liability for such person or any of its officers of
directors, (f) with respect to the guarantee of any US Borrower Obligations, any
Subsidiary whose provision of a guarantee would constitute an investment in
“United States property” by a CFC with respect to which any US Borrower is a
“United States shareholder” within the meaning of section 956 of the Code as
determined under Section 958(a) of the Code (or any similar law or regulation in
any applicable jurisdiction) or otherwise result in an adverse tax consequence
to the Lead Borrower or one of its Subsidiaries, as reasonably determined by the
Borrower (in consultation with the Administrative Agent), (g) any Collateral
Foreign Subsidiary if such Collateral Foreign Subsidiary is described in clause
(a), (b) or (d) of the definition of Collateral Foreign Subsidiary, (h) any
Subsidiary in circumstances where the Lead Borrower and the Administrative Agent
reasonably agree that any of the cost of providing a guarantee of the Revolving
Credit Facility is excessive in relation to the value afforded thereby, (i) any
Subsidiary where the provision of a guaranty would result in material adverse
tax consequences to Holdings, the Lead Borrower or any of their Subsidiaries as
reasonably determined by the Lead Borrower, (j) any Subsidiary that is not a
Wholly Owned Subsidiary organized under the laws of the United States (or any
State thereof or the District of Columbia), unless such Subsidiary is a “Loan
Party” as defined in the Term Loan Credit Agreement, (k) any not-for-profit
Subsidiary, (l) captive insurance Subsidiaries, and (m) special purpose
entities, including Permitted Receivables Financing Subsidiaries and Qualified
Securitization Subsidiaries; provided, that any Subsidiary described above shall
be deemed not to be an Excluded Subsidiary during any period when such
Subsidiary is a Discretionary Guarantor (other than for purposes of determining
whether such Subsidiary is required to remain as a Subsidiary Guarantor pursuant
to the terms of this Agreement).

“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guaranty of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal or unlawful.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to the
Administrative Agent, any Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of the Loan Parties
hereunder, or required to be withheld or deducted from any payment to any such
recipient (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, branch profits Taxes and Canadian federal or
provincial Taxes imposed on (or measured by) capital or taxable capital, in each
case, (i) imposed as a result of such recipient being organized under the laws
of, or having its principal office or, in the case of any Lender or Issuing
Bank, its applicable lending office or the office to which its interests, rights
and obligations under this Agreement are assigned located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, US Federal or Canadian
withholding Taxes that are imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the applicable Borrower under
Section 2.18(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Revolving Credit Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such recipient’s failure to comply with Section 2.19(e), (d) any
US Federal withholding Taxes imposed under FATCA, (e) Canadian withholding Taxes
imposed by reason of such recipient not dealing at arm’s length with the
relevant Loan Parties at the time of such payment, (f) Canadian withholding
Taxes imposed on such recipient by reason of such recipient (i) being a
“specified shareholder” (as defined in subsection 18(5) of the ITA of the
relevant Loan

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Parties), or (ii) not dealing at arm’s length with a “specified shareholder” (as
defined in subsection 18(5) of the ITA) of the relevant Loan Parties or (g) any
withholding Tax payable under regulation 105 to the ITA in respect of services
performed in Canada.

“Exempt Accounts”: deposit accounts, securities accounts or other similar
accounts (i) for the sole purpose of funding payroll obligations, employee
benefit or health benefit obligations, Tax obligations, escrow arrangements,
trust accounts or holding funds owned by Persons other than the Loan Parties,
(ii) that constitute zero-balance accounts, (iii) that are accounts in
jurisdictions other than a Qualified Jurisdiction, (iv) that are accounts held
by any Non-Loan Party Subsidiary, (v) that are disbursement accounts, (vi) that
are accounts that hold solely the proceeds of any permitted Indebtedness,
including, for the avoidance of doubt, the Term Loan Credit Facility and the
Revolving Credit Facility and (vii) that are accounts other than those described
in clauses (i) through (vi) and are accounts held by Loan Parties with respect
to which the average daily balance of the funds maintained on deposit therein
for the three month period ending on the date of determination does not exceed,
individually, $3.0 million; provided that if on the last day of any calendar
month of the Lead Borrower the average daily balance of funds for the calendar
month then ended on deposit in all deposit accounts or securities accounts that
are Exempt Accounts pursuant to this clause (vii) at that time exceeds
$6.0 million, the Lead Borrower shall select which of such accounts shall cease
to be Exempt Accounts and take all steps necessary to comply with Sections 5.9
and 2.21 in respect thereof, in each case within 30 days after the end of such
calendar month (subject, for the avoidance of doubt, to Section 5.9(d)).

“Existing ABL Credit Agreement”: that certain ABL Credit Agreement, dated as of
August 9, 2016, among Holdings, the Lead Borrower, the additional borrowers from
time to time party thereto, the lenders and issuing banks from time to time
party thereto, Goldman Sachs Bank USA, as administrative agent, and Bank of
America, as collateral agent, as amended prior to the Closing Date.

“Existing Senior Secured Notes”: those certain 8.25% Senior Secured Notes due
2021 issued by the Lead Borrower, pursuant to the Senior Secured Notes
Indenture.

“Existing Senior Secured Notes Indenture”: that certain Indenture, dated as of
August 9, 2016, by and among Borrower, as issuer, various of the Guarantors, as
guarantors, and the Existing Senior Secured Notes Trustee relating to the
Existing Senior Secured Notes, as amended, restated, modified, supplemented or
replaced prior to the date hereof.

“Existing Senior Secured Notes Trustee”: Wilmington Trust, National Association.

“Extended Revolving Credit Commitment”: as defined in Section 2.22(a)(i).

“Extending Revolving Credit Lender”: as defined in Section 2.22(a)(i).

“Extension”: as defined in Section 2.22(a).

“Extension Amendment”: as defined in Section 2.22(c).

“Extension Offer”: as defined in Section 2.22(a).

“Facility”: as defined in the definition of Revolving Credit Facility.

“Facility Fee”: fees payable on the undrawn portion of the Revolving Credit
Commitments pursuant to Section 2.10(a).

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Facility Fee Rate”: the rate per annum on the undrawn portion of the Revolving
Credit Commitments (excluding any Revolving Credit Commitments of Defaulting
Lenders, except to the extent such Revolving Credit Commitments are reallocated
to Lenders that are not Defaulting Lenders) determined pursuant to the table
below:

 

Level

  

Historical Average Utilization:

   Facility Fee Rate:  

I

   Less than or equal to 50.0%      0.375 % 

II            

   Greater than 50.0%      0.250 % 

The Facility Fee Rate shall be determined from the grid above based on the
Historical Average Utilization as of the last day of the fiscal quarter most
recently ended for which a Quarterly Pricing Certificate has been delivered.
Notwithstanding anything to the contrary contained above in this definition,
(i) the Facility Fee Rate shall be maintained at Level I above at all times
during which there shall exist any Event of Default, (ii) at all times prior to
the date of delivery of the first Quarterly Pricing Certificate, the Facility
Fee Rate shall be maintained at Level I above, (iii) from and after the most
recent Incremental Facility Closing Date for any Incremental Facility Amendment
pursuant to which the Facility Fee Rate has been increased above the Facility
Fee Rate in effect immediately prior to such Incremental Facility Closing Date,
the Facility Fee Rate shall be increased to those respective percentages per
annum set forth in the applicable Incremental Facility Amendment and (iv) from
and after any Extension, with respect to any Extended Revolving Credit
Commitments, the Facility Fee Rate specified for such Extended Revolving Credit
Commitments shall be those specified in the applicable Extension Amendment.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements with respect thereto, any law, regulation, or other official guidance
enacted in a non-US jurisdiction pursuant to an intergovernmental agreement with
respect thereto, any agreements entered into pursuant to Section 1471(b)(1) of
the Code and any law, regulation, or other published administrative guidance
implementing an intergovernmental agreement entered into in connection with the
implementation of such sections of the Code.

“FBMI”: Foundation Building Materials, Inc., or any successor by merger or
otherwise thereto.

“FCPA”: United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter”: the Fee Letter, dated as of July 10, 2018, by and among the Lead
Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“FILO Amortization Date”: each of the nine month anniversary of the Closing Date
and the last day of each three month period thereafter.

“FILO Borrowing”: a Borrowing comprised of FILO Loans.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“FILO Borrowing Base”: as of any date of calculation, the amount calculated as
the “FILO Borrowing Base” pursuant to the Borrowing Base Certificate most
recently delivered to the Administrative Agent in accordance with Section 5.2(c)
(but as modified as provided below in this definition), equal to, without
duplication, the sum of:

(a)    5.0% of the book value of Eligible Trade Accounts of each US Loan Party;
provided that such percentage shall automatically be reduced by 0.278% on each
FILO Amortization Date; plus

(b)    10.0% of the Value of Eligible Inventory of each US Loan Party; provided
that such percentage shall automatically be reduced by 0.556% on each FILO
Amortization Date; minus

(c)    the Eligible Reserves on the US Borrowing Base.

“FILO Commitment”: with respect to each Lender, the commitment of such Lender to
make a portion of the FILO Loan to the Lead Borrower hereunder on the Closing
Date in the amount set forth opposite such Lender’s name on Schedule 2.1 hereto.
As of the Closing Date, the FILO Commitments are in the aggregate amount of
$25.0 million (the “FILO Commitment Amount”). Upon making the FILO Loans on the
Closing Date, the FILO Commitments shall expire.

“FILO Facility”: the FILO Commitments and the extensions of credit made
thereunder.

“FILO Lenders”: each Lender with a FILO Commitment.

“FILO Loan Cap”: the lesser of (i) the FILO Commitment Amount and (ii) the FILO
Borrowing Base.

“FILO Loans”: a Loan made by a Revolving Credit Lender on the Closing Date
pursuant to Section 2.1(b). Each FILO Loan shall be a Fixed Rate Loan or an ABR
Loan.

“FILO Push Down Reserve”: an amount, at any time of calculation, equal to the
excess, if any, of the then outstanding principal amount of the FILO Loans over
the FILO Loan Cap at such time.

“FILO Reclassification Election”: at any time the outstanding principal balance
of the FILO Loans is less than or equal to $20.0 million, the Lead Borrower may
provide written notice to the Administrative Agent electing to reclassify such
FILO Loans as Revolving Credit Loans so long as Excess Availability exists at
such time (without giving effect to the increased advance rates applicable to
the FILO Facility), in which case the FILO Facility shall be terminated.

“Financial Covenant”: the covenant set forth in Section 6.1.

“First Lien Net Leverage Ratio”: as of any date of determination, the ratio of
(a)(i) Consolidated First Lien Debt on such date less (ii) the aggregate amount
of Unrestricted Cash of the Lead Borrower and its Restricted Subsidiaries on
such date, to (b) Consolidated EBITDA of the Lead Borrower and its Restricted
Subsidiaries for the Relevant Reference Period.

“First Priority Priming Liens”: (i) with respect to any Collateral, any
Permitted Liens applicable to such Collateral (other than any Liens securing the
Term Loan Obligations) which as a matter of law have priority over the
respective Liens on such Collateral created in favor of the Administrative Agent
for the benefit of the Secured Parties pursuant to the relevant Security
Document and (ii) without limitation of clause (i), any Lien on Collateral
located on premises subject to a lease or held in a warehouse and in which the
landlord or warehouseman thereunder has a first priority perfected security
interest in such Collateral.

“Fixed Amounts”: as defined in Section 1.7(b).

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fixed Charge Condition”: with respect to any action or proposed action, 30-Day
Excess Availability and Specified Excess Availability on the date of such action
or proposed action (in each case calculated after giving effect on a Pro Forma
Basis to any increase in any Borrowing Base or Acquired Asset Borrowing Base and
the Borrowing of any Loans or issuance of any Letters of Credit in connection
with the action or proposed action (and assuming that such increase in Borrowing
Base or Acquired Asset Borrowing Base had occurred and such Loans and Letters of
Credit had been made on the first day of the applicable 30-day period for which
30-Day Excess Availability is to be determined)) exceeds the greater of (A)
15.0% (or solely in the case of Restricted Payments and Specified Prepayments,
20.0%) of the Line Cap at such time and (B) $50.0 million (or solely in the case
of Restricted Payments and Specified Prepayments, $70.0 million).

“Fixed Rate”: when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to (i) for any Loan or Borrowing denominated in US
Dollars, the Adjusted LIBO Rate or, (ii) for any Loan or Borrowing denominated
in Canadian Dollars, the CDOR Rate.

“Foreign Currency”: an official national currency (including the Euro) of any
nation other than the United States and which constitutes freely-transferable
and lawful money under the laws of the country or countries of issuance.

“Foreign Lender”: any Lender or Issuing Bank that is not a US Person.

“Foreign Loan Party”: any Loan Party that is not a US Loan Party.

“Foreign Subsidiary”: any Restricted Subsidiary of the Lead Borrower that is not
a Domestic Subsidiary.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time; provided, however, that if the Lead Borrower notifies
the Administrative Agent that the Lead Borrower requests an amendment to any
provision hereof in respect of an Accounting Change (including through the
adoption of International Financial Reporting Standards (“IFRS”)) (or if the
Administrative Agent notifies the Lead Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), GAAP shall be
interpreted in accordance with Section 1.5 until such notice shall have been
withdrawn or such provision amended in accordance with Section 1.5.

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof and any other agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group Member”: The Lead Borrower or any of the Restricted Subsidiaries of the
Lead Borrower.

“Guarantee Obligation”: with respect to any Person (the “guaranteeing person”),
any obligation of the guaranteeing person guaranteeing or having the economic
effect of guaranteeing any Indebtedness (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security for such primary obligation, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, in each case, so as to enable the primary obligor to pay such primary
obligation, (iii) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation (or portion thereof) in respect of which such Guarantee Obligation is
made and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Lead Borrower in good faith.

“Guarantors”: the collective reference to Holdings, any Intermediate Parent, the
Borrowers (other than with respect to a Borrower’s own Obligations) and the
Subsidiary Guarantors.

“Hazardous Materials”: (a) petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and explosive or radioactive substances or (b) any chemical,
material, waste, substance or pollutant that is prohibited, limited or regulated
pursuant to any applicable Environmental Law.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts, or hedging or
similar arrangements (which, for the avoidance of doubt, shall include any
master agreement that governs the terms of one or more interest rate or currency
swaps, caps or collar agreements, foreign exchange agreements, commodity
contracts, or hedging or similar arrangements) entered into by the Lead Borrower
or any other Group Member providing for protection against fluctuations in
interest rates, currency exchange rates, commodity prices, other risks or the
exchange of nominal interest obligations, either generally or under specific
contingencies.

“Historical Average Utilization”: for the purposes of the definition of Facility
Fee Rate, in the case of each Start Date, an amount equal to (x) the sum of each
day’s utilization of the Total Revolving Credit Commitments, excluding for this
purpose any Swingline Exposure, as determined by the amount of the Total
Revolving Credit Exposure at such time, during the most recently ended fiscal
quarter divided by (y) the number of days in such fiscal quarter, expressed as a
percentage of the Total Revolving Credit Commitments.

“Historical Excess Availability”: for the purposes of the definition of
Applicable Margin, in the case of each Start Date, an amount equal to (x) the
sum of each day’s Excess Availability during the most recently ended fiscal
quarter divided by (y) the number of days in such fiscal quarter.

“Holdings”: as defined in the preamble hereto, together with any successor
thereto to the extent permitted under Section 6.12.

“IFRS”: as defined in the definition of GAAP.

“Immaterial Subsidiary”: at any date of determination, each Restricted
Subsidiary of the Lead Borrower that has been designated by the Lead Borrower as
an “Immaterial Subsidiary” for purposes of this Agreement (and not subsequently
designated as no longer constituting an “Immaterial Subsidiary” as provided
below); provided that (a) for purposes of this Agreement, at no time shall
(i) any Subsidiary be an Immaterial Subsidiary if the Consolidated Total Assets
of such Subsidiary at the last day of the most recently ended fiscal quarter for
which financial statements have been delivered equal or exceed 2.5% of the
Consolidated Total Assets of the Lead Borrower and its Restricted Subsidiaries
at such date, (ii) any Subsidiary be an Immaterial Subsidiary if the gross
revenues of such Subsidiary for the most recently ended four full fiscal
quarters for which financial statements have

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

been delivered equal or exceed 2.5% of the consolidated gross revenues of the
Lead Borrower and its Restricted Subsidiaries for such period, (iii) the
Consolidated Total Assets of all Immaterial Subsidiaries at the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered equal or exceed 5.0% of the Consolidated Total Assets of the Lead
Borrower and its Restricted Subsidiaries at such date or (iv) the gross revenues
for the most recently ended four full fiscal quarters for which financial
statements have been delivered of all Immaterial Subsidiaries equal or exceed
5.0% of the consolidated gross revenues of the Lead Borrower and its Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP,
(b) the Lead Borrower shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clause (a) above,
and (c) if the Consolidated Total Assets or gross revenues of all Restricted
Subsidiaries so designated by the Lead Borrower as “Immaterial Subsidiaries”
(that at such time continue to constitute “Immaterial Subsidiaries” under this
Agreement) shall as of the end of the Lead Borrower’s most recently ended fiscal
quarter for which financial statements have been delivered exceed the limits set
forth in clause (a)(iii) or (a)(iv) above, then, the Lead Borrower shall
designate sufficient Immaterial Subsidiaries to no longer constitute Immaterial
Subsidiaries so as to eliminate such excess, and each such designated Subsidiary
shall thereupon cease to be an Immaterial Subsidiary (or, if the Lead Borrower
shall make no such designation by the next date of delivery of financial
statements pursuant to Section 5.1(a) or Section 5.1(b), one or more of such
Immaterial Subsidiaries selected in descending order based on their respective
contributions to the Consolidated Total Assets of the Lead Borrower and its
Subsidiaries shall cease to be considered to be Immaterial Subsidiaries until
such excess is eliminated) and any such Subsidiary (if not otherwise an Excluded
Subsidiary) shall be required to comply with Section 5.9(c) within the time
periods set forth therein; and provided further that the Lead Borrower may
designate and re-designate a Restricted Subsidiary as an Immaterial Subsidiary
at any time, subject to the terms set forth in this definition. For purposes of
this definition, Consolidated Total Assets shall be calculated eliminating all
intercompany items.

“Incremental Equivalent Debt”: as defined in the Term Loan Credit Agreement, as
in effect on the Closing Date.

“Incremental Facilities”: as defined in Section 2.20(a).

“Incremental Facility Amendment”: as defined in Section 2.20(c).

“Incremental Facility Closing Date”: as defined in Section 2.20(d).

“Incremental Revolving Commitments”: as defined in Section 2.20(a).

“Incurrence-Based Amounts”: as defined in Section 1.7(b).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade accounts or similar obligations to a trade creditor and accrued
expenses payable in the ordinary course of business, (ii) any earn-out
obligation unless such obligation is not paid promptly after becoming due and
payable and (iii) accruals for payroll or other employee compensation and other
liabilities accrued in the ordinary course of business), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale, installment
sale or other title retention agreement with respect to Property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such Property), but limited to the lesser of the fair market value (as
determined in good faith by the Lead Borrower) of such Property and the
principal amount of such Indebtedness if recourse is solely to such Property,
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under bankers’
acceptances, letters of credit, surety bonds and similar instruments (except
unsecured and unmatured reimbursement obligations in respect thereof obtained in
the ordinary course of business to secure the performance of obligations

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that are not Indebtedness pursuant to another clause of this definition),
(g) the liquidation value of all Disqualified Capital Stock of such Person, to
the extent mandatorily redeemable in cash prior to the date that is the 91st day
after the relevant Latest Maturity Date (as determined on the date of issuance
thereof) (other than in connection with change of control events and asset sales
and other Disposition and casualty events to the extent that the terms of such
Capital Stock provide that such Person may not redeem any such Capital Stock in
connection with such change of control event or asset sale or other Disposition
or casualty event unless such redemption is subject to the prior payment in full
of the Obligations), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above of another
Person secured by any Lien on Property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligations (but limited to the lesser of the fair
market value of such Property and the principal amount of such obligations) and
(j) solely for the purposes of Section 6.2 and Section 7, the net obligations of
such Person in respect of Hedge Agreements (determined by reference to the
termination value as of any date of determination).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, company, or limited liability company) in which
such Person is a general partner or a joint venturer, except to the extent such
Person’s liability for such Indebtedness is otherwise limited.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise defined in clause
(a), Other Taxes.

“Indemnitee”: as defined in Section 9.3(b).

“Information”: as defined in Section 9.12(a).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA; and the term
“Insolvent” shall have a correlative meaning.

“Intellectual Property”: the collective reference to all rights in intellectual
property, whether arising under United States, state, multinational or Canadian
or foreign laws or otherwise, including copyrights, copyright licenses, patents,
patent licenses, industrial designs, trademarks, trademark licenses, service
marks, technology, know-how and processes, recipes, formulas, trade secrets and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Coverage Ratio”: for any period, the ratio of (A) Consolidated EBITDA
for such period to (B) Consolidated Interest Expense for the Relevant Reference
Period.

“Interest Election Request”: a request by a Borrower to convert or continue a
Borrowing in accordance with Section 2.6, substantially in the form of Exhibit
I-2 or such other form as shall be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent).

“Interest Payment Date”: (a) with respect to any ABR Loan, the first calendar
day of the month following the last calendar day of each March, June, September
and December commencing with October 1, 2018, and (b) with respect to any Fixed
Rate Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Fixed Rate Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interest Period”: with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if approved by all participating Lenders, twelve months) thereafter, as the
applicable Borrower may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period; provided, further, that the initial Interest Period
with respect to any Fixed Rate Borrowing on the Closing Date may be for such
other period specified in the applicable Borrowing Request that is acceptable to
the Administrative Agent. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interim Financial Statements”: as defined in Section 3.1(i).

“Intermediate Parent”: any Person that is a Subsidiary of Holdings and of which
the Lead Borrower is a Subsidiary.

“Inventory”: “inventory” as such term is defined in Article 9 of the UCC or the
PPSA, as applicable.

“Investments”: as defined in Section 6.7.

“IP Office”: each of the United States Patent and Trademark Office, the United
States Copyright Office and the Canadian Intellectual Property Office, as
applicable.

“IP Security Agreements”: the collective reference to each Intellectual Property
Security Agreement required to be entered into and delivered pursuant to the
terms of this Agreement and the Security Documents, in each case, in
substantially the form of Exhibit A-1 of the US Guarantee and Collateral
Agreement or Exhibit A-2 of the Canadian ABL Guarantee and Collateral Agreement,
as applicable.

“ISP Rules” with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank”: as the context may require, with respect to Letters of Credit
issued on or after the Closing Date, Bank of America, in its capacity as issuer
of Letters of Credit hereunder, its successors in such capacity as provided in
Section 2.4(i) and any other Lender reasonably acceptable to the Administrative
Agent and the Lead Borrower, which has agreed to act as Issuing Bank hereunder.
References herein and in the other Loan Documents to Issuing Banks shall be
deemed to refer to the Issuing Bank in respect of the applicable Letter of
Credit or to all Issuing Banks, as the context requires.

“ITA”: the Income Tax Act (Canada), as amended.

“Last Out Tranche”: as defined in Section 2.20(b).

“Latest Maturity Date”: at any date of determination, the latest Maturity Date
applicable to any Loan or Revolving Credit Commitment hereunder at such time.

“LC Disbursement”: a payment made by any Issuing Bank pursuant to a Letter of
Credit.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“LC Exposure”: at any time (a) with respect to US Letters of Credit (“US LC
Exposure”), the sum of (i) the aggregate undrawn amount of all outstanding US
Letters of Credit at such time plus (ii) the aggregate amount of all LC
Disbursements in respect of US Letters of Credit that have not yet been
reimbursed by or on behalf of the applicable US Borrower at such time and
(b) with respect to Canadian Letters of Credit (“Canadian LC Exposure”), the sum
of (i) the aggregate undrawn amount of all outstanding Canadian Letters of
Credit at such time plus (ii) the aggregate amount of all LC Disbursements in
respect of Canadian Letters of Credit that have not yet been reimbursed by or on
behalf of the applicable Canadian Borrower at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time, in each case with respect to the applicable Revolving Credit
Facility. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. Unless otherwise specified herein, the amount of a Letter of Credit
at any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided that with respect to any Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

“LC Issuer Sublimit”: with respect to any Issuing Bank, the aggregate stated
amount of all Letters of Credit that such Issuing Bank agrees in writing to
issue at any time. With respect to (i) each Lender that is an Issuing Bank on
the Closing Date, such Issuing Bank’s LC Issuer Sublimit is set forth under the
heading “LC Issuer Sublimit” opposite such Lender’s name on Schedule 2.1, and
(ii) any Lender that becomes an Issuing Bank after the date hereof, such
Lender’s LC Issuer Sublimit will be the amount agreed between the Lead Borrower,
the Administrative Agent and such Lender at the time that such Lender becomes an
Issuing Bank. Each Issuing Bank’s LC Issuer Sublimit may be modified from time
to time pursuant to an agreement signed by such Issuing Bank, the Administrative
Agent and the Lead Borrower.

“LCT Election”: as defined in Section 1.8.

“LCT Test Date”: as defined in Section 1.8.

“Lead Borrower”: as defined in the preamble.

“Lender Parties”: as defined in Section 9.15.

“Lenders”: the Persons listed on Schedule 2.1 and any other Person that shall
have become a party hereto as a lender pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto as a lender pursuant
to an Assignment and Assumption.

“Letter of Credit”: any letter of credit issued pursuant to this Agreement.

“LIBO Rate”: subject to Section 1.11, with respect to any Fixed Rate Borrowing
for any Interest Period,

(i)     the rate per annum equal to the London Interbank Offered Rate (“LIBOR”)
or a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
U.S. Dollar deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period;

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)    for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(iii)    if the LIBO Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“LIBOR”: as defined in the definition of “LIBO Rate”.

“LIBOR Screen Rate” means the LIBO Rate quote on the applicable screen page the
Administrative Agent designates to determine the LIBO Rate (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time).

“Lien”: any mortgage, pledge, hypothecation, security assignment, deposit
arrangement, encumbrance, lien (statutory or other), trust, deemed trust, legal
hypothec, prior claim or other security interest or any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale, installment sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself constitute a Lien.

“Limited Condition Transaction”: any (x) acquisition or Investment by the Lead
Borrower or one or more of its Restricted Subsidiaries permitted under this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party financing, or (y) repayment, repurchase, refinancing,
prepayment, redemption, purchase, defeasement or other payment in respect of
Indebtedness, in the case of this clause (y), with respect to which an
irrevocable notice of repayment (or similar irrevocable notice) has been
delivered.

“Line Cap”: at any time, the lesser of (i) 100% (or, during an Agent Advance
Period, 110%) of the Aggregate Borrowing Base at such time and (ii) the Total
Revolving Credit Commitments in effect at such time.

“Loan”: any loan made by any Lender pursuant to this Agreement (including all
Revolving Credit Loans, FILO Loans and Swingline Loans).

“Loan Documents”: this Agreement, the Letter of Credit Applications, the
Security Documents, any Notes, the ABL Intercreditor Agreement, any Permitted
Amendment, the Fee Letter and any other document executed and delivered in
conjunction with this Agreement from time to time and designated as a “Loan
Document”.

“Loan Parties”: the collective reference to the Lead Borrower and the
Guarantors.

“Lone Star”: Lone Star Fund IX (U.S.), L.P. (“Lone Star Fund”) and any funds,
partnerships or other investment vehicles managed or directly or indirectly
controlled by Lone Star Fund, but not including, however, any portfolio
companies of any of the foregoing.

“Mandatory Borrowing”: as defined in Section 2.1(e).

“Market Capitalization”: an amount equal to (a) the total number of issued and
outstanding shares of common stock or common equity interests of the Lead
Borrower or its direct or indirect parent (including, for the avoidance of
doubt, FBMI) multiplied by (b) the closing price per share of such common stock
or common equity interests on the principal securities exchange on which such
common stock or common equity interests are traded.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition, assets or results of operations, in each case, of the Group
Members, taken as a whole or (b) the rights and remedies of the Administrative
Agent and the Lenders, taken as a whole, under any Loan Document.

“Material Debt”: Indebtedness (other than Indebtedness constituting
(1) Obligations or (2) Other Obligations), or obligations in respect of one or
more Hedge Agreements (other than to the extent constituting (1) Obligations,
(2) Specified Hedge Agreements or (3) Other Obligations), of any one or more of
the Lead Borrower or any other Group Member in an aggregate principal amount
exceeding $35.0 million (but excluding intercompany Indebtedness). For purposes
of determining Material Debt, the “obligations” of the Lead Borrower or any
other Group Member in respect of any Hedge Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the Lead
Borrower or any other Group Member would be required to pay if such Hedge
Agreement were terminated at such time.

“Material Party”: Holdings, any Intermediate Parent or any Restricted Subsidiary
(other than an Immaterial Subsidiary).

“Maturity Date”: with respect to (a) Revolving Credit Commitments (including,
for the avoidance of doubt, any Swingline Loans and Incremental Revolving
Commitments) that have not been extended pursuant to Section 2.22, August 13,
2023, (b) the FILO Loans, August 13, 2023 and (c) with respect to Extended
Revolving Credit Commitments, the final maturity date thereof as specified in
the applicable Extension Offer accepted by the respective Revolving Credit
Lender or Revolving Credit Lenders.

“Maximum Rate”: as defined in Section 9.16.

“MNPI”: any material Nonpublic Information regarding the Lead Borrower and its
Subsidiaries or the Loans or securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information). For purposes of this definition “material Nonpublic
Information” shall mean Nonpublic Information with respect to the business of
the Lead Borrower and its Subsidiaries or that would reasonably be expected to
be material to a decision by any Lender to assign or acquire any Revolving
Credit Loans or to enter into any of the transactions contemplated thereby or
would otherwise be material for purposes of United States Federal and state
securities laws.

“Moody’s”: Moody’s Investor Services. Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 3(37) or Section 4001(a)(3) of ERISA or any “multi-employer pension
plan”, “multi-employer plan” or any similar plan or arrangement, as defined
under applicable Canadian pension standards or income tax legislation.

“NOLV” or “Net Orderly Liquidation Value”: the cash proceeds of Inventory or
Equipment which could be obtained in an orderly liquidation (net of all
liquidation expenses, costs of sale, commissions, operating expenses and
retrieval and related costs), as determined pursuant to the most recent
third-party appraisal of such Inventory or Equipment delivered to the
Administrative Agent pursuant to Section 5.2(c) by an appraiser reasonably
acceptable to the Administrative Agent, and in each case expressed as a recovery
percentage with respect to each such category of assets. The Net Orderly
Liquidation Value for each such category of assets will be increased or reduced
promptly upon receipt by the Administrative Agent of each updated appraisal.

“Non-Consenting Lender”: as defined Section 2.18(c).

“Non-Extending Lender”: as defined Section 2.18(c).

“Non-Loan Party Subsidiary”: any Restricted Subsidiary of Holdings that is not a
Loan Party.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Nonpublic Information”: information which has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD.

“Note”: any promissory note evidencing any Loan substantially in the form of
Exhibit G.

“Notice of Additional Borrower”: a Notice of Additional Borrower and Assumption
Agreement, in substantially the form of Exhibit K-1 hereto.

“Notice of Additional Guarantor”: a Notice of Additional Guarantor, in
substantially the form of Exhibit K-2 hereto.

“Notice of Intent to Cure”: as defined in Section 7.2(c).

“Notice of Prepayment”: as defined in Section 2.9(c).

“Obligation Currency”: as defined in Section 9.19.

“Obligations”: collectively, the US Obligations and the Canadian Obligations.

“OFAC”: as defined in Section 3.19(b).

“OFAC Regulations”: as defined in Section 3.19(a).

“Organizational Documents”: with respect to any Person and as applicable, the
certificate of incorporation or formation, memorandum or articles of
association, bylaws, limited liability company agreement, limited partnership
agreement or other organizational documents of such Person.

“Other Canadian Cash Management Obligations”: obligations owed by any Canadian
Loan Party to any Other Qualified Counterparty in respect of or in connection
with Cash Management Services and designated by such Other Qualified
Counterparty and the Lead Borrower in writing to the Administrative Agent as a
“Cash Management Obligation”.

“Other Canadian Specified Hedge Agreement”: any Hedge Agreement entered into or
assumed by any Canadian Loan Party and any Other Qualified Counterparty and
designated by such Other Qualified Counterparty and the Lead Borrower in writing
to the Administrative Agent as a “Specified Hedge Agreement”.

“Other Connection Taxes”: with respect to the Administrative Agent, any Lender
or any Issuing Bank, Taxes imposed as a result of a present or former connection
between the Administrative Agent, such Lender or such Issuing Bank and the
jurisdiction imposing such Tax (other than a connection arising from the
Administrative Agent, such Lender or such Issuing Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Obligations”: collectively, Other Canadian Cash Management Obligations,
Other US Cash Management Obligations and obligations in respect of Other
Specified Hedge Agreements.

“Other Qualified Counterparty”: with respect to an Other US Specified Hedge
Agreement, Other Canadian Specified Hedge Agreement, Other US Cash Management
Obligation or Other Canadian Cash Management Obligation, a party to a Specified
Hedge Agreement or an agreement for the provision of Cash Management Services,
in each case with a Loan Party and at the Lead Borrower’s request, delivers to
the Administrative Agent a written notice (A) appointing the Administrative
Agent as its agent under the applicable Loan Documents and (B)

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

agreeing to be bound by Section 8 and Sections 9.3, 9.9 and 9.10 as if such
Person were a Lender; provided that any such designation shall not create in
favor of such Person (x) any rights in connection with management or release of
Collateral or the obligations of any Loan Party under the Loan Documents or
(y) any voting or approval rights under the Loan Documents.

“Other Specified Hedge Agreement”: collectively, the Other US Specified Hedge
Agreements and the Other Canadian Specified Hedge Agreements.

“Other Taxes”: any and all present or future recording, stamp or documentary,
property, intangible, filing or similar Taxes imposed by any Governmental
Authority arising from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18(b)).

“Other US Cash Management Obligations”: obligations owed by any US Loan Party to
any Other Qualified Counterparty in respect of or in connection with Cash
Management Services, and designated by such Other Qualified Counterparty and the
Lead Borrower in writing to the Administrative Agent as a “Cash Management
Obligation”.

“Other US Specified Hedge Agreement”: any Hedge Agreement entered into or
assumed by any US Loan Party and any Other Qualified Counterparty and designated
by such Other Qualified Counterparty and the Lead Borrower in writing to the
Administrative Agent as a “Specified Hedge Agreement”.

“Participant”: as defined in Section 9.4(c).

“Participant Register”: as defined in Section 9.4(c).

“PATRIOT Act”: Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001).

“Payment Conditions”: that each of the following conditions are satisfied: (i)
there is no Specified ABL Default existing immediately before or immediately
after the action or proposed action, (ii) 30-Day Excess Availability and
Specified Excess Availability on the date of the action or proposed action (in
each case calculated on a Pro Forma Basis after giving effect to the action or
proposed action (and taking into account any increase in any Borrowing Base or
Acquired Asset Borrowing Base in accordance with the terms thereof (it being
understood that the Administrative Agent’s security interest in any assets so
included in the Acquired Asset Borrowing Base shall be required to be perfected
in accordance with the terms hereof as of the date of taking such action)) and
the Borrowing of any Loans or issuance of any Letters of Credit (and assuming
that such increase in any Borrowing Base or Acquired Asset Borrowing Base in
accordance with the terms hereof and the Borrowing of any Loans and issuance of
Letters of Credit had been made on the first day of the applicable 30-day period
for which 30-Day Excess Availability is to be determined)) exceeds the greater
of (A) 12.5% (or solely in the case of Restricted Payments and Specified
Prepayments, 15.0%) of the Line Cap at such time and (B) $40.0 million (or
solely in the case of Restricted Payments and Specified Prepayments, $50.0
million), (iii) unless the Fixed Charge Condition is satisfied at such time, the
Lead Borrower shall be in compliance with a Consolidated Fixed Charge Coverage
Ratio of not less than 1.00:1.00 for the Relevant Reference Period on a Pro
Forma Basis as if such action or proposed action had occurred on the first day
of such Relevant Reference Period, and (iv) in the case of Indebtedness under
Section 6.2(aa), Restricted Payments under Section 6.6(p), Investments under
Section 6.7(f) (other than Permitted Acquisitions and other Investments
otherwise permitted without regard to Payment Conditions) and 6.7(l) and
prepayments of Covered Debt under Section 6.8(ii) and any designation of a
Subsidiary as an Unrestricted Subsidiary under Section 5.13, in each case, to
the extent only permitted if Payment Conditions are satisfied, the

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amount of which would exceed $50.0 million, the Lead Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Lead Borrower certifying as to compliance with preceding clauses (i) through
(iii) and demonstrating (in reasonable detail) the calculations required by
preceding clauses (ii) and (iii).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.

“Perfection Certificate”: a certificate in the form of Exhibit D or any other
form approved by the Administrative Agent.

“Permitted Acquisition”: as defined in Section 6.7(f).

“Permitted Amendment”: any Extension Amendment or Incremental Facility
Amendment.

“Permitted Discretion”: the exercise of the Administrative Agent’s reasonable
credit judgment (from the perspective of a secured asset based lender),
exercised in accordance with customary and generally applicable credit practices
for similar asset based lending facilities, in consideration of any factor which
it reasonably believes (i) could adversely affect the quantity, quality, mix or
value of any Collateral (including any applicable laws that may inhibit the
collection of an Account), the enforceability or priority of the Liens thereon
or the amount that the Administrative Agent, the Issuing Banks or the Lenders
would be likely to receive (after giving consideration to delays in payment and
costs of enforcement) in the liquidation thereof, (ii) suggest that any
collateral report or financial information delivered to the Administrative
Agent, the Issuing Banks or the Lenders by any Person on behalf of any Loan
Party is incomplete, inaccurate or misleading in any material respect, or
(iii) creates an Event of Default. In exercising such judgment, the
Administrative Agent may consider (but not make duplicate adjustment for) any
factors that could materially increase the credit risk of lending to any
Borrower on the security of the Collateral.

“Permitted Holding Company”: any direct or indirect parent of the Lead Borrower
that does not hold Capital Stock of any Person other than Holdings or another
Permitted Holding Company.

“Permitted Investors”: the collective reference to (a) Lone Star and its Control
Investment Affiliates and (b) any members of management of the Group Members
that own Capital Stock in the Lead Borrower or FBMI, directly or indirectly, on
the Closing Date.

“Permitted Liens”: the collective reference to Liens permitted by Section 6.3.

“Permitted Ratio Debt”: as defined in Section 6.2(f)

“Permitted Receivables Financing”: any Receivables Financing of a Permitted
Receivables Financing Subsidiary; provided, that (a) such Receivables Financing
(including financing terms, covenants, termination events and other provisions)
shall be in the aggregate economically fair and reasonable to the Lead Borrower
and its Restricted Subsidiaries (other than any Permitted Receivables Financing
Subsidiary), on the one hand, and the Permitted Receivables Financing
Subsidiary, on the other and (b) the financing terms, covenants, termination
events and other material provisions of such Permitted Receivables Financing
shall be on market terms for similar transactions consummated at such time and
may include Standard Securitization Undertakings, in each case as determined in
good faith by the Lead Borrower.

“Permitted Receivables Financing Assets”: the accounts receivable subject to a
Permitted Receivables Financing, and related assets (including contract rights)
which are of the type customarily transferred or in respect of which security
interests are customarily granted in connection with securitizations of accounts
receivables (including the Capital Stock of any Permitted Receivables Financing
Subsidiary), and the proceeds thereof.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Receivables Financing Fees”: all reasonable and customary
distributions or payments made directly or by means of discounts with respect to
any participation interest issued or sold in connection with, and other fees
paid to a Person that is not a Permitted Receivables Financing Subsidiary in
connection with, any Permitted Receivables Financing.

“Permitted Receivables Financing Subsidiary”: any Wholly Owned Subsidiary of the
Lead Borrower (or another Person formed for the purposes of engaging in a
Permitted Receivables Financing in which the Lead Borrower or any of its
Subsidiaries makes an Investment and to which the Lead Borrower or any of its
Subsidiaries transfers Permitted Receivables Financing Assets) that engages in
no business or activities other than business and activities that relate to the
financing of Permitted Receivables Financing Assets of the Group Members, all
proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business and activities incidental or related
to such business, and which is designated by the Board of Directors of the Lead
Borrower as a Permitted Receivables Financing Subsidiary and (a) no portion of
the Indebtedness or any other obligations (contingent or otherwise) of such
Permitted Receivables Financing Subsidiary (i) is guaranteed by any Group
Member, other than another Permitted Receivables Financing Subsidiary (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates any Group Member, other than another Permitted
Receivables Financing Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of any Group
Member, other than another Permitted Receivables Financing Subsidiary, directly
or indirectly, contingently or otherwise, to the satisfaction thereof, other
than pursuant to Standard Securitization Undertakings, (b) with which no Group
Member, other than another Permitted Receivables Financing Subsidiary, has any
material contract, agreement, arrangement or understanding other than (i) with
Standard Securitization Undertakings or (ii) on terms not materially less
favorable to any Group Member than those that might be obtained at the time from
Persons that are not Affiliates of the Lead Borrower and (c) to which no Group
Member, other than another Permitted Receivables Financing Subsidiary, has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

“Permitted Refinancing”: with respect to any Indebtedness of any Person, any
refinancing, refunding, renewal, replacement, defeasance, discharge or extension
of such Indebtedness (each, a “refinancing”, with “refinanced” having a
correlative meaning); provided, that (a) the aggregate principal amount (or
accreted value, if applicable) does not exceed the then outstanding aggregate
principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced, except (1) to the extent such excess amount is permitted under
another then available exception under Section 6.2 or (2) by an amount equal to
all unpaid accrued or capitalized interest thereon, any make-whole payments or
premium (including tender premium) applicable thereto or paid in connection
therewith, any swap breakage costs and other termination costs related to Hedge
Agreements, plus upfront fees and original issue discount on such refinancing
Indebtedness, plus other customary fees and expenses in connection with such
refinancing, (b) other than in the case of a refinancing of purchase money
Indebtedness and Capital Lease Obligations, such refinancing has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being refinanced, (c) in the event such
Indebtedness being so refinanced is (i) contractually subordinated in right of
payment to the Obligations, such refinancing shall contain subordination
provisions that are substantially the same (as determined in good faith by the
Lead Borrower) as those in effect prior to such refinancing or are not
materially less favorable, taken as a whole (as determined in good faith by the
Lead Borrower), to the Secured Parties than those contained in the Indebtedness
being so refinanced or are otherwise reasonably acceptable to the Administrative
Agent or (ii) secured by a junior permitted lien on the Collateral (or portion
thereof) and/or subject to intercreditor arrangements for the benefit of the
Lenders, in the case of this clause (ii) such refinancing shall be unsecured or
secured by a junior permitted lien on the Collateral (or portion thereof), and
subject to intercreditor arrangements on substantially the same terms (as
determined in good faith by the Lead Borrower) as those in effect prior to such
refinancing or on terms not materially less favorable, taken as a whole, to the
Secured Parties than those in respect of the Indebtedness being so refinanced or
on such other terms reasonably acceptable to the Administrative Agent and
(d) such refinancing does not provide for the granting or obtaining of

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

collateral security from, or obtaining any lien on any assets of, any Person,
other than collateral security obtained from Persons that provided (or were
required to provide) collateral security with respect to the Indebtedness being
so refinanced (so long as the assets subject to such lien were or would have
been required to secure the Indebtedness so refinanced); provided that
additional Persons that would have been required to provide collateral security
with respect to the Indebtedness being so refinanced may provide collateral
security with respect to such refinancing and any Guarantor may provide
collateral security otherwise permitted by this Agreement that is junior to the
Liens under the Security Documents on terms not materially less favorable to the
Lenders (as determined by the Lead Borrower in good faith) than those set forth
in the ABL Intercreditor Agreement.

“Permitted Sale Leaseback”: any Sale and Leaseback Transaction consummated by a
Group Member after the Closing Date; provided that any such Sale and Leaseback
Transaction that is not between (a) a Loan Party and another Loan Party or (b) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by the Lead Borrower or
such Restricted Subsidiary.

“Person”: an individual, partnership, corporation, limited liability company,
unlimited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

“Plan”: any employee benefit plan that is subject to ERISA and in respect of
which the Lead Borrower or a Commonly Controlled Entity is or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 9.1.

“Pledged Capital Stock”: as defined in the US Guarantee and Collateral Agreement
or the Canadian Security Agreements, as applicable.

“PPSA”: the Personal Property Security Act (Ontario), the Civil Code of Quebec
or similar personal property security legislation as in effect from time to time
(except as otherwise specified) in any applicable province or territory of
Canada.

“Private Lender Information”: as defined in Section 9.1.

“Pro Forma Basis”: with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Pro Forma Transactions) in
accordance with Section 1.6.

“Pro Forma Transaction”: (a) the Transactions, (b) any incurrence or repayment
of Indebtedness (other than for working capital purposes or in the ordinary
course of business), the making of any Restricted Payment pursuant to Sections
6.6(p) or (q), any Specified Prepayment permitted under Section 6.8, any
Investment that results in a Person becoming a Restricted Subsidiary or
resulting from the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, any Permitted Acquisition or any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary or any Investment constituting
an acquisition of assets constituting a business unit, line of business or
division of another Person or any Disposition of a business unit, line of
business or division of a Group Member, in each case whether by merger,
consolidation, amalgamation or otherwise and any transaction the consummation of
which requires the satisfaction with the Payment Conditions and (c) any
restructuring or cost saving, operational change or business rationalization
initiative or other initiative.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC or the PPSA, if applicable, and, in any event, shall include all
dividends or other income from the “Pledged Securities” (as defined

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in the US Guarantee and Collateral Agreement or the Canadian Security
Agreements, as applicable), collections thereon or distributions or payments
with respect thereto.

“Projections”: as defined in Section 5.2(b).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“Public Lender”: as defined in Section 9.1.

“Public Lender Information”: as defined in Section 9.1.

“Qualified Capital Stock”: Capital Stock that is not Disqualified Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or Cash
Management Obligations, any counterparty thereto that, at the time such
Specified Hedge Agreement or Cash Management Obligations were entered into or,
in the case of a Specified Hedge Agreement or Cash Management Obligations, as
the case may be, (a) existing on the Closing Date, any counterparty thereto that
was the Administrative Agent, a Lender, an Arranger or an Affiliate of any of
the foregoing, regardless of whether any such Person shall thereafter cease to
be the Administrative Agent, a Lender, an Arranger or an Affiliate or branch of
any of the foregoing or (b) entered into after the Closing Date, is the
Administrative Agent, a Lender, an Arranger or an Affiliate or branch of any of
the foregoing at the time of entry thereof, regardless of whether any such
Person shall thereafter cease to be the Administrative Agent, a Lender, an
Arranger or an Affiliate or branch of any of the foregoing.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Holding Company Debt”: unsecured Indebtedness of Holdings that (1) is
not subject to any guarantee by any Subsidiary of Holdings (including any
Borrower), (2) will not mature prior to the date that is six (6) months after
the Latest Maturity Date in effect on the date of issuance or incurrence
thereof, (3) has no scheduled amortization or scheduled payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (5) below), (4) does not require any payments in cash of interest or
other amounts in respect of the principal thereof prior to the later to occur of
(i) the date that is four (4) years from the date of the issuance or incurrence
thereof and (ii) the date that is 180 days after the Latest Maturity Date in
effect on the date of such issuance or incurrence, and (5) has mandatory
prepayment, repurchase or redemption, covenant, default and remedy provisions
customary for senior discount notes of an issuer that is the parent of a
borrower under senior secured credit facilities, and in any event, with respect
to covenant, default and remedy provisions, no more restrictive (taken as a
whole) than those set forth in this Agreement (other than provisions customary
for senior discount notes of a holding company).

“Qualified Jurisdiction”: (a) with respect to the Lead Borrower, the United
States, and (b) with respect to any other Loan Party, the United States or
Canada, in each case, together with any state, province, territory or other
political sub-division therein, or such other jurisdiction as shall be consented
to by each Required Lender.

“Qualified Loan Party”: (i) with respect to the US Borrowing Base and the FILO
Borrowing Base, each US Loan Party, and (ii) with respect to the Canadian
Borrowing Base, each Canadian Loan Party.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Qualified Securitization Assets”: (a) any accounts receivable, mortgage
receivables, loan receivables, receivables or loans relating to the financing of
insurance premiums, royalty, patent or other revenue streams and other rights to
payment or related assets and the proceeds thereof and (b) all collateral
securing such receivable or asset, all contracts and contract rights, guarantees
or other obligations in respect of such receivable or asset, lockbox accounts
and records with respect to such account or asset and any other assets
customarily transferred (or in respect of which security interests are
customarily granted) together with accounts or assets in connection with a
securitization, factoring or receivable sale transaction.

“Qualified Securitization Facility”: any Securitization Facility of a Qualified
Securitization Subsidiary; provided, that (a) such Securitization Facility
(including financing terms, covenants, termination events and other provisions)
shall be in the aggregate economically fair and reasonable to the Lead Borrower
and its Restricted Subsidiaries (other than any Qualified Securitization
Subsidiary), on the one hand, and the Qualified Securitization Subsidiary, on
the other, (b) all sales and/or transfers of Qualified Securitization Assets to
the Qualified Securitization Subsidiary in such Qualified Securitization
Facility shall be made at fair market value (as determined in good faith by the
Lead Borrower) and (c) the financing terms, covenants, termination events and
other material provisions of such Qualified Securitization Facility shall be on
market terms for similar transactions consummated at such time and may include
Standard Securitization Undertakings, in each case as determined in good faith
by the Lead Borrower.

“Qualified Securitization Fees”: all reasonable and customary (as determined in
good faith by the Lead Borrower) distributions or payments made directly or by
means of discounts with respect to any Qualified Securitization Asset or
participation interest therein issued or sold in connection with, and other fees
and expenses (including reasonable fees and expenses of legal counsel) paid in
connection with, any Qualified Securitization Facility.

“Qualified Securitization Subsidiary”: any Wholly Owned Subsidiary of the Lead
Borrower (or another Person formed for the purposes of engaging in a Qualified
Securitization Facility in which the Lead Borrower or any of its Restricted
Subsidiaries makes an Investment and to which the Lead Borrower or any of its
Restricted Subsidiaries transfers Qualified Securitization Assets) that engages
in no business or activities other than business and activities that relate to
the financing of Qualified Securitization Assets of the Group Members, all
proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business and activities incidental or related
to such business, and which is designated by the Board of Directors of the Lead
Borrower as a Qualified Securitization Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such
Qualified Securitization Subsidiary (i) is guaranteed by any Group Member, other
than another Qualified Securitization Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates any Group Member, other than another Qualified Securitization
Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of any Group Member, other
than another Qualified Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which no Group Member, other than
another Qualified Securitization Subsidiary, has any material contract,
agreement, arrangement or understanding other than (i) with Standard
Securitization Undertakings or (ii) on terms not materially less favorable to
any Group Member than those that might be obtained at the time from Persons that
are not Affiliates of the Lead Borrower and (c) to which no Group Member, other
than another Qualified Securitization Subsidiary, has any obligation to maintain
or preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.

“Qualifying Equipment”: any Equipment owned by a Qualified Loan Party
constituting Rolling Stock or mobile equipment, in each case which is included
in the most recent appraisal of Equipment conducted by, or provided to, the
Administrative Agent.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Qualifying Equipment Net Book Value Amount”: the net book value (based on the
most recently delivered financial statements pursuant to Sections 5.1(a) and
5.1(b)) of Eligible Qualifying Equipment.

“Quarterly Pricing Certificate”: as defined in the definition of Applicable
Margin.

“Receivables Financing”: any transaction or series of transactions that may be
entered into by any Group Member pursuant to which any Group Member may sell,
convey, grant a security interest in or otherwise transfer to (a) a Permitted
Receivables Financing Subsidiary (in the case of a transfer by any Group Member)
or (b) any other Person (in the case of a transfer by a Permitted Receivables
Financing Subsidiary), or a Permitted Receivables Financing Subsidiary may grant
a security interest in, or grant a Lien on, any Permitted Receivables Financing
Assets of any Group Member.

“Recovery Event”: any settlement of, or payment in respect of, any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Reference Rate”: (a) with respect to the Loans (other than US Swingline Loans)
comprising each Fixed Rate Borrowing denominated in US Dollars, for each day
during each Interest Period with respect thereto, a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing,
(b) with respect to the US Swingline Loans comprising each Fixed Rate Borrowing
denominated in US Dollars, for each day during each Interest Period with respect
thereto, a rate equal to the Daily Adjusted LIBO Rate for such day, (c) with
respect to any Fixed Rate Loan denominated in Canadian Dollars, for each day
during each Interest Period with respect thereto, a rate per annum equal to the
CDOR Rate for the Interest Period in effect for such Borrowing, (d) with respect
to any ABR Loan denominated in US Dollars to the US Borrowers, the Alternate
Base Rate, (e) with respect to any ABR Loan denominated in US Dollars to the
Canadian Borrowers, the Canadian Base Rate, and (f) with respect to any ABR Loan
denominated in Canadian Dollars, the Canadian Prime Rate.

“Refinancing”: (a) the redemption, defeasance or other payment in full of the
Existing Senior Secured Notes and all other obligations due and payable under
the Existing Senior Secured Notes Indenture, (b) the release of the Lead
Borrower, as issuer, and various Guarantors, as guarantors, and their assets as
collateral under the Existing Senior Secured Notes Indenture, (c) the repayment
in full and termination of all commitments under the Existing ABL Credit
Agreement and (d) the release of the Lead Borrower and any other Borrowers, as
borrowers, and various Guarantors, as guarantors, and their assets as collateral
under the Existing ABL Credit Agreement.

“Refinancing Indebtedness”: with respect to any Indebtedness, any other
Indebtedness incurred in connection with a Permitted Refinancing of such
Indebtedness.

“Register”: as defined in Section 9.4(b)(iv).

“Regulation FD”: Regulation FD as promulgated by the SEC under the Exchange Act,
as in effect from time to time.

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the applicable Borrower to
reimburse each Issuing Bank pursuant to Section 2.4(c) for amounts drawn under
Letters of Credit issued by such Issuing Bank.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners,
trustees, managers, agents, advisors and other representatives of such Person
and such Person’s Affiliates and the respective successors and permitted assigns
of each of the foregoing.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within any building, structure, facility or fixture.

“Relevant Reference Period”: with respect to any action or determination under
this Agreement, the Test Period then most recently ended for which financial
statements have been delivered pursuant to Section 5.1(a) or Section 5.1(b)
immediately preceding the date on which the action for which such calculation is
being made shall occur or the determination is being made (or, prior to the
first delivery of the financial statements pursuant to Section 5.1(a) or 5.1(b),
the Test Period ended March 31, 2018).

“Rent Reserve”: a reserve established by the Administrative Agent (upon at least
three (3) Business Days’ notice to the Lead Borrower) equal to three (3) months’
rent (or a lesser amount reasonably agreed to by the Administrative Agent), in
respect of rent payments made by a Qualified Loan Party for each distribution
center, warehouse or other location where Inventory or Equipment of Qualified
Loan Parties with a book value in excess of $2.0 million (as reported to the
Administrative Agent by the Lead Borrower from time to time as requested by the
Administrative Agent) and (a) that is in a jurisdiction providing lessors with
statutory or common law Lien rights on personal property located at such
location securing payment of rent and other charges that prime a previously
perfected security interest, or (b) that is subject to a lease that grants to
the landlord a Lien on property that would otherwise constitute Eligible
Inventory or Eligible Qualifying Equipment which has priority over the
respective Liens on such Collateral created in favor of the Administrative
Agent, unless, in each case, such location is subject to a Collateral Access
Agreement.

“Repayment”: as defined in Section 1.6(d).

“Reportable Event”: any of the “reportable events” set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Reg. Part 4043.

“Required Lenders”: at any time, the holders of more than 50.0% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Credit Exposure; provided,
that the Revolving Credit Exposure and Revolving Credit Commitment of any
Defaulting Lender shall be disregarded in making any determination under this
definition.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

“Requirement of Tax Law”: as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority
relating to Taxes, in each case applicable to or binding upon such Person or any
of its Property or to which such Person or any of its Property is subject.

“Reserves”: reserves, if any, established by the Administrative Agent from time
to time hereunder in its Permitted Discretion against the US Borrowing Base, the
Canadian Borrowing Base or the FILO Borrowing Base, including without limitation
(but without duplication), (i) Rent Reserves, (ii) Specified Pari Cash
Management Reserves, (iii) Specified Pari Hedge Reserves, (iv) potential
dilution related to Accounts (provided, that no Reserves shall be imposed on the
first 5% of dilution of Accounts and thereafter, no dilution Reserve shall
exceed 1% for each incremental whole percentage in dilution over 5%), (v) sums
that the Qualified Loan Parties are or will be required to pay (such as taxes,
assessments and insurance premiums) and have not yet paid, (vi) amounts owing by
any Qualified Loan Party to any Person to the extent secured by a Lien on, or
trust over, any Collateral, (vii) amounts reflecting declines in market value or
to reflect factors that may negatively impact the value of Inventory or
Equipment including change in salability, obsolescence, seasonality, change in
composition or mix, markdowns and vendor chargebacks, (viii) the full amount of
any liabilities or amounts which rank or are capable of ranking in

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

priority to the Administrative Agent’s Liens and/or for amounts which may
represent costs relating to the enforcement of such Liens including, without
limitation, (a) amounts due to employees in respect of unpaid wages, payment in
lieu of notice and holiday pay or vacation pay (including amounts protected by
the Wage Earner Protection Program Act (Canada)), (b) rebates related to
Accounts and purchase rebates related to Inventory, (c) all amounts deducted or
withheld and not paid and remitted when due under the ITA, sales tax, goods and
services tax, value added tax, harmonized tax, excise tax, tax payable pursuant
to Part IX of the Excise Tax Act (Canada) or similar applicable provincial
legislation, government royalties, amounts currently or past due and not paid
for realty, municipal or similar taxes, (d) all contributions and other amounts
payable by a Qualified Loan Party under or with respect to any Canadian Pension
Plan (including the amount of any wind-up or solvency deficiency (without
duplication) with respect to a Canadian Defined Benefit Plan that is due and
payable), and the uncrystallized amount of any wind-up or solvency deficiency
(without duplication) with respect to a Canadian Defined Benefit Plan that is
not yet due or payable, (e) open items relating to completion of Inventory test
counts, (f) the expenses and liabilities incurred by any administrator (or other
insolvency officer) and any remuneration of such administrator (or other
insolvency officer) and (g) amounts subject to First Priority Priming Liens of
the type described in clause (i) of the definition thereof, and (ix) such other
events, conditions or contingencies as to which the Administrative Agent, in its
Permitted Discretion, determines reserves should be established (without
duplication of any reserves established pursuant to foregoing clauses
(i) through (vi)) from time to time hereunder; provided, however, that the
Administrative Agent may not implement reserves with respect to matters which
are already specifically reflected as ineligible Accounts, Inventory or
Equipment or criteria deducted in computing the amount of Eligible Trade
Accounts or Eligible Credit Card Accounts, the Value of Eligible Inventory or
the Net Orderly Liquidation Value of Eligible Inventory or Eligible Qualifying
Equipment. For the purposes of determining the amount of any wind-up or solvency
deficiency of a Canadian Defined Benefit Plan, reference shall be had to the
most recent actuarial valuation filed with the Governmental Authority as
required by applicable law, subject to any update prepared to reflect current
asset values and discount rates. In the event that the outstanding amount of the
FILO Loans exceeds the FILO Loan Cap, the Administrative Agent may implement the
FILO Push Down Reserve subject to one Business Days prior written notice.

“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, chief accounting officer, treasurer or director of such
Person, but in any event, with respect to financial matters, the chief financial
officer, chief accounting officer, treasurer or director of such Person and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of such Person so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of such
Person designated in or pursuant to an agreement between such Person and the
Administrative Agent. Unless otherwise qualified, all references to a
“Responsible Officer” shall refer to a Responsible Officer of the Lead Borrower.

“Restricted Payments”: as defined in Section 6.6.

“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.
For the avoidance of doubt, each Borrower is as of the date hereof and shall
remain for all purposes of this Agreement a Restricted Subsidiary.

“Returns”: with respect to any Investment, any dividends, interest,
distributions, return of capital and other amounts received or realized in
respect of such Investment.

“Revolving Credit Borrowing”: a Borrowing comprised of Revolving Credit Loans.

“Revolving Credit Commitments”: the US Revolving Credit Commitments and the
Canadian Revolving Credit Commitments. The aggregate amount of the Revolving
Credit Commitments on the Closing Date is $375.0 million.

“Revolving Credit Exposure”: at any time, with respect to any Lender, the sum of
such Lender’s Revolving Credit Exposure and Canadian Revolving Credit Exposure.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Credit Facility” or “Facility”: each of the US Revolving Credit
Commitments and the extensions of credit made thereunder (the “US Revolving
Credit Facility”) and the Canadian Revolving Credit Commitments and the
extensions of credit made thereunder (the “Canadian Revolving Credit Facility”),
as the same may be increased pursuant to Section 2.20 and/or extended pursuant
to Section 2.22.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

“Revolving Credit Loan”: a US Revolving Credit Loan or a Canadian Revolving
Credit Loan. Each Revolving Credit Loan shall be a Fixed Rate Loan or an ABR
Loan.

“Rolling Stock” means all chassis, trucks, trailers and tractors, wherever
located.

“Rolling Stock Collateral” means all Rolling Stock constituting Collateral that
is included in the Borrowing Base.

“Royal Bank”: the Royal Bank of Canada.

“S&P”: S&P Global Ratings, or any successor thereto.

“Sale and Leaseback Transaction”: any transaction or series of related
transactions pursuant to which a Group Member (a) sells, transfers or otherwise
disposes of any property, real or personal, whether now owned or hereafter
acquired, and (b) as part of such transaction, thereafter rents or leases such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold, transferred or disposed.

“Sanctions”: as defined in Section 3.19(b).

“Satisfactory Auditor’s Report”: as defined in Section 5.1(a).

“Scheduled Unavailability Date:” as defined in Section 1.12.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Net Leverage Ratio”: the ratio of (a) Consolidated Secured Debt on any
date less Unrestricted Cash of Lead Borrower and its Restricted Subsidiaries, to
(b) Consolidated EBITDA for the Relevant Reference Period.

“Secured Parties”: as defined in the US Guarantee and Collateral Agreement and
the Canadian ABL Guarantee and Collateral Agreement, as applicable.

“Securities Act”: the Securities Act of 1933, as amended.

“Securitization Facility”: any of one or more securitization, financing,
factoring or sales transactions, as amended, supplemented, modified, extended,
renewed, restated or refunded from time to time, pursuant to which the Lead
Borrower or any of the Restricted Subsidiaries sells, transfers, pledges or
otherwise conveys any Qualified Securitization Assets (whether now existing or
arising in the future) to a Qualified Securitization Subsidiary or any other
Person.

“Security Documents”: the collective reference to the US Security Documents, the
Canadian Security Documents and all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any Property of any Loan Party to
secure any Obligations.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Senior Representative”: with respect to any series of Permitted Pari Passu
Secured Refinancing Debt (as defined in the Term Loan Credit Agreement) or
Permitted Junior Secured Refinancing Debt (as defined in the Term Loan Credit
Agreement) or other Indebtedness permitted to be secured by the Collateral under
this Agreement, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
sum of the debt and liabilities (subordinated, contingent or otherwise) of such
Person and its Subsidiaries, on a consolidated basis, does not exceed the fair
value of the present assets of such Person and its Subsidiaries, on a
consolidated basis; (b) the capital of such Person and its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
conducted or contemplated to be conducted on such date; (c) the present fair
saleable value of the assets of such Person and its Subsidiaries, on a
consolidated basis, is greater than the total amount that will be required to
pay the probable liabilities, on a consolidated basis, of such Person and its
Subsidiaries as they become absolute and matured; and (d) such Person and its
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, debts or other liabilities, including
current obligations, beyond their ability to pay such debts or other liabilities
as they become due (whether at maturity or otherwise). For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. For purposes of this definition, the amount of any contingent,
unliquidated and disputed claim and any claim that has not been reduced to
judgment at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified ABL Default”: any Event of Default under Section 7.1(a), 7.1(b)
(solely as a result of a breach of representations or warranties with respect to
any Borrowing Base), 7.1(c)(i) (solely as a result of a failure to timely
deliver a Borrowing Base Certificate), 7.1(c)(ii) (solely as a result of a
failure to comply with the Financial Covenant or the cash management procedures
pursuant to Section 2.21) or 7.1(f).

“Specified Canadian Pari Cash Management Obligations”: Canadian Cash Management
Obligations designated by the relevant Qualified Counterparty and the Lead
Borrower in writing to the Administrative Agent as “Specified Canadian Pari Cash
Management Obligations”; provided that (x) as of the date of such designation
(or, in the event the Specified Pari Amount with respect thereto shall increase
as contemplated by the definition of such term, on the date of effectiveness of
such increase), the establishment of the Specified Pari Cash Management Reserves
in the amount of the Specified Pari Amount with respect thereto would not cause
(i) the Total Revolving Credit Exposure to exceed the Line Cap at such time,
(ii) the Total Canadian Revolving Credit Exposure to exceed the Canadian Line
Cap at such time or (iii) the Total US Revolving Credit Exposure to exceed the
US Line Cap at such time and (y) in no event shall an Other Canadian Cash
Management Obligation constitute a Specified Canadian Pari Cash Management
Obligation.

“Specified Canadian Pari Hedge Agreements”: Canadian Specified Hedge Agreements
designated by the relevant Qualified Counterparty and the Lead Borrower in
writing to the Administrative Agent as “Specified Canadian Pari Hedge
Agreements”; provided that (x) as of the date of such designation (or, in the
event the Specified Pari Amount with respect thereto shall increase as
contemplated by the definition of such term, on the date of effectiveness of
such increase), the establishment of the Specified Pari Hedge Reserves in the
amount of the Specified Pari Amount with respect thereto would not cause (i) the
Total Revolving Credit Exposure to exceed the

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Line Cap at such time, (ii) the Total Canadian Revolving Credit Exposure to
exceed the Canadian Line Cap at such time or (iii) the Total US Revolving Credit
Exposure to exceed the US Line Cap at such time and (y) in no event shall an
Other Canadian Specified Hedge Agreement constitute a Specified Canadian Pari
Hedge Agreement.

“Specified Event of Default”: any Event of Default under Section 7.1(a) or
Section 7.1(f).

“Specified Excess Availability”: the sum of (i) Excess Availability and (ii) the
amount (not to exceed 2.5% of the Total Revolving Credit Commitments then in
effect) by which the Aggregate Borrowing Base then in effect exceeds the Total
Revolving Credit Commitments then in effect.

“Specified Foreign Subsidiary”: (x) any direct or indirect Subsidiary of
Holdings that is a CFC and with respect to which any US Borrower is a “United
States shareholder” (within the meaning of section 951(b) of the Code) described
in Section 951(a)(1) of the Code (y) and Subsidiary thereof.

“Specified Hedge Agreement”: all US Specified Hedge Agreements, all Canadian
Specified Hedge Agreements and all Other Specified Hedge Agreements.

“Specified Pari Amount”: with respect to any Cash Management Obligations or any
Specified Hedge Agreement, an amount (up to the maximum possible amount of
obligations of the Loan Parties thereunder) specified in writing by the Lead
Borrower and the applicable Qualified Counterparty to the Administrative Agent,
which may be increased or decreased by further such written notice to the
Administrative Agent from time to time.

“Specified Pari Cash Management Obligations”: all of the Specified US Pari Cash
Management Obligations and the Specified Canadian Pari Cash Management
Obligations.

“Specified Pari Cash Management Reserves”: with respect to any Specified Pari
Cash Management Obligations, a reserve established by the Administrative Agent
in its Permitted Discretion as being reasonably appropriate to reflect the
aggregate amount of Specified Pari Cash Management Obligations, as adjusted from
time to time by the Administrative Agent in its Permitted Discretion.

“Specified Pari Hedge Agreements”: all Specified US Pari Hedge Agreements and
all Specified Canadian Pari Hedge Agreements.

“Specified Pari Hedge Reserves”: with respect to any Specified Pari Hedge
Agreement, a reserve established by the Administrative Agent in its Permitted
Discretion as being reasonably appropriate to reflect the aggregate amount of
Obligations in respect of Specified Hedge Agreements, as adjusted from time to
time by the Administrative Agent in its Permitted Discretion.

“Specified Prepayment”: as defined in Section 6.8.

“Specified Representations”: the representations and warranties with respect to
the Lead Borrower and the Guarantors set forth in this Agreement under (i)
Section 3.3(a); (ii) the first two sentences and the last two sentences of
Section 3.4; (iii) Section 3.5 (but only in respect of violations or defaults
under Organizational Documents of the Loan Parties); (iv) Section 3.10; (v)
Section 3.12; (vi) Section 3.17 (other than with respect to any representations
as to priority and subject to Permitted Liens); (vii) Section 3.18; and
(viii) Section 3.19 (solely as it relates to the use of proceeds).

“Specified US Pari Cash Management Obligations”: US Cash Management Obligations
designated by the relevant Qualified Counterparty and the Lead Borrower in
writing to the Administrative Agent as “Specified US Pari Cash Management
Obligations”; provided that (x) as of the date of such designation (or, in the
event the Specified Pari Amount with respect thereto shall increase as
contemplated by the definition of such term, on the

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

date of effectiveness of such increase), the establishment of the Specified Pari
Cash Management Reserves in the amount of the Specified Pari Amount with respect
thereto would not cause (i) the Total Revolving Credit Exposure to exceed the
Line Cap at such time, (ii) the Total Canadian Revolving Credit Exposure to
exceed the Canadian Line Cap at such time or (iii) the Total US Revolving Credit
Exposure to exceed the US Line Cap at such time and (y) in no event shall an
Other US Cash Management Obligation constitute a Specified US Pari Cash
Management Obligation.

“Specified US Pari Hedge Agreements”: US Specified Hedge Agreements designated
by the relevant Qualified Counterparty and the Lead Borrower in writing to the
Administrative Agent as “Specified US Pari Hedge Agreements”; provided that
(x) as of the date of such designation (or, in the event the Specified Pari
Amount with respect thereto shall increase as contemplated by the definition of
such term, on the date of effectiveness of such increase), the establishment of
the Specified Pari Hedge Reserves in the amount of the Specified Pari Amount
with respect thereto would not cause (i) the Total Revolving Credit Exposure to
exceed the Line Cap at such time, (ii) the Total Canadian Revolving Credit
Exposure to exceed the Canadian Line Cap at such time or (iii) the Total US
Revolving Credit Exposure to exceed the US Line Cap at such time and (y) in no
event shall an Other US Specified Hedge Agreement constitute a Specified US Pari
Hedge Agreement.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Bank, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date one Business Day prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or an Issuing Bank may obtain such spot rate from another financial
institution designated by the Administrative Agent or an Issuing Bank if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that an Issuing
Bank may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Canadian Dollars.

“Standard Securitization Undertakings”: reasonable and customary
representations, warranties, covenants, guaranties and indemnities (including
repurchase obligations in the event of a breach of representation and warranty)
made or provided, and servicing obligations undertaken, by any Group Member or
Subsidiary thereof in connection with a Permitted Receivables Financing or
Qualified Securitization Facility.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentage shall
include those imposed pursuant to such Regulation D. LIBO Rate Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Intercompany Notes”: each of (i) the US Subordinated Intercompany
Note attached as Exhibit B to the US Guarantee and Collateral Agreement and
(ii) the Canadian Subordinated Intercompany Note attached as Exhibit B to each
of the Canadian Guarantee and Collateral Agreements.

“Subsequent Required Guarantor”: as defined in Section 5.9(c).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company, unlimited liability company or other entity of which shares of stock or
other ownership interests having ordinary voting power (other

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the Board of Directors of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Lead Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Lead Borrower, other than (a) a
Borrower with respect to such Borrowers’ own Obligations or (b) an Excluded
Subsidiary (but including any Discretionary Guarantor).

“Successor Canadian Borrower”: as defined in Section 6.4(j).

“Successor Rate”: as defined in Section 1.12.

“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of Alternate Base Rate,
Canadian Base Rate, Interest Period, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Lead Borrower).

“Successor US Borrower”: as defined in Section 6.4(i).

“Surety Bonds”: surety bonds for which any Group Member is liable that were
obtained to secure performance commitments of any Group Member.

“Swap Obligation”: with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” means a request for Swingline Loans.

“Swingline Exposure”: as to any Revolving Credit Lender, its aggregate Canadian
Swingline Exposure and US Swingline Exposure.

“Swingline Lender” means the Canadian Swingline Lender or the US Swingline
Lender, or both, as the context may require.

“Swingline Loan” means a Canadian Swingline Loan or a US Swingline Loan or both,
as the context may require.

“Tax Receivable Agreement”: that certain Tax Receivable Agreement, dated as of
February 8, 2017, by and between LSF9 Cypress Parent 2 LLC, a Delaware limited
liability company (along with any successor as provided therein), FBMI and
certain stockholders of FBMI, as may be amended, restated, modified,
supplemented or replaced from time to time.

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
charges, in each case in the nature of a tax, imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Term Loan Administrative Agent”: Royal Bank, in its capacity as administrative
agent and collateral agent under the Term Loan Credit Agreement, and any
successors thereto in such capacity.

“Term Loan Credit Agreement”: the Term Loan Credit Agreement, dated as of the
Closing Date, among Holdings, the Lead Borrower, the lenders party thereto, the
Term Loan Administrative Agent and the other agents party thereto and any
Permitted Refinancing thereof (unless such agreement, instrument or document
expressly provides that it is not intended to be and is not a Term Loan Credit
Agreement) in each case to the extent permitted hereunder.

“Term Loan Credit Facility”: the collective reference to the Term Loan Credit
Agreement, any Term Loan Documents, any notes and letters of credit issued
pursuant thereto and any guarantee, security agreement, patent, trademark or
copyright security agreements, mortgages, letter of credit applications and
other guarantees, pledge agreements, security agreements and collateral
documents, and other instruments and documents, executed and delivered pursuant
to or in connection with any of the foregoing, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time to the
extent permitted hereunder and any Permitted Refinancing thereof (unless such
agreement, instrument or document expressly provides that it is not intended to
be and is not a Term Loan Credit Facility), in each case to the extent permitted
hereunder.

“Term Loan Documents”: the Loan Documents, as defined in the Term Loan Credit
Agreement.

“Term Loan Obligations”: the Obligations, as defined in the Term Loan Credit
Agreement.

“Term Loans”: the Loans, as defined in the Term Loan Credit Agreement.

“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of the Lead Borrower then most recently ended, taken as one
accounting period.

“Total Canadian Revolving Credit Exposure”: at any time, the US Dollar
Equivalent of the aggregate amount of the Canadian Revolving Credit Exposure of
all Revolving Credit Lenders outstanding at such time.

“Total LC Sublimit”: $15.0 million, as such amount may be increased from time to
time in accordance with Section 2.20 or Section 9.2(f).

“Total Net Leverage Ratio”: as of any date of determination, the ratio of
(a) Consolidated Total Debt as of such date to (b) the aggregate amount of
Consolidated EBITDA for the Relevant Reference Period.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Credit Exposure”: at any time, the aggregate amount of the
Revolving Credit Exposure of all Revolving Credit Lenders outstanding at such
time.

“Total US Revolving Credit Exposure”: at any time, the US Revolving Credit
Exposure of all US Revolving Credit Lenders outstanding at such time.

“Transaction Costs”: all fees (including original issue discount and upfront
fees), costs and expenses incurred by the Lead Borrower or any other Group
Member in connection with the Transactions.

“Transactions”: the collective reference to (a) the execution, delivery and
performance by the Lead Borrower and each other Loan Party of this Agreement and
each other Loan Document required to be delivered hereunder, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the execution, delivery and performance by the Lead Borrower and
each other Loan Party of the Term Loan

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Documents required to be delivered thereunder, the borrowing of the Term Loans
and the use of the proceeds thereof, (c) the consummation of the Refinancing and
(d) the payment of the Transaction Costs.

“Type”: when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the CDOR Rate or the
Alternate Base Rate.

“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another United States
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

“United States” and “US”: the United States of America.

“Unrestricted Cash”: (i) unrestricted cash and Cash Equivalents, and (ii) cash
and Cash Equivalents that are restricted in favor of the Secured Parties in
their capacities as such (which may also include cash and Cash Equivalents
securing other Indebtedness that is secured by a Lien on the Collateral along
with the Obligations) (it being agreed that cash and Cash Equivalents subject to
Liens permitted under Section 6.3(h), 6.3(l), 6.3(o), 6.3(t) or, if such Liens
secure any Consolidated Total Debt that is included in the relevant financial
ratio that is being tested, 6.3(v) or 6.3(w) shall not be deemed to be
restricted by virtue of such Liens) (in each case whether cash or Cash
Equivalents are “unrestricted” or “restricted” is to be determined in accordance
with GAAP).

“Unrestricted Subsidiary”: any Subsidiary of the Lead Borrower designated by the
Board of Directors of the Lead Borrower as an Unrestricted Subsidiary pursuant
to Section 5.13 subsequent to the date hereof, until such Person ceases to be an
Unrestricted Subsidiary of the Lead Borrower in accordance with Section 5.13.

“US Acquired Asset Borrowing Base”: as defined in the definition of US Borrowing
Base.

“US Borrower”: the Lead Borrower and each Additional US Borrower.

“US Borrowing Base”: as of any date of calculation, the amount calculated as the
“US Borrowing Base” pursuant to the Borrowing Base Certificate most recently
delivered to the Administrative Agent in accordance with Section 5.2(c) (but as
modified as provided below in this definition), equal to, without duplication,
the sum of:

(a)    85.0% of the book value of Eligible Trade Accounts of each US Loan Party;
plus

(b)    90.0% of the book value of Eligible Credit Card Accounts of each US Loan
Party; plus

(c)    the lesser of (i) 75.0% of the Value of Eligible Inventory of each US
Loan Party and (ii) 85.0% of the NOLV of Eligible Inventory for each US Loan
Party; plus

(d)    the lesser of (i) 85.0% of the NOLV of Eligible Qualifying Equipment of
each US Loan Party and (ii) the amount obtained by multiplying (A) the amount
obtained by dividing (x) the amount set forth in clause (i) above by (y) the net
book value of all Eligible Qualifying Equipment of each US Loan Party as of the
most recent annual appraisal received by the Administrative Agent, by (B) the
Qualifying Equipment Net Book Value Amount of Eligible Qualifying Equipment of
each US Loan Party; provided that the amounts contributed to the US Borrowing
Base pursuant to this clause (d) and the Canadian Borrowing Base pursuant to the
clause (d) of the definition of “Canadian Borrowing Base” shall not, in the
aggregate, exceed the lesser of (A) $50.0 million and (B) 15.0% of the Line Cap;
plus

(e)    100% of Eligible Cash of each US Loan Party; minus

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)    the FILO Push Down Reserve; minus

(g)    the Eligible Reserves on the US Borrowing Base.

Notwithstanding the foregoing, any Eligible Inventory (including inventory in
transit) and Eligible Trade Accounts (i) acquired by any US Loan Party in a
Permitted Acquisition or (ii) of any Person that becomes a US Loan Party in
connection with such Permitted Acquisition, in each case, subject to a first-
priority Lien in favor of the Administrative Agent (subject to First Priority
Priming Liens), may be immediately included in a Borrowing Base Certificate
delivered by the Lead Borrower in an amount equal to 50.0% of the book value
thereof as set forth in the consolidated balance sheet of the relevant acquired
entities or sellers (in the case of an asset acquisition) for the most recently
ended fiscal quarter of the US Loan Parties for which financial statements have
been delivered pursuant to Section 5.1(a) or 5.1(b), and applying eligibility
and reserve criteria consistent with those applied to the calculation of the US
Borrowing Base (other than eligibility and reserve criteria based in whole or in
part upon the absence of a field examination or inventory appraisal), until the
completion by the Administrative Agent of a reasonably satisfactory field
examination and inventory appraisal in respect thereof; provided, however, if
the acquired Eligible Inventory and Eligible Trade Accounts so included in the
US Borrowing Base would not increase the Aggregate Borrowing Base by more than
$25.0 million, then such acquired Eligible Inventory and Eligible Trade
Accounts, which are similar in type and nature to the Eligible Inventory and
Eligible Trade Accounts otherwise included in the US Borrowing Base, may be
immediately included in the US Borrowing Base, and applying eligibility and
reserve criteria consistent with, those applied to the calculation of the US
Borrowing Base, until the completion by the Administrative Agent of a reasonably
satisfactory field examination and inventory appraisal in respect thereof (the
“US Acquired Asset Borrowing Base”). To the extent that the Administrative Agent
has not completed, at the Lead Borrower’s expense, a field examination and
inventory appraisal reasonably satisfactory to the Administrative Agent within
90 days of the acquisition of such Eligible Inventory and Eligible Trade
Accounts (or such longer period as the Administrative Agent may reasonably
agree) such Eligible Inventory and Eligible Trade Accounts will cease to be
eligible for inclusion in the US Borrowing Base.

The Administrative Agent shall have the right (but not the obligation) to review
such computations and if the Administrative Agent shall have reasonably
determined in good faith in its Permitted Discretion that such computations have
not been calculated in accordance with the terms of this Agreement, the
Administrative Agent shall have the right to correct any such errors.

“US Borrower Obligations”: the Obligations of the US Borrowers.

“US Cash Management Obligations”: obligations owed by any US Loan Party to any
Qualified Counterparty in respect of or in connection with Cash Management
Services and designated by such Qualified Counterparty and the Lead Borrower in
writing to the Administrative Agent as a “Cash Management Obligation”.

“US Collateral”: the Collateral owned by (or, in the event such Collateral has
been foreclosed upon, immediately prior to such foreclosure that was owned by) a
US Loan Party.

“US Dollar Equivalent”: on any date of determination, (a) with respect to any
amount in US Dollars, such amount and (b) with respect to any amount in a
Foreign Currency, the equivalent in US Dollars of such amount, determined by the
Administrative Agent using the Spot Rate with respect to such Foreign Currency
at the time in effect for such amount.

“US Dollars” and “$”: lawful currency of the United States.

“US Guarantee and Collateral Agreement”: the ABL US Guarantee and Collateral
Agreement among Holdings, each US Borrower, each US Subsidiary Guarantor, each
Canadian Loan Party and the Administrative Agent, substantially in the form of
Exhibit A-1.

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“US Guarantors”: Holdings, each US Borrower (except with respect to its own
Obligations) and each US Subsidiary Guarantor.

“US IP Security Agreements”: the collective reference to each Intellectual
Property Security Agreement required to be entered into and delivered pursuant
to the terms of this Agreement and the Security Documents with respect to
Intellectual Property of the US Loan Parties registered in the United States and
Canada, in each case, in substantially the form of Exhibit A to the US Guarantee
and Collateral Agreement or the Canadian NY Law Guarantee and Collateral
Agreement.

“US LC Exposure”: as defined in the definition of “LC Exposure”.

“US LC Sublimit”: $10.0 million, as such amount may be increased from time to
time in accordance with Section 2.20 or Section 9.2(f).

“US Letter of Credit”: any letter of credit issued pursuant to this Agreement
under the US Revolving Credit Facility.

“US Line Cap”: at any time, (a) the lesser of (i) 100% (or, during an Agent
Advance Period, 110%) of the US Borrowing Base at such time and (ii) the Total
Revolving Credit Commitments in effect at such time minus the Total Canadian
Revolving Credit Exposure at such time.

“US Loan Parties”: the US Borrowers and US Guarantors.

“US Obligations”: all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether or not a claim
for post-filing or post-petition interest is allowed or allowable in such
proceeding) on the US Revolving Credit Loans, all US Swingline Loans, all US LC
Exposure, all accrued and unpaid fees and all expenses, Reimbursement
Obligations, indemnities and all other advances to, debts, liabilities and
obligations of any US Loan Party to the Lenders or to any Lender, the
Administrative Agent, any Issuing Bank or any indemnified party arising under
the Loan Documents in respect of any US Revolving Credit Loan or US Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute, contingent, due or to become due, now existing or hereafter arising.
For the avoidance of doubt, the Guarantee by the US Loan Parties of the Canadian
Obligations shall not constitute US Obligations.

“US Percentage”: with respect to any US Revolving Credit Lender, the percentage
of the total US Revolving Credit Commitments represented by such Lender’s US
Revolving Credit Commitment. If the US Revolving Credit Commitments have
terminated or expired, the US Percentages shall be determined based upon the US
Revolving Credit Commitments most recently in effect, giving effect to any
assignments. The US Percentage shall be adjusted appropriately, as determined by
the Administrative Agent, in accordance with Section 2.22(c) to disregard the US
Revolving Credit Commitment of Defaulting Lenders.

“US Person” means any Person that is a “United States Person” as defined in
Section 770 l(a)(30) of the Code.

“US Revolving Credit Borrowing”: a Borrowing comprised of US Revolving Credit
Loans.

“US Revolving Credit Commitments”: as to any US Revolving Credit Lender, the
obligation of such US Revolving Credit Lender, if any, to make US Revolving
Credit Loans pursuant to Section 2.1(a), and to participate in US Letters of
Credit pursuant to Section 2.4 and US Swingline Loans pursuant to Section 2.23,
expressed as an amount representing the maximum aggregate permitted amount of
such US Revolving Credit Lender’s US Revolving Credit Exposure hereunder, in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “US Revolving Credit Commitment” opposite such US Revolving Credit
Lender’s name

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

on Schedule 2.1, or, as the case may be, in the Assignment and Assumption
pursuant to which such US Revolving Credit Lender became a party hereto, in each
case as the same may be changed from time to time pursuant to the terms hereof.

“US Revolving Credit Exposure”: at any time, with respect to any Lender, the sum
of such Lender’s US Revolving Credit Loans, participations in Agent Advances to
US Borrowers, its LC Exposure in respect of US Letters of Credit and its US
Swingline Exposure at such time.

“US Revolving Credit Facility”: as defined in the definition of the term
“Revolving Credit Facility”.

“US Revolving Credit Lender”: a Lender with a US Revolving Credit Commitment or
that is a holder of US Revolving Credit Loans.

“US Revolving Credit Loans”: as defined in Section 2.1(a).

“US Secured Obligations” means all US Obligations, together with (a) all US Cash
Management Obligations and Other US Cash Management Obligations and (b) all US
Specified Hedge Agreements and Other US Specified Hedge Agreements; provided,
that (i) obligations of Holdings or any Restricted Subsidiary under, or in
respect of, any US Specified Hedge Agreement, Other US Specified Hedge
Agreement, US Cash Management Obligations or Other US Cash Management
Obligations shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the US Obligations are so secured
and guaranteed and (ii) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement or any Security Document shall not require
the consent of holders of obligations under US Specified Hedge Agreements or
Other US Specified Hedge Agreements or holders of any US Cash Management
Obligations or Other US Cash Management Obligations. Notwithstanding the
foregoing, the “US Secured Obligations” of any Loan Party shall not include any
Excluded Swap Obligation of such Loan Party.

“US Secured Parties”: the Secured Parties holding the US Secured Obligations.

“US Security Documents”: the collective reference to (a) the US Guarantee and
Collateral Agreement, (b) any US IP Security Agreements and (c) all other
security documents governed by the laws of the United States or any State or
other political sub-division thereof hereafter delivered to the Administrative
Agent granting a Lien on any Property of any Loan Party to secure any
Obligations.

“US Specified Hedge Agreement”: any Hedge Agreement entered into or assumed by
any US Loan Party and any Qualified Counterparty and designated by such
Qualified Counterparty and Holdings in writing to the Administrative Agent as a
“Specified Hedge Agreement”.

“US Subsidiary Guarantor”: each Domestic Subsidiary of Holdings that is a
Subsidiary Guarantor.

“US Swingline Exposure” means, with respect to any Lender, at any time, such
Lender’s Applicable Percentage of the US Swingline Loans outstanding at such
time.

“US Swingline Lender” means Bank of America, N.A., in its capacity as lender of
US Swingline Loans hereunder.

“US Swingline Loan” means a Loan made pursuant to Section 2.23(a).

“US Tax Compliance Certificate”: as defined in Section 2.19(e)(ii)(B)(3).

“Value”: with respect to Eligible Inventory, the lower of (i) the cost thereof
computed on a first-in first-out basis in accordance with GAAP and (ii) the
market value thereof.

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal (excluding
nominal amortization), including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (a) directors’ qualifying shares and (b) nominal
shares issued to foreign nationals to the extent required by applicable
Requirements of Law) is owned by such Person directly and/or through other
Wholly Owned Subsidiaries.

“Withholding Agent”: any Loan Party or the Administrative Agent, as applicable.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Other Definitional Provisions.

(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)    As used herein and in the other Loan Documents, unless otherwise
specified herein or in such other Loan Document:

(i)    the words “hereof”, “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Documents as a whole and
not to any particular provision of thereof;

(ii)    Section, Schedule and Exhibit references refer to (A) the appropriate
Section, Schedule or Exhibit in this Agreement or (B) to the extent such
references are not present in this Agreement, to the Loan Document in which such
reference appears;

(iii)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(iv)    the word “will” shall be construed to have the same meaning and effect
as the word “shall”;

(v)    the word “incur” shall be construed to mean incur, create, issue, assume
or become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);

(vi)    unless the context requires otherwise, the word “or” shall be construed
to mean “and/or”;

(vii)    unless the context requires otherwise, (A) any reference to any Person
shall be construed to include such Person’s legal successors and permitted
assigns, (B) any reference to any

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

law or regulation shall refer to such law or regulation as amended, modified or
supplemented from time to time, and any successor law or regulation, (C) the
words “asset” and “property” shall be construed to have the same meaning and
effect, and (D) references to agreements (including this Agreement) or other
Contractual Obligations shall be deemed to refer to such agreements or
Contractual Obligations as amended, restated, amended and restated, supplemented
or otherwise modified from time to time (in each case, to the extent not
otherwise prohibited hereunder); and

(viii)    capitalized terms not otherwise defined herein and that are defined in
the UCC or PPSA, as applicable, shall have the meanings therein described.

(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)    The expressions “payment in full”, “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all of the Obligations
(excluding Obligations in respect of any Specified Hedge Agreements, Cash
Management Obligations and contingent reimbursement and indemnification
obligations, in each case, that are not then due and payable) and the expiration
or termination of all undrawn Letters of Credit (or cash collateralization (in a
manner consistent with Section 2.4(j)) or provision of backstop letters of
credit (in a manner reasonably satisfactory to the relevant Issuing Bank) with
respect thereto).

1.3    Classification of Loans and Borrowings(a) . For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Type (e.g., a “Fixed Rate Loan”) or by Class and Type (e.g.,
an “Fixed Rate Revolving Credit Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Fixed Rate Borrowing”) or by Class and Type (e.g., a “Fixed Rate Revolving
Credit Borrowing”).

1.4    [Reserved]

1.5    Accounting Terms: GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time (provided, that (i) notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of the Lead
Borrower or any Subsidiary at “fair value”, as defined therein, and (ii) for
purposes of determinations of the Consolidated Fixed Charge Coverage Ratio, the
Interest Coverage Ratio, the First Lien Net Leverage Ratio, the Secured Net
Leverage Ratio and the Total Net Leverage Ratio, GAAP shall be construed as in
effect on the Closing Date). In the event that any Accounting Change shall occur
and such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then upon the written request
of the Lead Borrower or the Administrative Agent, the Lead Borrower, the
Administrative Agent and the Lenders shall enter into good faith negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Lead Borrower’s financial condition shall be the same after such Accounting
Change as if such Accounting Change had not occurred; provided, that such
Accounting Change shall be disregarded for purposes of this Agreement until the
effective date of such amendment. “Accounting Change” refers to (i) any change
in accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Public Accountants, (ii) the adoption by the Lead Borrower of IFRS or (iii) any
change in the application of accounting principles adopted by the Lead Borrower
from time to time which change in application is permitted by GAAP.
Notwithstanding anything to the contrary above or in the definitions of Capital
Lease Obligations or Capital Expenditures, in the event of a change under GAAP
(or the application thereof) requiring all or certain operating leases to be
capitalized, only those leases that would result in Capital Lease Obligations or
Capital Expenditures on the Closing Date (assuming for purposes hereof that they
were in existence on the Closing Date) hereunder shall be considered capital
leases hereunder and all calculations and deliverables under this Agreement or
any other Loan Document shall be made in accordance therewith.

1.6    Pro Forma Calculations. (a) Notwithstanding anything to the contrary
herein, Consolidated EBITDA, the Consolidated Fixed Charge Coverage Ratio, the
Interest Coverage Ratio, First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio and the Total Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.6; provided, that, notwithstanding anything to the
contrary in clause (b), (c) or (d) of this Section 1.6, when calculating the
Consolidated Fixed Charge Coverage Ratio for the purposes of determining actual
compliance (not compliance on a Pro Forma Basis) with the Financial Covenant,
the events described in this Section 1.6 that occurred subsequent to the end of
the applicable Test Period, other than consummation of the Transactions, shall
not be given pro forma effect.

(b)    For purposes of calculating Consolidated EBITDA for any Relevant
Reference Period, the Interest Coverage Ratio, the Consolidated Fixed Charge
Coverage Ratio, the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio and the Total Net Leverage Ratio, Pro Forma Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (i) during the applicable Test Period or (ii) subsequent to such Test
Period and prior to or simultaneously with the event with respect to which the
calculation of any such amount or ratio is being made shall be calculated on a
pro forma basis assuming that all such Pro Forma Transactions (and any increase
or decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Pro Forma Transaction) had occurred on the first day
of the applicable Test Period. If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Lead Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Pro Forma Transaction that would have required adjustment pursuant to this
Section 1.6, then Consolidated EBITDA, the Interest Coverage Ratio, the
Consolidated Fixed Charge Coverage Ratio, the First Lien Net Leverage Ratio, the
Secured Net Leverage Ratio and the Total Net Leverage Ratio shall be calculated
to give pro forma effect thereto in accordance with this Section 1.6.

(c)    Whenever pro forma effect is to be given to a Pro Forma Transaction or
the calculation of the Interest Coverage Ratio, the Consolidated Fixed Charge
Coverage Ratio, the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio, the Total Net Leverage Ratio or Consolidated EBITDA, the pro forma
calculations shall be made in good faith by a Responsible Officer of the Lead
Borrower and shall include, without duplication, (i) adjustments for the
Consolidated EBITDA (as determined in good faith by the Lead Borrower)
represented by any Person or line of business acquired or disposed of and
(ii) for the avoidance of doubt, any adjustments relating to Pro Forma
Transactions provided for under clause (1)(j) of the definition of Consolidated
EBITDA.

(d)    In the event that the Lead Borrower or any Restricted Subsidiary
(i) incurs (including by assumption or guarantee) or (ii) repays, redeems,
defeases, retires, extinguishes or is released from, or is otherwise no longer
obligated in respect of (each, a “Repayment”), any Indebtedness included in the
calculation of the Interest Coverage Ratio, the Consolidated Fixed Charge
Coverage Ratio, the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio or the Total Net Leverage Ratio, as the case may be (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (x) during the
applicable Test Period or (y) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event with respect to which the
calculation of any such ratio is being made, then the Interest Coverage Ratio,
the First Lien Net Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio,
the

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Secured Net Leverage Ratio or the Total Net Leverage Ratio shall be calculated
giving pro forma effect to such incurrence or Repayment of Indebtedness, to the
extent required, as if the same had occurred on the first day of the applicable
Test Period.

(e)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of the event for which the calculation of the
Consolidated Fixed Charge Coverage Ratio, the Interest Coverage Ratio, the First
Lien Net Leverage Ratio, the Secured Net Leverage Ratio or the Total Net
Leverage Ratio is made had been the applicable rate for the entire period
(taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by a Responsible Officer of the Lead
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Lead Borrower or applicable Restricted Subsidiary
may designate.

1.7    Classification of Permitted Items.

(a)    For purposes of determining compliance at any time with Sections 6.2,
6.3, 6.5, 6.6, 6.7, 6.8, 6.10 or 6.11, in the event that any Lien, Investment,
Indebtedness, Disposition, Restricted Payment, Contractual Obligation,
encumbrance or restriction or payment, prepayment, repurchase, redemption,
defeasance or amendment, modification or other change in respect of Indebtedness
meets the criteria of more than one of the categories of transactions permitted
pursuant to any clause of such Sections 6.2, 6.3, 6.5, 6.6, 6.7, 6.8, 6.10 or
6.11, such transaction (or portion thereof) at any time shall be permitted under
one or more of such clauses as determined by the Lead Borrower in its sole
discretion at such time of determination and the Lead Borrower will, in its sole
discretion, be entitled to reclassify, in whole or in part, any such transaction
(other than any Restricted Payment incurred pursuant to Section 6.6), or any
portion thereof, as incurred under one or more of such other clauses, in each
case, so long as the ratios and other requirements of such clauses are satisfied
as of the date of determination.

(b)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including pro forma compliance with the Payment Conditions or any
Interest Coverage Ratio test, First Lien Net Leverage Ratio test, any Secured
Net Leverage Ratio test and/or any Total Net Leverage Ratio test) (any such
amounts, the “Fixed Amounts”) substantially concurrently with any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with any such financial
ratio (including the Payment Conditions) or test (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence-Based Amounts in connection
with such substantially concurrent incurrence, except that incurrences of
Indebtedness and Liens constituting Fixed Amounts shall be taken into account
for purposes of Incurrence-Based Amounts other than Incurrence-Based Amounts
contained in Section 6.2 or Section 6.3. In addition, any Indebtedness resulting
from borrowings under this Agreement which occur concurrently with the
incurrence of any Incurrence-Based Amount in respect of Indebtedness incurred
pursuant to Section 6.2, including any Incremental Facility incurred pursuant to
Section 2.23, shall be disregarded in the calculation of the financial ratio or
test applicable to such Incurrence-Based Amount incurred pursuant to
Section 6.2, but such borrowings under this Agreement shall not be disregarded
for purposes of the calculation of any financial ratio or test applicable to any
Incurrence-Based Amounts incurred pursuant to any other Section.

1.8    Limited Condition Transaction Provisions. Notwithstanding anything in
this Agreement or any Loan Document to the contrary, when calculating any
applicable ratio or determining other compliance with this Agreement, other than
when determining compliance with Section 4.2, (including the determination of
compliance

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with any provision of this Agreement which requires that no Default or Event of
Default has occurred, is continuing or would result therefrom) in connection
with a Pro Forma Transaction undertaken in connection with the consummation of a
Limited Condition Transaction, the date of determination of such ratio
(including compliance with the Payment Conditions (but not for the purposes of
testing (i) Excess Availability or Specified Excess Availability for any purpose
other than in connection with the Payment Conditions or (ii) satisfaction of the
conditions to extensions of credit under any Revolving Credit Facility)) or
other applicable covenant and determination of whether any Default or Event of
Default (other than any Specified Event of Default) has occurred, is continuing
or would result therefrom or other applicable covenant, shall, at the option of
the Lead Borrower (the Lead Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), be deemed
to be either (a) the date that the definitive agreements for such Limited
Condition Transaction are entered into, or (b) solely in connection with an
acquisition to which the United Kingdom City Code on Takeovers and Mergers (the
“City Code”) applies, the date on which a “Rule 2.7 announcement” of a firm
intention to make an offer in respect of such target company is made in
compliance with the City Code (the “LCT Test Date”) and if, after such ratios
and other provisions are measured on a pro forma basis after giving effect to
such Limited Condition Transaction and the other Pro Forma Transactions to be
entered into in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) as if they occurred at the beginning of the
four consecutive fiscal quarter period being used to calculate such financial
ratio ending prior to the LCT Test Date, the Lead Borrower and the Lead Borrower
could have taken such action on the relevant LCT Test Date in compliance with
such ratios and provisions, such provisions shall be deemed to have been
complied with. For the avoidance of doubt, (x) if any of such ratios are
exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Lead Borrower) at or prior to the
consummation of the relevant Limited Condition Transaction, such ratios and
other provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Transaction is permitted hereunder and (y) such ratios and other provisions
shall not be required to be tested at the time of consummation of such Limited
Condition Transaction or related Pro Forma Transactions for purposes of
determining the permissibility thereof. If the Lead Borrower has made an LCT
Election for any Limited Condition Transaction, any related incurrence of
Indebtedness or Liens shall be deemed to have occurred on the relevant LCT Test
Date and be outstanding thereafter for purposes of subsequently calculating any
ratios or other compliance, including compliance with the Payment Conditions
(but not for the purposes of testing (i) Excess Availability or Specified Excess
Availability for any purpose other than in connection with the Payment
Conditions or (ii) satisfaction of the conditions to extensions of credit under
the Revolving Credit Facility), under this Agreement after such date and before
the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement for, or “Rule 2.7
announcement” in respect of, as applicable, such Limited Condition Transaction
is terminated or expires without consummation of such Limited Condition
Transaction, and to the extent baskets were utilized in satisfying any
covenants, such baskets shall be deemed utilized, but any calculation of
Consolidated EBITDA for purposes of other incurrences of Indebtedness or Liens
or determining the permissibility of other transactions (not related to such
Limited Condition Transaction) shall not reflect such Limited Condition
Transaction until it is consummated or the date the definitive agreement for, or
“Rule 2.7 announcement” in respect of, as applicable, such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction.

1.9    Rounding. Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.10    Currency Equivalents Generally.

(a)    Unless otherwise specifically set forth in this Agreement, monetary
amounts are in US Dollars. Any amounts denominated or reported under a Loan
Document in a currency other than US Dollars, including the Canadian Borrowing
Base and the Obligations, Loans and Letters of Credit hereunder denominated

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in Canadian Dollars, shall, except as otherwise provided, be calculated based
upon the US Dollar Equivalent thereof, as of the relevant date of determination
(which, for the avoidance of doubt, shall be on a daily basis with respect to
the outstanding amount of Canadian Revolving Credit Exposure). For the purposes
of determining any threshold amount forming any part of any representation or
warranty, covenant or Event of Default, all relevant amounts denominated in
Canadian Dollars shall be calculated, as of such time of determination, at the
US Dollar Equivalent thereof. For purposes of determining compliance with
Sections 6.2, 6.3 and 6.7 with respect to any amount of Indebtedness or
Investment in a currency other than US Dollars, no Default shall be deemed to
have occurred solely as a result of changes in rates of currency exchange
occurring after the time such Indebtedness or Investment is incurred, made or
acquired (so long as such Indebtedness or Investment, at the time incurred, made
or acquired, was permitted hereunder). Notwithstanding anything herein to the
contrary, if any Obligation is funded and expressly denominated in currency
other than US Dollars, the Borrowers shall repay such Obligation in such other
currency.

(b)    For purposes of determining the Consolidated Fixed Charge Coverage Ratio,
the First Lien Net Leverage Ratio, the Interest Coverage Ratio, the Secured Net
Leverage Ratio and the Total Net Leverage Ratio, Excess Availability (to the
extent used to calculate 30-Day Excess Availability, Historical Excess
Availability and other calculations for prior periods), Specified Excess
Availability, 30-Day Excess Availability, Historical Excess Availability,
Historical Average Utilization, amounts denominated in a currency other than US
Dollars will be converted to US Dollars at the currency exchange rates used in
preparing the Lead Borrower’s financial statements corresponding to the Test
Period with respect to the applicable date of determination and will, in the
case of Indebtedness, reflect the currency translation effects, determined in
accordance with GAAP, of Hedge Agreements permitted hereunder for currency
exchange risks with respect to the applicable currency in effect on the date of
determination of the US Dollar Equivalent of such Indebtedness.

1.11    Certain Calculations under this Agreement. Notwithstanding anything to
the contrary herein, (i) if any Indebtedness or Liens incurred under a basket or
carve-out that is limited in dollar principal amount thereof is refinanced under
a Refinancing Indebtedness basket or carve-out, then such Refinancing
Indebtedness shall constitute utilization on a dollar-for-dollar basis under
such original dollar-based basket (up to the aggregate amount of such original
dollar-based basket unless such Indebtedness or Lien incurrence is reclassified
as being incurred under another basket or carve-out, or refinanced with
Indebtedness or Liens incurred under another basket or exception), (ii) with
respect to determining the permissibility of the establishment of any
commitments in respect of Indebtedness, all such commitments established at or
prior to such time shall be deemed to be fully drawn at the time of incurrence
or establishment thereof for purposes of determining whether the applicable
basket or exception is satisfied and (iii) with respect to determining the
permissibility of the incurrence of any Indebtedness, the proceeds thereof shall
not be counted as cash or Cash Equivalents in any “net debt” determinations
relating to the incurrence thereof at the time such Indebtedness is incurred.

1.12    LIBOR/CDOR Discontinuation. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, if the Administrative
Agent determines (which determination shall be conclusive absent manifest
error), or the Lead Borrower or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to the Lead Borrower) that
the Lead Borrower or Required Lenders (as applicable) have determined, that:

 

  (i)

adequate and reasonable means do not exist for ascertaining the LIBO Rate or
CDOR Rate, as applicable, for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

  (ii)

the administrator of the LIBOR Screen Rate or CDOR Rate, as applicable, or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate or
CDOR Rate, as applicable, or the LIBOR Screen Rate shall

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

  (iii)

syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate or
CDOR Rate, as applicable,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Lead Borrower may amend this Agreement to replace
the LIBO Rate or CDOR Rate, as applicable, with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. or Canadian dollar denominated syndicated credit
facilities for such alternative benchmarks (any such proposed rate, a “Successor
Rate”), together with any proposed Successor Rate Conforming Changes and any
such amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Lead Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

If no Successor Rate has been determined and the circumstances under clause
(a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Lead Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Fixed Rate Loans, shall be suspended, (to the extent of the affected
Fixed Rate Loans or Interest Periods), and (y) the LIBO Rate component or
Adjusted LIBO Rate component or CDOR Rate component, as applicable, shall no
longer be utilized in determining the Alternate Base Rate or Canadian Base Rate,
as applicable. Upon receipt of such notice, the Lead Borrower may revoke any
pending Borrowing Request or Interest Election Request for a Borrowing of,
conversion to or continuation of Fixed Rate Loans (to the extent of the affected
Fixed Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans or (subject
to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.

SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS

2.1    Revolving Credit Commitments.

(a)    Subject to the terms and conditions set forth herein, including
Section 2.1(c) and Section 2.1(d) below, each US Revolving Credit Lender
severally agrees to make revolving credit loans (each, a “US Revolving Credit
Loan”) to any US Borrower from time to time during the Availability Period in an
Approved Currency, as selected by the applicable Borrower, in an aggregate
principal amount at any one time outstanding that will not (after giving effect
to any concurrent use of the proceeds thereof to repay LC Disbursements in
respect of US Letters of Credit) result in (i) such US Revolving Credit Lender’s
US Revolving Credit Exposure exceeding such US Revolving Credit Lender’s US
Revolving Credit Commitment or (ii) the Total US Revolving Credit Exposure
exceeding the total US Revolving Credit Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the US Borrowers may
borrow, repay, prepay and reborrow US Revolving Credit Loans during the
Availability Period. Subject to the terms and conditions set forth herein,
including Section 2.1(c) and (d) below, each Canadian Revolving Credit Lender
severally agrees to make revolving credit loans (each, a “Canadian Revolving
Credit Loan”) to any Canadian Borrower from time to time during the Availability
Period in an Approved Currency in an aggregate principal amount at any one time
outstanding that will not (after giving effect to any concurrent use of the
proceeds thereof to repay LC Disbursements in respect of Canadian Letters of
Credit) result in (i) such Canadian Revolving Credit Lender’s Canadian Revolving
Credit Exposure exceeding such

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Canadian Revolving Credit Lender’s Canadian Revolving Credit Commitment or
(ii) the Total Canadian Revolving Credit Exposure exceeding the sum of the total
Canadian Revolving Credit Commitments. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Canadian Borrowers may borrow,
repay, prepay and reborrow Canadian Revolving Credit Loans during the
Availability Period. Notwithstanding anything herein to the contrary, Revolving
Credit Loans may only be borrowed on the Closing Date, together with the
proceeds of the Term Loans and certain of the cash on the balance sheet of the
Lead Borrower, (i) to consummate the Refinancing, (ii) to consummate the other
Transactions, (iii) to pay the Transaction Costs and (iv) for other purposes
permitted hereunder.

(b)    Subject to the terms and conditions set forth herein, each FILO Lender
severally agrees to make “first in last out” amortizing terms loans (each, a
“FILO Loan”) to the Lead Borrower on the Closing Date in the amount equal to
such Revolving Credit Lender’s FILO Commitment. Amounts borrowed under this
Section 2.1(b) and repaid or prepaid may not be reborrowed and upon each FILO
Lender making such FILO Loan, the FILO Commitment of such FILO Lender shall
automatically terminate.

(c)    Notwithstanding anything herein to the contrary, but subject to
Section 2.1(d), Revolving Credit Loans shall not be made (and shall not be
required to be made) by any Lender in any instance where the incurrence thereof
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) would cause (i) the Total Revolving Credit Exposure to exceed the
Line Cap at such time, (ii) the Total Canadian Revolving Credit Exposure to
exceed the Canadian Line Cap at such time or (iii) the Total US Revolving Credit
Exposure to exceed the US Line Cap at such time.

(d)    In the event that (i) any Borrower is unable to comply with the
limitation set forth in Section 2.1(c) or (ii) such Borrower is unable to
satisfy the conditions precedent to the making of Revolving Credit Loans set
forth in Section 4.2, in either case, the Lenders, subject to the immediately
succeeding proviso, hereby authorize the Administrative Agent (including through
an Affiliate or branch), for the account of the applicable Lenders, to make
Revolving Credit Loans to such Borrower, in either case solely in the event that
the Administrative Agent in its Permitted Discretion deems necessary or
desirable (A) to preserve or protect the Collateral, or any portion thereof,
(B) to enhance the likelihood of repayment of the Obligations or (C) to pay any
other amount chargeable to any Borrower pursuant to the terms of this Agreement,
including expenses and fees, which Revolving Credit Loans may only be made as
ABR Loans (each, an “Agent Advance”) for a period commencing on the date the
Administrative Agent first receives a Borrowing Request requesting an Agent
Advance or otherwise makes an Agent Advance until the earlier of (x) the date
such Borrower is again able to comply with the Borrowing Base limitations and
the conditions precedent to the making of Revolving Credit Loans, or obtain an
amendment or waiver with respect thereto, (y) the date that is 60 days after the
funding of the initial Agent Advances and (z) the date the Required Lenders
instruct the Administrative Agent to cease making Agent Advances (in each case,
the “Agent Advance Period”); provided that the Administrative Agent shall not
make any Agent Advance to the extent that at the time of the making of such
Agent Advance, the amount of such Agent Advance (I) when added to the aggregate
outstanding amount of all other Agent Advances made to the Lead Borrower at such
time, would exceed 10% of the Aggregate Borrowing Base at such time, or
(II) when added to the Total Revolving Credit Exposure as then in effect
(immediately prior to the incurrence of such Agent Advance), would exceed the
Total Revolving Credit Commitments at such time. Agent Advances may be made by
the Administrative Agent in its sole discretion and the Lead Borrower shall have
no right whatsoever to require that any Agent Advances be made.

(e)    On any Business Day (but in any event no less frequently than once per
week), the Administrative Agent may, in its sole discretion give notice to the
Lenders that the Administrative Agent’s outstanding Agent Advances shall be
funded with one or more Borrowings of Revolving Credit Loans (provided that such
notice shall be deemed to have been automatically given upon the occurrence of a
Default or an Event of Default under Section 7.1(f) or upon the exercise of any
of the remedies provided in penultimate paragraph of Section 7.1), in which case
one or more Borrowings of Revolving Credit Loans constituting ABR Loans (each
such

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by all applicable Lenders pro rata based on each such Lender’s
Applicable Percentage (determined before giving effect to any termination of the
Revolving Credit Commitments pursuant to the penultimate paragraph of
Section 7.1) and the proceeds thereof shall be applied directly by the
Administrative Agent to repay the Administrative Agent for such outstanding
Agent Advances. Each Lender hereby irrevocably agrees to make Revolving Credit
Loans upon one (1) Business Day’s notice pursuant to each Mandatory Borrowing in
the amount and in the manner specified in the preceding sentence and on the date
specified in writing by the Administrative Agent notwithstanding (i) the amount
of the Mandatory Borrowing may not comply with the minimum Borrowing amounts
otherwise required hereunder, (ii) whether any conditions specified in Section 4
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory Borrowing, (v) the amount of any Borrowing Base
at such time, and (vi) whether such Lender’s Revolving Credit Commitment has
been terminated at such time. In the event that any Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under any Debtor
Relief Law with respect to any Borrower), then each Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Lead Borrower on
or after such date and prior to such purchase) from the Administrative Agent
such participations in the outstanding Agent Advances as shall be necessary to
cause the applicable Lenders to share in such Agent Advances ratably based upon
their respective Revolving Credit Commitments (determined before giving effect
to any termination of the Revolving Credit Commitments pursuant to the
penultimate paragraph of Section 7.1); provided that (x) all interest payable on
the Agent Advances shall be for the account of the Administrative Agent until
the date as of which the respective participation is required to be purchased
and, to the extent attributable to the purchased participation, shall be payable
to the participant from and after the time any purchase of participations is
actually made and (y) at the time any purchase of participations pursuant to
this sentence is actually made, the purchasing Lender shall be required to pay
the Administrative Agent interest on the principal amount of the participation
purchased for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the overnight Federal Funds Rate (or, in the case of an
amount denominated in Canadian Dollars, the Canadian Prime Rate or such other
rate reasonably determined by the Administrative Agent to be the cost to it of
funding such amount) for the first three days and at the interest rate otherwise
applicable to Revolving Credit Loans maintained as ABR Loans hereunder for each
day thereafter.

2.2    Loans and Borrowings.

(a)    Each US Revolving Credit Loan shall be made as part of a Borrowing
consisting of US Revolving Credit Loans made by the US Revolving Credit Lenders
ratably in accordance with their respective US Revolving Credit Commitments.
Each Canadian Revolving Credit Loan shall be made as part of a Borrowing
consisting of Canadian Revolving Credit Loans made by the Canadian Revolving
Credit Lenders ratably in accordance with their respective Canadian Revolving
Credit Commitments. Each FILO Loan shall be made as part of a Borrowing
consisting of FILO Loans made by the FILO Lenders ratably in accordance with
their separate FILO Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligation
hereunder.

(b)    Subject to Section 2.13, (i) each Revolving Credit Borrowing and FILO
Borrowing shall be comprised entirely of ABR Loans or Fixed Rate Loans as the
applicable Borrower may request in accordance herewith, (ii) each US Revolving
Credit Borrowing consisting of ABR Loans shall be comprised entirely of ABR
Loans, (iii) each US Revolving Credit Borrowing consisting of Fixed Rate Loans
shall be comprised entirely of LIBO Rate Loans (in the case of a Fixed Rate US
Revolving Credit Borrowing denominated in US Dollars), or CDOR Rate Loans (in
the case of a Fixed Rate US Revolving Credit Borrowing denominated in Canadian
Dollars), (iv) each Canadian Revolving Credit Borrowing consisting of ABR Loans
shall be comprised entirely of Canadian Base Rate Loans (in the case of a
Canadian Revolving Credit Borrowing denominated in US Dollars), or Canadian
Prime Rate Loans (in the case of a Canadian Revolving Credit Borrowing
denominated in Canadian Dollars) as the applicable Canadian Borrower may request
in accordance herewith, (v) each Canadian Revolving Credit Borrowing

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consisting of Fixed Rate Loans shall be comprised entirely of LIBO Rate Loans
(in the case of a Fixed Rate Canadian Revolving Credit Borrowing denominated in
US Dollars), or CDOR Rate Loans (in the case of a Fixed Rate Canadian Revolving
Credit Borrowing denominated in Canadian Dollars) as the applicable Canadian
Borrower may request in accordance herewith, (vi) each FILO Borrowing consisting
of ABR Loans shall be comprised entirely of ABR Loans, (vii) each FILO Borrowing
consisting of Fixed Rate Loans shall be comprised entirely of LIBO Rate Loans.
Each Lender at its option may make any Fixed Rate Loan or ABR Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the applicable Lender to make such Loan or the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Fixed Rate Borrowing,
and on the date of any ABR Borrowing, such Borrowing shall be in an increment
of, in the case of (i) ABR Loans $500,000 or a whole multiple of $100,000 (or
with respect to ABR Loans denominated in Canadian Dollars, CDN$500,000 or a
whole multiple of CDN$100,000 in excess thereof) and (ii) Fixed Rate Loans,
$500,000 or a whole multiple of $500,000 in excess thereof (or with respect to
Fixed Rate Loans denominated in Canadian Dollars, CDN$500,000 or a whole
multiple of CDN$500,000 in excess thereof); provided, that a Revolving Credit
Borrowing may be in an aggregate principal amount that is equal to the entire
unused balance of the Revolving Credit Commitments under the applicable
Revolving Credit Facility or that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.4(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided, that there shall
not, at any time, be more than a total of twelve Fixed Rate Borrowings
outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Lead Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date for such Borrowing.

2.3    Requests for Revolving Credit Borrowing or FILO Borrowing. To request a
Revolving Credit Borrowing or FILO Borrowing, the applicable Borrower shall
notify the Administrative Agent of such request by in writing (a) in the case of
a Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (other than Fixed Rate
Borrowings to be incurred on the Closing Date for which notice may be given not
later than 11:00 a.m., New York City time, one Business Day prior to the Closing
Date) or (b) in the case of an ABR Borrowing (including Agent Advances), not
later than 10:00 a.m., New York City time, on the date of the proposed Borrowing
(other than ABR Borrowings to be incurred on the Closing Date for which notice
may be given not later than 11:00 a.m., New York City time, one Business Day
prior to the Closing Date). Each such Borrowing Request shall be irrevocable and
shall be delivered by hand delivery, facsimile or (subject to Section 9.1) email
to the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the applicable Borrower. Each such
written Borrowing Request shall specify the following information in compliance
with Section 2.2:

(i)    the applicable Borrower with respect to such Borrowing, including whether
such Borrower is a Canadian Borrower or a US Borrower and whether the requested
Borrowing is to be a US Revolving Credit Borrowing, a Canadian Revolving Credit
Borrowing or a FILO Borrowing, as applicable;

(ii)    the currency and aggregate amount of the requested Borrowing;

(iii)    the date of such Borrowing, which shall be a Business Day;

(iv)    whether such Borrowing is to be an ABR Borrowing or a Fixed Rate
Borrowing;

(v)    in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.5;

(vii)    the US Borrowing Base, the Canadian Borrowing Base, the FILO Borrowing
Base and the Aggregate Borrowing Base at such time; and

(viii)    in the case of an ABR Borrowing, whether the Revolving Credit Loans
made pursuant to such Borrowing constitute Agent Advances (it being understood
that the Administrative Agent shall be under no obligation to make such Agent
Advance).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Fixed Rate Borrowing, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration. If
no currency is specified with respect to any Borrowing, then any applicable US
Borrower shall be deemed to have requested a Borrowing in US Dollars and any
applicable Canadian Borrower shall be deemed to have requested a Borrowing in
Canadian Dollars. If no election is made as to whether a Revolving Credit
Borrowing is to be a US Revolving Credit Borrowing or a Canadian Revolving
Credit Borrowing, then (A) in the case of a Borrowing Request signed by a US
Borrower, such Borrower shall be deemed to have requested a US Revolving Credit
Borrowing and (B) in the case of a Borrowing Request signed by a Canadian
Borrower, such Borrower shall be deemed to have requested a Canadian Revolving
Credit Borrowing in Canadian Dollars. Notwithstanding anything to the contrary
(including in the Borrowing Request), only Canadian Borrowers shall be entitled
to request a Canadian Revolving Credit Borrowing and only US Borrowers shall be
entitled to request a US Revolving Credit Borrowing. Promptly following receipt
of a Borrowing Request in accordance with this Section 2.3, the Administrative
Agent shall advise each applicable Revolving Credit Lender under the relevant
Facility or Facilities of the details thereof and of the amount of such
Revolving Credit Lender’s Loan to be made as part of the requested Borrowing.

2.4    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, any
Issuing Bank, in reliance on the agreements of the Revolving Credit Lenders set
forth in Section 2.4(d), agrees to issue trade, commercial and standby (x) US
Letters of Credit (which must be denominated in US Dollars) for the account of
any US Borrower, or the account of such US Borrower for the benefit of any
Restricted Subsidiary that is a Domestic Subsidiary, and (y) Canadian Letters of
Credit (which must be denominated in an Approved Currency) for the account of
any Canadian Borrower, or the account of such Canadian Borrower for the benefit
of any Restricted Subsidiary that is a Canadian Subsidiary, in each case on any
Business Day during the applicable Availability Period in such form as may be
approved from time to time by such Issuing Bank; provided that, that no Issuing
Bank shall have any obligation to issue any US Letter of Credit if, after giving
effect to such issuance, (i) the LC Exposure with respect to US Letters of
Credit would exceed the US LC Sublimit, (ii) the LC Exposure with respect to all
Letters of Credit would exceed the Total LC Sublimit, (iii) the Total US
Revolving Credit Exposure would exceed the US Line Cap at such time or (iv) the
Total Revolving Credit Exposure would exceed the Line Cap at such time;
provided, further, that no Issuing Bank shall have any obligation to issue any
Canadian Letter of Credit if, after giving effect to such issuance, (I) the LC
Exposure with respect to Canadian Letters of Credit would exceed the Canadian LC
Sublimit, (II) the LC Exposure with respect to all Letters of Credit would
exceed the Total LC Sublimit, (III) the Total Canadian Revolving Credit Exposure
would exceed the Canadian Line Cap at such time or (IV) the Total Revolving
Credit Exposure would exceed the Line Cap at such time. Subject to the terms and
conditions set forth herein, the applicable Borrower may request the issuance of
Letters of Credit for its own account or for its own account for the benefit of
any applicable Restricted Subsidiary, in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the
Availability Period (but not later than the date that is five Business Days
prior to the Maturity Date); provided, further, that, notwithstanding anything
to the contrary herein, (X) no Issuing Bank shall have any obligation to issue
any Letter of Credit if, after giving effect to such issuance, such Issuing
Bank’s total LC Exposure with respect to all Letters of Credit (determined for
this

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purpose without giving effect to the participations therein of the Lenders
pursuant to Section 2.4(d)) would exceed such Issuing Bank’s LC Issuer Sublimit
and (Y) no Issuing Bank shall have any obligation to issue any US Letter of
Credit or Canadian Letter of Credit if the issuance of such Letter of Credit
would violate one or more policies of such Issuing Bank applicable to letters of
credit generally. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by the applicable Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. It is hereby acknowledged and agreed that each of the letters of
credit described in Schedule 2.4(a) (the “Existing Letters of Credit”) that was
issued under the Existing ABL Credit Agreement shall constitute a “Letter of
Credit” for all purposes of this Agreement and shall be deemed issued under this
Agreement on the Closing Date to the extent the issuer thereof is a Lender under
this Agreement.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (at least three
Business Days (or such shorter period as may be agreed by the applicable Issuing
Bank and the Administrative Agent) in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.4), the amount and
currency of such Letter of Credit, the account of such Borrower or the
applicable Borrower with respect to such Letter of Credit and whether such
Borrower is a US Borrower or a Canadian Borrower, whether the Letter of Credit
is to be a US Letter of Credit or a Canadian Letter of Credit, the currency in
which such Letter of Credit is to be denominated (which, in the case of a US
Letter of Credit, shall be in US Dollars and, in the case of a Canadian Letter
of Credit, shall be in an Approved Currency) account of such Borrower for the
benefit of any Restricted Subsidiary, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by an Issuing Bank, the
applicable Borrower also shall submit a letter of credit application (a “Letter
of Credit Application”) on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) in the case of US Letters of Credit, (A) the LC Exposure with
respect to US Letters of Credit shall not exceed the US LC Sublimit, (B) the
Total US Revolving Credit Exposure shall not exceed the sum of the total US
Revolving Credit Commitments at such time and (C) the Total US Revolving Credit
Exposure shall not exceed the US Line Cap at such time, (ii) in the case of
Canadian Letters of Credit, (A) the LC Exposure with respect to Canadian Letters
of Credit shall not exceed the Canadian LC Sublimit, (B) the Total Canadian
Revolving Credit Exposure shall not exceed the sum of the total Canadian
Revolving Credit Commitments at such time and (C) the Total Canadian Revolving
Credit Exposure shall not exceed the Canadian Line Cap at such time and (iii) in
the case of all Letters of Credit, (A) the LC Exposure with respect to all
Letters of Credit shall not exceed the Total LC Sublimit, (B) the Total
Revolving Credit Exposure shall not exceed the Line Cap at such time and (C) the
applicable Issuing Bank’s total LC Exposure with respect to all Letters of
Credit (determined for this purpose without giving effect to the participations
therein of the Lenders pursuant to Section 2.4(d)) would not exceed such Issuing
Bank’s LC Issuer Sublimit.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, the date that is one year after the date of such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date (unless other provisions or arrangements reasonably satisfactory to the
applicable Issuing Bank and the Administrative Agent shall have been made with
respect to such Letter of Credit). If the applicable Borrower so requests in any
notice requesting the issuance of a Letter of Credit,

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the applicable Issuing Bank shall issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto Renewal Letter of Credit”); provided, that
the applicable Borrower shall be required to make a specific request to the
applicable Issuing Bank for any such renewal. Once an Auto Renewal Letter of
Credit has been issued, the applicable Revolving Credit Lenders shall be deemed
to have authorized the renewal of such Letter of Credit at any time to an expiry
date not later than the earlier of (i) the date that is one year from the date
of such renewal (or such longer period as may be agreed by the applicable
Issuing Bank pursuant to arrangements reasonably satisfactory to such Issuing
Bank) and (ii) the date that is five Business Days prior to the Maturity Date
(unless other provisions or arrangements reasonably satisfactory to the
applicable Issuing Bank shall have been made with respect to such Letter of
Credit); provided, that the applicable Issuing Bank shall not permit any such
renewal if such Issuing Bank has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 4.2 or otherwise).

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each US Revolving Credit Lender (with respect to each US Letter
of Credit) or each Canadian Revolving Credit Lender (with respect to each
Canadian Letter of Credit), and (i) each US Revolving Credit Lender hereby
irrevocably acquires from the applicable Issuing Bank, a participation in such
US Letter of Credit equal to such Lender’s US Percentage of the aggregate amount
available to be drawn under such US Letter of Credit and (ii) each Canadian
Revolving Credit Lender hereby irrevocably acquires from the applicable Issuing
Bank a participation in such Canadian Letter of Credit equal to such Lender’s
Canadian Percentage of the aggregate amount available to be drawn under such
Canadian Letter of Credit. In consideration and in furtherance of the foregoing,
(A) each US Revolving Credit Lender hereby absolutely and unconditionally agrees
to pay to the Administrative Agent, for the account of the applicable Issuing
Bank, such US Revolving Credit Lender’s US Percentage of each LC Disbursement
with respect to a US Letter of Credit made by such Issuing Bank and not
reimbursed by the applicable US Borrower on the date due as provided in
paragraph (e) of this Section 2.4, or of any reimbursement payment required to
be refunded to the applicable US Borrower for any reason in respect thereof and
(B) each Canadian Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Canadian Revolving Credit Lender’s Canadian Percentage of
each LC Disbursement with respect to a Canadian Letter of Credit made by such
Issuing Bank in the same Approved Currency in which such Canadian Letter of
Credit is denominated, and, in each case, not reimbursed by the applicable
Canadian Borrower on the date due as provided in paragraph (e) of this
Section 2.4, or of any reimbursement payment required to be refunded to the
applicable Canadian Borrower for any reason in respect thereof. Each US
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of US Letters of Credit,
and each Canadian Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Canadian Letters of Credit, and such Revolving Credit Lender’s obligations under
Section 2.4(e) are absolute and unconditional and shall not be affected by any
circumstance including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the applicable Issuing Bank, the
applicable Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 4, (iii) any adverse
change in the condition (financial or otherwise) of the applicable Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrowers,
any other Loan Party or any other Lender or any reduction in or termination of
the US Revolving Credit Commitments or the Canadian Revolving Credit
Commitments, as the case may be, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the applicable Issuing Bank an amount and currency
equal to such LC Disbursement in the same currency as the LC Disbursement not
later than 2:00 p.m., New York City time, on the first Business Day immediately
following the day that such Borrower receives notice that such LC Disbursement
is made (or, if such Borrower receives such notice after 12:00 noon, New York
City time, on the second Business Day immediately following the day that such
Borrower receives

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such notice); provided, that (if the conditions of Sections 4.2(a), 4.2(b) and
4.2(d) are satisfied) the applicable Borrower shall have the absolute and
unconditional right to require that such payment be financed with an ABR
Revolving Credit Borrowing under the applicable Revolving Credit Facility under
which the applicable Letter of Credit was issued or Swingline Loan, in each case
in an equivalent amount and currency (subject to the requirements of set forth
in Sections 2.1 through 2.3, as applicable) and, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Credit Borrowing or Swingline Loan. If the
applicable Borrower fails to make such payment when due, or finance such payment
in accordance with the proviso to the preceding sentence, the applicable Issuing
Bank shall promptly notify the Administrative Agent of the applicable LC
Disbursement and the Administrative Agent shall promptly notify each US
Revolving Credit Lender (in each case of a US Letter of Credit) and each
Canadian Revolving Credit Lender (in the case of a Canadian Letter of Credit) of
the applicable LC Disbursement, the payment then due from the applicable
Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each US Revolving Credit Lender (in
the case of a US Letter of Credit) and each Canadian Revolving Credit Lender (in
the case of a Canadian Letter of Credit) shall pay to the Administrative Agent
its Applicable Percentage of the applicable Revolving Credit Facility of the
payment then due from the applicable Borrower by wire transfer of immediately
available funds to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders not later than 2:00
p.m., New York City time, on the date such notice is received (or, if such
Revolving Credit Lender shall have received such notice later than 12:00 noon,
New York City time on such day, not later than 10:00 a.m., New York City time,
on the immediately following Business Day), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Revolving Credit Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Credit Lender pursuant to this paragraph to reimburse any Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Credit Loans or
Fixed Rate Revolving Credit Loans as contemplated above) shall not constitute a
Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement. If any Revolving Credit Lender shall not have
made its Applicable Percentage of an LC Disbursement available to the
Administrative Agent as provided above, such Revolving Credit Lender, the Lead
Borrower and, in the case of a Letter of Credit obtained by an Additional
Borrower such Additional Borrower severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this Section 2.4(e) to but excluding the date such
amount is paid, to the Administrative Agent for the account of the applicable
Issuing Bank at (i) in the case of the Borrowers, a rate per annum equal to the
interest rate applicable to ABR Revolving Credit Loans and (ii) in the case of
such Revolving Credit Lender,(A) in the case of Letters of Credit denominated in
US Dollars, for the first such day, the Federal Funds Rate, and for each day
thereafter, the Alternate Base Rate, and (B) in the case of Letters of Credit
denominated in Canadian Dollars, the Canadian Prime Rate.

(f)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) and each Revolving Credit Lender’s
obligations under paragraphs (d) and (e) of this Section 2.4 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any Loan Document, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, (iv) any adverse
change in the exchange rate or in the availability of Canadian Dollars to any
Borrower or any of the Restricted Subsidiaries or in the relevant currency
markets generally or (v) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.4, constitute a legal or equitable discharge of, or provide a right of
setoff against, each Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders or the Issuing Banks, or any of their

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided, that the provisions of this Section 2.4(f)
shall not be construed to excuse the applicable Issuing Bank from liability to
any Borrower to the extent of any direct damages (as opposed to indirect,
consequential, special and punitive damages, claims in respect of which are
hereby waived by such Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), the applicable Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Each Issuing Bank
shall promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by facsimile or, in accordance with the second paragraph of
Section 9.1, email) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the applicable Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, at the rate per annum equal to the Alternate Base Rate (in the
case of US Letters of Credit denominated in US Dollars) or the Canadian Prime
Rate (in the case of Canadian Letters of Credit denominated in Canadian Dollars)
or the Canadian Base Rate (in the case of Canadian Letters of Credit denominated
in US Dollars); provided, that, if the applicable Borrower fails to reimburse
such LC Disbursement, including by requiring that such payment be financed with
an ABR Revolving Credit Borrowing, pursuant to paragraph (e) of this
Section 2.4, then Section 2.12(b) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section 2.4 to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.

(i)    Resignation or Replacement of Issuing Bank. An Issuing Bank may resign
upon 30 days’ prior written notice to the Borrowers and the Administrative
Agent. An Issuing Bank may be replaced at any time by written agreement among
the Borrowers, the Administrative Agent, the replaced Issuing Bank (provided,
that no consent of the replaced Issuing Bank will be required if it has no
Letters of Credit or Reimbursement Obligations with respect thereto outstanding)
and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such resignation or replacement of such Issuing Bank. At the time
any such resignation or replacement shall become effective, the Lead Borrower
any Additional Borrower shall pay all unpaid fees in respect of the US Revolving
Credit Facility and the Canadian Borrowers shall pay all unpaid fees in respect
of the Canadian Revolving Credit Facility, in each case, accrued for the account
of the replaced Issuing Bank pursuant to Section 2.10(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank
hereunder, the resigned or replaced Issuing Bank shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to renew Existing Letters of Credit or
issue additional Letters of Credit.

(j)    Cash Collateralization. If any Event of Default under clause (i) or (ii)
of paragraph (f) of Section 7.1 with respect to any Borrower shall occur and be
continuing or if the Loans have been accelerated pursuant to Section 7 as a
result of any Event of Default, on the Business Day that the Lead Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50.0% of the total LC Exposure), in each case,
demanding the deposit of cash collateral pursuant to this paragraph, the
applicable Borrower, shall deliver cash collateral to the Administrative Agent,
for the benefit of the applicable Lenders, an amount in cash equal to 103% of
the applicable LC Exposure as of such date plus any accrued and unpaid interest
thereon. Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Letter of Credit obligations (including
related fees and expenses) of the applicable Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made in Cash
Equivalents at the option and reasonable discretion of the Administrative Agent
and at the applicable Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be released by the Administrative
Agent to be applied by the Administrative Agent to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed and to
pay all fees and expenses relating to Letters of Credit that were not otherwise
paid when due and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower for the
applicable LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50.0% of the total LC Exposure), be applied to satisfy other
obligations of such Borrower under this Agreement. If any Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default specified above, such amount (to the extent not applied
as aforesaid) shall be returned to such Borrower within two Business Days after
such Event of Default has been cured or waived (unless the Revolving Credit
Commitments have been terminated and the Obligations have been accelerated, in
each case in accordance with Section 7.1).

(k)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not have occurred are then in effect and such Letter of Credit would
otherwise be available under such tranche of Revolving Credit Commitments, such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Section 2.4(d) and (e)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-maturing tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the applicable Borrower shall cash collateralize any such Letter of Credit in
accordance with Section 2.4(j). For the avoidance of doubt, commencing with the
Maturity Date of any tranche of Revolving Credit Commitments, the sublimit for
Letters of Credit under any tranche of Revolving Credit Commitments that has not
so then matured shall be as agreed in the relevant Permitted Amendment with the
applicable Revolving Credit Lenders.

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l)    Additional Provisions Regarding Letters of Credit. Without limiting any
other provision of this Agreement, each Issuing Bank and each other Letter of
Credit Related Person (if applicable) shall not be responsible to Borrowers for,
and such Issuing Bank’s rights and remedies against Borrowers and the obligation
of Borrowers to reimburse such Issuing Bank for each drawing under each Letter
of Credit shall not be impaired by:

(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)    honor of a presentation of any Letter of Credit or any document
presented for purposes of drawing under any Letter of Credit that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such any Letter of Credit or any document presented for purposes of drawing
under any Letter of Credit or (B) under a new name of the beneficiary;

(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

(iv)    the identity or authority of any presenter or signer of any Letter of
Credit or any document presented for purposes of drawing under any Letter of
Credit or the form, accuracy, genuineness or legal effect of any Letter of
Credit or any document presented for purposes of drawing under any Letter of
Credit (other than such Issuing Bank’s determination that any document presented
for purposes of drawing under any Letter of Credit appears on its face
substantially to comply with the terms and conditions of the Letter of Credit);

(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that such Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;

(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrowers;

(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Letter of Credit or any document presented for purposes of drawing under any
Letter of Credit be presented to it at a particular hour or place;

(ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under applicable laws or
letter of credit practices applicable to it;

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x)    acting or failing to act as required or permitted under applicable laws
or standard letter of credit practices applicable to where such Issuing Bank has
issued, confirmed, advised or negotiated such Letter of Credit, as the case may
be;

(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by such

Issuing Bank if subsequently such Issuing Bank or any court or other finder of
fact determines such presentation should have been honored;

(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or (xiii) honor of a
presentation that is subsequently determined by such Issuing Bank to have been
made in violation of international, federal, state or local restrictions on the
transaction of business with certain prohibited Persons.

(m)    Limitation of Liabilities. The liability of any Issuing Bank (or any
other Letter of Credit Related Person) under, in connection with or arising out
of any Letter of Credit (or pre-advice), regardless of the form or legal grounds
of the action or proceeding, shall be limited to direct damages suffered by
Borrowers or the account party that are caused directly by such Issuing Bank’s
gross negligence or willful misconduct in (i) honoring a presentation under a
Letter of Credit that on its face does not at least substantially comply with
the terms and conditions of such Letter of Credit; provided that in determining
whether to honor any drawing or under any Letter of Credit, the Issuing Bank
shall be responsible only to the examine the documents delivered under such
Letter of Credit with reasonable care so as to ascertain whether they appear on
their face to be in accordance with the terms and conditions of the Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining a document presented for purposes of drawing under a Letter of
Credit and which are presented under a Letter of Credit. Each Issuing Bank shall
be deemed to have acted with due diligence and reasonable care if such Issuing
Bank’s conduct is in accordance with applicable law and its standard letter of
credit practices or in accordance with this Agreement. Borrowers’ aggregate
remedies against any Issuing Bank and any Letter of Credit Related Person for
wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored any document presented for drawing under a Letter of Credit
shall in no event exceed the aggregate amount paid by Borrowers to such Issuing
Bank in respect of the honored presentation in connection with such Letter of
Credit under Section 2.4(c), plus interest at the rate then applicable to ABR
Loans hereunder. Borrowers shall take action to avoid and mitigate the amount of
any damages claimed against any Issuing Bank or any other Letter of Credit
Related Person, including by enforcing its rights against the beneficiaries of
the Letters of Credit. Any claim by Borrowers under or in connection with any
Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by Borrowers as a result of the breach or alleged
wrongfully conduct complained of; and (y) the amount (if any) of the loss that
would have been avoided had Borrowers taken all reasonable steps to mitigate any
loss, and in case of a claim of wrongful dishonor, by specifically and timely
authorizing the applicable Issuing Bank to effect a cure.

(n)    Special Provisions Regarding Indemnification Relating to Letters of
Credit. Each Borrower agrees to indemnify, defend and hold harmless the
Administrative Agent and each Lender, any each Issuing Bank (including each
Issuing Bank and its branches, Affiliates, and correspondents) and each such
Person’s respective directors, officers, employees, attorneys and agents (each,
including each Issuing Bank, a “Letter of Credit Related Person”) (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any Letter of Credit
Related Person (other than Taxes, which shall be governed by Section 2.13) (the
“Letter of Credit Indemnified Costs”), and which arise out of or in connection
with, or as a result of this Agreement, any Letter of Credit, any document
relating

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to any Letter of Credit which is executed and delivered or submitted in
connection with such Letter of Credit or the making of any draw or disbursements
thereunder or any document, certificate, or other writing referred to in or
related to any Letter of Credit, or any action or proceeding arising out of any
of the foregoing (whether administrative, judicial or in connection with
arbitration); in each case, including that resulting from the Letter of Credit
Related Person’s own negligence; provided, however, that such indemnity shall
not be available to any Letter of Credit Related Person claiming indemnification
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.

2.5    Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
applicable currency to the extent permitted hereunder, by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided, that same-day ABR
Revolving Credit Loans will be made by each Lender on the proposed date thereof
by wire transfer of immediately available funds in the applicable currency by
2:00 p.m., New York City time; provided, further, that Revolving Credit Loans to
be made on the Closing Date shall be made not later than 12:00 noon, New York
City time (or, if later, promptly following the satisfaction of the conditions
precedent to the initial extension of credit hereunder set forth in
Section 4.1); and provided further than Swingline Loans shall be made as
provided in Section 2.23. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to the account of the applicable Borrower maintained
with the Administrative Agent in New York City or such other account reasonably
approved by the Administrative Agent, in each case, as is designated, by the
applicable Borrower in the applicable Borrowing Request; provided, that ABR
Revolving Credit Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.4(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.5 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, (x) in the case of Loans denominated
in US Dollars, the greater of the Federal Funds Rate and a rate reasonably
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (y) in the case of Loans denominated in Canadian
Dollars, the greater of the Canadian Prime Rate and a rate reasonably determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation customary practice by the Administrative Agent to be the
cost of it funding such amount, or (ii) in the case of the applicable Borrower,
the interest rate applicable to ABR Loans of the applicable Class. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

2.6    Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Fixed Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request; provided, that,
if the applicable Borrower fails to specify a Type of Loan in the Borrowing

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Request, then the Loans shall be made as ABR Loans and if the applicable
Borrower requests a Borrowing of Fixed Rate Loans, but fails to specify an
Interest Period, it will be deemed to have requested an Interest Period of one
month’s duration. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Fixed Rate Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.6. The applicable Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding any other provision of this
section 2.6, the applicable Borrower will not be permitted to change the
currency of any Borrowing. This Section 2.6 shall not apply to Swingline
Borrowings or Agent Advances, which may not be converted or continued.

(b)    To make an election pursuant to this Section 2.6, the applicable Borrower
shall notify the Administrative Agent of such election in writing by hand
delivery, facsimile, or other electronic transmission by the time that a
Borrowing Request would be required under Section 2.3 if the applicable Borrower
were requesting a Revolving Credit Borrowing or a FILO Borrowing of the Type
resulting from such election to be made on the effective date of such election
(or such later time and/or date as may be agreed by the Administrative Agent in
its reasonable discretion). Each such written Interest Election Request shall be
irrevocable.

(c)    Each written Interest Election Request shall be in the form attached as
Exhibit I-2 and shall specify the following information in compliance with
Section 2.2:

(i)    the Lead Borrower with respect to such Borrowing, including whether such
Borrower is a Canadian Borrower or a US Borrower;

(ii)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(iii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iv)    whether the resulting Borrowing is to be an ABR Borrowing or a Fixed
Rate Borrowing; and

(v)    if the resulting Borrowing is a Fixed Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Fixed Rate Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Fixed Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, if such Borrowing is denominated in
US Dollars or Canadian Dollars, such Borrowing shall be converted to an ABR
Borrowing with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
applicable Borrower, then, so long as

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

an Event of Default is continuing (x) no outstanding Borrowing may be converted
to or continued as a Fixed Rate Borrowing and (y) unless repaid, each Fixed Rate
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

2.7    Termination and Reduction of Commitments.

(a)    Unless previously terminated, the Revolving Credit Commitments shall
terminate on the applicable Maturity Date. The commitments of each Issuing Bank
to issue, amend, renew or extend any Letters of Credit shall automatically
terminate on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date that is five Business Days prior to the applicable
Maturity Date.

(b)    The applicable Borrower may at any time terminate, without premium or
penalty, or from time to time reduce, the Revolving Credit Commitments under the
Revolving Credit Facility (or under any tranche of the Revolving Credit
Commitments); provided, that (i) each reduction of the Revolving Credit
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1.0 million (or the remainder of such Revolving Credit
Commitments) and (ii) in any event, the applicable Borrower shall not terminate
or reduce (A) the US Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.9, (x) the Total
US Revolving Credit Exposure would exceed the US Line Cap at such time or
(y) the Total Revolving Credit Exposure would exceed the Line Cap at such time
or (B) the Canadian Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.9, (x) the Total
Canadian Revolving Credit Exposure would exceed the Canadian Line Cap at such
time or (y) the Total Revolving Credit Exposure would exceed the Line Cap at
such time.

(c)    The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Credit Commitments under any
Revolving Credit Facility (or any tranche thereof) pursuant to paragraph (b) of
this Section 2.7 at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the applicable Revolving Credit Lenders of the contents thereof.
Each notice delivered by the applicable Borrower pursuant to this Section 2.7
shall be irrevocable; provided, that a notice of termination of the Revolving
Credit Commitments delivered by the applicable Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or any
other financing, sale or other transaction. Any termination or reduction of the
Revolving Credit Commitments shall be permanent (but subject to any increase
pursuant to Section 2.20). Each reduction of the Revolving Credit Commitments
under any Revolving Credit Facility (other than any such reduction resulting
from the termination of the Revolving Credit Commitment of any Lender as
provided in Section 2.19) shall be made ratably among the Revolving Credit
Lenders holding Revolving Credit Commitments under such Revolving Credit
Facility.

(d)    Upon making the FILO Loans on the Closing Date, the FILO Commitments
shall be reduced to zero.

2.8    Repayment of Loans; Evidence of Debt.

(a)    (i) Each applicable US Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each US Revolving Credit Lender the
then unpaid principal amount of each US Revolving Credit Loan of such Lender on
the applicable Maturity Date, (ii) each applicable Canadian Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Canadian Revolving Credit Lender the then unpaid principal amount of each
Canadian Revolving Credit Loan of such Lender on the applicable Maturity Date
and (iii) each applicable Borrower hereby unconditionally promises to pay each
applicable Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of (A) the date that is 10 Business Days after such
Swingline Loan is made and (B) the applicable Maturity Date.

(b)    Each US Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each FILO Lender (x) on the first

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

calendar day of the month following each FILO Amortization Date, FILO Loans in
an aggregate principal amount equal to $1,388,888.88 (together with accrued and
unpaid interest on the amounts so repaid) and (y) on the applicable Maturity
Date, the then unpaid principal amount of each FILO Loan of such Lender. The
Lead Borrower may repay the FILO Loans in accordance with Section 2.9(a),
including in connection with a FILO Reclassification Election, with any
voluntary repayments being applied to scheduled amortization as determined by
the Lead Borrower.

(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the applicable Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(e)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.8 shall be conclusive, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the
applicable Borrower to repay the Loans in accordance with the terms of this
Agreement.

(f)    Any Lender may request through the Administrative Agent that Loans made
by it be evidenced by a promissory note. In such event, the applicable Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or if requested by such Lender, to such Lender and its registered
assigns) and in the form of Exhibit G. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.4) be represented by one or more promissory
notes in such form payable to the payee named therein (and its registered
assigns).

2.9    Prepayment of Loans.

(a)    Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing made by it in whole or in part, without premium or penalty
(but subject to Section 2.15), subject to prior notice in accordance with
paragraph (c) of this Section 2.9; provided, that the FILO Loans may not be
prepaid prior to the payment in full of the Revolving Credit Facility, except in
connection with (x) a termination of all Commitments under Revolving Credit
Facility and payment in full in cash of all Obligations under the Revolving
Credit Facility, (y) at any time (A) there is a prepayment on a pro rata basis
with the Revolving Credit Loans or (B) there is a prepayment on a non-pro rata
basis, if after giving effect thereto, Payment Conditions are satisfied and
(z) a FILO Reclassification Election; provided further that no Borrowing of US
Revolving Credit Loans may be prepaid unless all US Swingline Loans then
outstanding, if any, are prepaid concurrently therewith, and no Borrowing of
Canadian Revolving Credit Loans may be prepaid unless all Canadian Swingline
Loans then outstanding, if any, are prepaid concurrently therewith.

(b)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the applicable Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (c) of this Section 2.9.

(c)    The applicable Borrower shall notify the Administrative Agent by
facsimile or (subject to Section 9.1) email to the Administrative Agent of a
Notice of Prepayment in a form approved by the Administrative

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent and signed by the applicable Borrower (in substantially the form of
Exhibit I-3 attached hereto) (“Notice of Prepayment”) of any prepayment
hereunder (i) in the case of prepayment of a Fixed Rate Borrowing, not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
prepayment (or such later time and/or date as may be agreed by the
Administrative Agent in its reasonable discretion), (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of prepayment (or such later time and/or
date as may be agreed by the Administrative Agent in its reasonable discretion)
or (iii) in the case of a Swingline Loan, not later than 11:00 a.m. on the date
of prepayment. Each such Notice of Prepayment shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided, that any Notice of Prepayment may be
conditioned upon the effectiveness of other credit facilities or any other
financing, Disposition, sale or other transaction. Promptly following receipt of
any such Notice of Prepayment relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
Each repayment of a Borrowing shall be applied to the Loans included in the
repaid Borrowing such that each Revolving Credit Lender holding Loans included
in such repaid Borrowing receives its ratable share of such repayment (based
upon the respective US Revolving Credit Exposures or Canadian Revolving Credit
Exposures, as the case may be, of the Revolving Credit Lenders holding Loans
included in such repaid Borrowing at the time of such repayment).

2.10    Facility Fees.

(a)    The Lead Borrower shall pay to the Administrative Agent for the account
of each US Revolving Credit Lender (other than any Defaulting Lender) in
accordance with its US Percentage, a Facility Fee for the period from the
Closing Date to but excluding the applicable Maturity Date (or such earlier date
on which the US Revolving Credit Commitments shall have expired or terminated)
equal to the Facility Fee Rate divided by three hundred and sixty (360) days and
multiplied by the number of days in the fiscal quarter and then multiplied by
the amount, if any, by which the Average Revolving Credit Facility Balance with
respect to the US Revolving Credit Facility for such fiscal quarter (or portion
thereof that the US Revolving Credit Commitments are in effect) is less than the
aggregate amount of the US Revolving Credit Commitments; provided that if the US
Revolving Credit Commitments are terminated on a day other than the first day of
a fiscal quarter, then any such fee payable for the fiscal quarter in which
termination shall occur shall be paid on the effective date of such termination
and shall be based upon the number of days that have elapsed during such period.
The Canadian Borrowers shall pay to the Administrative Agent for the account of
each Canadian Revolving Credit Lender (other than any Defaulting Lenders) in
accordance with its Canadian Percentage, a Facility Fee for the period from the
Closing Date to but excluding the applicable Maturity Date (or such earlier date
on which the Canadian Revolving Credit Commitments shall have expired or
terminated) equal to the Facility Fee Rate divided by 365 days or 366 days, as
the case may be, and multiplied by the number of days in the fiscal quarter and
then multiplied by the amount, if any, by which the Average Revolving Credit
Facility Balance with respect to the Canadian Revolving Credit Facility for such
fiscal quarter (or portion thereof that the Canadian Revolving Credit
Commitments are in effect) is less than the aggregate amount of the Canadian
Revolving Credit Commitments; provided that if the Canadian Revolving Credit
Commitments are terminated on a day other than the first day of a fiscal
quarter, then any such fee payable for the fiscal quarter in which termination
shall occur shall be paid on the effective date of such termination and shall be
based upon the number of days that have elapsed during such period. The
foregoing notwithstanding, in accordance with Section 2.20(c), the applicable
lenders may consent to a different Facility Fee Rate to be paid pursuant to the
terms of any applicable Incremental Facility Amendment or Extension Offer.
Accrued Facility Fees shall be payable in arrears on the first calendar day of
the month following the last calendar day of each March, June, September and
December of each year and on the date on which the Revolving Credit Commitments
terminate, commencing on October 1, 2018. All Facility Fees shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    Each applicable US Borrower agrees to pay to the Administrative Agent for
the account of each US Revolving Credit Lender (other than any Defaulting
Lenders) a participation fee with respect to its participations in US Letters of
Credit, which shall accrue at (x) in the case of standby Letters of Credit, the
same Applicable Margin used to determine the interest rate applicable to Fixed
Rate Revolving Credit Loans and (y) in the case of trade or commercial Letters
of Credit, 50.0% of the Applicable Margin used to determine the interest rate
applicable to Fixed Rate Revolving Credit Loans, in each case, on the average
daily amount of such Lender’s LC Exposure in respect of US Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s US Revolving Credit Commitment terminates and
the date on which such Lender ceases to have any LC Exposure with respect to any
US Letters of Credit. Each applicable Canadian Borrower agrees to pay to the
Administrative Agent for the account of each Canadian Revolving Credit Lender
(other than any Defaulting Lenders) a participation fee with respect to its
participations in Canadian Letters of Credit, which shall accrue at (x) in the
case of standby Letters of Credit, the same Applicable Margin used to determine
the interest rate applicable to Fixed Rate Revolving Credit Loans, and (y) in
the case of trade or commercial Letters of Credit, 50.0% of the Applicable
Margin used to determine the interest rate applicable to Fixed Rate Revolving
Credit Loans, in each case, on the average daily amount of such Lender’s LC
Exposure in respect of Canadian Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Canadian Revolving Credit Commitment terminates and the date on which
such Lender ceases to have any LC Exposure with respect to any Canadian Letters
of Credit. Each Borrower, severally but not jointly, agrees to pay to each
Issuing Bank a fronting fee equal to a rate to be agreed between the relevant
Borrower and the relevant Issuing Bank (but in any event not to exceed a rate of
0.125% per annum) on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
the Letters of Credit issued by such Issuing Bank on account of such Borrower
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Credit Commitments and the date on
which there ceases to be any LC Exposure attributable to the Letters of Credit
issued by such Issuing Bank, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Accrued participation fees and fronting
fees under this paragraph (b) shall be payable, with respect to Letters of
Credit denominated in US Dollars, in US Dollars and, with respect to Letters of
Credit denominated in Canadian Dollars, in Canadian Dollars, on the first
calendar day of the month following the last calendar day of each March, June,
September and December of each year and on the date on which the Revolving
Credit Commitments terminate, commencing on the last Business Day of September
2018; provided, that any such fees accruing after the date on which the
Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within 30 days after written demand therefor. All participation fees and
fronting fees shall be computed on the basis of a 360 day year, with respect to
participation fees or fronting fees in respect of US Letters of Credit, or on
the basis of a 365 or 366 day per year, as the case may be, with respect to
participation fees or fronting fees in respect of Canadian Letters of Credit and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c)    The Lead Borrower agrees to pay (or cause to be paid) to the
Administrative Agent, for its own account, the fees with respect to the
Revolving Credit Facility described in the Fee Letter.

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of Facility
Fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances (except as otherwise expressly
agreed).

(e)    For purposes of calculating the commitment fees only, no portion of the
US Revolving Credit Commitments shall be deemed utilized as a result of
outstanding US Swingline Loans. For purposes of

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

calculating the commitment fees only, no portion of the Canadian Revolving
Credit Commitments shall be deemed utilized as a result of outstanding Canadian
Swingline Loans.

2.11    Mandatory Prepayments.

(a)    If for any reason, at any time (i) the Total US Revolving Credit Exposure
exceeds the US Line Cap, the applicable US Borrowers shall within one Business
Day prepay US Revolving Credit Loans and/or cash collateralize US Letters of
Credit (in accordance with Section 2.4(j)) in an aggregate amount equal to such
excess or (ii) the Total Canadian Revolving Credit Exposure exceeds the Canadian
Line Cap, the applicable Canadian Borrowers shall within one Business Day prepay
Canadian Revolving Credit Loans and/or cash collateralize Canadian Letters of
Credit (in accordance with Section 2.4(j)) in an aggregate amount equal to such
excess. It is understood and agreed that in the event that the outstanding
amount of the FILO Loans exceeds the FILO Loan Cap, no mandatory prepayment in
respect of such excess amount shall be required; provided however the
Administrative Agent shall implement the FILO Push Down Reserve in accordance
with the terms hereof.

(b)    Amounts to be applied pursuant to this Section 2.11 shall be applied
first to reduce outstanding ABR Loans of the applicable Class. Any amounts
remaining after each such application shall be applied to prepay Fixed Rate
Loans of such Class. No permanent reduction of Revolving Credit Commitments will
be required in connection with any prepayment pursuant to this Section 2.11.
Notwithstanding the foregoing, unless otherwise directed by the Lead Borrower,
no mandatory prepayments made by a Collateral Foreign Subsidiary described in
clause (a), (b) or (d) of the definition of Collateral Foreign Subsidiary shall
be applied to any US Revolving Credit Borrowings.

2.12    Interest.

(a)    Subject to Section 9.16, (i) each Revolving Credit Loan (including each
Swingline Loan) shall bear interest at the Reference Rate plus the Applicable
Margin and (ii) each FILO Loan shall bear interest at the rate then in effect
with respect to the Revolving Credit Loans as described in the foregoing clause
(i) plus 0.50% per annum.

(b)    Following the occurrence and during the continuation of a Specified Event
of Default, the applicable Borrower shall pay interest on any overdue amounts
hereunder (after giving effect to any grace periods applicable thereto) at a
rate per annum equal to (i) in the case of overdue principal of, or interest on,
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section 2.12 or (ii) in the case of any other
overdue amount, 2.00% plus the rate applicable to ABR Loans in the applicable
currency as provided in paragraph (a) of this Section 2.12.

(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving Credit
Commitments; provided, that (i) interest accrued pursuant to paragraph (b) of
this Section 2.12 shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Credit
Loan that is not made in connection with the termination or permanent reduction
of Revolving Credit Commitments), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Fixed Rate Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(d)    All interest hereunder shall be computed on the basis of a year of 360
days (or a 365- or 366-day year, as the case may be, in the case of ABR Loans
based on the “prime rate”, or a 365-day year in the case of ABR Loans based on
the Canadian Prime Rate or the Canadian Base Rate or Fixed Rate Loans based on
the CDOR Rate). The applicable Reference Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    Notwithstanding anything to the contrary in the foregoing clauses (a) and
(b), and to the extent in compliance with Section 2.20, 2.21 or 2.22, as
applicable, Loans made pursuant to an Incremental Facility or extended in
connection with an Extension Offer shall bear interest at the rate set forth in
the applicable Permitted Amendment to the extent a different interest rate is
specified therein.

(f)    For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year or any other
period other than a calendar year, the yearly rate of interest to which the rate
used in such calculation is equivalent is the rate so used multiplied by the
actual number of days in the calendar year in which the same is to be
ascertained and divided by 360, 365 or the actual number of days in such period,
as applicable. The rates of interest and the Applicable Margins and other rates
specified in this Agreement are nominal rates and not effective rates or yields
and the parties hereto acknowledge that there is a material distinction between
the nominal and effective rates of interest, that they are capable of making the
calculations necessary to compare such rates and that the principle of deemed
reinvestment of interest shall not apply to any calculations of interest
hereunder. Each Canadian Loan Party confirms that it fully understands and is
able to calculate the rates of interest and fees applicable to Borrowings based
on the methodology for calculating per annum rates provided for in this
Agreement. The Administrative Agent agrees that if requested in writing by the
Lead Borrower it will calculate the nominal and effective per annum rate of
interest or fees on any Borrowings outstanding at the time of such request and
provide such information to the Canadian Loan Parties promptly following such
request; provided that any error in any such calculation, or any failure to
provide such information on request, shall not relieve the Canadian Loan Parties
of any of their obligations under the Agreement or any other Loan Document, nor
result in any liability to the Administrative Agent or any Lender. Each Canadian
Loan Party irrevocably agrees not to plead or assert, whether by way of defense
or otherwise, in any proceeding relating to this Agreement or any other Loan
Document, that the interest payable under this Agreement and the calculation
thereof has not been adequately disclosed to the Canadian Loan Parties as
required pursuant to section 4 of the Interest Act (Canada).

(g)    [reserved].

(h)    If any provision of this Agreement would oblige a Canadian Loan Party to
make any payment of interest or other amount payable to any Secured Party in an
amount or calculated at a rate which would result in a receipt by that Secured
Party of “interest” at a “criminal rate” (as such terms are construed under the
Criminal Code (Canada)), then, notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not so result
in a receipt by that Secured Party of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

(i)    first, by reducing the amount or rate of interest; and

(ii)    thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

2.13    Alternate Rate of Interest. Other than as set forth in Section 1.12, if
prior to the commencement of any Interest Period for a Fixed Rate Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or CDOR Rate, as applicable, for
such Interest Period; or

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or CDOR Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or facsimile or other electronic
communication as promptly as practicable thereafter and, until the
Administrative Agent notifies the applicable Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Fixed Rate Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Fixed Rate Borrowing, such
Borrowing shall be made as, or converted to, an ABR Borrowing.

2.14    Increased Costs.

(a)    If any Change in Law shall:

(i)    subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes or (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

(ii)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or CDOR Rate, as applicable) or any Issuing Bank; or

(iii)    impose on any Lender or any Issuing Bank or the London or Canadian
interbank market any other condition (excluding any condition relating to Taxes)
affecting this Agreement or Fixed Rate Loans made by such Lender or any Letter
of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of clause (i) above, to the Administrative Agent, such
Lender or such Issuing Bank, as the case may be) of making or maintaining any
Fixed Rate Loan (or in the case of clause (i) above, any Loan) (or of
maintaining its obligation to make any such Loan) or to increase the cost to the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, hereunder (whether of
principal, interest or otherwise), then the applicable Borrower will pay to the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered; provided, in each case, that the Administrative
Agent, such Lender or such Issuing Bank certifies that it has requested such
payments from similarly situated borrowers.

(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction; provided, in each case,
that the Administrative Agent, such Lender or such Issuing Bank certifies that
it has requested such payments from similarly situated borrowers.

(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the matters giving rise to a claim under this Section 2.14 by such Lender
or such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.14 shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided,
that the Lead Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the applicable Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e)    If any Lender reasonably determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Fixed Rate Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate or the CDOR Rate, then, on notice thereof by such Lender to
the applicable Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Fixed Rate Loans or to convert ABR Loans to Fixed
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the applicable Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the applicable
Borrower may at its option revoke any pending request for a borrowing of,
conversion to or continuation of Fixed Rate Loans and shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Fixed Rate Loans of such Lender to ABR Loans, either on the first
day immediately after the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Fixed Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Fixed
Rate Loans. Upon any such prepayment or conversion, the applicable Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different lending office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise cause economic, legal or regulatory disadvantage to such
Lender.

2.15    Break Funding Payments In the event of (a) the payment of any principal
of any Fixed Rate Loan other than on the first day immediately after the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Fixed Rate Loan other than on the first
day immediately after the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Fixed Rate Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is conditional as contemplated by Section 2.9(c) and such
condition is not satisfied) or (d) the assignment of any Fixed Rate Loan other
than on the first day immediately after the last day of the Interest Period
applicable thereto as a result of a request by the applicable Borrower pursuant
to Section 2.19(c), then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall consist of an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate (determined without regard to the
proviso in the definition thereof) or the CDOR Rate (determined without regard
to the proviso in the definition thereof), in each case, that would have been
applicable

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to such Loan for the period from the date of such event to the first day
immediately after the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for US Dollar deposits of a comparable amount and in the same
currency and period from other banks in the eurocurrency market or for Canadian
Dollar bankers’ acceptances in the Canadian interbank market, as applicable. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.15 shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. Absent
manifest error in the determination of such amount, the applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

2.16    Taxes.

(a)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by
Requirement of Tax Law. If the applicable Withholding Agent shall be required
(as determined by such Withholding Agent in its good faith discretion) by
Requirement of Tax Law to deduct or withhold any Taxes from such payments, then
(i) in the case of deduction or withholding for Indemnified Taxes, the sum
payable shall be increased by the applicable Loan Party as necessary so that
after making all required deductions (including such deductions and withholdings
applicable to additional sums payable under this Section 2.16) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable Withholding Agent shall make or
cause to be made such deductions or withholdings and (iii) the applicable
Withholding Agent shall pay or cause to be paid the full amount deducted to the
relevant Governmental Authority in accordance with Requirement of Tax Law.

(b)    In addition, the applicable Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)    The US Borrowers shall jointly and severally indemnify the Administrative
Agent, each Lender and each Issuing Bank, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) payable or paid by the Administrative Agent, such Lender or such
Issuing Bank or required to be withheld or deducted from a payment to the
Administrative Agent or Lender or Issuing Bank, as the case may be, on or with
respect to any payment by or on account of any obligation of the US Borrowers
hereunder and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrowers shall jointly and
severally indemnify the Administrative Agent, each Lender and each Issuing Bank,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) payable or paid by the
Administrative Agent, such Lender or such Issuing Bank or required to be
withheld or deducted from a payment to the Administrative Agent or Lender or
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Canadian Borrowers hereunder and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis for such claim and the calculation of the amount of any such payment or
liability shall be delivered to the Lead Borrower by a Lender or an Issuing Bank
(with a copy to the Administrative Agent) or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, and shall be conclusive
absent manifest error. Notwithstanding the foregoing, (i) no Collateral Foreign
Subsidiary described in clause (a), (b) or (d) of the definition of Collateral
Foreign Subsidiary shall indemnify the Administrative Agent, a Lender or an
Issuing Bank for Taxes imposed with respect to any US Borrower Obligations and
(ii) no Excluded Assets

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

described in clause (8) or clause (15) of the definition of Excluded Assets
shall be applied to satisfy any such indemnification claim with respect to any
US Borrower Obligations.

(d)    As soon as practicable after any payment of Taxes by a Loan Party to a
Governmental Authority pursuant to this Section 2.16, the applicable Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)    (i) Any Lender or Issuing Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrower and the Administrative Agent,
at the time or times reasonably requested by the applicable Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender or Issuing Bank, if reasonably requested by
the applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
applicable Borrower or the Administrative Agent as will enable the applicable
Borrower or the Administrative Agent to determine whether or not such Lender or
Issuing Bank is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(e)(ii)(A), (ii(B) and (ii)(D)
below) shall not be required if in such Lender’s or Issuing Bank’s reasonable
judgment such completion, execution or submission would subject such Lender or
Issuing Bank to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender or Issuing Bank.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender or Issuing Bank that is a US Person shall deliver to the
applicable Borrower and the Administrative Agent on or prior to the date on
which it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation from
a Lender) (and from time to time thereafter upon the reasonable request of the
applicable Borrower or the Administrative Agent), executed copies of IRS Form
W-9 certifying that such Lender or Issuing Bank is exempt from US Federal backup
withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender or Issuing Bank under this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) (and from time to time thereafter upon the
reasonable request of the applicable Borrower or the Administrative Agent),
whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, US
Federal withholding Tax pursuant to the “interest” article of such Tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, US Federal withholding Tax pursuant to the
“business profits” or “other income” article of such Tax treaty;

(2)    executed copies of IRS Form W-8ECI;

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a US Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender or Issuing Bank under this Agreement
(and from time to time thereafter upon the reasonable request of the applicable
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in US Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
applicable Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D)    If a payment made to a Lender or Issuing Bank under any Loan Document
would be subject to US Federal withholding Tax imposed pursuant to FATCA if such
Lender or Issuing Bank were to fail to comply with any requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Issuing Bank shall deliver to the applicable
Withholding Agent, on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
request of the applicable Withholding Agent, such documentation prescribed by
any Requirement of Tax Law (including as prescribed by Section 1471(b)(3)(C)(i)
of the Code) and such additional documentation reasonably requested by the
applicable Withholding Agent as may be necessary for the applicable Withholding
Agent to comply with its obligations under FATCA, to determine whether such
Lender or Issuing Bank has or has not complied with such Lender’s or Issuing
Bank’s obligations under FATCA and to determine the amount to deduct and
withhold from such payment. To the extent that the relevant documentation
provided pursuant to this paragraph is rendered obsolete or inaccurate in any
material respect as a result of changes in circumstances with respect to the
status of a Lender or Issuing Bank, such Lender or Issuing Bank shall, to the
extent permitted by Requirement of Tax Law, deliver to the applicable
Withholding Agent revised or updated documentation sufficient for the applicable
Withholding Agent to confirm whether such Lender or Issuing Bank has complied
with its respective obligations under FATCA. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each Lender and Issuing Bank agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the applicable
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f)    Each Lender and Issuing Bank shall indemnify the Administrative Agent for
the full amount of (i) any Taxes imposed by any Governmental Authority that are
attributable to such Lender or Issuing Bank (but only to the extent that an
applicable Loan Party has not already indemnified the Administrative Agent for
such Taxes and without limiting the obligation of the applicable Loan Parties to
do so) and (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.4(c)(i) relating to the maintenance of a Participant
Register, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender or Issuing Bank by the Administrative Agent shall be conclusive
absent manifest error. Should the applicable Withholding Agent not deduct or
withhold any Taxes imposed by FATCA from a payment under any Loan Document based
on the documentation provided by a Lender or Issuing Bank pursuant to
Section 2.16(e)(ii), any amounts subsequently determined by a Governmental
Authority to be subject to US Federal withholding Tax imposed pursuant to FATCA
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) shall be indemnified by such Lender or Issuing Bank. A
certificate as to the amount of such payment or liability delivered to any
Lender or Issuing Bank by the Withholding Agent shall be conclusive absent
manifest error. Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such Issuing Bank under any Loan Document or otherwise payable
by the Administrative Agent to such Lender or such Issuing Bank from any other
source against any amount due to the Administrative Agent under this
Section 2.16(f).

(g)    If the Administrative Agent or any Lender or Issuing Bank determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by a Loan Party pursuant to this
Section 2.16 or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.16, it shall pay over an amount equal to such refund
to the applicable Loan Party within a reasonable period (but only to the extent
of indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.16 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender or Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender or
Issuing Bank, agrees to repay the amount paid over to such Loan Party pursuant
to this Section 2.16(f) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender or Issuing Bank in the event the Administrative Agent or such Lender or
Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.16(f), in no event
will the Administrative Agent or such Lender or Issuing Bank be required to pay
any amount to a Loan Party pursuant to this Section 2.16(f) the payment of which
would place the Administrative Agent or such Lender or Issuing Bank in a less
favorable net after-Tax position than the Administrative Agent or such Lender or
Issuing Bank would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.16(f) shall not be construed to require the
Administrative Agent or any Lender or Issuing Bank to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to any Loan Party or any other Person.

(h)    Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or Issuing Bank, the termination of
the Revolving Credit Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)    Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j)    For the avoidance of doubt, the term “Lender” shall, for all purposes of
this Section 2.16, include any Swingline Lender.

2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs; Application
of Proceeds.

(a)    Each Loan Party shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or if no such time is expressly required, prior
to 1:00 p.m. New York City time), on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent or the applicable
Swingline Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent’s designated bank account(s) as
communicated to the Borrower from time to time, except payments to be made
directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.14, 2.15, 2.16 or 9.3 shall be made directly to
the Persons entitled thereto and payments pursuant to other Loan Documents shall
be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient recorded in the Register promptly following receipt
thereof. If any payment under any Loan Document shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document of principal or interest in respect of any Loan (or of
any breakage indemnity in respect of any Loan) shall be made in the currency of
such Loan and, except as otherwise set forth in any Loan Document, all other
payments under each Loan Document shall be made in US Dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties. Notwithstanding the foregoing, no
payments by a Collateral Foreign Subsidiary described in clause (a), (b) or
(d) of the definition of Collateral Foreign Subsidiary and no Excluded Assets
described in clause (8) or clause (15) of the definition of Excluded Assets
shall be applied to satisfy amounts due with respect to any US Borrower
Obligations.

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans, participations in LC Disbursements, or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans, participations in LC Disbursements, or Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans, participations in LC Disbursements, or Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements, or Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

apply to any payment made by the Lead Borrower pursuant to and in accordance
with the express terms of this Agreement (including Sections 2.18(b) or 2.18(c),
2.20, 2.21 and 2.22 or pursuant to the terms of any Permitted Amendment) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements, or
Swingline Loans to any assignee or participant permitted under this Agreement.
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
an Issuing Bank, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or an Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of (i) the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (in the case of an amount
denominated in US Dollars) and (ii) the Canadian Prime Rate or the rate
reasonably determined by the Administrative Agent to be the cost of it funding
such amount (in the case of an amount denominated in Canadian Dollars).

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.4(d) or (e), 2.5, 2.17(a) or 8.7, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

(f)    Subject to the ABL Intercreditor Agreement, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may, notwithstanding the provisions of
Section 2.11, apply all or any part of the net Proceeds of US Collateral
realized through the exercise by the Administrative Agent of its remedies under
the US Security Documents, and any proceeds of the guarantee set forth in the US
Security Documents, whether or not held in any collateral deposit account
established by the Administrative Agent to hold cash pending application to the
US Secured Obligations, in payment of the US Secured Obligations in the
following order (provided that if the terms of any Permitted Amendment provide
for application of such Proceeds to the payment of any US Secured Obligations in
a less favorable order, then the terms of such Permitted Amendment shall govern
with respect to such US Secured Obligations and the Administrative Agent shall
apply such Proceeds in such different order):

First, to payment of that portion of the US Secured Obligations constituting
fees, indemnities, expenses and other amounts (other than principal and
interest, US Cash Management Obligations, Other US Cash Management Obligations,
obligations under US Specified Hedge Agreements and Other US Specified Hedge
Agreements and Reimbursement Obligations, but including attorneys’ fees payable
under this Agreement and amounts payable under the guarantee set forth in the US
Security Documents) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the US Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest, US Cash
Management Obligations, Other US Cash Management Obligations, obligations under
US Specified Hedge Agreements and Other US Specified Hedge Agreements and LC
Disbursements in respect of US Letters of Credit and, to the extent payable
under clause First, attorneys’ fees) payable to the US Secured Parties
(including attorneys’ fees payable under

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

this Agreement and amounts payable under the guarantee set forth in the US
Security Documents), ratably among them in proportion to the amounts described
in this clause Second payable to them;

Third, to the US Swingline Lender to pay US Secured Obligations in respect of US
Swingline Loans (including interest) then due to the US Swingline Lender;

Fourth, to payment of that portion of the US Secured Obligations constituting
accrued and unpaid interest on the US Revolving Credit Loans and LC
Disbursements in respect of US Letters of Credit, ratably among the holders of
such US Secured Obligations in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, (i) to payment of that portion of the US Secured Obligations constituting
unpaid principal of the US Revolving Credit Loans and Reimbursement Obligations
in respect of US Letters of Credit, (ii) to the extent required under
Section 2.4(j) of this Agreement, to cash collateralize the portion of the LC
Disbursements in respect of US Letters of Credit comprised of the aggregate
undrawn amounts of US Letters of Credit, and (iii) to the payment of (A) amounts
then due and payable under Specified US Pari Hedge Agreements not to exceed an
amount equal to the Specified Pari Hedge Reserves and (B) Specified US Pari Cash
Management Obligations then due and payable not to exceed an amount equal to the
Specified Pari Cash Management Reserves, ratably among the holders of such US
Secured Obligations in proportion to the respective amounts described in this
clause Fifth held by them;

Sixth, to the payment of amounts then due and payable under US Specified Hedge
Agreements (other than Other US Specified Hedge Agreements) to the extent not
paid under clause Fifth above and US Cash Management Obligations (other than
Other US Cash Management Obligations) to the extent not paid under clause Fifth
above and all other US Secured Obligations (other than in respect of Other US
Specified Hedge Agreements and Other US Cash Management Obligations) of the US
Loan Parties that are then due and payable to the Administrative Agent and the
other US Secured Parties on such date, ratably among them in proportion to the
amounts described in this clause Sixth payable to them;

Seventh, as provided in clauses First through Sixth of Section 2.17(g) below;

Eighth, to payment of that portion of the US Secured Obligations constituting
accrued and unpaid interest on the FILO Loans, ratably among the holders of such
US Secured Obligations in proportion to the respective amounts described in this
clause Eighth payable to them;

Ninth, to payment of that portion of the US Secured Obligations constituting
unpaid principal on the FILO Loans, ratably among the holders of such US Secured
Obligations in proportion to the respective amounts described in this clause
Ninth payable to them;

Tenth, to the payment of amounts then due and payable under Other US Specified
Hedge Agreements and Other US Cash Management Obligations that are then due and
payable to the Other Qualified Counterparties on such date, ratably among them
in proportion to amounts described in this clause Tenth payable to them;

Eleventh, as provided in clause Seventh of Section 2.17(g) below; and

Last, the balance, if any, after all of the US Secured Obligations have been
paid in full, to, or at the direction of, the Lead Borrower or as otherwise
required by applicable law;

provided, however, that in no event shall (i) the net Proceeds of US Collateral
that constitutes assets that are described in clause (8) or clause (17) of the
definition of Excluded Assets or (ii) the proceeds of the guarantee set

 

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

forth in the US Security Documents of a Specified Collateral Foreign Subsidiary
be applied to the payment of any amounts with respect to US Borrower
Obligations.

Notwithstanding the foregoing, amounts received from any Loan Party that is not
a Qualified ECP Guarantor shall not be applied to any Excluded Swap Obligation
of such Loan Party.

(g)    Subject to the Canadian Intercreditor Agreement, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may, notwithstanding the provisions of
Section 2.11, apply all or any part of the net Proceeds of Canadian Collateral
realized through the exercise by the Administrative Agent of its remedies under
the Canadian Security Documents, and any proceeds of the guarantee set forth in
the Canadian Security Documents, whether or not held in any collateral deposit
account established by the Administrative Agent to hold cash pending application
to the Canadian Secured Obligations, in payment of the Canadian Secured
Obligations in the following order (provided that if the terms of any Permitted
Amendment provide for application of such Proceeds to the payment of any
Canadian Secured Obligations in a less favorable order, then the terms of such
Permitted Amendment shall govern with respect to such Canadian Secured
Obligations and the Administrative Agent shall apply such Proceeds in such
different order):

First, to payment of that portion of the Canadian Secured Obligations
constituting fees, indemnities, expenses and other amounts (other than principal
and interest, Canadian Cash Management Obligations, Other Canadian Cash
Management Obligations, obligations under Canadian Specified Hedge Agreements
and Other Canadian Specified Hedge Agreements and Reimbursement Obligations, but
including attorneys’ fees payable under this Agreement and amounts payable under
the guarantee set forth in the Canadian Security Documents) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Canadian Secured Obligations
constituting fees, indemnities and other amounts (other than principal and
interest, Canadian Cash Management Obligations, Other Canadian Cash Management
Obligations, obligations under Canadian Specified Hedge Agreements and Other
Canadian Specified Hedge Agreements and LC Disbursements in respect of Canadian
Letters of Credit and, to the extent payable under clause First, attorneys’
fees) payable to the Canadian Secured Parties (including attorneys’ fees payable
under this Agreement and amounts payable under the guarantee set forth in the
Canadian Security Documents), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to the Canadian Swingline Lender to pay Canadian Secured Obligations in
respect of Canadian Swingline Loans (including interest) then due to the
Canadian Swingline Lender;

Fourth, to payment of that portion of the Canadian Secured Obligations
constituting accrued and unpaid interest on the Canadian Revolving Credit Loans
and LC Disbursements in respect of Canadian Letters of Credit, ratably among the
holders of such Canadian Secured Obligations in proportion to the respective
amounts described in this clause Fourth payable to them;

Fifth, (i) to payment of that portion of the Canadian Secured Obligations
constituting unpaid principal of the Canadian Revolving Credit Loans and
Reimbursement Obligations in respect of Canadian Letters of Credit, (i) to the
extent required under Section 2.4(j) of this Agreement, to cash collateralize
the portion of the LC Disbursements in respect of Canadian Letters of Credit
comprised of the aggregate undrawn amounts of Canadian Letters of Credit, and
(ii) to the payment of (A) amounts then due and payable under Specified Canadian
Pari Hedge Agreements not to exceed an amount equal to the Specified Pari Hedge
Reserves and (B) Specified Canadian Pari Cash Management Obligations then due
and payable not to exceed an amount equal to the Specified Pari Cash Management
Reserves, ratably among the holders of

 

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such Canadian Secured Obligations in proportion to the respective amounts
described in this clause Fifth held by them;

Sixth, to the payment of amounts then due and payable under Canadian Specified
Hedge Agreements (other than Other Canadian Specified Hedge Agreements) to the
extent not paid under clause Fifth above and Canadian Cash Management
Obligations (other than Other Canadian Cash Management Obligations) to the
extent not paid under clause Fifth above and all other Canadian Secured
Obligations (other than in respect of Other Canadian Specified Hedge Agreements
and Other Canadian Cash Management Obligations) of the Canadian Loan Parties
that are then due and payable to the Administrative Agent and the other Canadian
Secured Parties on such date, ratably among them in proportion to the amounts
described in this clause Sixth payable to them;

Seventh, to the payment of amounts then due and payable under Other Canadian
Specified Hedge Agreements and Other Canadian Cash Management Obligations that
are then due and payable to the Other Qualified Counterparties on such date,
ratably among them in proportion to amounts described in this clause Seventh
payable to them; and

Last, the balance, if any, after all of the Canadian Secured Obligations have
been paid in full, to, or at the direction of, the Lead Borrower or as otherwise
required by applicable law;

provided, however, that in no event shall (i) the net Proceeds of Canadian
Collateral that constitutes assets that are described in clause (8) or clause
(17) of the definition of Excluded Assets or (ii) the proceeds of the guarantee
set forth in the Canadian Security Documents of a Specified Collateral Foreign
Subsidiary be applied to the payment of any amounts with respect to Canadian
Borrower Obligations.

Notwithstanding the foregoing, amounts received from any Loan Party that is not
a Qualified ECP Guarantor shall not be applied to any Excluded Swap Obligation
of such Loan Party.

2.18    Mitigation Obligations: Replacement of Lenders.

(a)    If any Lender or Issuing Bank requests compensation under Section 2.14,
or if a Borrower is required to pay any Indemnified Taxes or additional amount
to any Lender or Issuing Bank or any Governmental Authority for the account of
any Lender or Issuing Bank pursuant to Section 2.16, then such Lender or Issuing
Bank shall use reasonable efforts to designate a different lending office for
funding or booking its Loans or Letters of Credit hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender or Issuing Bank to any unreimbursed cost or expense and
would not otherwise cause material economic, legal or regulatory disadvantage to
such Lender or Issuing Bank. The applicable Borrower hereby agrees to pay all
reasonable and documented (in reasonable detail) out-of-pocket costs and
expenses incurred by any Lender or Issuing Bank in connection with any such
designation or assignment.

(b)    If any Lender (or any Participant in the Loans held by such Lender)
requests compensation under Section 2.14, or if a Borrower is required to pay
any Indemnified Taxes or additional amount to any Lender (or its Participant) or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16 or if any Lender becomes a Defaulting Lender, then the applicable
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, either (i) require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.4), all its interests, rights and obligations under this Agreement
(other than surviving rights to payments pursuant to Section 2.14 or 2.16) and
the related Loan Documents to an assignee (other than a Disqualified Lender)
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided, that (A) the applicable Borrower

 

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall have received the prior written consent of the Administrative Agent and
each Issuing Bank, to the extent consent for an Assignment and Assumption would
be required by such Person pursuant to Section 9.4, which consent, in each case,
shall not be unreasonably withheld, conditioned or delayed, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and funded participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts) and (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments, or (ii) so long as no Default or Event of Default shall have occurred
and be continuing, terminate the Revolving Credit Commitments of such Lender and
repay all obligations of the Lead Borrower owing to such Lender relating to the
Loans and participations held by such Lender as of such termination date. A
Lender shall not be required to make any such assignment and delegation, or to
have its Revolving Credit Commitments terminated and its obligations hereunder
repaid, if, prior thereto, as a result of a waiver by such Lender or otherwise,
the circumstances entitling the applicable Borrower to require such assignment
and delegation, or to terminate such Revolving Credit Commitments and repay such
obligations, cease to apply.

(c)    If any Lender has (x) failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.2 requires the
consent of all of the Lenders or all affected Lenders or all Lenders or all
affected Lenders of a certain Class or Classes or with respect to a certain
Class or Classes of the Loans (such Lender, a “Non-Consenting Lender”) or
(y) elects not to participate in an Extension pursuant to Section 2.22 (such
Lender, a “Non-Extending Lender”), and in each case, with respect to which the
Required Lenders shall have granted their consent, then the applicable Borrower
shall have the right (unless such Non-Consenting Lender grants such consent or
such Non-Extending Lender agrees to extend) to either (i) replace such
Non-Consenting Lender or such Non-Extending Lender by requiring such
Non-Consenting Lender or such Non-Extending Lender, as applicable, to assign all
or the affected portion of its Loans and its Revolving Credit Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent (other than a Disqualified Lender); provided, that (A) all Obligations
(other than Obligations in respect of any Specified Hedge Agreements, Cash
Management Obligations, contingent reimbursement and indemnification
obligations, in each case, which are not then due and payable) of the Lead
Borrower owing to such Non-Consenting Lender or such Non-Extending Lender, as
applicable, being replaced shall be paid in full to such Non-Consenting Lender
or such Non-Extending Lender, as applicable, concurrently with such assignment,
(B) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender or such Non-Extending Lender, as applicable, a price equal
to the principal amount thereof plus accrued and unpaid interest thereon, (C) in
connection with any such assignment, the Lead Borrower, such Non-Consenting
Lender or such Non-Extending Lender, as applicable, and the replacement Lender
shall otherwise comply with Section 9.4 (including obtaining the consent of the
Administrative Agent and each Issuing Bank if so required thereunder); provided,
that, if the required Assignment and Assumption is not executed and delivered by
such Non-Consenting Lender or such Non-Extending Lender, such Non-Consenting
Lender or such Non-Extending Lender, as applicable, will be unconditionally and
irrevocably deemed to have executed and delivered such Assignment and Assumption
as of the date such Non-Consenting Lender or such Non-Extending Lender, as
applicable, receives payment in full of the Obligations (other than Obligations
in respect of any Specified Hedge Agreements, Cash Management Obligations,
contingent reimbursement and indemnification obligations, in each case, which
are not then due and payable) of the Lead Borrower owing to such Non-Consenting
Lender or such Non-Extending Lender, as applicable, (D) the replacement Lender
shall pay any processing and recordation fee referred to in
Section 9.4(b)(ii)(C), if applicable, in accordance with the terms of such
Section and (E) the replacement Lender shall grant its consent with respect to
the applicable proposed amendment, waiver, discharge, termination or extension,
or (ii) so long as no Default or Event of Default shall have occurred and be
continuing, terminate the Revolving Credit Commitments of such Non-Consenting
Lender or such Non-Extending Lender, as applicable, and repay all obligations of
the Lead Borrower owing to such Lender relating to the Loans and participations
held by such Non-Consenting Lender or such Non-Extending Lender, as applicable,
as of such termination date; provided, that such termination shall be sufficient
(together with

 

104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

all other consenting Lenders) to cause the adoption of the applicable waiver or
amendment of the applicable Loan Document or Loan Documents.

(d)    Each Lender or Issuing Bank agrees that if it is replaced pursuant to
this Section 2.18, it shall execute and deliver to the Administrative Agent an
Assignment and Assumption to evidence such sale and purchase and shall deliver
to the Administrative Agent any Note (if the assigning Lender’s Loans are
evidenced by Notes) subject to such Assignment and Assumption; provided, that
the failure of any Lender or Issuing Bank replaced pursuant to this Section 2.18
to execute an Assignment and Assumption or deliver such Notes shall not render
such sale and purchase (and the corresponding assignment) invalid and such
assignment shall be recorded in the Register and the Notes shall be deemed
cancelled upon such failure. Each Lender or Issuing Bank hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Lender’s or Issuing Bank’s attorney-in-fact, with full
authority in the place and stead of such Lender and in the name of such Lender
or Issuing Bank, from time to time in the Administrative Agent’s discretion,
with prior written notice to such Lender or Issuing Bank, to take any action and
to execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of clause (b) or (c) of this Section 2.18.

2.19    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply, for so long as such Lender is a Defaulting Lender:

(a)    Facility Fees shall cease to accrue on the unfunded portion of the
Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.10(a);

(b)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, the Revolving Credit Commitments and the
Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders or other requisite Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 9.2); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby if such amendment, waiver or modification would
adversely affect such Defaulting Lender compared to other similarly affected
Lenders; provided, further, that no amendment, waiver or modification that would
require the consent of a Defaulting Lender under clause (A)(1), (A)(2), (A)(3)
or (C)(1) of the first proviso of Section 9.2(b) may be made without the consent
of such Defaulting Lender. In the event that the Administrative Agent and the
Lead Borrower each agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, such Lender shall
then cease to be a Defaulting Lender with respect to subsequent periods unless
such Lender shall thereafter become a Defaulting Lender. Notwithstanding the
fact that any Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages in respect of the US
Revolving Credit Facility or Canadian Revolving Credit Facility, as applicable,
but only to the extent (A) (x) the sum of all non-Defaulting Lenders’ US
Revolving Credit Exposure plus such Defaulting Lender’s US Swingline Exposure
and LC Exposure attributable to US Letters of Credit does not exceed the total
of all non-Defaulting

 

105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lenders’ US Revolving Credit Commitments and (y) the sum of all non-Defaulting
Lenders’ Canadian Revolving Credit Exposure plus such Defaulting Lender’s
Canadian Swingline Exposure and LC Exposure attributable to Canadian Letters of
Credit does not exceed the total of all non-Defaulting Lenders’ Canadian
Revolving Credit Commitments and (B) (1) the US Revolving Credit Exposure of
each non-Defaulting Lender after giving effect to such reallocation does not
exceed the US Revolving Credit Commitment of such non-Defaulting Lender and
(2) the Canadian Revolving Credit Exposure of each non-Defaulting Lender after
giving effect to such reallocation does not exceed the Canadian Revolving Credit
Commitment of such non-Defaulting Lender;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall, within three Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of each applicable Issuing Bank or the applicable Swingline Lender only such
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure and
Swingline Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 7.1 for
so long as such LC Exposure is outstanding;

(iii)    if a Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure or Swingline Exposure pursuant to clause (ii) above, such
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure
or Swingline Exposure during the period such Defaulting Lender’s LC Exposure or
Swingline Exposure is cash collateralized except to the extent of such fees that
became due and payable by such Borrower prior to the date such Lender became a
Defaulting Lender (it being understood that any cash collateral provided
pursuant to this Section 2.18(b) shall be released promptly following the
termination of the Defaulting Lender status of the applicable Lender);

(iv)    if the LC Exposure or Swingline Exposure of the non-Defaulting Lenders
is reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ US Percentages and Canadian
Percentages, as applicable;

(v)    if all or any portion of such Defaulting Lender’s LC Exposure or
Swingline Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all fees payable under
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to each applicable Issuing Bank or the applicable Swingline Lender until
and to the extent that such LC Exposure or Swingline Exposure is reallocated
and/or cash collateralized;

(d)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit and no Swingline
Lender shall be required to make Swingline Loans, unless it is reasonably
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure or Swingline Exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the applicable Borrower in accordance with Section 2.19(c), and
participating interests in any newly issued or increased Letter of Credit or new
Swingline Loans shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein); and

(e)    if a Defaulting Lender has Canadian Revolving Credit Commitments or US
Revolving Credit Commitments, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Canadian Letters of Credit, Canadian Swingline Loans, US
Letters of

 

106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Credit or US Swingline Loans, as applicable, the Canadian Percentage or the US
Percentage, as applicable, of each non-Defaulting Lender with a Canadian
Revolving Credit Commitment or US Revolving Credit Commitment, as applicable,
shall be computed without giving effect to the Canadian Revolving Credit
Commitment or US Revolving Credit Commitment, as applicable, of the Defaulting
Lender.

In the event that the Administrative Agent, the Lead Borrower and each Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Loans of the other Lenders, if any, as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage, and such Lender shall then cease to be a Defaulting
Lender with respect to subsequent periods unless such Lender shall thereafter
become a Defaulting Lender.

2.20    Incremental Facilities.

(a)    At any time and from time to time, subject to the terms and conditions
set forth herein, the Lead Borrower may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy of such notice
to each of the Lenders), request to incur one or more increases in the Revolving
Credit Commitments (or tranches of term loans in the form of Last Out Tranches
in accordance with clause (b) below) (“Incremental Revolving Commitments” or the
“Incremental Facilities”); provided, that except in connection with a Limited
Condition Transaction consummated with the proceeds of the Last Out Tranche,
upon the effectiveness of each Incremental Facility Amendment, no Default or
Event of Default has occurred and is continuing or shall result therefrom.
Notwithstanding anything to the contrary herein, without the consent of the
Required Lenders, the aggregate amount of the Incremental Facilities shall not
exceed, at any time, the sum of (i) the greater of (x) $100.0 million and
(y) the excess of the Borrowing Base then in effect over the Total Revolving
Credit Commitments then in effect plus (ii) the amount of all optional
prepayments of Revolving Credit Borrowings in accordance with Section 2.9(a) to
the extent such prepayments are accompanied by a permanent reduction in the
Revolving Credit Commitments in accordance with Section 2.7(b), other than in
connection with a refinancing of such Revolving Credit Borrowings and
termination of Revolving Credit Commitments in accordance with Section 2.18. All
Incremental Revolving Commitments shall be in an integral multiple of
$1.0 million and in an aggregate principal amount that is not less than
$5.0 million (or in such lesser minimum amount agreed by the Administrative
Agent); provided, that such amount may be less than the applicable minimum
amount if such amount represents all the remaining availability in respect of
the Incremental Facilities.

(b)    The Incremental Facilities may be in the form of a separate “first-in
last-out” tranche (the “Last Out Tranche”) (which may take the form of term loan
tranches or revolving commitment increases or separate facilities) with separate
advance rates against the Collateral included in the Borrowing Base and interest
rate margins in each case to be agreed upon by the Lead Borrower and the Lenders
providing the Last Out Tranche; provided, that (i) the aggregate amount of
Incremental Facilities in the form of a Last Out Tranche shall not exceed
$50.0 million, (ii) as between (x) the Revolving Credit Facility (other than the
Last Out Tranche), any Specified Hedge Agreements and any Cash Management
Services and (y) the Last Out Tranche, all proceeds from the liquidation or
other realization of the Collateral shall be applied, first to the Obligations
(other than Obligations arising under, out of, or in connection with, the Last
Out Tranche) and second to the Obligations arising under, out of, or in
connection with, the Last Out Tranche, (iii) Revolving Credit Loans under the
Last Out Tranche may be prepaid or commitments thereunder may be terminated or
reduced at any time on a pro rata basis with Revolving Credit Loans (other than
under the Last Out Tranche) or Revolving Credit Commitments; provided, that the
Lead Borrower may prepay Revolving Credit Loans under any Last Out Tranche or
terminate commitments with respect thereto on a greater than pro rata basis, if
after giving effect thereto, the Payment Conditions are satisfied, (iv) the
Required Lenders (including, for the avoidance of doubt, Lenders under any
Incremental Facilities and the Last Out Tranche) shall, subject to the terms of
any intercreditor agreement (including the ABL Intercreditor Agreement), control
the exercise of remedies in respect of the Collateral and (v) no changes
affecting the priority status of the Revolving

 

107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Credit Facility (other than the Last Out Tranche) vis-à-vis the Last Out Tranche
may be made without the consent of the Required Lenders under the Revolving
Credit Facility, other than such changes which affect only the Last Out Tranche.

(c)    Except as expressly provided above with respect to the Last Out Tranche,
any Incremental Revolving Commitment shall be on terms identical to the
Revolving Credit Commitments under the Revolving Credit Facility proposed to be
increased thereby, including with respect to having the same Guarantors and
being secured by the same Collateral on a pari passu basis with all other
Obligations, and, for the avoidance of doubt, such Incremental Revolving
Commitment shall be deemed a Revolving Credit Commitment of the applicable
Revolving Credit Facility or both Revolving Credit Facilities, as the case may
be, pursuant to the applicable Incremental Facility Amendment (it being
understood that an Incremental Facility establishing Incremental Revolving
Commitments will not create a separate Revolving Credit Facility and such
Incremental Revolving Commitments shall be deemed a part of the applicable
Revolving Credit Facility), except (i) with respect to structuring, upfront and
arranger fees or other similar fees that may be agreed to among the Lead
Borrower and the Additional Lenders and (ii) in the case of the Last Out
Tranche, with respect to terms related to the priority of payments or
collateral, interest rate margins, unused line fees, the definition of Adjusted
LIBO Rate, rate floors and similar pricing terms and other terms as may be
agreed to among the Lead Borrower and the Additional Lenders and (other than
with respect to advance rates that, when combined with the aggregate advance
rates in the Borrowing Base and the FILO Borrowing Base, do not exceed 100%,
pricing, interest rate margins, discounts, premiums, rate floors and fees)
reasonably satisfactory to the Administrative Agent; provided, that, other than
in the case of a Last Out Tranche, the Applicable Margin and the Facility Fee
Rate, in each case applicable to the Revolving Credit Commitments and Revolving
Credit Loans of such Revolving Credit Facility, may be increased, without the
consent of any Lender, in connection with the incurrence of any Incremental
Revolving Commitment such that the Applicable Margin and the Facility Fee Rate
of such Revolving Credit Commitments are identical to those of the Incremental
Revolving Commitments; provided, further, that if any covenant or restriction is
added for the benefit of any Additional Lender providing an Incremental
Revolving Commitment, no consent shall be required of the Administrative Agent
or any Lender to the extent such covenant or restriction is also added for the
benefit of the Lenders of the then outstanding Revolving Credit Commitments. Any
Incremental Revolving Commitments shall be allocated in any Incremental Facility
Amendment between the US Revolving Credit Facility and the Canadian Revolving
Credit Facility as designated by the Lead Borrower, in consultation with the
Administrative Agent; provided that the Canadian Revolving Credit Commitments
(including the Canadian ABL Sublimit), after giving effect to the establishment
of Incremental Revolving Commitments, shall not exceed $125.0 million in the
aggregate without the consent of the Administrative Agent. With the consent of
each applicable Issuing Bank or Swingline Lender, a portion of any Incremental
Revolving Commitment allocated between the US LC Sublimit and the Canadian LC
Sublimit, or the sublimit applicable to US Swingline Loans and the sublimit
applicable to Canadian Swingline Loans, with such allocations to be determined
by the Lead Borrower in consultation with the Administrative Agent.

(d)    Each notice from any Borrower pursuant to this Section 2.20 shall set
forth the requested amount and proposed terms of the relevant Incremental
Revolving Commitments. Any Additional Lenders that elect to extend Incremental
Revolving Commitments shall be reasonably satisfactory to the Lead Borrower, and
(unless such Additional Lender is already a Lender or an Affiliate of a Lender)
the Administrative Agent and each Issuing Bank (in each case, any approval
thereof not to be unreasonably withheld, delayed or conditioned), and, if not
already a Lender, shall become a Lender under this Agreement pursuant to an
Incremental Facility Amendment. Each Incremental Facility shall become effective
pursuant to an amendment (each, an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the Lead
Borrower, any applicable Borrowers, such Additional Lender or Additional Lenders
and the Administrative Agent. No Incremental Facility Amendment shall require
the consent of any Lenders or any other Person other than the Lead Borrower, the
Lead Borrower, the Administrative Agent and the Additional Lenders with respect
to such Incremental Facility Amendment. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into Incremental Facility Amendments and, as
appropriate, amendments to the other Loan Documents as may be

 

108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

necessary in order to establish new tranches or sub-tranches in respect of the
existing Revolving Credit Commitments and such other amendments as may be
necessary or appropriate in the opinion of the Administrative Agent and the Lead
Borrower to effect the provisions of this Section 2.20 (including to provide for
class voting provisions applicable to the Additional Lenders on terms comparable
to the provisions of Section 9.2(b)). In addition, if so provided in such
Incremental Facility Amendment and with the consent of the applicable Issuing
Banks or Swingline Lenders, participations in Letters of Credit or Swingline
Loans expiring on or after the Maturity Date shall be re-allocated from Lenders
holding Revolving Credit Commitments to Lenders holding Incremental Revolving
Commitments, be deemed to be participation interests in respect of such
Incremental Revolving Commitments and the terms of such participation interests
(including the participation fees applicable thereto) shall be adjusted
accordingly. No Lender shall be obligated to provide any Incremental Revolving
Commitments, unless it so agrees. Revolving Credit Commitments in respect of any
Incremental Revolving Commitments shall become Revolving Credit Commitments
under this Agreement. The effectiveness of any Incremental Facility Amendment
shall, unless otherwise agreed to by the Administrative Agent and the Additional
Lenders party thereto, be subject to (i) the payment in full of all fees and
expenses owing to the Administrative Agent and the Lenders in respect of such
Incremental Facility, to the extent invoiced prior to such date, (ii) the
satisfaction or waiver on the date of the effectiveness of the Incremental
Revolving Commitments thereunder (each, an “Incremental Facility Closing Date”)
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents being true and correct in all material respects on and as of
the Incremental Facility Closing Date as if made on and as of such date, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date (provided, that in
each case such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or “Material Adverse Effect”; provided, further, that, in connection
with any Limited Condition Transaction consummated with the proceeds of the Last
Out Tranche, and to the extent agreed to by the Additional Lenders providing
such Incremental Facilities, the only representations and warranties that will
be deemed made and required to be true and correct in all material respects as
of the applicable Incremental Facility Closing Date, except for such
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (provided, that in each
case, such materiality qualifiers shall not be applicable to any representations
or warranties that already are qualified or modified by materiality or “Material
Adverse Effect”), shall be the Specified Representations) and (iii) no Event of
Default (or, in connection with any Limited Condition Transaction consummated
with the proceeds of the Last Out Tranche, no Specified Event of Default) having
occurred and being continuing on the Incremental Facility Closing Date or after
giving effect to the Incremental Facility requested to be made on such date. To
the extent reasonably requested by the Administrative Agent, the effectiveness
of an Incremental Facility Amendment may be conditioned on the Administrative
Agent’s receipt of customary legal opinions with respect thereto, board
resolutions and officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.1, with
respect to the Lead Borrower and the Restricted Subsidiaries. Upon each increase
in the Revolving Credit Commitments of a Revolving Credit Facility pursuant to
this Section 2.20, each Revolving Credit Lender under such Revolving Credit
Facility immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Additional Lender in respect of
such increase, and each such Additional Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit or Swingline
Loans under the applicable Revolving Credit Facility such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations hereunder in Letters of
Credit held by each Revolving Credit Lender in such Revolving Credit Facility
(including each such Additional Lender) will equal the percentage of the Total
Revolving Credit Commitments of all Revolving Credit Lenders in such Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment thereunder. Each of the parties hereto hereby agrees that the
Administrative Agent may, in consultation with the Lead Borrower, take any and
all actions as may be reasonably necessary to ensure that, after giving effect
to any Incremental Revolving Commitment, the outstanding Revolving Credit Loans
are held by the Revolving Credit Lenders in accordance with their respective
Applicable Percentages in respect of the applicable Revolving Credit Facility.
The foregoing may be accomplished at the discretion of the Administrative Agent,

 

109



--------------------------------------------------------------------------------

TABLE OF CONTENTS

following consultation with the Lead Borrower, (A) by requiring the outstanding
Revolving Credit Loans to be prepaid with the proceeds of a new Revolving Credit
Borrowing, (B) by causing non-increasing Revolving Credit Lenders to assign
portions of their outstanding Revolving Credit Loans to new or increasing
Revolving Credit Lenders, (C) by a combination of the foregoing or (D) by any
other means agreed to by the Administrative Agent and the Lead Borrower, and any
such prepayment or assignment shall be subject to Section 2.15 but shall
otherwise be without premium or penalty. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
any of the transactions effected pursuant to the immediately preceding sentence.

2.21    Cash Management.

(a)    The Borrowers and each other Loan Party shall, along with the
Administrative Agent and certain financial institutions selected by the Loan
Parties, reasonably satisfactory to the Administrative Agent and located in a
Qualified Jurisdiction (the “Collection Banks”), enter into within 90 days after
the Closing Date (or, if after the Closing Date, 60 days after the opening
thereof) (or in each case, such longer period as the Administrative Agent may
reasonably agree), and thereafter maintain, separate Cash Management Control
Agreements with respect to all deposit accounts (other than Exempt Accounts).
Each Loan Party shall instruct all Account Debtors of such Loan Party to remit
all payments to the applicable “P.O. Boxes” or “Lockbox Addresses” of the
applicable Collection Bank (or to remit such payments to the applicable
Collection Bank by electronic settlement) with respect to all Accounts of such
Account Debtor which remittances shall be collected by the applicable Collection
Bank and deposited in the applicable Controlled Account of the applicable Loan
Party. All amounts received by any Loan Party and any Collection Bank, in
respect of any Account (other than cash and Cash Equivalents maintained in
Exempt Accounts or otherwise by Loan Parties not to exceed $6.0 million in the
aggregate at any time), shall promptly upon receipt be deposited or swept into a
Controlled Account. The Loan Parties shall instruct each Collection Bank for the
applicable deposit accounts of such Loan Party (other than Exempt Accounts) that
are not Controlled Accounts that the funds on deposit and available at the close
of each Business Day in such account should be swept to a Concentration Account
no less frequently than once every Business Day, subject to the procedures of
such Collection Bank, such instructions to be irrevocable unless otherwise
agreed to by the Administrative Agent.

(b)    So long as no Dominion Period then exists, the Loan Parties shall be
permitted to withdraw cash and Cash Equivalents from Controlled Accounts,
subject in the case of Controlled Accounts holding Eligible Cash, to the
limitations set forth in the definition of Eligible Cash. If a Dominion Period
exists, all collected amounts held in the Controlled Accounts shall be applied
as provided in Section 2.21(c).

(c)    Each Cash Management Control Agreement relating to a Controlled Account
shall (unless otherwise reasonably agreed by the Administrative Agent) include
provisions that allow, during any Dominion Period, for all collected amounts
held in such Controlled Account from and after the date requested by the
Administrative Agent, to be sent by ACH or wire transfer or similar electronic
transfer no less frequently than once per Business Day to one or more accounts
maintained with the Administrative Agent (each, an “Administrative Agent Deposit
Account”). Subject to the terms of the respective Security Document, during any
Dominion Period, all amounts received in an Administrative Agent Deposit Account
shall be applied (and allocated) by the Administrative Agent on a daily basis in
the following order: (i) first, to the payment (on a ratable basis) of any
outstanding expenses actually due and payable to the Administrative Agent under
any of the Loan Documents and to repay or prepay outstanding Loans advanced by
the Administrative Agent on behalf of the Lenders pursuant to Section 2.1(d);
(ii) second, to the extent all amounts referred to in the preceding clause
(i) have been paid in full, to pay to the applicable Swingline Lender all
outstanding Swingline Loans and interest thereon; (iii) third, to the extent all
amounts referred to in preceding clauses (i) and (ii) have been paid in full, to
pay (on a ratable basis) all outstanding expenses actually due and payable to
each Issuing Bank under any of the Loan Documents and to repay all outstanding
unpaid LC Disbursements and all interest thereon; (iv) fourth, to the extent all
amounts referred to in preceding clauses (i), (ii) and (iii) have been paid in
full, to pay (on a ratable basis) all accrued and unpaid interest

 

110



--------------------------------------------------------------------------------

TABLE OF CONTENTS

actually due and payable on the Revolving Credit Loans and all accrued and
unpaid fees actually due and payable to the Administrative Agent, the Issuing
Banks and the Lenders under any of the Loan Documents; (v) fifth, to the extent
all amounts referred to in preceding clauses (i) through (iv), inclusive, have
been paid in full, to repay (on a ratable basis) the outstanding principal of
Revolving Credit Loans of each Revolving Credit Facility (whether or not then
due and payable); (vi) sixth, to the extent all amounts referred to in preceding
clauses (i) through (v), inclusive, have been paid in full, to the cash
collateralization (on a ratable basis) of all LC Exposure in accordance with
Section 2.4(j); (vii) seventh, to the extent all amounts referred to in
preceding clauses (i) through (vi), inclusive, have been paid in full, to pay
(on a ratable basis) all other outstanding Obligations (other than Obligations
in respect of the FILO Facility) then due and payable to the Administrative
Agent, the Issuing Banks and the Lenders under any of the Loan Documents;
(viii) eighth, to the extent all amounts referred to in preceding clauses
(i) through (vii), inclusive, have been paid in full, to pay (on a ratable
basis) all accrued and unpaid interest actually due and payable on the FILO
Loans; (ix) ninth, to the extent all amounts referred to in preceding clauses
(i) through (viii), inclusive, have been paid in full, to pay (on a ratable
basis) the outstanding principal of FILO Loans; and (x) tenth, to the extent all
amounts referred to in preceding clauses (i) through (ix), inclusive, have been
paid in full and so long as no Specified Event of Default then exists, to be
returned to the applicable Borrowers for such Borrowers’ own account.
Notwithstanding the foregoing, no cash collections from a Collateral Foreign
Subsidiary described in clause (a), (b) or (d) of the definition of Collateral
Foreign Subsidiary and no Excluded Assets described in clause (8) or clause
(15) of the definition of Excluded Assets shall be applied to satisfy any US
Borrower Obligations.

(d)    All costs and expenses to effect the foregoing (including reasonable
legal fees and disbursements of counsel) shall be paid by the Loan Parties.
Notwithstanding the foregoing, no payments by a Collateral Foreign Subsidiary
described in clause (a), (b) or (d) of the definition of Collateral Foreign
Subsidiary and no Excluded Assets described in clause (8) or clause (15) of the
definition of Excluded Assets shall be applied to satisfy any US Borrower
Obligations.

2.22    Extensions of Revolving Credit Commitments.

(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Lead Borrower to all Lenders of any Revolving Credit Facility with Revolving
Credit Commitments with a like maturity date on a pro rata basis (based on the
aggregate outstanding principal amount of the Revolving Credit Commitments under
such Revolving Credit Facility with a like maturity date) and on the same terms
to each such Lender, the Lead Borrower is hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Revolving Credit Commitments of such Revolving Credit Facility and
otherwise modify the terms of such Revolving Credit Commitments pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Revolving Credit Commitments (and related
outstandings)), with such extensions not subject to any “default stoppers”,
financial tests or “most favored nation” pricing provisions (each, an
“Extension”, and each group of Revolving Credit Commitments so extended, as well
as the original Revolving Credit Commitments of such Revolving Credit Facility
not so extended, being a “tranche”; any Extended Revolving Credit Commitments
shall constitute a separate tranche of Revolving Credit Commitments from the
tranche of Revolving Credit Commitments of such Revolving Credit Facility from
which they were extended), so long as the following terms are satisfied with
respect to each applicable Revolving Credit Facility: (i) except as to pricing
(including interest rates, fees and funding discounts), conditions precedent and
maturity (which shall be set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
Extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings) (provided, that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
Maturity Date of the non-extending Revolving Credit Commitments and
(C) repayment made in

 

111



--------------------------------------------------------------------------------

TABLE OF CONTENTS

connection with a permanent repayment and termination of commitments) of Loans
with respect to Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments of such Revolving Credit Facility, (2) the permanent repayment of
Revolving Credit Loans with respect to, and termination of, Extended Revolving
Credit Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Credit Commitments of such Revolving Credit
Facility, except that the applicable Borrower shall be permitted to permanently
repay and terminate commitments of any such Class on a better than a pro rata
basis as compared to any other Class with a later maturity date than such Class,
(3) assignments and participations of Extended Revolving Credit Commitments and
extended Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans of such Revolving Credit Facility and (4) at no time
shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than four different maturity dates), (ii) if the aggregate
principal amount of Revolving Credit Commitments in respect of which Revolving
Credit Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Credit Commitments offered to be
extended by the Lead Borrower pursuant to such Extension Offer, then the
Revolving Credit Loans of such Revolving Credit Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Revolving
Credit Lenders have accepted such Extension Offer and (iii) all documentation in
respect of such Extension shall be consistent with the foregoing.

(b)    With respect to all Extensions consummated by the Lead Borrower pursuant
to this Section 2.22, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of this Agreement and (ii) each
Extension Offer shall specify the minimum amount of Revolving Credit Commitments
of each Revolving Credit Facility to be tendered. The transactions contemplated
by this Section 2.22 (including, for the avoidance of doubt, payment of any
interest or fees in respect of any Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) shall not require the
consent of any Lender or any other Person (other than as set forth in clause
(c) below), and the requirements of any provision of this Agreement (including
Sections 2.9 and 2.17) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section 2.22
shall not apply to any of the transactions effected pursuant to this
Section 2.22.

(c)    No consent of any Lender or any other Person shall be required to
effectuate any Extension, other than the consent of the Lead Borrower, (and any
other applicable Borrower) and each Lender agreeing to such Extension with
respect to one or more of its Revolving Credit Commitments (or a portion
thereof) and the Issuing Bank, which consent shall not be unreasonably withheld,
conditioned or delayed. All Extended Revolving Credit Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents (an “Extension
Amendment”) with the Lead Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments of each
Revolving Credit Facility so extended and such technical amendments as may be
necessary or appropriate in the opinion of the Administrative Agent and the
applicable Borrower to effect the provisions of this Section 2.22 (including in
connection with the establishment of such new tranches or sub-tranches, or to
provide for class voting provisions applicable to the Additional Lenders on
terms comparable to the provisions of Section 9.2(b)). In addition, if so
provided in such Extension Amendment and with the consent of the applicable
Issuing Banks or Swingline Lenders, participations in Letters of Credit or
Swingline Loans expiring on or after the Maturity Date shall be re-allocated
from Lenders holding Revolving Credit Commitments to Lenders holding Extended
Revolving Credit Commitments in accordance with the terms of such Extension
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Extended Revolving Credit
Commitments, be deemed to be participation interests in respect of such Extended
Revolving Credit

 

112



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Commitments and the terms of such participation interests (including the
commission applicable thereto) shall be adjusted accordingly.

(d)    In connection with any Extension, the Lead Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.22.

(e)    Notwithstanding anything to the contrary above, at any time and from time
to time following the establishment of a Class of Extended Revolving Credit
Commitments, the Lead Borrower may offer any Lender of a Revolving Credit
Facility that had been subject to an Extension Amendment (without being required
to make the same offer to any or all other Lenders) who had not elected to
participate in such Extension Amendment the right to convert all or any portion
of its Revolving Credit Commitments into such Class of Extended Revolving Credit
Commitments of such Revolving Credit Facility; provided, that (i) such offer and
any related acceptance shall be in accordance with such procedures, if any, as
may be reasonably requested by, or acceptable to, the Administrative Agent;
(ii) such additional Extended Revolving Credit Commitments shall be on identical
terms (including as to the proposed interest rates and fees payable, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant Lenders) with the
existing Extended Revolving Credit Commitments, (iii) any Lender which elects to
participate in an Extension Facility pursuant to this clause (e) shall enter
into a joinder agreement to the respective Extension Amendment, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Lender, the Administrative Agent, the Lead Borrower and any applicable
Additional Borrowers and (iv) any such additional Extended Revolving Credit
Commitments shall be in an aggregate principal amount that is not less than
$1.0 million (or, in the case of an outstanding Class with an entire outstanding
principal amount of existing Revolving Credit Commitments less than a
$1.0 million that is to be refinanced in full, such outstanding principal amount
or commitments), unless each of the Lead Borrower and the Administrative Agent
otherwise consents. Notwithstanding anything to the contrary contained herein,
any Loans made as provided above shall be treated as part of the Class to which
such Loans are added, and shall not constitute a new Class of Extended Revolving
Credit Commitments.

2.23    Swingline Loans.

(a)    US Swingline Loans.

(i)    Subject to the terms and conditions set forth herein, the US Swingline
Lender may in its discretion, and in reliance upon the agreements of the other
US Revolving Credit Lenders set forth in this Section 2.23, make available US
Swingline Loans to the US Borrowers from time to time during the Availability
Period in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of all outstanding US Swingline
Loans exceeding $50,000,000, (ii) the Total US Revolving Credit Exposure
exceeding the US Line Cap or (iii) the Total Revolving Credit Exposure exceeding
the Line Cap at such time; provided, that the US Swingline Lender shall not be
required to make a US Swingline Loan to refinance an outstanding US Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the US Borrowers may borrow, prepay and reborrow US Swingline
Loans. To request a US Swingline Loan, the Lead Borrower shall notify the
Administrative Agent of such request in writing (including any form on an
electronic platform or electronic transmission platform approved by the
Administrative Agent), not later than 1:00 p.m., New York City time, on the day
of a proposed US Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested US Swingline

 

113



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loan. The Administrative Agent will promptly advise the US Swingline Lender of
any such notice received from the Lead Borrower. The US Swingline Lender shall
make each US Swingline Loan available to the US Borrowers in accordance with the
instructions of the Lead Borrower (including, in the case of a US Swingline Loan
made to finance the reimbursement of a US Letter of Credit as provided in
Section 2.4, by remittance to the applicable Issuing Bank, and in the case of
repayment of another Loan or fees or expenses, by remittance to the
Administrative Agent to be distributed to the US Revolving Credit Lenders) on
the requested date of such US Swingline Loan.

(ii)    To facilitate administration of the US Revolving Credit Loans, the US
Revolving Credit Lenders and the Administrative Agent agree (which agreement is
solely among them, and not for the benefit of or enforceable by any US Borrower)
that in order to facilitate the administration of this Agreement and the other
Loan Documents, settlement among them as to the US Revolving Credit Loans and
the US Swingline Loans and the Agent Advances shall take place on a periodic
basis in accordance with this clause (ii). The Administrative Agent shall
request settlement (a “Settlement”) with the US Revolving Credit Lenders on at
least a weekly basis, or on a more frequent basis if so determined by the
Administrative Agent, (A) on behalf of the US Swingline Lender, with respect to
each outstanding US Swingline Loan and (B) with respect to collections received,
in each case, by notifying the US Revolving Credit Lenders of such requested
Settlement by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 2:30 p.m. New York City Time, on the
date of such requested Settlement (the “Settlement Date”). Each US Revolving
Credit Lender (other than the US Swingline Lender, in the case of US Swingline
Loans) shall make the amount of such US Revolving Credit Lender’s US Percentage
of the outstanding principal amount of the US Swingline Loans with respect to
which Settlement is requested available to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 3:30 p.m., New York City time, on the Settlement Date applicable
thereto, which may occur before or after the occurrence or during the
continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article IV have then been satisfied
without regard to any minimum amount specified therein. Such amounts made
available to the Administrative Agent shall be applied against the amounts of
the applicable US Swingline Loan and, together with the portion of such US
Swingline Loan representing the US Swingline Lender’s pro rata share thereof,
shall constitute US Revolving Credit Loans of the US Revolving Credit Lenders.
If any such amount is not made available to the Administrative Agent by any US
Revolving Credit Lender on the Settlement Date applicable thereto, the
Administrative Agent shall, on behalf of the US Swingline Lender with respect to
each outstanding US Swingline Loan, be entitled to recover such amount on demand
from such US Revolving Credit Lender together with interest thereon at the
Federal Funds Rate for the first three days from and after the Settlement Date
and thereafter at the interest rate then applicable to US Revolving Credit
Loans. Between Settlement Dates the Administrative Agent may pay over to the US
Swingline Lender any payments received by the Administrative Agent, which in
accordance with the terms of this Agreement would be applied to the reduction of
the US Revolving Credit Loans, for application to the US Swingline Lender’s US
Revolving Credit Loans or US Swingline Loans. If, as of any Settlement Date,
collections received since the then immediately preceding Settlement Date have
been applied to the US Swingline Lender’s US Revolving Credit Loans, the US
Swingline Lender shall pay to the Administrative Agent for the accounts of the
US Revolving Credit Lenders, to be applied to the outstanding US Revolving
Credit Loans of such US Revolving Credit Lenders, an amount such that each US
Revolving Credit Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its US Percentage of the US Revolving Credit Loans. During the
period between Settlement Dates, the US Swingline Lender with respect to US
Swingline Loans, the Administrative Agent with respect to Agent Advances and
each US Revolving Credit Lender with respect to its US Revolving

 

114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Credit Loans shall be entitled to interest thereon at the applicable rate or
rates payable under this Agreement.

(iii)    In addition, the US Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the applicable US Revolving Credit Lenders to acquire
participations on such Business Day in all or a portion of the US Swingline
Loans outstanding. Such notice shall specify the aggregate amount of US
Swingline Loans in which such US Revolving Credit Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such US Revolving Credit Lender, specifying in such notice such
US Revolving Credit Lender’s US Percentage of such US Swingline Loan or Loans.
Each such US Revolving Credit Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the US Swingline Lender, such US Revolving Credit
Lender’s US Percentage of such US Swingline Loan or Loans. Each such US
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations in US Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such US Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.5 with respect to US Loans made by
such US Revolving Credit Lender (and Section 2.5 shall apply, mutatis mutandis,
to the payment obligations of such US Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the US Swingline Lender the amounts
so received by it from the US Revolving Credit Lenders. The Administrative Agent
shall notify the Lead Borrower of any participations in any US Swingline Loan
acquired pursuant to this paragraph. Any amounts received by the US Swingline
Lender from the US Borrowers (or other party on behalf of any US Borrower) in
respect of a US Swingline Loan after receipt by the US Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the US Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the US Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the US Swingline Lender or the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any US Borrower for any reason. The purchase of
participations in a US Swingline Loan pursuant to this paragraph shall not
relieve the US Borrowers of any default in the payment thereof.

(b)    Canadian Swingline Loans.

(i)    Subject to the terms and conditions set forth herein, the Canadian
Swingline Lender may in its discretion, and in reliance upon the agreements of
the other Canadian Revolving Credit Lenders set forth in this Section 2.23, make
available Canadian Swingline Loans to any Canadian Borrowers from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of all
outstanding Canadian Swingline Loans exceeding $10,000,000, (ii) the Total
Canadian Revolving Credit Exposure exceeding the Canadian Line Cap, at such time
or (iii) the Total Revolving Credit Exposure exceeding the Line Cap at such
time; provided, that the Canadian Swingline Lender shall not be required to make
a Canadian Swingline Loan to refinance an outstanding Canadian Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Canadian Borrowers may borrow, prepay and reborrow Canadian
Swingline Loans. To request a Canadian Swingline Loan, a Canadian Borrower shall
notify the Administrative Agent of

 

115



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such request written request (including any form on an electronic platform or
electronic transmission platform approved by the Administrative Agent) not later
than 1:00 p.m., Toronto time, on the day of a proposed Canadian Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Canadian Swingline
Loan. The Administrative Agent will promptly advise the Canadian Swingline
Lender of any such notice received from a Canadian Borrower. The Canadian
Swingline Lender shall make each Canadian Swingline Loan available to the
applicable Canadian Borrower in accordance with the instructions of the
applicable Canadian Borrower (including, in the case of a Canadian Swingline
Loan made to finance the reimbursement of a Canadian Letter of Credit as
provided in Section 2.4, by remittance to the applicable Issuing Bank, and in
the case of repayment of another Loan or fees or expenses, by remittance to the
Administrative Agent to be distributed to the Lenders) on the requested date of
such Canadian Swingline Loan.

(ii)    To facilitate administration of the Canadian Revolving Credit Loans, the
Canadian Revolving Credit Lenders and the Administrative Agent agree (which
agreement is solely among them, and not for the benefit of or enforceable by any
Canadian Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the Canadian
Revolving Credit Loans and the Canadian Swingline Loans and the Agent Advances
shall take place on a periodic basis in accordance with this clause (ii). The
Administrative Agent shall request a Settlement with the Canadian Revolving
Credit Lenders on at least a weekly basis, or on a more frequent basis if so
determined by the Administrative Agent, (A) on behalf of the Canadian Swingline
Lender, with respect to each outstanding Canadian Swingline Loan and (B) with
respect to collections received, in each case, by notifying the Canadian
Revolving Credit Lenders of such requested Settlement by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
2:30 p.m. New York City Time, on the Settlement Date. Each Canadian Revolving
Credit Lender (other than the Canadian Swingline Lender, in the case of Canadian
Swingline Loans) shall make the amount of such Canadian Revolving Credit
Lender’s Canadian Percentage of the outstanding principal amount of the Canadian
Swingline Loans with respect to which Settlement is requested available to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:30 p.m., New York City
time, on the Settlement Date applicable thereto, which may occur before or after
the occurrence or during the continuation of a Default or an Event of Default
and whether or not the applicable conditions precedent set forth in Article IV
have then been satisfied without regard to any minimum amount specified therein.
Such amounts made available to the Administrative Agent shall be applied against
the amounts of the applicable Canadian Swingline Loan and, together with the
portion of such Canadian Swingline Loan representing the Canadian Swingline
Lender’s pro rata share thereof, shall constitute Canadian Revolving Credit
Loans of the Canadian Revolving Credit Lenders. If any such amount is not made
available to the Administrative Agent by any Canadian Revolving Credit Lender on
the Settlement Date applicable thereto, the Administrative Agent shall, on
behalf of the Canadian Swingline Lender with respect to each outstanding
Canadian Swingline Loan, be entitled to recover such amount on demand from such
Canadian Revolving Credit Lender together with interest thereon at the Federal
Funds Rate for the first three days from and after the Settlement Date and
thereafter at the interest rate then applicable to Canadian Revolving Credit
Loans. Between Settlement Dates the Administrative Agent may pay over to the
Canadian Swingline Lender any payments received by the Administrative Agent,
which in accordance with the terms of this Agreement would be applied to the
reduction of the Canadian Revolving Credit Loans, for application to the
Canadian Swingline Lender’s Canadian Revolving Credit Loans or Canadian
Swingline Loans. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to the Canadian
Swingline Lender’s Canadian Revolving Credit Loans, the Canadian Swingline
Lender shall pay to the Administrative Agent for the accounts of the Canadian
Revolving Credit Lenders, to be applied to

 

116



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the outstanding Canadian Revolving Credit Loans of such Canadian Revolving
Credit Lenders, an amount such that each Canadian Revolving Credit Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Canadian
Percentage of the Canadian Revolving Credit Loans. During the period between
Settlement Dates, the Canadian Swingline Lender with respect to Canadian
Swingline Loans, the Administrative Agent with respect to Agent Advances and
each Canadian Revolving Credit Lender with respect to its Canadian Revolving
Credit Loans shall be entitled to interest thereon at the applicable rate or
rates payable under this Agreement.

(iii)    In addition, the Canadian Swingline Lender may by written notice given
to the Administrative Agent not later than 1:00 p.m., Toronto time, on any
Business Day require the Canadian Revolving Credit Lenders to acquire
participations on such Business Day in all or a portion of the Canadian
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Canadian Swingline Loans in which such Canadian Revolving Credit Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each such Canadian Revolving Credit Lender, specifying in
such notice such Canadian Revolving Credit Lender’s Canadian Percentage of such
Canadian Swingline Loan or Loans. Each such Canadian Revolving Credit Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Canadian
Swingline Lender, such Canadian Revolving Credit Lender’s Canadian Percentage of
such Canadian Swingline Loan or Loans. Each such Canadian Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations in
Canadian Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Canadian Revolving Credit Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such Canadian Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.5 with respect to Loans made by such
Canadian Revolving Credit Lender (and Section 2.5 shall apply, mutatis mutandis,
to the payment obligations of such Canadian Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the Canadian Swingline Lender the
amounts so received by it from such Canadian Revolving Credit Lenders. The
Administrative Agent shall notify the Canadian Borrowers of any participations
in any Canadian Swingline Loan acquired pursuant to this paragraph. Any amounts
received by the Canadian Swingline Lender from the Canadian Borrowers (or other
party on behalf of the Canadian Borrowers) in respect of a Canadian Swingline
Loan after receipt by the Canadian Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Canadian Revolving Credit Lenders that shall
have made their payments pursuant to this paragraph and to the Canadian
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Canadian Swingline Lender or the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Canadian Borrowers for any reason. The purchase
of participations in a Canadian Swingline Loan pursuant to this paragraph shall
not relieve the Canadian Borrowers of any default in the payment thereof.

SECTION 3.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Lenders and the Issuing Banks to enter
into this Agreement and to make the Loans and/or issue or participate in Letters
of Credit, each Borrower (and, to the extent set forth below, Holdings, jointly
and severally) hereby represents and warrants to the Administrative Agent, each
Lender and each Issuing Bank that:

 

117



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.1    Financial Condition. (i) The unaudited, consolidated balance sheets of
FBMI and its consolidated subsidiaries as of March 30, 2018, and the related
consolidated statements income, stockholders’ equity and cash flows of FBMI and
its consolidated subsidiaries for the period then ended (the “Interim Financial
Statements”) and (ii) the audited, consolidated balance sheets of FBMI and its
consolidated subsidiaries as of December 31, 2017 and the related consolidated
statements of income, stockholders’ equity and cash flows of FBMI and its
consolidated subsidiaries for the twelve-month period then ended, together with
all related notes and schedules thereto, accompanied by the reports thereon of
FBMI’s independent auditors, copies of which have heretofore been furnished to
the Administrative Agent, present fairly in all material respects the combined
financial condition of FBMI and its consolidated subsidiaries as at such date,
and the combined results of its operations, income and combined cash flows for
the respective fiscal years or quarters then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP (unless otherwise noted therein and, in the
case of the Interim Financial Statements, subject to the absence of explanatory
footnote disclosures and year-end adjustments) applied consistently throughout
the periods involved (except as disclosed therein).

3.2    No Change. Since the Closing Date, there has been no development or
event, either individually or in the aggregate, that has had or would reasonably
be expected to have a Material Adverse Effect.

3.3    Corporate Existence; Compliance with Law. Each of Holdings and each Group
Member (a) is duly organized or, as the case may be, incorporated, validly
existing and in good standing or in full force and effect under the laws of the
jurisdiction of its organization (to the extent such concepts exist in such
jurisdictions), (b) has the organizational power and authority, and the legal
right, to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged, (c) in the
case of any Domestic Subsidiary (or any Foreign Subsidiary organized in a
jurisdiction where such concept exists), is duly qualified as a foreign
organization and in good standing or in full force and effect under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except, in the case of the foregoing clauses (a)
(solely with respect to Restricted Subsidiaries other than the Lead Borrower),
(b), (c) and (d), as would not, in the aggregate, have or reasonably be expected
to have a Material Adverse Effect.

3.4    Organizational Power: Authorization: Enforceable Obligations. Each Loan
Party has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrowers, to borrow hereunder. Each Loan Party
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party. No material consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices that have been obtained or
made and are in full force and effect, (ii) the consents, authorizations,
filings and notices described in Schedule 3.4, (iii) the filings referred to in
Section 3.17, (iv) filings necessary to create or perfect Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(v) those consents, authorizations, filings and notices the failure of which to
obtain or make would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party that is a party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5    No Legal Bar. The execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is a party, the issuance of Letters
of Credit, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law applicable to, or violate or result in a default
under, any Contractual Obligation of Holdings or any Group Member, except, in
each case, as would not have or

 

118



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of their respective Properties or revenues pursuant to any such
Requirement of Law or any such Contractual Obligation (other than Permitted
Liens or Liens created pursuant to the Loan Documents).

3.6    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrowers, threatened in writing by or against Holdings or any Group
Member or against any of their respective properties or revenues (a) with
respect to this Agreement or any of the other Loan Documents or any of the
transactions contemplated hereby or thereby or (b) that would have or reasonably
be expected to have a Material Adverse Effect (after giving effect to applicable
insurance).

3.7    Ownership of Property; Liens; Insurance.

(a)    Each of Holdings and each Group Member has good title to, or a valid
leasehold interest in, all real property and other Property material to the
conduct of its business except where the failure to have such title or interests
would not have or reasonably be expected to have a Material Adverse Effect. None
of the Pledged Capital Stock is subject to any Lien except Permitted Liens.

(b)    The properties of Holdings, the Lead Borrower and its Restricted
Subsidiaries are insured with reputable insurance companies not Affiliates of
Holdings, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Holdings, the Lead Borrower or the
applicable Restricted Subsidiary operates.

3.8    Intellectual Property. Except as would not have or reasonably be expected
to result in a Material Adverse Effect, (i) each of the Borrowers and the
Restricted Subsidiaries owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted (“Company
Intellectual Property”); (ii) in the three years prior to the date hereof, no
claim has been asserted in writing and is pending by any Person challenging or
questioning the use of any Company Intellectual Property or the validity or
effectiveness of any Company Intellectual Property, nor does any Borrower know
of any valid basis for any such claim; and (iii) to the knowledge of any
Borrower, the use of Company Intellectual Property by such Borrower and the
other Restricted Subsidiaries does not infringe on the rights of any Person.

3.9    Taxes. Each of Holdings and each Group Member has timely filed or caused
to be filed all US Federal and non-US income and all state, provincial,
territorial and other Tax returns that are required to be filed and has timely
paid or caused to be paid all US Federal and non-US income and all state,
provincial, territorial and other Taxes levied or imposed upon it or its
Properties or income due and payable by it (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP, or such
applicable accounting rules or standards, have been provided on the books of any
of the Group Members, as the case may be) except, in each case, where the
failure to do so would not have or reasonably be expected to have a Material
Adverse Effect.

3.10    Federal Reserve Board Regulations. No part of the proceeds of any Loans
will be used by Holdings, the Lead Borrower or any of their respective
Subsidiaries for any purpose that violates the provisions of the Regulations of
the Board.

3.11    ERISA; Canadian Pension Plans.

(a)    Except as would not, individually or in the aggregate, have or reasonably
be expected to have a Material Adverse Effect, (i) neither a Reportable Event
nor the failure of any Loan Party or Commonly Controlled Entity to make by its
due date a required installment under Section 430(j) of the Code with respect to

 

119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Single Employer Plan or any failure by any Single Employer Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived has
occurred during the two-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code, (ii) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Single Employer Plan has
arisen, during such two-year period, (iii) neither the Lead Borrower nor any
Commonly Controlled Entity has had, or is reasonably likely to have, a complete
or partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a material liability under ERISA, (iv) no
failure by any Loan Party or any Commonly Controlled Entity to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the Code
has occurred, (v) there has not been a determination that any Single Employer
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA) and (vi) to the knowledge of
the Lead Borrower, no Multiemployer Plan is Insolvent, in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA),

(b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) each Canadian Pension Plan is
registered and administered in compliance with the applicable provisions of the
ITA and applicable pension standards laws, (ii) each Canadian Defined Benefit
Plan is fully funded on a going-concern and solvency basis using actuarial
methods and assumptions in accordance with all Requirements of Law and the terms
of each such Canadian Defined Benefit Plan; (iii) all material obligations of
each Group Member (including fiduciary, funding, investment and administration
obligations) required to be performed in connection with the Canadian Pension
Plans and the funding agreements therefor have been performed on a timely basis,
and, without limiting the generality of the foregoing, all contributions or
premiums required to be made or paid by each Group Member to any Canadian
Pension Plan have been made or paid in a timely fashion in accordance with the
terms of such Canadian Pension Plan and all Requirements of Law; (iv) all
employee contributions to all Canadian Pension Plans by way of authorized
payroll deduction or otherwise have been properly withheld or collected by and
fully paid into such plans in a timely manner, (v) no Lien exists in favor of an
administrator of a Canadian Pension Plan for any overdue contributions or
premiums, (vi) no event has occurred and no condition exists that has resulted
or could reasonably be expected to result in a Canadian Pension Plan having its
registration revoked; (vii) no event has occurred that has resulted in, and no
condition exists that could reasonably be expected to result in, a Person
ordering (or issuing a notice of intent to order) the termination or wind-up of
any Canadian Pension Plan in whole or in part and (viii) no Person has ordered
or given notice of the termination or wind-up of a Canadian Pension Plan in
whole or in part. Each Group Member’s sole obligation to or in respect of any
Canadian Multiemployer Plan or any similar plan registered under pension
standards legislation of another jurisdiction in Canada, including a “specified
multi-employer” or “multi-unit” pension plan is to make monetary contributions
to such plan in the amounts and in the manner set forth in the applicable
collective agreement and plan text. No Loan Party maintains, sponsors or
contributes to any Canadian Defined Benefit Plan or has any liabilities or
obligations in respect of a Canadian Defined Benefit Plan that has been
terminated or wound up. As at the Closing Date, no full or partial wind-up has
been declared with respect to a Canadian Defined Benefit Plan for which the
assets and liabilities have not been distributed or for which a Loan Party would
have an obligation.

3.12    Investment Company Act. No Loan Party is an “investment company” within
the meaning of, or required to register under, the Investment Company Act of
1940.

3.13    Restricted Subsidiaries.

(a)    The Restricted Subsidiaries listed on Schedule 3.13(a) constitute all the
Restricted Subsidiaries of the Lead Borrower as of the Closing Date. Schedule
3.13(a) sets forth as of the Closing Date the exact legal name (as reflected on
the certificate of incorporation (or formation)) and jurisdiction of
incorporation (or formation) of each Restricted Subsidiary of the Lead Borrower
and, as to each such Restricted Subsidiary, the percentage and number of each
class of Capital Stock of such Restricted Subsidiary owned by the Group Members.

 

120



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    As of the Closing Date, the Unrestricted Subsidiaries are set forth on
Schedule 3.13(b).

3.14    Use of Proceeds. The proceeds of the Loans shall be used (a) on the
Closing Date, together with (i) the proceeds of the Term Loans and (ii) certain
of the cash on the balance sheet of the Lead Borrower, to (A) to consummate the
Refinancing, (B) to consummate the other Transactions, (C) to pay the
Transaction Costs and (D) for other purposes permitted hereunder and (b) from
time to time thereafter, for general corporate purposes of the Group Members.
The proceeds of any Loans under an Incremental Facility shall be used as
specified in the relevant Incremental Facility Amendment. Letters of Credit
shall be used solely to support payment and other obligations incurred in the
ordinary course of business by the Lead Borrower and its Subsidiaries.

3.15    Environmental Matters. Other than exceptions to any of the following
that would not, individually or in the aggregate, reasonably have or be expected
to have a Material Adverse Effect:

(a)    each of Holdings and each Group Member: (i) is, and for the period of
three (3) years immediately preceding the Closing Date has been, in compliance
with all applicable Environmental Laws; (ii) holds all Environmental Permits
required for any of its current operations or for any property owned, leased, or
otherwise operated by any of them; and (iii) is in compliance with all of its
Environmental Permits;

(b)    there is and has been no Release or threatened Release of, or exposure
to, Hazardous Materials at, on, under or in any real property now or, during the
period in which Holdings or any Group Member was the owner, tenant or operator
of any former property, real property formerly owned, leased or operated by any
of Holdings or any Group Member, or at any other location (including any
location to which Hazardous Materials have been sent by Holdings or any Group
Member for re-use or recycling or for treatment, storage, or disposal), in each
case, in a manner or in an amount that would reasonably be expected to give rise
to the imposition of remedial obligations, additional mitigation measures or
Environmental Liabilities on Holdings or any Group Member or interfere with
Holdings’ or any Group Member’s continued operations;

(c)    there is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) pursuant to any applicable
Environmental Law to which Holdings or any Group Member is named as a party that
is pending or, to the knowledge of Holdings or any Group Member, threatened in
writing;

(d)    neither Holdings nor any Group Member has received any written request
for information, or been notified in writing that it is a potentially
responsible party under or relating to the Federal Comprehensive Environmental
Response, Compensation, and Liability Act or any equivalent US state or similar
Canadian federal, provincial or territorial Environmental Law;

(e)    neither Holdings nor any Group Member has entered into or agreed to any
consent decree, order, settlement or other agreement, or is subject to any
judgment, decree, order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with or
liability under applicable Environmental Law; and

(f)    neither Holdings nor any Group Member has assumed or retained by contract
or operation of law, or is otherwise subject to, any Environmental Liability.

3.16    Accuracy of Information, Etc.. No written information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Lead Borrower or
any of its Restricted Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto (as modified or supplemented by other information so
furnished but excluding projected financial information (including the
Projections) and information of a general economic, forward-looking or
industry-specific nature), when taken as a whole, contained or contains as of
the date the same was or is furnished any material misstatement of fact or
omitted or omits to state any material fact necessary to make the statements
contained

 

121



--------------------------------------------------------------------------------

TABLE OF CONTENTS

therein, in the light of the circumstances under which they were or are made
(after giving effect to all supplements and updates thereto), not materially
misleading; provided, that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast,
projection or other forward-looking statement, each Borrower represents only
that it acted in good faith based upon assumptions believed by management of
relevant Borrower, as the case may be, to be reasonable at the time made and at
the time furnished (it being understood that forecasts and projections by their
nature are inherently uncertain, that actual results may differ significantly
from the forecasted or projected results and that such differences may be
material and no assurances are being given that the results reflected in the
forecasts and projections will be achieved).

3.17    Security Documents.

Each of the Security Documents executed and delivered by a Loan Party is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Collateral described therein, except as enforceability may be limited by
applicable Debtor Relief Laws and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). Subject to the terms
of Section 5.9(d) and except as otherwise provided under applicable Requirements
of Law (including the UCC and the PPSA, as applicable), in the case of (i) the
Pledged Capital Stock described in the US Guarantee and Collateral Agreement and
the Canadian Security Documents, when any stock certificates representing such
Pledged Capital Stock (and constituting “certificated securities” within the
meaning of the UCC or PPSA, as applicable) are delivered to the Administrative
Agent, (ii) Collateral with respect to which a security interest may be
perfected only by possession or control, upon the taking of possession or
control by the Administrative Agent of such Collateral, (iii) Rolling Stock
Collateral, when the Administrative Agent’s Lien is noted on any applicable
certificate of title and (iv) the other personal property Collateral described
in the Security Documents, when financing statements in appropriate form are
filed in the appropriate filing offices, appropriate assignments or notices are
filed in each applicable IP Office and such other filings as are specified by
the US Guarantee and Collateral Agreement and the Canadian Security Documents
have been completed, the Liens on the Collateral created by the US Guarantee and
Collateral Agreement and the Canadian Security Documents, as applicable, shall
constitute fully perfected Liens on, and security interests of the Loan Parties
in such Collateral, as security for the Obligations, in each case prior to the
Liens of any other Person (except Permitted Liens).

3.18    Solvency. As of the Closing Date, after giving effect to the
Transactions to be consummated on the Closing Date, Holdings and its
Subsidiaries, on a consolidated basis, are Solvent.

3.19    Sanctions; Anti-Bribery Laws; Anti-Terrorism, Money Laundering and
Corruption Laws.

(a)    To the extent applicable, each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, the International
Emergency Economic Powers Act and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto (the “OFAC
Regulations”), (ii) the PATRIOT Act, (iii) the United Nations Act (Canada)
(“UNA”), (iv) the Corruption of Foreign Public Officials Act (Canada) (the
“CFPOA”), and (v) Canadian Anti-Money Laundering Laws. No part of the proceeds
of the Loans will be used by Holdings, the Borrowers, any other Loan Parties or
any of their respective Subsidiaries, directly or, to their respective
knowledge, indirectly for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the OFAC
Regulations, the PATRIOT Act, UNA, Anti-Corruption Laws, the CFPOA or Canadian
Anti-Money Laundering Laws.

(b)    Neither Holdings nor any Group Member nor, to the knowledge of Holdings
or the Lead Borrower, any director, officer, agent, employee or Affiliate of
Holdings or any Group Member, (i) is a person on the list of “Specially
Designated Nationals and Blocked Persons” or (ii) is otherwise the subject to
any US sanctions administered by the Office of Foreign Assets Control of the US
Treasury Department (“OFAC”) or the US State

 

122



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Department or to any Canadian sanctions administered under Canadian Anti-Money
Laundering Laws, or any similar sanctions administered by any other relevant
sanctions authority to whose jurisdiction any Group Member is subject
(collectively, “Sanctions”); and no Group Member is a Person that is located in
any country that is the subject of any Sanctions or will directly or indirectly
use the proceeds of the Loans or any Letter of Credit or otherwise knowingly
make available such proceeds to any Person (x) for the purpose of financing
activities or business of or with any Person, or in any country, that, at the
time of such financing, is the subject of any Sanctions or (y) in any manner
that would result in a violation by any Secured Party or Loan Party of any
sanctions administered by the federal government of the United States or Canada.

3.20    Labor Matters. Except as would not, individually or in the aggregate,
have or reasonably be expected to have a Material Adverse Effect, (a) there are
no strikes, lockouts or slowdowns against any of Holdings or any Group Member
pending or, to the knowledge of Holdings or the Lead Borrower, threatened in
writing, (b) the hours worked by and payments made to employees of Holdings or
any Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable federal, state, provincial, territorial, local or foreign
law dealing with payment of wages or hours of work and (c) all payments due from
any of Holdings or any Group Member, or for which any claim may be made against
any of Holdings or any Group Member, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Holdings or any such Group Member. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any of Holdings or any Group Member is bound.

3.21    Borrowing Base Certificates. As of the date of any Borrowing Base
Certificate, (a) all Accounts included in the calculation of Eligible Trade
Accounts in such Borrowing Base Certificate satisfy the applicable requirements
included in the definition of “Eligible Trade Accounts”, (b) all Qualifying
Equipment included in the calculation of Eligible Qualifying Equipment satisfies
the applicable requirements included in the definition of “Eligible Qualifying
Equipment” and (c) all Inventory included in the calculation of “Eligible
Inventory” satisfy the applicable requirements included in the definition of
“Eligible Inventory”, except, in the case of clauses (a) through (c), where the
failure to satisfy such requirements is not materially adverse to the interests
of the Lenders.

3.22    Beneficial Ownership. As of the Closing Date, the information included
in the Beneficial Ownership Certification is true and correct in all respects.

SECTION 4.    CONDITIONS PRECEDENT

4.1    Conditions to Closing Date. The agreement of each Lender and Issuing Bank
to make the initial extension of credit requested to be made by it hereunder on
the Closing Date is subject to the satisfaction (or waiver in accordance with
Section 9.2), prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a)    Loan Documents. The Administrative Agent shall have received this
Agreement, the US Guarantee and Collateral Agreement and the Canadian Security
Documents and the ABL Intercreditor Agreement, in each case, executed and
delivered by each party thereto.

(b)    Refinancing. The Refinancing shall have been consummated.

(c)    Financial Statements. The Administrative Agent shall have received each
of the financial statements referred to in Section 3.1 (it being understood and
agreed that any such financial statements filed on Form 10-K or 10-Q, as
applicable, with the SEC shall be deemed to have been delivered and received for
purposes of this clause (c)).

 

123



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Fees. All fees and expenses in connection with the Revolving Credit
Facility and the FILO Facility (including reasonable out-of-pocket legal fees
and expenses) payable by the Borrowers to the Lenders, the Arrangers and the
Administrative Agent on or before the Closing Date shall have been paid to the
extent then due (including those fees and expenses required to be paid pursuant
to the Fee Letter and the Engagement Letter (including the term sheets referred
to therein)); provided, that all such amounts shall be required to be paid, as a
condition precedent to the Closing Date, only to the extent invoiced at least
three (3) Business Days prior to the Closing Date.

(e)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J from a Responsible Officer of the
Lead Borrower with respect to the solvency of Holdings and its Subsidiaries, on
a consolidated basis, after giving effect to the Transactions.

(f)    Closing Certificate. The Administrative Agent shall have received a
certificate of Holdings and the Lead Borrower, dated the Closing Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments.

(g)    Other Certifications. The Administrative Agent shall have received the
following:

(i)    a copy of the charter or other similar Organizational Document of each
Loan Party as in effect on the Closing Date, certified (as of a date reasonably
near the date of the initial extension of credit) as being a true and correct
copy thereof by the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which each such Loan Party is organized or
incorporated (or, in the case of any Loan Party incorporated under the laws of
Canada or a province or territory thereof, by the Secretary, Assistant Secretary
or other appropriate Responsible Officer of such Loan Party);

(ii)    a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which each such Loan Party is
organized, dated reasonably near the date of the initial extension of credit,
certifying that such Person is duly organized and in good standing or in full
force and effect under the laws of such jurisdiction; and

(iii)    a certificate of the Secretary, Assistant Secretary or other
appropriate Responsible Officer of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws,
or operating or partnership agreement of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Lead Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or formation, partnership agreement or other
constitutive documents of such Loan Party have not been amended since the date
the documents furnished pursuant to clause 4.1(g)(i) above were certified, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party.

(h)    Legal Opinions. The Administrative Agent shall have received the legal
opinion of (i) Kirkland & Ellis LLP, New York counsel to the Loan Parties and
(ii) Davies Ward Phillips & Vineberg LLP, as Canadian counsel to the Loan
Parties, and (iii) Barnes & Thornburg LLP, as Indiana counsel to the Loan
Parties, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

 

124



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)    Pledged Capital Stock; Stock Powers; Pledged Notes. Subject to the extent
delivery thereof is required under the applicable Security Document and the ABL
Intercreditor Agreement, the Administrative Agent shall have received (i) the
certificates representing the shares of Capital Stock pledged pursuant to any
Security Document (if such shares are certificated securities for purposes of
Article 8 of the UCC or of the PPSA, as applicable), together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note required to be
delivered by the Loan Parties pursuant to any Security Document endorsed in
blank or accompanied by an executed transfer form in blank (in each case to the
extent delivery of such endorsements or transfer forms is customary under
applicable Requirements of Law) by the pledgor thereof.

(j)    No Material Adverse Effect. Since December 31, 2017, there has been no
occurrence, development, change, event or loss affecting the Lead Borrower that
has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(k)    Security Interests. The Security Documents, proper draft UCC financing
statements and proper verified filed PPSA financing statements or other notices
in respect thereof, shall have been delivered to the Administrative Agent and
each such financing statement shall be in proper form for recording, publishing
or filing in such manner and in such places as is required by law to create,
perfect, preserve and protect the rights, Liens and security interests in the
Collateral, and all fees and other charges then due and payable in connection
with the execution, delivery, recording, publishing and filing of such
instruments shall have been paid in full.

(l)    Know Your Customer and Other Required Information.

(i)    The Administrative Agent shall have received, no later than five
(5) Business Days prior to the Closing Date, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act and
Canadian Anti-Money Laundering Laws, in each case, as has been reasonably
requested in writing at least ten (10) Business Days prior to the Closing Date.

(ii)    The Administrative Agent shall have received, no later than five
(5) Business Days prior to the Closing Date, to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to the Borrower.

(m)    Representations and Warranties. The representations and warranties of
each Loan Party set forth in Article III and in each other Loan Document shall
be true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) as of the
Closing Date, except in the case of any representation and warranty expressly
stated to relate to a specific earlier date, in which case such representation
and warranty shall be true and correct in all material respects (or, in the case
of any such representation that is qualified by materiality, in all respects) as
of such earlier date.

(n)    Borrowing Notice. Delivery of a Borrowing Request pursuant to
Section 2.3.

(o)    Borrowing Base Certificate. Delivery of a Borrowing Base Certificate as
of June 30, 2018.

(p)    No Default. No Default or Event of Default shall have occurred or would
result upon consummation of the Transactions.

4.2    Conditions to Each Post-Closing Extension of Credit. The agreement of
each Lender and any Issuing Bank or Swingline Lender to make any extension of
credit requested to be made by it hereunder on any date (other than (w) the
initial extensions of credit on the Closing Date (except with respect to the
condition precedent

 

125



--------------------------------------------------------------------------------

TABLE OF CONTENTS

specified in clause (d) below), and (x) Agent Advances, (y) a conversion of
Loans to the other Type, or a continuation of Fixed Rate Loans and (z) at the
option of the Issuing Bank, any amendment, modification, renewal or extension of
a Letter of Credit which does not increase the face amount of such Letter of
Credit) is subject to the satisfaction of the following conditions precedent
(except as otherwise set forth in Section 2.20(c)):

(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (provided, that, in each case such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified by materiality or “Material Adverse Effect”).

(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c)    Borrowing Notice. Delivery of a Borrowing Request pursuant to Section 2.3
(or (x) in the case of Swingline Loans, Section 2.23(a)(i) or
Section 2.23(b)(i), as applicable, or (y) in the case of the issuance of any
Letter of Credit, Section 2.4(b)).

(d)    Borrowing Base Limitations. After giving effect thereto (and the use of
the proceeds thereof):

(i)    the Total Revolving Credit Exposure would not exceed the Line Cap at such
time;

(ii)    the Total Canadian Revolving Credit Exposure at such time would not
exceed the Canadian Line Cap at such time; and

(iii)    the Total US Revolving Credit Exposure at such time would not exceed
the US Line Cap at such time.

Each Borrowing of a Loan (other than a conversion of Loans to the other Type, or
a continuation of Fixed Rate Loans) by and issuance of a Letter of Credit on
behalf of one or more Borrower hereunder shall constitute a representation and
warranty by Holdings and such Borrower as of the date of such extension of
credit that the conditions contained in this Section 4.2 have been satisfied.

SECTION 5.    AFFIRMATIVE COVENANTS

The Borrowers hereby jointly and severally agree (and, solely with respect to
Sections 5.3, 5.4, 5.5, 5.6, 5.15 and 5.16, Holdings and the Lead Borrower
hereby jointly and severally agree) that, so long as any Revolving Credit
Commitments remain in effect, any undrawn and unexpired Letter of Credit remains
outstanding (unless such Letter of Credit has been cash collateralized in a
manner consistent with Section 2.4(j) or otherwise backed by another letter of
credit in a manner reasonably satisfactory to the applicable Issuing Bank) or
any Loan or other amount (excluding Obligations in respect of any Specified
Hedge Agreements, Cash Management Obligations and contingent reimbursement and
indemnification obligations, in each case, which are not then due and payable)
is owing to any Lender, the Administrative Agent or any Arranger hereunder, the
Lead Borrower shall and shall cause each of the Restricted Subsidiaries to (and,
solely with respect to Sections 5.3, 5.4, 5.5, 5.6, 5.15 and 5.16, Holdings
shall):

5.1    Financial Statements. Furnish to the Administrative Agent for further
delivery to each Lender:

 

126



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    within 90 days after the end of each fiscal year of the FBMI (which may
be extended by any extensions permitted by the SEC so long as after giving
effect to such extension, financial statements are delivered within 120 days (it
being understood that any extensions shall reduce the 30-day grace period set
forth in Section 7.1(d) by a like number of days)), a copy of the audited
consolidated balance sheets of FBMI and its consolidated Subsidiaries, in each
case as at the end of such year and the related audited consolidated statements
of income, stockholders’ equity and of cash flows for such year, setting forth,
in each case in comparative form the figures as of the end of and for the
previous year, all in reasonable detail and prepared in accordance with GAAP,
reported on without a “going concern” or like qualification, exception or
explanatory paragraph, or qualification, exception, explanatory paragraph as to
the scope of the audit or as to an emphasis of matter paragraph (other than any
such qualification, exception or explanatory paragraph or emphasis of matter
that is solely with respect to, or resulting solely from, (x) an upcoming
maturity date under any Indebtedness occurring within one year from the time
such report is delivered, (y) activities of any Unrestricted Subsidiaries or
(z) any potential or actual inability to satisfy any financial maintenance
covenant on a future date or in a future period), by an independent certified
public accountant of nationally recognized standing (such report, a
“Satisfactory Auditor’s Report”);

(b)    within 45 days (which may be extended by any extensions permitted by the
SEC so long as after giving effect to such extension, financial statements are
delivered within 60 days (it being understood that any extensions shall reduce
the 30-day grace period set forth in Section 7.1(d) by a like number of days))
after the end of each of the first three quarterly periods of each fiscal year
of FBMI, the unaudited consolidated balance sheets of FBMI and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income, stockholders’ equity and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth, commencing with the fifth such delivery, in each case in
comparative form the figures as of the end of and for the corresponding period
in the previous year, all in reasonable detail and certified by a Responsible
Officer as fairly presenting in all material respects the financial condition,
results of operations and cash flows of FBMI and its consolidated Subsidiaries
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes); and

(c)    together with each set of consolidated financial statements referred to
in Sections 5.1(a) and 5.1(b) above, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.

Notwithstanding the foregoing, the obligations in clauses (a), (b) and (c) of
this Section 5.1 may be satisfied with respect to furnishing financial
information of (A) (i) the applicable financial statements of any direct or
indirect parent company of the Lead Borrower that directly or indirectly owns
all of the Capital Stock of the Lead Borrower, including FBMI, or (ii) any
Wholly Owned Subsidiary of the Lead Borrower that, together with its
consolidated Restricted Subsidiaries, constitutes substantially all of the
assets of the Lead Borrower and its consolidated Subsidiaries (a “Qualified
Reporting Subsidiary”) or (B) FBMI’s, the Lead Borrower’s (or such direct or
indirect parent’s) Form 10-K or 10-Q, as applicable, filed with the SEC;
provided, that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a parent of the Lead Borrower or Qualified Reporting
Subsidiary, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to the Lead Borrower (or such parent), on the one hand, and the information
relating to the Lead Borrower and the Restricted Subsidiaries on a standalone
basis, on the other hand (which consolidating information shall be certified by
a Responsible Officer of the Lead Borrower as fairly presenting such information
unless such consolidating information is contained in the financial statements
included in a Form 10-K or 10-Q filed with the SEC), and (ii) to the extent such
information is in lieu of information required to be provided under
Section 5.1(a), the consolidated financial statements included in the materials
provided pursuant to the foregoing clause (A) or (B) are accompanied by a
Satisfactory Auditor’s Report.

Any financial statements required to be delivered pursuant to this Section 5.1
shall not be required to contain all purchase accounting adjustments relating to
the Transactions to the extent in the reasonable determination of the

 

127



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lead Borrower it is not practicable to include any such adjustments in such
financial statements, so long as the absence of such adjustments in the
financial statements would not otherwise cause the Lead Borrower to fail to
comply with obligations under the Loan Documents (including, for example, the
obligation to deliver financial statements accompanied by an audit opinion
meeting the requirements of Section 5.1(a)).

5.2    Certificates: Other Information. Furnish to the Administrative Agent in
each case for further delivery to each Lender, or, in the case of clause (f) or
(g), to the relevant Lender:

(a)    concurrently with the delivery of any financial statements pursuant to
Sections 5.1(a) and 5.1(b) (or the annual or quarterly financial statements or
Form 10-K or 10-Q, as applicable, referred to in clause (A) or (B) of the
penultimate paragraph of Section 5.1), (i) a certificate of a Responsible
Officer stating that such Responsible Officer has obtained no knowledge of any
continuing Default or Event of Default, or if any such Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
and any action taken or proposed to be taken with respect thereto, (ii) a
Compliance Certificate (which shall include calculations with respect to the
Financial Covenant irrespective of whether a Compliance Period exists at such
time) and (iii) solely with respect to the delivery of any financial statements
pursuant to Section 5.1(a) (or the annual financial statements or Form 10-K
referred to in clause (A) or (B) of the penultimate paragraph of Section 5.1),
to the extent any changes have occurred since the most recently delivered
Perfection Certificate (or, prior to the delivery of the initial Perfection
Certificate, the Closing Date) an updated Perfection Certificate, signed by a
Responsible Officer of the Lead Borrower, (A) setting forth the information
required pursuant to the Perfection Certificate and indicating any changes in
such information from the most recent Perfection Certificate delivered pursuant
to this clause (iii) (or, prior to the first delivery of a Perfection
Certificate pursuant to this clause (iii), from the Perfection Certificate
delivered on the Closing Date) or (B) certifying that there has been no change
in such information from the most recent Perfection Certificate delivered
pursuant to this clause (iii) (or, prior to the first delivery of a Perfection
Certificate pursuant to this clause (iii), from the Perfection Certificate
delivered on the Closing Date);

(b)    as soon as available, and in any event no later than 90 days (or 120 days
with respect to the fiscal year ending December 31, 2019) after the end of each
fiscal year of the Lead Borrower, a consolidated budget (broken down by fiscal
quarter) for the fiscal year immediately succeeding such fiscal year, setting
forth a forecasted balance sheet and income statement of the Lead Borrower and
its Restricted Subsidiaries for the period covered thereby (including a
description of any material change in accounting policies from the previous
fiscal year) (the “Projections”) (it being understood and agreed that (x) that
the Projections shall constitute Private Side Information and shall only be made
available to non-Public Lenders and (y) the Projections are based upon good
faith estimates and assumptions believed by management of the Lead Borrower to
be reasonable at the time made and at the time delivered, it being recognized
that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of management, and that no
assurance can be given that any particular Projections will be realized and that
variances from the Projections and the actual results during the period or
periods covered by such Projections may be material).

(c)    from and after the Closing Date, (i) unless clause (ii) below applies,
not later than 5:00 P.M. (New York time) on or before the fifteenth (15th)
Business Day of each fiscal month, (ii) during any period in which a Dominion
Period is in effect, not later than 5:00 P.M. (New York time) on or before the
third Business Day of each week, (iii) at the Lead Borrower’s discretion, at the
time of the consummation of a Permitted Acquisition (subject to the limits of
the Acquired Asset Borrowing Base), (iv) at the time of the consummation of a
sale or other Disposition (including a sale of Accounts to a Permitted
Receivables Financing Subsidiary) of, or any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary which holds, Aggregate Borrowing Base
assets with a value in excess of $25,000,000 (other than any Disposition of cash
or Inventory in the ordinary course of business), (v) at the time of the
consummation of a sale or other Disposition of Capital Stock of any Group Member
that results in any Subsidiary Guarantor that owns ABL Priority Collateral
included in the Borrowing Base becoming a Non-Loan Party Subsidiary or an
Excluded Subsidiary (pursuant to clause (d) of the definition of such term after
giving effect to such transaction) and (vi) at the Borrower’s sole discretion on
a more frequent basis

 

128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(subject to maintenance of such increased frequency for a period of sixty
(60) consecutive days), a borrowing base certificate setting forth the US
Borrowing Base, the Canadian Borrowing Base, the FILO Borrowing Base and the
Aggregate Borrowing Base (in each case with supporting calculations in
reasonable detail) substantially in the form of Exhibit L (each, a “Borrowing
Base Certificate”), which shall be prepared as of the last Business Day of the
preceding fiscal month in the case of each subsequent Borrowing Base Certificate
(or, if any such Borrowing Base Certificate is delivered more frequently than
monthly, as of the last Business Day of the week preceding such delivery);
provided that, in the case of the Qualifying Equipment Net Book Value Amount of
the Borrowing Base, such amount shall be updated in the first monthly Borrowing
Base Certificate delivered after the last day of each fiscal quarter. Each such
Borrowing Base Certificate shall include such supporting information as may be
reasonably requested from time to time by the Administrative Agent;

(d)    (i) one (1) time during each fiscal year of the Lead Borrower (or,
following a Collateral Test Trigger Event, up to one (1) additional time during
the succeeding twelve-month period), or (ii) at any time after an Event of
Default has occurred and is continuing, as often as the Administrative Agent
reasonably requests (x) an appraisal of the Inventory and Equipment constituting
Rolling Stock or mobile equipment of the Qualified Loan Parties and (y) a
collateral examination of the Inventory, Equipment constituting Rolling Stock or
mobile equipment and Accounts of the Qualified Loan Parties, in each case, in
scope and form, and conducted by the Administrative Agent or from a third-party
appraiser and a third-party consultant, respectively, reasonably satisfactory to
the Administrative Agent and at the sole cost and expense of the Lead Borrower.
The Administrative Agent shall deliver to the Administrative Agent and each
Lender, within five (5) days of receipt thereof, each final report delivered to
the Administrative Agent pursuant to this clause (d);

(e)    within ten days after the same are sent or made available, copies of all
reports that FBMI, Holdings or any Group Member sends to the holders of any
class of its public equity securities and, promptly after the same are filed,
copies of all reports or other materials that FBMI, Holdings or any Group Member
may make to, or file with, the SEC or any national securities exchange (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8), and in any case not otherwise required to
be furnished to the Administrative Agent or the Lenders pursuant to any other
clause of this Section 5.2, in each case only to the extent such reports are of
a type customarily delivered by borrowers to lenders in syndicated loan
financings; provided, that the Lead Borrower shall not be required to deliver
copies of any such reports or other materials that have been posted on EDGAR or
any successor filing system thereto;

(f)    promptly after the request by any Lender, all documentation and other
information that the Administrative Agent or any Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, the Beneficial Ownership Regulation, Canadian Anti-Money Laundering Laws or
other applicable anti-money laundering laws; and

(g)    promptly upon the reasonable request therefor, such other certificates
and information (including related to insurance) or documents (financial or
otherwise) relating to any Loan Party or any Restricted Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request from time to time in good faith (excluding (i) information
subject to attorney-client privilege, (ii) information the subject of binding
confidentiality agreements entered into in good faith, and (iii) any information
relating to any investigation by any Governmental Authority to the extent
(A) such information is identifiable to a particular individual and the Lead
Borrower in good faith determines such information should remain confidential or
(B) the information requested is not factual in nature).

5.3    Payment of Obligations. Pay, discharge or otherwise satisfy before they
become delinquent, as the case may be, all its obligations (other than
Indebtedness), including Tax obligations, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity

 

129



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with GAAP with respect thereto have been provided on the books of any Group
Member, as the case may be, or (b) where the failure to pay, discharge or
otherwise satisfy the same would not have or reasonably be expected to have a
Material Adverse Effect.

5.4    Conduct of Business and Maintenance of Existence. Compliance with Laws.
Etc, (a) (i) preserve, renew and keep in full force and effect its corporate or
other organizational existence (it being understood, for the avoidance of doubt,
that the foregoing shall not limit any change in form of entity or organization)
and (ii) take all reasonable action to maintain all rights, privileges,
franchises, permits and licenses necessary in the normal conduct of its
business, except, in each case, as otherwise permitted under Section 6.4 and
except (other than in the case of the preservation of existence of Holdings and
the Lead Borrower) to the extent that failure to do so would not have or
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations (other than obligations under agreements or
instruments relating to Indebtedness), applicable Requirements of Law (including
ERISA, applicable law relating to Canadian Pension Plans, the PATRIOT Act, the
CFPOA, Anti-Corruption Laws, Sanctions, UNA and Canadian Anti-Money Laundering
Laws) and all orders, writs, injunctions and decrees of any Governmental
Authority applicable to it or to its business or property, except to the extent
that failure to comply therewith would not, individually or in the aggregate,
have or reasonably be expected to have a Material Adverse Effect.

5.5    Maintenance of Property: Insurance.

(a)    (i) Except as would not have or reasonably be expected to have a Material
Adverse Effect, keep all Property and systems necessary in its business in good
working order and condition, ordinary wear and tear excepted and (ii) maintain
with insurance companies that the Lead Borrower believes to be financially sound
and reputable insurance on all its Property in at least such amounts (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar businesses as the Lead Borrower
and the other Group Members) and against at least such risks (but including in
any event public liability, product liability and business interruption) as are
usually insured against in the same geographic regions by companies of similar
size engaged in the same or a similar business.

(b)    Within 90 days following the date hereof (subject to Section 5.14) and
within 30 days following any date on which a new grantor or new Guarantor (as
each such term is defined in the US Guarantee and Collateral Agreement or the
Canadian ABL Guarantee and Collateral Agreement) is added to the US Guarantee
and Collateral Agreement or the Canadian ABL Guarantee and Collateral Agreement
or the date the relevant policy is obtained (or, in each case, such longer
period as the Administrative Agent may agree), cause the Administrative Agent to
be named as additional insured on all general liability insurance policies
(excluding, for the avoidance of doubt, directors and officers, worker’s
compensation, health and benefit, and vehicle and similar liability policies) of
such grantor, and the Administrative Agent shall be named as lender’s loss payee
on all property and casualty insurance policies of such grantor with respect to
Collateral.

5.6    Inspection of Property; Books and Records; Discussions.

(a)    Keep proper books of records and account in which full, true and correct
in all material respects entries in conformity with GAAP and all material
applicable Requirements of Law shall be made of all material dealings and
transactions in relation to its business activities and (b) permit
representatives of any Lender, upon reasonable prior notice and during normal
business hours, to visit and inspect any of its properties and examine and, at
the applicable Borrower’s reasonable expense, make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired (subject to the immediately succeeding sentence) and to discuss the
business, operations, properties and financial and other condition of Holdings
and the Group Members with officers and employees of Holdings and the Group
Members and with their respective independent certified public accountants
(subject to such accountants’ policies and procedures). Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing, such
visits, inspections and examinations shall only be conducted by the
Administrative Agent and shall be limited to one per fiscal year. The
Administrative Agent and the Lenders shall give Holdings the opportunity to
participate in any discussions with Holdings’ independent public

 

130



--------------------------------------------------------------------------------

TABLE OF CONTENTS

accountants. Notwithstanding anything to the contrary in this Section 5.6, no
Group Member will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes trade secrets or proprietary information,
(ii) in respect of which disclosure to the Administrative Agent or any Lender
(or their respective representatives or contractors) is prohibited by any
Requirement of Law or any binding agreement or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product. For
the avoidance of doubt, this Section 5.6 does not govern field examinations or
inventory appraisals, which are governed by Section 5.2(d) and no inspections,
pursuant to this Section 5.6 shall be duplicative of any visits pursuant to
Section 5.2(d).

5.7    Notices. Promptly after (or, in the case of clause (c), within 30 days
after) a Responsible Officer acquires knowledge thereof, give notice to the
Administrative Agent and each Lender of:

(a)    the occurrence of any Event of Default;

(b)    any litigation, investigation or proceeding which may exist at any time,
that would have or reasonably be expected to have a Material Adverse Effect; and

(c)    any other development or event that has or would reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action (if any) the relevant Group Member proposes to
take with respect thereto.

5.8    Environmental Laws.

(a)    Comply in all respects with all applicable Environmental Laws, and
obtain, maintain and comply with, any and all Environmental Permits, except to
the extent the failure to so comply with Environmental Laws or obtain, maintain,
or comply with Environmental Permits would not have or reasonably be expected to
have a Material Adverse Effect.

(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other corrective actions required pursuant to
applicable Environmental Laws and promptly comply in all respects with all
lawful orders and directives of all Governmental Authorities regarding any
violation of or non-compliance with applicable Environmental Laws and any
Release or threatened Release of Hazardous Materials, except, in each case, to
the extent the failure to do so would not have or reasonably be expected to have
a Material Adverse Effect.

5.9    Additional Collateral, Etc.

(a)    Subject to Section 5.9(d), with respect to any personal Property (other
than Excluded Assets) acquired or created (including the filing of any
applications for the registration or issuance of any Intellectual Property)
after the Closing Date by any existing Loan Party, no later than the later of
(x) 45 days following the acquisition or creation thereof and (y) the next date
of delivery of financial statements pursuant to Section 5.1(a) or 5.1(b)
covering a period that includes the date of such acquisition or creation of such
Property (subject, in each case, to any specific time frame established in the
relevant Loan Documents or such later date as may be agreed by the
Administrative Agent), (i) execute and deliver to the Administrative Agent such
amendments to the Security Documents (including schedules thereto) or such other
documents as the Administrative Agent may reasonably request to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions reasonably necessary (as
determined by the Administrative Agent in good faith) to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security

 

131



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest (subject to Permitted Liens) in such Property to the extent required
under the Security Documents, including the filing of UCC financing statements
or PPSA financing statements in such US or Canadian jurisdictions as may be
required by the Security Documents and the making of certificate of title
notations in respect of Rolling Stock Collateral.

(b)    [Reserved].

(c)    With respect to (x) any new Restricted Subsidiary that would constitute a
Subsidiary Guarantor within the meaning of that term created or acquired after
the Closing Date (other than an Excluded Subsidiary), (y) any Intermediate
Parent created after the Closing Date or (z) any previous Excluded Subsidiary
that ceases to constitute an Excluded Subsidiary pursuant to the definition of
such term (including any Immaterial Subsidiary that ceases to constitute an
Immaterial Subsidiary or that has been designated by the Lead Borrower to no
longer constitute an Immaterial Subsidiary in order to comply with the proviso
to the definition thereof) (each such Person, a “Subsequent Required
Guarantor”), in each case no later than the later of (x) 45 days following the
date on which such Person constitutes a Subsequent Required Guarantor and
(y) the next date of delivery of financial statements pursuant to Section 5.1(a)
or Section 5.1(b) covering a period that includes the date such Person becomes a
Subsequent Required Guarantor (subject, in each case, to any specific time frame
established in the relevant Loan Documents or such later date as may be agreed
by the Administrative Agent), (i) execute and deliver to the Administrative
Agent such amendments to the Security Documents (including schedules thereto) as
the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected second
priority security interest (subject to Permitted Liens) in the Capital Stock of
such Subsequent Required Guarantor (other than to the extent constituting
Excluded Assets), (ii) deliver to the Administrative Agent (x) the certificates,
if any, representing such Capital Stock of such Subsequent Required Guarantor
constituting certificated securities under the UCC or PPSA, as applicable,
together with undated stock powers, in blank, to the extent necessary to perfect
the Administrative Agent’s security interests therein, and (y) any note,
instrument or debt security in favor of such Subsequent Required Guarantor,
endorsed in blank or accompanied by an executed transfer form in blank, in each
case executed and delivered by a duly authorized officer of such Subsequent
Required Guarantor, in each case to the extent required by the Security
Documents (and in each case to the extent delivery of such endorsements or
transfer forms are customary under applicable Requirements of Law), (iii) cause
such Subsequent Required Guarantor (A) to become a party to the applicable
Security Documents and (B) to take such actions necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (subject to Permitted Liens) in the Collateral
described in the applicable Security Documents with respect to such Subsequent
Required Guarantor, including the recording of instruments in the applicable IP
Office, if required, and the filing of UCC financing statements or PPSA
financing statements in such jurisdictions as may be required by the Security
Documents, and (iv) if reasonably requested by the Administrative Agent, deliver
to the Administrative Agent customary legal opinions relating to the matters
described above of the type delivered on the Closing Date

(d)    Notwithstanding the foregoing provisions of this Section 5.9 or any other
provision hereof or of any other Loan Document, (i) no Loan Party shall be
required to grant a security interest in any Excluded Assets, (ii) except as set
forth in clause (iii) below, no Loan Party shall be required to perfect any
pledges, security interests and mortgages in the Collateral by any means other
than (A)(1) filings pursuant to the Uniform Commercial Code (or PPSA) in the
office of the Secretary of State (or similar central filing office) of the
relevant State, Province or Territory (or such multiple combination thereof as
may be required to achieve perfection) or elsewhere as required by the Uniform
Commercial Code or the PPSA, (2) filings in the applicable IP Offices with
respect to Intellectual Property as expressly required in the Security Documents
and (3) certificate of title notations and filings with respect to Rolling Stock
Collateral and (B) similar filings in other Qualified Jurisdictions to the
extent required under the Loan Documents and (C) subject to the ABL
Intercreditor Agreement and any other intercreditor arrangements entered into
pursuant to this Agreement, delivery to the Administrative Agent of all
certificates evidencing Capital Stock required to be delivered in order to
perfect the Administrative Agent’s security interest therein, and intercompany
notes and other instruments (including the Subordinated Intercompany Notes) to
be held

 

132



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in its possession, in each case, as expressly required in the Security
Documents, (iii) subject to Section 2.21(c), no Loan Party shall be required to
enter into any control agreement with respect to any deposit account, securities
account or commodity account, (iv) no Loan Party shall be required to take any
action with respect to any assets located outside of the United States or Canada
(other than actions listed in clause (ii)(A) or (C) above), (v) no Loan Party
shall be required to take any actions in any jurisdiction other than the United
States or Canada (or any political subdivision thereof) in connection with
pledging Collateral or enter into any collateral documents governed by the laws
of any country (or any political subdivision thereof) other than the United
States or Canada (or any political subdivision thereof), (vi) no Collateral
Foreign Subsidiary described in clause (a), (b) or (d) of the definition of
Collateral Foreign Subsidiary shall be required to guarantee, or make any
payments in respect of any US Borrower Obligations, (vii) no Collateral Foreign
Subsidiary described in clause (a), (b) or (d) of the definition of Collateral
Foreign Subsidiary shall be required to grant a security interest in any
Property with respect to any US Borrower Obligations and (viii) no Subsidiary
shall be required to pledge more than 65% of the voting Capital Stock of a
Collateral Foreign Subsidiary with respect to any US Borrower Obligation and
(ix) no Loan Party shall be required to prepare or deliver any environmental
surveys or reports with respect to the real property of any Group Member.

5.10    Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
only for the purposes specified in Section 3.14 and not in contravention of
Section 3.19.

5.11    Further Assurances. From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the Collateral)
pursuant hereto or thereto other than any Excluded Assets.

5.12    Canadian Pension Plans. In the case of any Canadian Subsidiaries (to the
extent any Canadian Pension Plans exist):

(a)    Ensure that, for each Canadian Pension Plan, each Canadian Subsidiary
complies, in a timely fashion, with and perform in all material respects all of
its obligations under and in respect of such Canadian Pension Plan, including
under any funding agreements and all applicable Requirements of Law (including
any fiduciary, funding, investment and administration obligations);

(b)    Ensure that all employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan and
Canadian Multiemployer Plan are paid or remitted by the Canadian Subsidiaries in
a timely fashion in accordance with the terms thereof, any funding agreements,
the terms of any applicable collective bargaining agreement, and all
Requirements of Law;

(c)    Deliver to the Administrative Agent (A) if reasonably requested by the
Administrative Agent, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (B) promptly after receipt thereof, a copy of
any direction, order, notice, ruling or opinion that any Canadian Subsidiary may
receive from any applicable Governmental Authority with respect to any Canadian
Pension Plan; and (C) notification within thirty days of the establishment of
any Canadian Pension Plan, or the commencement of contributions to any such plan
to which such Canadian Subsidiary was not previously contributing, including,
for greater certainty, in the event of the acquisition of any Person if such
Person sponsors, administers, or participates in, or has any liability or
obligation in respect of, a Canadian Pension Plan; and

(d)    Ensure that no Loan Party (without the consent of the Administrative
Agent) sponsors, administers, or participates in, or has any liability or
obligation in respect of, a Canadian Defined Benefit Plan.

 

133



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.13    Designation of Subsidiaries.

(a)    The Lead Borrower may at any time designate any Restricted Subsidiary
(other than any Borrower) as an Unrestricted Subsidiary or any Unrestricted
Subsidiary (including any Restricted Subsidiary that is an Excluded Subsidiary
as a Discretionary Guarantor or any Discretionary Guarantor as an Excluded
Subsidiary) as a Restricted Subsidiary by written notice to the Administrative
Agent; provided, that (i) immediately before and after such designation, no
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) unless such designation is using the basket set forth in
Section 6.7(r), the Payment Conditions shall be satisfied on a pro forma basis.
Each Subsidiary that is a Restricted Subsidiary (as defined in the Term Loan
Credit Agreement) shall not be designated as an Unrestricted Subsidiary under
this Section 5.13(a) unless it is designated as an Unrestricted Subsidiary (as
defined in the Term Loan Credit Agreement) under the Term Loan Credit Agreement
substantially contemporaneously therewith.

(b)    The designation of any Subsidiary as an Unrestricted Subsidiary or any
Discretionary Guarantor as an Excluded Subsidiary, as applicable, shall
constitute an Investment by the Lead Borrower therein at the date of designation
in an amount equal to the fair market value of the Lead Borrower Investment
therein as determined in good faith by the Lead Borrower and the Investment
resulting from such designation must otherwise be in compliance with Section 6.7
(as determined at the time of such designation). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary or any Discretionary
Guarantor as an Excluded Subsidiary, as applicable, shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and a return on any Investment by the Lead
Borrower in such Unrestricted Subsidiary; provided, that (i) solely for the
purpose of calculating the outstanding amounts of Investments under Section 6.7
made in respect of any Unrestricted Subsidiary being redesignated as a
Restricted Subsidiary or any Discretionary Guarantor as an Excluded Subsidiary,
as applicable, upon such redesignation the Lead Borrower shall be deemed to
continue to have an outstanding Investment in such Subsidiary in an amount (if
positive) equal to (a) the Lead Borrower’s Investment in such Subsidiary at the
time of such redesignation less (b) the fair market value of the net assets of
such Subsidiary at the time of such redesignation attributable to the Lead
Borrower’s ownership of such Subsidiary and (ii) solely for purposes of
Section 5.9(c) and the Security Documents, any Unrestricted Subsidiary
designated as a Restricted Subsidiary shall be deemed to have been acquired on
the date of such designation. Any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer, in each case as determined in good faith by the Lead Borrower.

5.14    Post-Closing Matters. As promptly as reasonably practicable, and in any
event within the time periods specified on Schedule 5.14 (or such longer period
as the Administrative Agent may agree), after the Closing Date, complete, or
cause the applicable Loan Party to complete, such undertakings and deliveries,
in each case, as are set forth on Schedule 5.14.

5.15    Limitation on Lines of Business. Engage in only those material lines of
business, either directly or through any Restricted Subsidiary, in which any
Group Member is engaged on the date of this Agreement or that are reasonably
related, incidental, complimentary or ancillary thereto or reasonable extensions
thereof.

5.16    Changes in Fiscal Periods. Maintain the fiscal year of Holdings and each
Group Member as ending on December 31; provided, that any Group Member may
change such fiscal year with the prior written consent of the Administrative
Agent (such consent not be unreasonably withheld, delayed or conditioned), or if
such change is required by GAAP, in which case, the Lead Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

5.17    Qualifying Equipment.

 

134



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    Each Qualified Loan Party shall at all times maintain records with
respect to Qualifying Equipment reasonably satisfactory to Administrative Agent,
keeping correct, detailed and accurate records describing the Qualifying
Equipment.

(b)    On and after the date that is ninety (90) days following the Closing Date
(or such later date as the Administrative Agent may agree in its reasonable
discretion), prior to the date that any Rolling Stock Collateral is included in
the Borrowing Base, with respect to the Rolling Stock Collateral subject to
certificates of title, the Qualified Loan Parties shall have submitted
applications to the relevant state agencies for lien notations in the
Administrative Agent’s name with respect to such certificates of title of such
Rolling Stock Collateral and delivered, promptly after its receipt of
certificates of title noting the Administrative Agent’s interest, all such
certificates of title to Administrative Agent, unless the Administrative Agent
consents that a third-party administrator acceptable to the Administrative Agent
may retain such certificates of title after having entered into a required
custody agreement in favor of the Administrative Agent; provided that, in those
states where submitting an application to have a Lien noted on a certificate of
title for any Rolling Stock Collateral is not sufficient to perfect such Lien
under the applicable state law, then in addition, the Administrative Agent shall
have received evidence that the Administrative Agent’s Lien with respect to such
Rolling Stock Collateral has been noted on the certificate of title, except as
the Administrative Agent may otherwise agree.

(c)    Each Qualified Loan Party will keep the Qualifying Equipment of such
Qualified Loan Party only at the locations reasonably acceptable to the
Administrative Agent, it being understood that the locations specified on
Schedule 5.17 or that are otherwise specified from time to time in any Borrowing
Base Certificate are acceptable (except for, in each case: (i) Qualifying
Equipment out for repair; (ii) Qualifying Equipment in transit between
locations; and (iii) Rolling Stock Collateral in “over the road use” retained
for the purpose of loading or unloading, fueling, driver scheduling and
compliance with hours of service, and other customary trucking use).

SECTION 6.    NEGATIVE COVENANTS

Each Borrower hereby jointly and severally agrees (and, solely with respect to
Section 6.12, Holdings and the Lead Borrower, jointly and severally agree) that,
so long as any Commitments remain in effect, any undrawn and unexpired Letter of
Credit remains outstanding (unless such Letter of Credit has been cash
collateralized in a manner consistent with the requirements of Section 2.4(j) or
backed by another letter of credit in a manner reasonably satisfactory to the
applicable Issuing Bank) or any Loan or other amount (excluding Obligations in
respect of any Specified Hedge Agreements, Cash Management Obligations and
contingent reimbursement and indemnification obligations, in each case, which
are not then due and payable) is owing to any Lender, the Administrative Agent
or any Arranger hereunder, each Borrower shall not (and, solely with respect to
Section 6.12, Holdings shall not), and shall not permit any of the Restricted
Subsidiaries of the Lead Borrower to (and, solely with respect to Section 6.12,
permit any Intermediate Parent to):

6.1    Financial Covenant. During each Compliance Period, the Lead Borrower
shall not permit (i) the Consolidated Fixed Charge Coverage Ratio for the last
Test Period ended prior to the beginning of such Compliance Period for which
financial statements have been delivered or were required to be delivered to the
Lenders pursuant to Section 5.1(a) or (b) to be less than 1.00:1.00 or (ii) the
Consolidated Fixed Charge Coverage Ratio for any Test Period ending thereafter
until termination of such Compliance Period to be less than 1.00:1.00.

6.2    Limitation on Indebtedness. Directly or indirectly, create, incur,
assume, guaranty or suffer to exist any Indebtedness or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness, except:

(a)    Indebtedness pursuant to any Loan Document (including Indebtedness under
any Incremental Facility and Extended Revolving Credit Commitments);

 

135



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    intercompany Indebtedness permitted pursuant to Section 6.7;

(c)    Indebtedness consisting of (A) (i) Capital Lease Obligations,
(ii) Attributable Indebtedness, to the extent the underlying Sale and Leaseback
Transaction giving rise to such Attributable Indebtedness is a Permitted Sale
Leaseback or (iii) purchase money obligations (including obligations in respect
of mortgage, industrial revenue bond, industrial development bond and similar
financings) to finance or refinance (within 270 days of the acquisition or
replacement or completion of construction, installation, repair or improvement
of such fixed or capital assets, as applicable) the acquisition, replacement,
construction, installation, repair or improvement of fixed or capital assets
within the limitations set forth in Section 6.3(g) or (B) any Refinancing
Indebtedness in respect of the Indebtedness described in clause (A); provided,
however, that the aggregate amount of all such Indebtedness described in clauses
(A) and (B) at any one time outstanding shall not exceed the greater of
$50.0 million and 32.5% of Consolidated EBITDA for the Relevant Reference Period
at the time of incurrence thereof calculated on a Pro Forma Basis;

(d)    Indebtedness outstanding on the date hereof and, to the extent such
Indebtedness is in excess of $2.5 million, listed on Schedule 6.2(d); provided,
that any such Indebtedness owed by any Loan Party to a Subsidiary that is not a
Loan Party shall be evidenced by the Subordinated Intercompany Note (or, to the
extent customary under applicable Requirements of Law, such other customary note
or debt instrument) and subordinated to the Obligations on the terms set forth
therein; provided, further, that such note may be delivered after the Closing
Date pursuant to Section 5.14;

(e)    Guarantee Obligations, letters of credit, indemnities (including through
cash collateralization), surety bonds, performance bonds and similar obligations
(i) made in the ordinary course of business by any Group Member of obligations
(other than in respect of Indebtedness for borrowed money) of (v) Holdings, (w)
any Borrower, (x) any Restricted Subsidiaries, (y) any special purpose entities
in connection with any construction or development projects relating to the
business of the Group Members or (z) any joint venture of any Group Member,
(ii) of any Group Member in respect of Indebtedness otherwise permitted to be
incurred by any such Group Member, as the case may be, under this Section 6.2
(other than Section 6.2(d)), and (iii) of any Group Member in respect of
Indebtedness of any Unrestricted Subsidiary or joint venture; provided, that
(A) in the case of clause (ii), (x) if the Indebtedness being guaranteed is
subordinated to the Obligations such guarantee shall be required to be
subordinated to the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination provisions of such Indebtedness and (y) no
Guarantee Obligations, letter of credit, indemnities (including through cash
collateralization), surety bond, performance bond or similar obligation by any
Restricted Subsidiary in respect of any Indebtedness of any Loan Party shall be
permitted pursuant to such clause unless such Restricted Subsidiary is or shall
become a Subsidiary Guarantor (it being understood that this proviso shall not
prohibit such obligations to the extent incurred under another section of this
Section 6.2) and (B) in the case of clauses (ii) and (iii), any such Guarantee
Obligation, letter of credit, indemnities (including through cash
collateralization), surety bond, performance bonds or similar obligation of a
Loan Party in respect of Indebtedness of a Subsidiary or other Person that is
not a Loan Party must be permitted as an Investment in such Person pursuant to
Section 6.7;

(f)    any other Indebtedness not to exceed the sum of (1) at the time of
incurrence, an amount equal to the aggregate amount of Incremental Term Loans
(as defined in the Term Loan Credit Agreement as in effect on the date hereof)
that could be incurred as Dollar Basket Incremental Debt (as defined in the Term
Loan Credit Agreement as in effect on the date hereof) at such time (it being
understood that this clause (f)(1) shall be reduced by any Incremental
Facilities (as defined in the Term Loan Credit Agreement) or any Incremental
Equivalent Debt (as defined in the Term Loan Credit Agreement as in effect on
the date hereof) that constitute Dollar Basket Incremental Debt (as defined in
the Term Loan Credit Agreement as in effect on the date hereof)) and
(2) additional amounts so long as (x) in the case of Indebtedness that is
secured by a Lien on any Term Priority Collateral (as defined in the ABL
Intercreditor Agreement) that is pari passu with the Liens securing the Term
Loan Obligations, the First Lien Net Leverage Ratio does not exceed either (A)
4.50:1.00 or (B) in the case of any

 

136



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indebtedness incurred pursuant to this clause (f)(2)(x) to finance a Permitted
Acquisition or similar Investment permitted hereunder, if greater, the First
Lien Net Leverage Ratio as of the Relevant Reference Period, (y) in the case of
Indebtedness that is secured by a Lien on any Collateral that is junior to the
Liens securing the Term Loan Obligations, the Secured Net Leverage Ratio does
not exceed either (A) 6.00:1.00 or (B) in the case of any Indebtedness incurred
under this clause (f)(2)(y) to finance a Permitted Acquisition or similar
Investment permitted hereunder, if greater, the Secured Net Leverage Ratio as of
the Relevant Reference Period and (z) in the case of Indebtedness that is
unsecured or is secured by assets of Non-Loan Party Subsidiaries either (at the
election of the Borrower) (I) the Total Net Leverage Ratio does not exceed
either (A) 6.00:1.00 or (B) in the case of any Indebtedness incurred under this
clause (f)(2)(z) to finance a Permitted Acquisition or similar Investment
permitted hereunder, if greater, the Total Net Leverage Ratio as of the Relevant
Reference Period or (II) the Interest Coverage Ratio is not less than either (A)
2.00:1.00 or (B) in the case of any Indebtedness incurred under this clause
(f)(2)(z) to finance a Permitted Acquisition or similar Investment permitted
hereunder, if less, the Interest Coverage Ratio as of the Relevant Reference
Period, in each case determined on a Pro Forma Basis (after giving effect to any
Pro Forma Transaction, including any acquisition consummated with the proceeds
of such Indebtedness); provided, that (i) solely for purposes of determining the
First Lien Net Leverage Ratio, the Secured Net Leverage Ratio and the Total Net
Leverage Ratio for purposes of permitting the incurrence of Permitted Ratio Debt
pursuant to this clause (f), the First Lien Net Leverage Ratio, the Secured Net
Leverage Ratio and the Total Net Leverage Ratio shall be determined without
netting the proceeds from the incurrence of such Permitted Ratio Debt (it being
understood, for the avoidance of doubt, that such proceeds, to the extent
constituting cash or Cash Equivalents, may be netted for subsequent
determinations of the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio or the Total Net Leverage Ratio) and (ii) any Permitted Ratio Debt
incurred under clause (1) above or any borrowing under this Agreement incurred
substantially concurrently with any Permitted Ratio Debt incurred under clause
(2) shall not be included for purposes of determining the First Lien Net
Leverage Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio,
as the case may be, in connection with the incurrence of such Permitted Ratio
Debt incurred under clause (2); provided, further, that (1) no Permitted Ratio
Debt shall have a final maturity date earlier than 91 days following the then
Latest Maturity Date and (2) Permitted Ratio Debt shall not have a Weighted
Average Life to Maturity that is shorter than the remaining term of the
Revolving Credit Facility(the Indebtedness incurred pursuant to this clause
(f) being, “Permitted Ratio Debt”); provided, further, (x) any Permitted Ratio
Debt incurred in reliance on clause (1) above may be reclassified as the
Borrower elects from time to time as incurred in reliance on clause (2) if the
Borrower is able to satisfy the applicable incurrence test in respect of clause
(2) at such time on a Pro Forma Basis and (y) if the applicable ratio for the
incurrence of any such Permitted Ratio Debt under clause (2) above would be
satisfied on a Pro Forma Basis as of the end of any Relevant Reference Period,
the reclassification in the foregoing clause (x) shall be deemed to have
occurred automatically;

(g)    Indebtedness of any Group Member or of any Person that becomes a
Restricted Subsidiary, in each case, (I) to the extent assumed in connection
with a Permitted Acquisition or other acquisition permitted under Section 6.7
and not incurred in contemplation of such Permitted Acquisition or other
acquisition in an unlimited amount plus (II) additional amounts not to exceed
the sum of (1) $40.0 million and 25.5% of Consolidated EBITDA for the Relevant
Reference Period and (2) additional amounts to the extent constituting Permitted
Ratio Debt permitted to be incurred in accordance with Section 6.2(f); provided
that, in the clause (II) above, (A) such Indebtedness shall not have a final
maturity date that is earlier than 91 days following the Latest Maturity Date
and (B) such Indebtedness shall not have a Weighted Average Life to Maturity
that is shorter than the remaining term of the Revolving Credit Facility;

(h)    Indebtedness (including Guarantee Obligations in respect thereof) under
the Term Loan Documents in an aggregate amount not to exceed the sum of (i)
$450.0 million plus (ii) an amount equal to the aggregate principal amount of
any Incremental Facility (as defined in the Term Loan Credit Agreement as in
effect on the date hereof) (including any Refinancing Indebtedness in respect of
thereof);

(i)    Indebtedness consisting of promissory notes issued by any Loan Party or
other Restricted Subsidiary to current or former officers, directors, managers,
consultants and employees, or their respective estates,

 

137



--------------------------------------------------------------------------------

TABLE OF CONTENTS

executors, administrators, heirs, legatees, distributees, spouses or former
spouses, to finance the purchase or redemption of Capital Stock of the Lead
Borrower (or any direct or indirect parent thereof) to the extent such purchase
or redemption is permitted under Section 6.6(b);

(j)    Indebtedness in respect of Cash Management Services, Cash Management
Obligations or Cash Management Obligations (as defined in the Term Loan Credit
Agreement as in effect on the date hereof), in each case in the ordinary course
of business, and Indebtedness arising from the endorsement of instruments or
other payment items for deposit and the honoring by a bank or other financial
institution of instruments or other payments items drawn against insufficient
funds;

(k)    to the extent constituting Indebtedness, (1) indemnification, (2)
deferred purchase price adjustments, (3) earn-outs and (4) promissory notes or
other Indebtedness that constitutes “seller financings” in respect of Permitted
Acquisitions or other similar Investments permitted hereunder or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets or any Investment permitted
to be acquired or made hereunder; provided that, in case of this
Section 6.2(k)(4), (A) such Indebtedness shall not have a final maturity date
that is earlier than 91 days following the Latest Maturity Date and (B) such
Indebtedness shall not have a Weighted Average Life to Maturity that is shorter
than the remaining term of the Revolving Credit Facility;

(l)    Indebtedness of Non-Loan Party Subsidiaries in an aggregate principal
amount (for all Non-Loan Party Subsidiaries that incur Indebtedness under this
clause (l)) not to exceed at any time the sum of (1) the greater of
(A) $55.0 million and (B) 35.5% of Consolidated EBITDA for the Relevant
Reference Period at the time of incurrence thereof plus (2) additional amounts
to the extent incurred in the form of ordinary course asset based or working
capital credit facilities that are secured solely on assets of Non-Loan Party
Subsidiaries and non-recourse to any Loan Party;

(m)    (A) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business and (B) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business or consistent
with past practice;

(n)    Indebtedness in respect of Hedge Agreements, Specified Hedge Agreements
or Specified Hedge Agreements (as defined in the Term Loan Credit Agreement as
in effect on the date hereof) entered into not for speculative purposes;

(o)    additional Indebtedness in an aggregate principal amount not to exceed at
any time the greater of (A) $65.0 million and (B) 40.0% of Consolidated EBITDA
for the Relevant Reference Period at the time of incurrence thereof;

(p)    (i) Permitted Term Loan Refinancing Indebtedness (as defined in the Term
Loan Credit Agreement as in effect on the date hereof), (ii) Incremental
Equivalent Debt (as defined in the Term Loan Credit Agreement as in effect on
the date hereof), (iii) Permitted Exchange Notes (as defined in the Term Loan
Credit Agreement as in effect on the date hereof), (iv) any Refinancing
Indebtedness in respect of any of the foregoing and (v) Guarantee Obligations by
the Guarantors in respect of each of the foregoing;

(q)    Indebtedness representing deferred compensation or similar obligations to
employees of the Lead Borrower and its Subsidiaries incurred in the ordinary
course of business;

(r)    Indebtedness consisting of obligations of the Group Members under
deferred compensation or other similar arrangements with employees incurred by
such Person in connection with acquisitions of Persons or businesses or
divisions;

 

138



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(s)    Indebtedness in respect of letters of credit, surety bonds, bank
guarantees, bankers’ acceptances or similar instruments issued or created in the
ordinary course of business in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided,
that upon the drawing of such letter of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 45 days (or such longer
period as may be agreed upon by the Administrative Agent) unless the amount or
validity of such obligations are being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Lead Borrower or its Restricted Subsidiaries, as
the case may be;

(t)    Indebtedness in respect of self-insurance obligations, supply chain
financing transactions, statutory obligations, trade contracts, governmental
contracts (other than for borrowed money), performance, tender, bid, release,
stay, customs, appeal, surety, documentary letters of credit, performance and/or
return of money bonds, completion guarantees, leases and similar obligations
provided by or obtained by any Group Member, in each case in the ordinary course
of business, and Guarantee Obligations, indemnities (including through cash
collateralization), letters of credit, surety bonds (including any Surety
Bonds), performance bonds and similar instruments supporting such obligations;

(u)    Indebtedness in an amount not to exceed the greater of (A) $30.0 million
and (B) 20.0% of Consolidated EBITDA for the Relevant Reference Period at the
time of incurrence thereof incurred by a Permitted Receivables Financing
Subsidiary in a Permitted Receivables Financing or by a Qualified Securitization
Subsidiary in a Qualified Securitization Facility, in each case that is not
recourse to the Lead Borrower or any other Group Member other than (A) one or
more Permitted Receivables Financing Subsidiaries or Qualified Securitization
Subsidiaries, as applicable, and (B) pursuant to Standard Securitization
Undertakings;

(v)    Refinancing Indebtedness in respect of Indebtedness permitted under
Section 6.2(d), (f), (g), (h), (l), (o), (u), (y) or (aa) (it being understood
and agreed that to the extent that any Indebtedness incurred under
Section 6.2(f), (g), (l), (o), (u), (y) or (aa) is refinanced with Refinancing
Indebtedness under this clause (v), then the aggregate outstanding principal
amount of such Refinancing Indebtedness shall also be deemed to utilize the
related basket under the applicable clause of this Section 6.2 on a
dollar-for-dollar basis (it being further understood that a Default shall be
deemed not to have occurred solely to the extent that the incurrence of
Refinancing Indebtedness would cause the permitted amount under such clause of
this Section 6.2 to be exceeded and such excess shall be permitted hereunder));

(w)    [reserved];

(x)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;

(y)    additional Indebtedness in an amount not to exceed the amount of capital
contributions made to the Lead Borrower, or the amount of proceeds from the
issuance of Qualified Capital Stock issued by the Lead Borrower, in each case
since the Closing Date (so long as such capital contributions do not constitute
a Cure Amount);

(z)    unsecured Indebtedness owed to a Permitted Investor or Affiliate thereof
that is expressly subordinate and junior in right of payment to the Obligations
pursuant to subordination arrangements in form and substance reasonably
acceptable to the Administrative Agent; provided, that such Indebtedness shall
(i) have a final maturity no earlier than the date that is 91 days after the
Latest Maturity Date at the time of issuance, (ii) not require any payments of
interest in cash or other amounts in respect of principal in cash prior to the
date that is 91 days after the Latest Maturity Date at the time of issuance,
(iii) not be subject to any amortization prior to the final

 

139



--------------------------------------------------------------------------------

TABLE OF CONTENTS

maturity thereof, or be subject to any mandatory redemption or prepayment
provisions or rights (except customary asset sale or change of control
provisions) and (iv) not be subject to any financial maintenance covenant;

(aa)    so long as the Payment Conditions are satisfied on a Pro Forma Basis,
unlimited Indebtedness (“Permitted Payment Conditions Debt”); provided that
(1) such Indebtedness does not have a final maturity date earlier than 91 days
following the then Latest Maturity Date and (2) any scheduled amortization in
respect of such Indebtedness does not exceed 1.00% per annum; and

(bb)    to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in Section 6.2(a) through (aa)
above;

(cc)    unsecured guarantees by any Borrower or any other Group Member of the
obligations of any other Group Member under operating leases or other
obligations that do not constitute Indebtedness, in each case, entered into in
the ordinary course of business; and

(dd)    additional Indebtedness of the Canadian Loan Parties in an aggregate
principal amount not to exceed at any time the greater of (A) $20 million and
(B) 12.5% of Consolidated EBITDA for the Relevant Reference Period at the time
of incurrence thereof (such indebtedness being, the “Canadian Term Loan”);

provided, that to the extent any Indebtedness incurred in reliance on clause
(f), (g), (h), (l), (o) and (y) of this Section 6.2 is used to finance, in whole
or in part, any Limited Condition Transaction, then for purposes of determining
compliance under such clause, the Lead Borrower shall have the option of making
the applicable determination as of the date the definitive documentation for
such Permitted Acquisition or permitted Investment is executed, or the
redemption or prepayment notice is given (and the applicable financial ratios or
basket shall be calculated as if the Limited Condition Transaction and other Pro
Forma Transactions in connection therewith, were consummated on such date until
consummated or terminated); provided that the foregoing proviso shall be not
applicable for purposes of Section 4.2 (other than Section 4.2(a) and (b)) if
the Lead Borrower elects to have such determinations occur as of the date such
definitive agreement or redemption or prepayment notice, any related incurrence
of Indebtedness or Liens shall be deemed to have occurred on such date and
outstanding thereafter for purposes of subsequently calculating any ratios under
this Agreement after such date and before the consummation of such Limited
Condition Transaction and to the extent baskets were utilized in satisfying any
covenants, such baskets shall be deemed utilized, but any calculation of
Consolidated EBITDA for purposes of other incurrences of Indebtedness or Liens
or determining the permissibility of other transactions (not related to such
Limited Condition Transaction) shall not reflect such Limited Condition
Transaction until it is closed.

For purposes of determining compliance with any US Dollar-denominated
restriction on the incurrence or refinancing of Indebtedness, the US Dollar
Equivalent principal amount of Indebtedness denominated in a Foreign Currency
shall be calculated based on the relevant currency Spot Rate in effect on the
date such Indebtedness was incurred or refinanced, in the case of term debt, or
first committed or refinanced, in the case of revolving credit debt; provided,
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a Foreign Currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable US Dollar-denominated restriction to be exceeded if
calculated at the relevant currency Spot Rate in effect on the date of such
extension, replacement, refunding, refinancing, renewal or defeasance, such US
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such refinancing.

To the extent otherwise constituting Indebtedness, the accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall be deemed not to be Indebtedness for

 

140



--------------------------------------------------------------------------------

TABLE OF CONTENTS

purposes of this Section 6.2. The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the accreted amount thereof.

6.3    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except for:

(a)    Liens for Taxes, assessments or governmental charges or levies, or other
statutory obligations, not at the time delinquent or that are being contested in
good faith by appropriate proceedings (provided, that adequate reserves with
respect to such proceedings are maintained on the books of the Lead Borrower or
the applicable Restricted Subsidiary, as the case may be, in conformity with
GAAP);

(b)    (i) carriers’, warehousemen’s, landlords’, mechanics’, contractors’,
materialmen’s, repairmen’s or other like Liens imposed by law or arising in the
ordinary course of business which secure amounts that are not overdue for a
period of more than 60 days or if more than 60 days overdue, are unfiled and no
action has been taken to enforce such Lien, or that are being contested in good
faith by appropriate proceedings (provided, that adequate reserves with respect
to such proceedings are maintained on the books of the Group Members in
conformity with GAAP), (ii) Liens of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business and (iii) Liens on specific items of inventory or
other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

(c)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit, surety bonds,
performance bonds or bank guarantees for the benefit of) insurance carriers
providing property, casualty or liability insurance to any Group Member;

(d)    Liens incurred in connection with, or deposits by or on behalf of any
Group Member to secure, the performance of self-insurance obligations (solely in
the case of such self-insurance obligations, if and to the extent required by
applicable Requirements of Law), supply chain financing arrangements, bids,
trade contracts and governmental contracts (other than Indebtedness for borrowed
money), leases, statutory obligations, surety, stay, customs and appeal bonds,
performance and/or return of money bonds, completion guarantees and other
obligations of a like nature (including those to secure health and safety or
environmental obligations) incurred in the ordinary course of business;

(e)    easements, rights-of-way, covenants, conditions and restrictions,
trackage rights, restrictions (including zoning restrictions or similar rights
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property and Liens to public utilities or any municipality when
required in connection with the supply of services or utilities to a Loan
Party), encroachments, protrusions and other similar encumbrances and title
defects incurred in the ordinary course of business that, in the aggregate, do
not materially detract from the value of the Property subject thereto or
materially interfere with the ordinary conduct of the business of the Group
Members taken as a whole; provided, that none of the foregoing secures
Indebtedness for borrowed money;

(f)    Liens (i) in existence on the date hereof (or, for title insurance
policies issued in accordance with Section 5.9, on the date of such policies,
including if disclosed on such title policies) and either (x) listed on Schedule
6.3(f), in the case of Liens in existence on the date hereof, or (y) on real
property that would be disclosed by an updated title report for any real
property and (ii) any replacement, renewal or extension of any such Lien
permitted under subclause (i) of this clause (f); provided, that (I) such
replaced, renewed or extended Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the

 

141



--------------------------------------------------------------------------------

TABLE OF CONTENTS

property covered by such Lien or financed by Indebtedness permitted under
Section 6.2(c), and (B) proceeds and products thereof, and (II) the replacement,
renewal or extension of the obligations secured or benefited by such Liens is
permitted under Section 6.2;

(g)    Liens securing Indebtedness incurred pursuant to Section 6.2(c) (and
related obligations, including Capital Lease Obligations and Attributable
Indebtedness); provided, that (i) such Liens (other than Liens securing
Indebtedness that is Permitted Refinancing of Indebtedness originally incurred
under Section 6.2(c)) shall be created within 270 days of the acquisition or
replacement or completion of construction, installation, repair or improvement
or refinancing of such fixed or capital assets, as applicable, (ii) such Liens
do not at any time encumber any Property other than the Property acquired,
constructed, installed, repaired, improved or financed by such Indebtedness when
such Indebtedness was originally incurred, and the proceeds and products of and
accessions to such Property, and (iii) the principal amount of Indebtedness
initially secured thereby is not more than 100% of the purchase price or cost of
construction, installation, repair or improvement of such fixed or capital
asset; provided, further, that, in each case, individual financings of equipment
and other assets provided by one lender or lessor may be cross collateralized to
other outstanding financings of equipment and other assets provided by such
lender or lessor;

(h)    Liens created pursuant to the Loan Documents (including Liens securing
any Incremental Facility, Extended Revolving Credit Commitments, Specified Hedge
Agreements and Cash Management Obligations, including, with respect to any
Specified Hedge Agreements, Liens created pursuant to the Loan Documents on any
margin or collateral posted by any Group Member under a Specified Hedge
Agreement as a result of any regulatory requirement, swap clearing
organizations, or other similar regulations, rule, or requirement);

(i)    any interest or title of a lessor or sublessor under any lease or
sublease or real property license or sub-license entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased, subleased, licensed or sub-licensed;

(j)    Liens in connection with attachments or judgments or orders in
circumstances not constituting an Event of Default under Section 7.1(h);

(k)    Liens existing on property at the time of its acquisition or existing on
the property of a Person that becomes a Restricted Subsidiary of the Lead
Borrower after the date hereof (including any replacements, renewals or
extensions thereof); provided, that (i) any Indebtedness secured thereby is
permitted under Section 6.2(g) or is Refinancing Indebtedness in respect
thereof, (ii) such Liens cover solely the Property so acquired or the Property
of the Person that became a Restricted Subsidiary and are not expanded to cover
additional Property (other than proceeds and products thereof and accessions
thereto) and (iii) the Administrative Agent may in its reasonable discretion
require any Liens on ABL Priority Collateral (as defined in the ABL
Intercreditor Agreement) securing Indebtedness incurred under Section 6.2(g) in
excess of $100.0 million be junior to the Liens on ABL Priority Collateral
securing the Obligations pursuant to the ABL Intercreditor Agreement or another
intercreditor agreement reasonably acceptable to the Administrative Agent;

(l)    Liens securing (x) Indebtedness permitted under Section 6.2(h) or any
Refinancing Indebtedness in respect thereof, (y) obligations arising under any
Specified Hedge Agreements (as defined in the Term Loan Credit Agreement as in
effect on the date hereof) entered into not for speculative purposes or (z) Cash
Management Obligations (as defined in the Term Loan Credit Agreement as in
effect on the date hereof) in the ordinary course of business; provided, that
any Liens on ABL Priority Collateral shall be junior to the Liens securing the
Obligations pursuant to the ABL Intercreditor Agreement and/or another
intercreditor agreement reasonably acceptable to the Administrative Agent;

(m)    Liens on insurance policies and the proceeds thereof securing insurance
premium financing permitted hereunder;

 

142



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(n)    Liens arising out of conditional sale, installment sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Group Member in the ordinary course of business;

(o)    (i) Liens of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection, (ii) Liens attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and not for speculative purposes and
(iii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to accounts and cash and Cash Equivalents on deposit in accounts
maintained by any Group Member (including any restriction on the use of such
cash and Cash Equivalents or investment property), in each case under this
clause (iii) granted in the ordinary course of business in favor of the banks or
other financial or depositary institution with which such accounts are
maintained, securing amounts owing to such Person with respect to Cash
Management Services (including operating account arrangements and those
involving pooled accounts and netting arrangements); provided, that, in the case
of this clause (iii), unless such Liens arise by operation of applicable law, in
no case shall any such Liens secure (either directly or indirectly) any
Indebtedness for borrowed money;

(p)    licenses and sub licenses of Intellectual Property granted by any Group
Member;

(q)    Liens arising from Uniform Commercial Code or PPSA (or equivalent
statutes) financing statement filings regarding operating leases or consignments
entered into by the Lead Borrower and its Restricted Subsidiaries in the
ordinary course of business or consistent with industry practice or purported
Liens evidenced by the filing of precautionary Uniform Commercial Code or PPSA
(or equivalent statutes) financing statements or similar public filings and not
relating to Indebtedness for borrowed money;

(r)    Liens on property rented to, or leased by, any Group Member pursuant to a
Permitted Sale Leaseback; provided, that (i) such Liens do not encumber any
other property of any Group Member and the proceeds and products of and
accessions to such property, and (ii) such Liens secure only the Attributable
Indebtedness incurred in connection with such Sale and Leaseback Transaction;

(s)    Liens on (i) the assets (including Capital Stock) owned by any Non-Loan
Party Subsidiaries that secure Indebtedness or other obligations of Non-Loan
Party Subsidiaries permitted under this Agreement, (ii) the Capital Stock of
Non-Loan Party Subsidiaries or joint ventures, securing Indebtedness of such
Non-Loan Party Subsidiaries or joint ventures permitted under Section 6.2 (and
related obligations) or (iii) the Capital Stock of Unrestricted Subsidiaries;

(t)    Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt (as
defined in the Term Loan Credit Agreement), any Incremental Equivalent Debt
(other than unsecured Incremental Equivalent Debt) or any Permitted Debt
Exchange Notes (in each case, as defined in the Term Loan Credit Agreement as in
effect as of the date hereof), and any Permitted Refinancing of, and any
Guarantee Obligations by the Guarantors in respect of, any of the foregoing;
provided, that any Liens on ABL Priority Collateral are junior to the Liens
securing the Obligations pursuant to the ABL Intercreditor Agreement or another
intercreditor agreement reasonably acceptable to the Administrative Agent;

(u)    good faith earnest money deposits made in connection with a Permitted
Acquisition or any other Investment (other than Investments under
Section 6.7(q)) or letter of intent or purchase agreement permitted hereunder;

(v)    Liens not otherwise permitted by this Section 6.3 so long as the
aggregate amount of obligations secured thereby does not exceed the greater of
$65.0 million and 40.0% of Consolidated EBITDA for the Relevant Reference Period
at the time of incurrence thereof; provided that (i) Liens permitted pursuant to
this clause (v) may be junior to or pari passu with Liens on any Term Priority
Collateral (as defined in the ABL

 

143



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Intercreditor Agreement) and (ii) any such Liens on ABL Priority Collateral are
junior to the Liens securing the Obligations and the agent or other
representative for the holders of such Liens shall have become a party to the
ABL Intercreditor Agreement or another intercreditor agreement reasonably
acceptable to the Administrative Agent;

(w)    Liens securing Refinancing Indebtedness permitted under Section 6.2(v)
(and related obligations) if such Liens are permitted to secure such
Indebtedness in accordance with the definition of “Refinancing Indebtedness”;

(x)    Liens in favor of Holdings, any Borrower or any Subsidiary Guarantor
securing intercompany Indebtedness permitted hereunder;

(y)    Liens (i) on cash advances or deposits in favor of the seller of any
property to be acquired in a Permitted Acquisition or an Investment permitted
pursuant to Section 6.7 to be applied against the purchase price for such
Investment or (ii) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 6.5, in each case, solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

(z)    (i) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.7; provided, that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreement, and (ii) reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts maintained in the ordinary
course of business and not for speculative purposes;

(aa)    Liens that are customary contractual rights of setoff relating to
purchase orders and other agreements entered into with customers of any Group
Member in the ordinary course of business;

(bb)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Group Members;

(cc)    ground leases in respect of real property on which facilities owned or
leased by any Group Member are located;

(dd)    Liens on Permitted Receivables Financing Assets securing any Permitted
Receivables Financing and Liens on Qualified Securitization Assets securing any
Qualified Securitization Facility;

(ee)    Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.2 and incurred in the ordinary course of business of
the Group Members and covering the goods (or the documents of title in respect
of such goods) financed by such letters of credit and the proceeds and products
thereof;

(ff)    Liens securing Indebtedness permitted under Section 6.2(f) (other than
Permitted Ratio Debt that constitutes unsecured Indebtedness), which may be
secured by the Collateral; provided, that any Liens on ABL Priority Collateral
are junior to the Liens securing the Obligations and the relative Lien priority
in respect of any such Indebtedness shall be set forth in the ABL Intercreditor
Agreement or another intercreditor agreement reasonably acceptable to the
Administrative Agent and the Borrowers;

(gg)    Liens (i) on cash and Cash Equivalents to secure obligations under Hedge
Agreements of the type described in Section 6.2(n), including Liens on any
margin or collateral posted by any Group Member under any such Hedge Agreement
as a result of any regulatory requirement, swap clearing organizations, or other
similar regulations, rule, or requirement, and (ii) securing obligations of the
type described in Section 6.2(j)

 

144



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(excluding Cash Management Obligations and Cash Management Obligations (as
defined in the Term Loan Credit Agreement as in effect on the date hereof));

(hh)    Liens securing Permitted Payment Conditions Debt; provided that
(i) Liens permitted pursuant to this clause (hh) may be junior or pari passu
with Liens on any Term Priority Collateral (as defined in the ABL Intercreditor
Agreement) and (ii) any such Liens on ABL Priority Collateral are junior to the
Liens securing the Obligations and the agent or other representative for the
holders of such Liens shall have become a party to the ABL Intercreditor
Agreement or another intercreditor agreement reasonably acceptable to the
Administrative Agent;

(ii)    undetermined or inchoate Liens arising or potentially arising under
statutory provisions which have not at the time been filed or registered in
accordance with Requirements of Law or of which written notice has not been duly
given in accordance with Requirements of Law or which although filed or
registered, relate to obligations not due or delinquent;

(jj)    any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business or consistent with past practice;

(kk)    customary provisions in leases, licenses, shareholder agreements, joint
venture agreements and other similar agreements, organizational documents and
instruments;

(ll)    restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Lead Borrower or any of the Restricted Subsidiaries is a party entered into in
the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Lead Borrower or such
Restricted Subsidiary that are the subject of such agreement or the payment
rights arising thereunder (and any accessions and additions thereto and any
improvements, proceeds and products thereof) and does not extend to any other
asset or property of the Lead Borrower or such Restricted Subsidiary or the
assets or property of another Restricted Subsidiary;

(mm)    any encumbrance or restriction with respect to a Restricted Subsidiary
that was previously an Unrestricted Subsidiary pursuant to or by reason of an
agreement that such Subsidiary is a party to or entered into before the date on
which such Subsidiary became a Restricted Subsidiary; provided that such
agreement was not entered into in anticipation of an Unrestricted Subsidiary
becoming a Restricted Subsidiary and any such encumbrance or restriction does
not extend to any assets or property of the Lead Borrower or any other
Restricted Subsidiary other than the assets and property of such Subsidiary;

(nn)    encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order, or required by any regulatory
authority;

(oo)    Liens that relate to the reservations in any original grants from the
Crown of any lands or interests therein;

(pp)    Liens securing the Canadian Term Loans; provided that, (x) Liens on
assets and property that constitute assets of the type included in the Canadian
Borrowing Base or otherwise constitute assets of the type included as ABL
Priority Collateral shall be junior to the Liens securing the Obligations,
(y) Liens on assets and property other than assets and property described in the
foregoing clause (x) may be senior to the Liens securing the Obligations
(“Canadian Term Loan Priority Collateral”) and (z) the administrative agent or
other representative for the holders of the Liens securing the Canadian Term
Loan shall have entered into the Canadian Intercreditor Agreement;

 

145



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(qq)    any encumbrance or restriction pursuant to an agreement or instrument
effecting a refinancing of Indebtedness incurred pursuant to, or that otherwise
refinances, an agreement or instrument referred to in clauses (a) through (pp)
of this Section 6.3 or this clause (qq) (an “Initial Agreement”) or contained in
any amendment, supplement or other modification to an agreement referred to in
clauses (a) through (pp) of this Section 6.3 or this clause (qq); provided,
however, that the encumbrances and restrictions with respect to the Lead
Borrower or such Restricted Subsidiary contained in any such agreement or
instrument are no less favorable in any material respect to the Lenders taken as
a whole than the encumbrances and restrictions contained in the Initial
Agreement or Initial Agreements to which such refinancing or amendment,
supplement or other modification relates (as determined in good faith by the
Lead Borrower); and

6.4    Limitation on Fundamental Changes. Consummate any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself, or Dispose of all or
substantially all of its Property or business, except that:

(a)    so long as no Event of Default has occurred and is continuing or would
result therefrom (x) any merger, consolidation or amalgamation or other
transaction the sole purpose of which is to (i) reincorporate or reorganize any
Group Member (other than any Borrower) in any Qualified Jurisdiction,
(ii) reincorporate or reorganize any US Borrower in any State of the United
States, (iii) reincorporate or reorganize any Canadian Borrower in any province
or territory of Canada or (iv) change the form of entity, shall be permitted and
(y) any Group Member may be merged, consolidated or amalgamated with or into any
other Group Member; provided, that, in each case of clauses (x) and (y), (A) in
the case of any merger, consolidation or amalgamation involving any Borrower,
such Borrower shall be the continuing, surviving or resulting entity and the
Capital Stock of such Borrower shall remain Pledged Capital Stock and (B) in the
case of any merger, consolidation or amalgamation involving one or more
Subsidiary Guarantors (and not a Borrower), a Subsidiary Guarantor shall be the
continuing, surviving or resulting entity or substantially simultaneously with
such transaction, the continuing, surviving or resulting entity shall become a
Subsidiary Guarantor and the Borrowers shall comply with Section 5.9 in
connection therewith (unless such transaction would otherwise constitute an
Investment permitted under Section 6.7(l), (r), (s) or (ee));

(b)    any Restricted Subsidiary of the Lead Borrower may Dispose of all or
substantially all of its Property or business, including by way of a merger,
amalgamation, dissolution, liquidation or consolidation, (i) to the Lead
Borrower or any Subsidiary Guarantor or (ii) pursuant to a Disposition permitted
under Section 6.5;

(c)    any Non-Loan Party Subsidiary may Dispose of all or substantially all of
its assets to any other Non-Loan Party Subsidiary;

(d)    any merger, consolidation or amalgamation that is contemplated by, and
occurs substantially simultaneously with, the Transactions shall be permitted;

(e)    any Investment permitted under Section 6.7 may be structured as a merger,
consolidation or amalgamation; provided, that in the case of any such merger,
consolidation or amalgamation of a Loan Party, the surviving, continuing or
resulting legal entity of such merger, consolidation or amalgamation is a Loan
Party (or substantially simultaneously with such transaction, the continuing,
surviving or resulting entity shall become a Loan Party) (unless such
transaction would otherwise constitute an Investment permitted under
Section 6.7(l), (r), (s) or (ee)) and the Lead Borrower shall comply with
Section 5.9 in connection therewith;

(f)    any Restricted Subsidiary of the Lead Borrower may dissolve, liquidate or
wind up its affairs at any time if the Lead Borrower determines in good faith
that such dissolution, liquidation or winding up is in the best interest of the
Group Members, and not materially disadvantageous to the Lenders (as determined
by the Lead Borrower in good faith) (provided, that in the case of any
dissolution, liquidation or winding up of a Restricted Subsidiary that is a
Subsidiary Guarantor or Additional Borrower, such Subsidiary shall at or before
the time of

 

146



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such dissolution, liquidation or winding up transfer its assets to the Lead
Borrower or another Subsidiary Guarantor unless such Disposition of assets is
permitted under Section 6.5);

(g)    a merger, amalgamation, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 6.5;

(h)    a merger, amalgamation, dissolution, liquidation, consolidation or
Disposition in connection with reorganizations and other activities related to
Tax planning and reorganization, so long as after giving effect thereto, the
security interests of the Secured Parties in the Collateral and the guarantees
under the Security Documents, taken as a whole, are not materially impaired;

(i)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any US Borrower may merge or consolidate with (or dispose of
all or substantially all of its assets to) any other Person; provided that
(x) such US Borrower will be the continuing or surviving Person or (y) if (i)
the Person formed by or surviving any such merger or consolidation is not such
US Borrower, (ii) such US Borrower is not the Person into which the applicable
Person has been liquidated or (iii) in connection with a disposition of all or
substantially all of such US Borrower’s assets, the Person that is the
transferee of such assets is not such US Borrower (any such Person described in
the preceding clauses (i) through (iii), a “Successor US Borrower”), then such
Successor US Borrower will (1) be an entity organized or existing under the laws
of the United States, any state thereof or the District of Columbia,
(2) expressly assume all of the obligations of such US Borrower under this
Agreement and the other Loan Documents to which such US Borrower is a party and
(3) pledge 100% of the equity interests of such US Borrower (or any Intermediate
Parent, as applicable) to the Administrative Agent as Collateral to secure the
Obligations in accordance with the Guarantee and Collateral Agreement or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and the Lead Borrower, (iv) the Administrative Agent shall have received
at least three (3) Business Days prior to the such transaction all documentation
and other information in respect of such Successor US Borrower required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, (v) each Loan Party other than such US Borrower
unless it is the other party to such merger, consolidation or disposition, shall
have reaffirmed, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, that is guarantee of and grant of any
Liens as security for the Obligations shall apply to such Successor US
Borrowers’ obligations under this Agreement and the other Loan Documents and
(vi) such Successor US Borrower shall, immediately following such merger,
consolidation or disposition, directly or indirectly own all of the Subsidiaries
owned by such US Borrower immediately prior to such transaction; provided,
further, that if the foregoing are satisfied, such Successor US Borrower will
succeed to, and be substituted for, such Borrower under this Agreement; and

(j)    so long as no Event of Default has occurred and is continuing, any
Canadian Borrower may merge, amalgamate or consolidate with (or dispose of all
or substantially all of its assets to) any other Person; provided that (x) such
Canadian Borrower will be the continuing or surviving Person or (y) if (i) the
Person formed by or surviving any such merger, amalgamation or consolidation is
not such Canadian Borrower, (ii) such Canadian Borrower is not the Person into
which the applicable Person has been liquidated or (iii) in connection with a
disposition of all or substantially all of such Canadian Borrower’s assets, the
Person that is the transferee of such assets is not such Canadian Borrower (any
such Person described in the preceding clauses (i) through (iii), a “Successor
Canadian Borrower”), then such Successor Canadian Borrower will (1) be an entity
organized or existing under the laws of Canada or any province or territory
thereof, (2) expressly assume all of the obligations of such Canadian Borrower
under this Agreement and the other Loan Documents to which such Canadian
Borrower is a party and (3) pledge 100% of the equity interests of such Canadian
Borrower (or any Intermediate Parent, as applicable) to the Administrative Agent
as Collateral to secure the Obligations in accordance with the Guarantee and
Collateral Agreement or otherwise in form and substance reasonably satisfactory
to the Administrative Agent and the Lead Borrower, (iv) the Administrative Agent
shall have received at least three (3) Business Days prior to the such
transaction all documentation and other information in respect of such Successor
Canadian Borrower required under applicable “know your customer” and anti-money
laundering rules and regulations, including the

 

147



--------------------------------------------------------------------------------

TABLE OF CONTENTS

USA PATRIOT Act and Canadian Anti-Money Laundering Laws, (v) each Loan Party
other than such Canadian Borrower unless it is the other party to such merger,
amalgamation, consolidation or disposition, shall have reaffirmed, pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent, that is guarantee of and grant of any Liens as security for the
Obligations shall apply to such Successor Canadian Borrowers’ obligations under
this Agreement and the other Loan Documents and (vi) such Successor Canadian
Borrower shall, immediately following such merger, amalgamation, consolidation
or disposition, directly or indirectly own all of the Subsidiaries owned by such
Canadian Borrower immediately prior to such transaction; provided, further, that
if the foregoing are satisfied, such Successor Canadian Borrower will succeed
to, and be substituted for, such Canadian Borrower under this Agreement.

6.5    Limitation on Disposition of Property. Dispose of any of its Property
(including receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any shares
of such Restricted Subsidiary’s Capital Stock to any Person, except:

(a)    the Disposition of obsolete or worn out property in the ordinary course
of business;

(b)    the sale of inventory and other assets held for sale in the ordinary
course of business or consistent with past practice;

(c)    Dispositions permitted under Section 6.4 (other than Section 6.4(b)(ii));

(d)    (i) the sale or issuance of any Restricted Subsidiary’s Capital Stock to
any Loan Party or the sale or issuance of any Excluded Subsidiary’s Capital
Stock to another Restricted Subsidiary; provided, that the Guarantors’
collective ownership interest therein is not diluted; and (ii) the sale or
issuance of any Capital Stock of, or any Indebtedness or other securities of,
any Unrestricted Subsidiary;

(e)    Dispositions of Permitted Receivables Financing Assets or Qualified
Securitization Assets pursuant to factoring agreements or other similar
agreements or arrangements, including in connection with a Permitted Receivables
Financing or Qualified Securitization Facility, as applicable, in each case so
long as the consideration for any such Disposition is in the form of cash or
retained Capital Stock or subordinated interests in the relevant Permitted
Receivables Financing Subsidiary or Qualified Securitization Subsidiary, as
applicable, being sold;

(f)    the Disposition of cash or Cash Equivalents or investment grade
securities;

(g)    (i) the license or sub-license of Intellectual Property in the ordinary
course of business and (ii) the lapse or abandonment in the ordinary course of
business of any registrations or applications for registration of any
Intellectual Property;

(h)    the lease, sublease, license or sub-license of property as described in
Section 6.3(i);

(i)    the Disposition of surplus or other property no longer used or useful in
the business of the Group Members in the ordinary course of business;

(j)    the Disposition of other assets (including the issuance or sale of any
shares of a Restricted Subsidiary’s Capital Stock) from and after the Closing
Date, so long as with respect to any Disposition pursuant to this clause (j) for
a purchase price in excess of $12.5 million, (i) at least 75.0% of the
consideration (taken together with all other consideration received from all
Dispositions since the Closing Date) therefor is in the form of cash or Cash
Equivalents or exchanged for other assets of comparable or greater market value
or usefulness to the business of the Group Members, taken as a whole, and
(ii) such Disposition is made at fair value (as determined by the Lead Borrower
in good faith); provided, that (A) any liabilities (as shown on the Lead
Borrower’s or such Restricted

 

148



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Lead Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the
payment in cash of the Obligations (other than contingent indemnification and
reimbursement obligations as to which no claim has been asserted by the Person
entitled thereto), that are assumed by the transferee with respect to the
applicable Disposition and, in the case of liabilities that constitute
Indebtedness, for which the Lead Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Lead Borrower or such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable Disposition and (C) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value (as determined
by the Lead Borrower in good faith) that, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that has
not been converted into cash, does not exceed the greater of $20.0 million and
12.5% of Consolidated EBITDA for the Relevant Reference Period at any time
outstanding, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed for purposes of clause (j)(i) to be
cash;

(k)    the Disposition of assets subject to or in connection with any Recovery
Event;

(l)    Dispositions that constitute Restricted Payments permitted under
Section 6.6;

(m)    Dispositions that constitute Investments permitted under Section 6.7;

(n)    Dispositions that constitute Liens permitted under Section 6.3;

(o)    Dispositions of assets pursuant to Permitted Sale Leasebacks;

(p)    Dispositions of property to any Group Member; provided, that if the
transferor of such property is a Loan Party (i) the transferee thereof must be a
Loan Party (or must become a Subsidiary Guarantor substantially simultaneously
with such Disposition) or (ii) to the extent constituting an Investment, such
Disposition must be a permitted Investment in a Non-Loan Party Subsidiary in
accordance with Section 6.7;

(q)    Dispositions of Investments in joint ventures or similar entities to the
extent required by. or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

(r)    Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business or consistent with past
practice or pursuant to customary factoring arrangements (and not for financing
purposes);

(s)    the partial or total unwinding of any Hedge Agreement or any Cash
Management Services;

(t)    in order to resolve disputes that occur in the ordinary course of
business, the Group Members may discount or otherwise compromise for less than
the face value thereof (with or without recourse), notes or accounts receivable;

(u)    Dispositions in connection with reorganizations and other activities
related to Tax planning and re-organization, so long as after giving effect
thereto, the security interests of the Secured Parties in the Collateral and the
guarantees under the Security Documents, taken as a whole, are not materially
impaired; provided that immediately prior to and after giving effect to any such
Disposition, no Event of Default shall have occurred and be continuing;

 

149



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v)    any Group Member may sell or dispose of shares of Capital Stock of any of
its Subsidiaries (other than Capital Stock of any Borrower) in order to qualify
members of the governing body of the Subsidiary if and to the extent required by
applicable law;

(w)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property,
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property; provided, that to the extent the property being
transferred constitutes Collateral, such replacement property shall constitute
Collateral or (iii) such property is exchanged for like property (excluding any
boot thereon) for use in a similar business, to the extent allowable under
Section 1031 of the Code;

(x)    Dispositions not otherwise permitted by this Section 6.5 so long as the
aggregate fair market value for all such Dispositions in any fiscal year (as
determined by the Lead Borrower in good faith at the time of the relevant
Disposition) of the assets disposed does not exceed the greater of $20.0 million
and 12.5% of Consolidated EBITDA for the Relevant Reference Period at the time
of any such transaction; provided, that any unused amounts contemplated by this
clause (x) may be carried over and utilized in the subsequent fiscal year (it
being understood that such carried forward amount shall be utilized first in
such subsequent fiscal year);

(y)    foreclosure or any similar action (not including a Recovery Event) with
respect to any property;

(z)    any disposition of Capital Stock of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a Person (other than the Lead
Borrower or a Restricted Subsidiary) from whom such Restricted Subsidiary was
acquired, or from whom such Restricted Subsidiary acquired its business and
assets (having been newly formed in connection with such acquisition), made as
part of such acquisition and in each case comprising all or a portion of the
consideration in respect of such sale or acquisition;

(aa)    any lending or other disposition of samples, including time limited
evaluation software, provided to customers or prospective customers;

(bb)    any surrender or waiver of contractual rights or the settlement,
release, surrender or waiver of contractual, tort, litigation or other claims of
any kind;

(cc)    any swap of assets in exchange for other assets in the ordinary course
of business of comparable or greater fair market value of usefulness to the
business of the Lead Borrower and its Restricted Subsidiaries as a whole, as
determined in good faith by the Lead Borrower;

(dd)    Dispositions of non-core or obsolete assets acquired in connection with
Permitted Acquisitions or similar Investments permitted hereunder;

(ee)    any financing transaction with respect to property constructed,
acquired, replaced, repaired or improved (including any reconstruction,
refurbishment, renovation and/or development of real property) by the Lead
Borrower or any Restricted Subsidiary after the Closing Date, including asset
securitizations permitted hereunder; and

(ff)    Dispositions of assets or other property separately disclosed to the
Administrative Agent prior to the Closing Date.

6.6    Limitation on Restricted Payments. (I) Declare or pay any dividend or
make any distribution on (other than dividends or distributions payable solely
in Qualified Capital Stock of the Person making the dividend or distribution so
long as the ownership interest of any Loan Party in such Person is not diluted),
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption,

 

150



--------------------------------------------------------------------------------

TABLE OF CONTENTS

defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect thereof, whether in cash or property or (II) make any Investment not
otherwise permitted by Section 6.7 (collectively, “Restricted Payments”), except
that:

(a)    any Restricted Subsidiary may make Restricted Payments to any Borrower,
any Restricted Subsidiary and any Subsidiary Guarantor, and any Excluded
Subsidiary may make Restricted Payments to any other Excluded Subsidiary;

(b)    The Lead Borrower may pay dividends or make distributions to permit
Holdings or any direct or indirect holding company of Holdings (including FBMI)
to purchase (or in the case of Holdings, to pay a dividend or make a
distribution to a direct or indirect holding company to enable such holding
company to purchase) the Capital Stock of Holdings or any direct or indirect
holding company of Holdings (including FBMI) owned by future, present or former
officers, directors, employees or consultants of FBMI, Holdings or a Group
Member or make payments to employees of FBMI, Holdings or a Group Member upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity-based
incentives pursuant to management incentive plans or other similar agreements or
in connection with the death or disability of such employees, in an aggregate
amount not to exceed $15.0 million in any calendar year (with unused amounts in
any calendar year being carried over for the next three succeeding calendar
years subject to a maximum of $25.0 million in any calendar year (provided, that
such amounts set forth in this clause (b) may be increased by an amount equal to
the cash proceeds of key man life insurance policies received by the Group
Members after the Closing Date)); provided, further, that cancellation of
Indebtedness owing to the Lead Borrower or any Restricted Subsidiary from any
future, present or former members of management, directors, employees or
consultants of the Lead Borrower or Restricted Subsidiaries or Holdings in
connection with a repurchase of Capital Stock of the Lead Borrower or Holdings
will not be deemed to constitute a Restricted Payment for purposes of this
covenant or any other provision of this Agreement;

(c)    The Borrower may pay dividends or make distributions to permit Holdings
and any direct or indirect holding company of Holdings (including FBMI) to
(i) pay operating costs and expenses and other corporate overhead costs and
expenses (including (A) directors’ fees and expenses and administrative, legal,
accounting, filing and similar expenses and (B) salary, bonus and other benefits
payable to officers and employees of Holdings or any direct or indirect holding
company of Holdings (including FBMI)), in each case to the extent such costs,
expenses, fees, salaries, bonuses and benefits are attributable to the ownership
or operations of the Group Members and are reasonable (as determined by the Lead
Borrower in good faith) and incurred in the ordinary course of business,
(ii) pay (or make distributions to its direct or indirect owners to permit them
to pay) any estimated or final Federal, state and local US or non-US income
Taxes due and payable by Holdings or any direct or indirect holding company of
Holdings (or any of their respective direct or indirect owners) as a result of
Holdings or any such direct or indirect holding company (or any of their direct
or indirect owners) being required to include (on a pass-through, consolidated
or similar basis) Holdings’ the Lead Borrower’s and/or any of their Restricted
Subsidiaries’ income on its income Tax returns, (iii) pay Taxes that are not
determined by reference to income, but which are imposed on Holdings or any
direct or indirect holding company of Holdings (or any of their direct or
indirect owners) as a result of Holding’s or any such holding company’s (or any
of its direct or indirect owners’) ownership of the direct or indirect equity of
Holdings or Borrower, as the case may be, but only to the extent that Holdings
or such holding company (or any of its direct or indirect owners) have not
received cash or other property in connection with the events or transactions
giving rise to such Taxes in amounts adequate to permit the payment of such
Taxes, (iv) to the extent of amounts paid by Unrestricted Subsidiaries to
Holdings or any Restricted Subsidiary, pay the Tax liabilities of Unrestricted
Subsidiaries or Tax liabilities of Holdings or any direct or indirect owner of
Holdings attributable to Unrestricted Subsidiaries, (v) pay franchise Taxes and
other fees, Taxes and expenses required to maintain its corporate existence,
(vi) finance any Investment permitted to be made hereunder other than
Section 6.7(j), and so long as (A) such dividends or distributions shall be made
substantially concurrently with the closing of such Investment and (B) Holdings
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Capital Stock) to be contributed to Holdings or a
Restricted Subsidiary or

 

151



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2) the Person formed or acquired to be merged or amalgamated with or into
Holdings or a Restricted Subsidiary in order to consummate such Investment (and
subject to the provisions of Sections 5.9 and 6.4), (vii) pay costs, fees and
expenses related to any equity or debt offering (other than any such offering
intended to benefit Subsidiaries of any such holding company other than Holdings
and the Restricted Subsidiaries) or any strategic transactions (including
Investments or Dispositions) related to its ownership of the Group Members and
(viii) make payments permitted under Section 6.9 (other than Section 6.9(c), and
only to the extent such payments have not been and are not expected to be made
directly by any Group Member);

(d)    [reserved];

(e)    any non-Wholly Owned Subsidiary of the Lead Borrower may declare and pay
cash dividends or distributions to its equity-holders generally so long as the
Lead Borrower or the Restricted Subsidiary that owns the Capital Stock in the
Restricted Subsidiary paying such dividends or distributions receives at least
its proportionate share thereof (based upon the relative holding of the equity
interests in the Restricted Subsidiary paying such dividends or distributions);

(f)    any non-Guarantor Wholly Owned Subsidiary of the Lead Borrower may
declare and pay cash dividends or distributions and make other Restricted
Payments to the Lead Borrower or any Restricted Subsidiary of the Lead Borrower
that owns the equity interests in such non-Guarantor Wholly Owned Subsidiary;

(g)    the Lead Borrower may pay dividends or make distributions to permit
Holdings or any direct or indirect holding company of Holdings (including FBMI)
to fund Public Company Costs;

(h)    to the extent constituting Restricted Payments, the Group Members may
enter into and consummate transactions permitted under Section 6.4 or
Section 6.7(d) or (h);

(i)    repurchases of Capital Stock in Holdings (or any direct or indirect
parent company thereof, including FBMI) or any Group Member deemed to occur upon
exercise of stock options or warrants or similar rights if such Capital Stock
represents a portion of the exercise price of such options or warrants or
similar rights shall be permitted (as long as Holdings and the Group Members
make no payment in connection therewith that is not otherwise permitted
hereunder);

(j)    (i) any Group Member may pay cash in lieu of fractional Capital Stock in
connection with any dividend, distribution, split or combination thereof (or may
dividend or distribute such cash to Holdings to allow Holdings to do the same)
and (ii) Restricted Payments made with Excluded Contributions;

(k)    [reserved];

(l)    dividends, distributions or other Restricted Payments may be declared and
paid to Holdings to permit Holdings or any direct or indirect holding company of
Holdings (including FBMI) to pay dividends and make distributions to, or
repurchase or redeem its Capital Stock or other Restricted Payments from, its
public equity holders, in an amount not to exceed in any calendar year the sum
of (i) 6.00% of the net proceeds previously received by or contributed to the
Lead Borrower from the first underwritten public offering by FBMI of its Capital
Stock prior to the Closing Date plus (ii) 7.00% of the Market Capitalization of
FBMI as of the date of such Restricted Payment so long as the Payment Conditions
are satisfied; provided, that as of the date of declaration, no Specified Event
of Default shall have occurred and be continuing;

(m)    [reserved];

(n)    any dividend or distribution may be paid within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

 

152



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(o)    Restricted Payments may be made on the Closing Date in order to fund the
payment of Transaction Costs;

(p)    so long as the Payment Conditions are satisfied on a Pro Forma Basis, the
Lead Borrower and the Subsidiaries may make unlimited Restricted Payments;

(q)    so long as no Specified Event of Default has occurred and is continuing,
other Restricted Payments may be made in an aggregate amount not to exceed the
greater of $35.0 million and 22.5% of Consolidated EBITDA for the Relevant
Reference Period;

(r)    distributions or payments of Permitted Receivables Financing Fees, sales,
contributions and other transfers of Permitted Receivables Financing Assets and
purchases of Permitted Receivables Financing Assets, in each case, in connection
with a Permitted Receivables Financing;

(s)    dividends or other distributions of Capital Stock of, or Indebtedness
owed to the Lead Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (unless the Unrestricted Subsidiary’s principal asset is cash or
Cash Equivalents); and

(t)    Restricted Payments pursuant to the Tax Receivable Agreement.

6.7    Limitation on Investments. Make any advance, loan, extension of credit
(by way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a)    extensions of trade credit or the holding of receivables in the ordinary
course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(b)    Investments in cash and Cash Equivalents;

(c)    Investments existing (or committed to be made) on the Closing Date and
identified on Schedule 6.7(c) and any modification, replacement, renewal,
reinvestment or extension thereof (provided, that the amount of the original
Investment (or the committed amount) is not increased except by the terms of
such original Investment or commitment or as otherwise permitted by this
Section 6.7);

(d)    loans and advances to employees, officers, directors, managers and
consultants of the Lead Borrower (or any direct or indirect parent company
thereof to the extent relating to the business of the Lead Borrower or the Group
Members) or any Group Member in the ordinary course of business (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in cash in connection with such
Person’s purchase of Capital Stock of the Lead Borrower (or any direct or
indirect parent thereof; provided, that the amount of such loans and advances
used to acquire such Capital Stock shall be contributed to the Lead Borrower in
cash) and (iii) for any other purpose, in an aggregate amount outstanding under
clauses (ii) and (iii) not to exceed $2.5 million at any time;

(e)    Investments in assets useful in the business of the Group Members made by
any Group Member with the proceeds of any Reinvestment Deferred Amount (as
defined in the Term Loan Credit Agreement as in effect on the date hereof);

(f)    Investments by the Group Members constituting the purchase or other
acquisition of all or substantially all of the property and assets or businesses
of any Person or all or substantially all of the assets

 

153



--------------------------------------------------------------------------------

TABLE OF CONTENTS

constituting a business unit, a line of business or division of such Person, or
Capital Stock in a Person, together with any Investment necessary to consummate
the foregoing, that, upon the consummation thereof, will be, or will become part
of, a Wholly Owned Subsidiary of the Lead Borrower (including as a result of a
merger, amalgamation or consolidation) (each, a “Permitted Acquisition”);
provided, that

(i)    subject to Section 1.8, immediately prior to and after giving effect to
any such purchase or other acquisition, the Payment Conditions are satisfied on
a Pro Forma Basis; and

(ii)    all of the applicable provisions of Section 5.9 and the Security
Documents have been or will be complied with in respect of such Permitted
Acquisition (other than to the extent any Subsidiary purchased or acquired in
such Permitted Acquisition is designated as an Unrestricted Subsidiary pursuant
to Section 5.13 or is otherwise an Excluded Subsidiary).

(g)    Investments received in connection with the workout, bankruptcy or
reorganization of, insolvency or liquidation of, or settlement of claims against
and delinquent accounts of and disputes with, franchisees, customers and
suppliers, or as security for any such claims, accounts and disputes, or upon
the foreclosure with respect to any secured Investment;

(h)    advances of payroll payments to employees, officers, directors and
managers of the Lead Borrower and its Restricted Subsidiaries in the ordinary
course of business;

(i)    any Permitted Sale Leaseback;

(j)    intercompany Investments in the Lead Borrower and any Restricted
Subsidiary of the Lead Borrower and other intercompany investments in the
ordinary course of business; provided that the aggregate amount of Investments
made by any Loan Party in any Restricted Subsidiary that is not a Loan Party
shall not exceed the greater of $75.0 million and 50.0 % of Consolidated EBITDA
for the Relevant Reference Period at the time such Investment is made;

(k)    Investments consisting of promissory notes and other deferred payment
obligations and noncash consideration delivered as the purchase consideration
for a Disposition permitted under Section 6.5;

(l)    so long as the Payment Conditions are satisfied on a Pro Forma Basis,
unlimited Investments;

(m)    Group Members may endorse negotiable instruments and other payment items
for collection or deposit in the ordinary course of business or make lease,
utility and other similar deposits in the ordinary course of business;

(n)    Investments consisting of obligations under Hedge Agreements permitted
under Section 6.2;

(o)    Investments consisting of Restricted Payments permitted under
Section 6.6;

(p)    Investments of any Person that becomes (or is merged or consolidated or
amalgamated with) a Restricted Subsidiary of the Lead Borrower on or after the
date hereof on the date such Person becomes (or is merged or consolidated or
amalgamated with) a Restricted Subsidiary of the Lead Borrower; provided, that
(i) such Investments exist at the time such Person becomes (or is merged or
consolidated or amalgamated with) a Restricted Subsidiary and (ii) such
Investments are not made in anticipation or contemplation of such Person
becoming (or merging or consolidating or amalgamated with) a Restricted
Subsidiary;

 

154



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(q)    Investments consisting of deposits made in accordance with clauses (c),
(d), (o), (u), (y), (z)(ii) or (ee) of Section 6.3;

(r)    other Investments in an aggregate amount not to exceed the sum of (x) the
greater of $40.0 million and 25.5% of Consolidated EBITDA for the Relevant
Reference Period at the time such Investment is made and (y) unused amounts
under Sections 6.6(q) and 6.8(ix);

(s)    [reserved];

(t)    deposits made in the ordinary course of business to secure the
performance of leases or in connection with bidding on government contracts;

(u)    advances in connection with purchases of goods or services in the
ordinary course of business;

(v)    Guarantee Obligations, letters of credit and similar obligations in
respect of obligations not constituting Indebtedness for borrowed money entered
into in the ordinary course of business;

(w)    Investments consisting of Liens permitted under Section 6.3;

(x)    Investments consisting of transactions permitted under Section 6.4,
except for Section 6.4(e);

(y)    Investments to the extent that payment for such Investments is made with
Qualified Capital Stock of the Lead Borrower or Capital Stock of any direct or
indirect parent company of the Lead Borrower;

(z)    (i) Investments into a Permitted Receivables Financing Subsidiary or a
Qualified Securitization Subsidiary or any Investment by a Permitted Receivables
Financing Subsidiary or a Qualified Securitization Subsidiary in any other
Person in connection with a Permitted Receivables Financing or a Qualified
Securitization Facility, as applicable; and (ii) distributions or payments by
such Permitted Receivables Financing Subsidiary or Qualified Securitization
Subsidiary of Permitted Receivables Financing Fees or Qualified Securitization
Fees, as applicable;

(aa)    Investments made in connection with the Transactions;

(bb)    loans and advances to the Lead Borrower (or any direct or indirect
parent thereof, including FBMI) in lieu of, and not in excess of the amount of
(after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to the
Lead Borrower (or such direct or indirect parent) in accordance with
Section 6.6;

(cc)    Investments funded with Excluded Contributions;

(dd)    the Lead Borrower and its Restricted Subsidiaries may acquire Capital
Stock in connection with the satisfaction or enforcement of Indebtedness or
claims due or owing to the Lead Borrower or any of its Restricted Subsidiaries
or as security for any such Indebtedness or claim;

(ee)    Investments in joint ventures and Investments in a Restricted Subsidiary
to enable such Restricted Subsidiary to make Investments in joint ventures not
to exceed the greater of (x) $40.0 million and (y) 25.5% of Consolidated EBITDA
for the Relevant Reference Period at the time such Investment is made;

 

155



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ff)    Investments in Unrestricted Subsidiaries and Investments in a Restricted
Subsidiary to enable such Restricted Subsidiary to make Investments in
Unrestricted Subsidiaries not to exceed the greater of (x) $40.0 million and (y)
25.5% of Consolidated EBITDA for the Relevant Reference Period at the time such
Investment is made;

(gg)    Investments in similar businesses and Investments in a Restricted
Subsidiary to enable such Restricted Subsidiary to make Investments in similar
businesses not to exceed the greater of (x) $40.0 million and (y) 25.5% of
Consolidated EBITDA for the Relevant Reference Period at the time such
Investment is made;

(hh)    Investments in connection with reorganizations and other activities
related to Tax planning and reorganization, so long as after giving effect
thereto, the security interests of the Secured Parties in the Collateral and the
guarantees under the Security Documents, taken as a whole, are not materially
impaired;

(ii)    Investments consisting of licensing, sub-licensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons;

(jj)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Lead Borrower;

(kk)    Investments entered into by an Unrestricted Subsidiary prior to the date
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary pursuant
to Section 5.13; provided that such Investment was not entered into in
contemplation of such Unrestricted Subsidiary becoming a Restricted Subsidiary;

(ll)    any Investment in any Restricted Subsidiary in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business or consistent with industry practice; and

(mm)    Investments on an unlimited basis entered into by any Non-Loan Party
Subsidiary so long as such Investments are financed with internally generated
cash flow of such Non-Loan Party Subsidiary;

provided, that for purposes of covenant compliance, (x) the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent changes in the value of such
Investment, net of all Returns on such Investment up to the original amount of
such Investment, and (y) the Lead Borrower shall have the option of making the
applicable determination required by this Section 6.7 and any related
determination required by Section 6.2 or 6.3, as applicable, as of the date the
definitive documentation for the relevant Investment is executed or the relevant
irrevocable redemption or prepayment notice is given, as applicable, and the
applicable financial ratios and any other Pro Forma Transactions in connection
therewith shall thereafter be calculated and determined as if such Limited
Condition Transaction were consummated on such date until consummated or
terminated; provided, further, that if the Lead Borrower elects to have such
determinations occur as of the date of such definitive agreement or irrevocable
redemption or prepayment notice, any related incurrence of Indebtedness or Liens
shall be deemed to have occurred on such date and outstanding thereafter for
purposes of subsequently calculating any ratios under this Agreement after such
date and before the consummation of such Investment and to the extent baskets
were utilized in satisfying any covenants, such baskets shall be deemed
utilized, but any calculation of Consolidated EBITDA for purposes of other
incurrences of Indebtedness or Liens or determining the permissibility of other
transactions (not related to such Investment) shall not reflect such Investment
until it is consummated or terminated; provided, further, that any intercompany
Investment permitted above that is in the form of a loan or advance owed to
(A) a Loan Party shall be evidenced by an intercompany note (individually or
pursuant to a global note (which global note may be the Subordinated
Intercompany Note)) and pledged by such Loan Party as Collateral pursuant to the
Security Documents, and (B) a Non-Loan Party Subsidiary by a Loan Party shall be
subordinated and subject to and in accordance with the terms of the Subordinated
Intercompany Note or such other note in form and substance reasonably
satisfactory to the Administrative Agent.

 

156



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.8    Limitation on Optional Payments of Covered Debt Instruments. Make any
optional or voluntary payment, prepayment, repurchase or redemption of, or
otherwise voluntarily or optionally defease or otherwise voluntarily or
optionally satisfy (but for the avoidance of doubt, excluding any regularly
scheduled interest payments and payments of fees, expenses and indemnification
obligations thereunder) (a “Specified Prepayment”), any Covered Debt other than
(i) a Specified Prepayment with the net cash proceeds of Indebtedness then
permitted to be incurred pursuant to Section 6.2(p) or other Permitted
Refinancing in respect of such Covered Debt (which Permitted Refinancing is
permitted under Section 6.2), (ii) any Specified Prepayment so long as the
Payment Conditions are satisfied on a Pro Forma Basis, (iii) [reserved], (iv)
the conversion of such Covered Debt to Qualified Capital Stock of the Lead
Borrower or Capital Stock of any direct or indirect parent company of the Lead
Borrower, (v) any Specified Prepayment made within twelve months of the final
maturity date of such Covered Debt, (vi) payments necessary so that such Covered
Debt will not have “significant original issue discount” and thus will not be
treated as “applicable high yield discount obligations” within the meaning of
Section 163(i) of the Code, (vii) any Specified Prepayment made by exchange
(including any such exchange pursuant to the exercise of a conversion right or
privilege in connection with which cash is paid in lieu of the issuance of
fractional shares) for, or out of the proceeds of the substantially concurrent
sale of, Capital Stock (other than Disqualified Capital Stock) or a
substantially concurrent contribution to the equity (other than through the
issuance of Disqualified Capital Stock or through an Excluded Contribution (and
excluding any proceeds constituting a Cure Amount)) of the Lead Borrower (or any
direct or indirect parent thereof, including FBMI), (viii) [reserved], (ix)
other Specified Prepayments so long as no Specified Event of Default shall have
occurred and be continuing in an aggregate amount not to exceed the greater of
$35.0 million and 22.5% of Consolidated EBITDA for the Relevant Reference Period
at the time of such Specified Prepayment or (x) Specified Prepayments of Covered
Debt assumed in connection with (and not in contemplation of) a Permitted
Acquisition or similar permitted Investment so long as the Payment Conditions
are satisfied on a Pro Forma Basis; provided, that in the case of clause (i),
(ii), (iii), (vi), (ix) or (x), the Lead Borrower shall have the option of
making the applicable determination, and any related determinations required by
Section 6.2 or 6.3, as applicable, as of the date any irrevocable redemption or
prepayment notice is given (and any Pro Forma Transactions in connection
therewith shall thereafter be calculated and determined as if such Specified
Prepayment were consummated on such date until consummated or terminated);
provided, further, that if the Lead Borrower elects to have such determinations
occur as of the date of such irrevocable redemption or prepayment notice, any
related incurrence of Indebtedness or Liens shall be deemed to have occurred on
such date and outstanding thereafter for purposes of subsequently calculating
any ratios under this Agreement after such date and before the consummation of
such Specified Prepayment and to the extent baskets were utilized in satisfying
any covenants, such baskets shall be deemed utilized, but any calculation of
Consolidated EBITDA for purposes of other incurrences of Indebtedness or Liens
or determining the permissibility of other transactions (not related to such
Specified Prepayment) shall not reflect such Specified Prepayment until it has
been consummated or terminated.

6.9    Limitation on Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with a
fair market value in excess of $10.0 million with any Affiliate (other than the
Lead Borrower, any Restricted Subsidiary or any Person that becomes a Restricted
Subsidiary as a result of such transaction) unless such transaction is otherwise
permitted under this Agreement and is on fair and reasonable terms no less
favorable to the Lead Borrower and its Restricted Subsidiaries, taken as a
whole, than could be obtained in a comparable arm’s-length transaction with a
Person that is not an Affiliate. Notwithstanding the foregoing, the Lead
Borrower and its Restricted Subsidiaries may:

(a)    [reserved];

(b)    enter into and consummate the transactions listed on Schedule 6.9(b);

(c)    make Restricted Payments permitted pursuant to Section 6.6;

 

157



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    make Investments permitted under Section 6.7;

(e)    consummate the Transactions (including the issuance of Capital Stock to
any officer, director, employee or consultant of the Lead Borrower or any of its
Subsidiaries or any direct or indirect parent of the Lead Borrower) and pay fees
and expenses related to thereto;

(f)    enter into employment and severance arrangements with officers, directors
and employees of the Lead Borrower (or any direct or indirect parent company of
the Lead Borrower), any Intermediate Parent, the Lead Borrower and the
Restricted Subsidiaries and, to the extent relating to services performed for
the Lead Borrower, any Intermediate Parent, the Lead Borrower and the Restricted
Subsidiaries (as determined in good faith by the senior management of the
relevant Person), pay director, officer and employee compensation (including
bonuses) and other benefits (including retirement, health, stock option and
other benefit plans) and indemnification and expense reimbursement arrangements;
provided, that any purchase of Capital Stock of the Lead Borrower (or any direct
or indirect holding company of the Lead Borrower) in connection with the
foregoing shall be subject to Section 6.6;

(g)    make customary payments to Lone Star or any of its Affiliates for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the Board of Directors or a majority of the disinterested members
of the Board of Directors of the Lead Borrower in good faith;

(h)    make payments to or receive payments from, and enter into and consummate
transactions with, joint ventures (to the extent any such joint venture is only
an Affiliate as a result of Investments by the Lead Borrower and the Restricted
Subsidiaries in such joint venture) in the ordinary course of business to the
extent otherwise permitted hereunder;

(i)    pay reasonable out-of-pocket costs and expenses relating to registration
rights and indemnities provided to holders of Capital Stock of the Lead Borrower
or any direct or indirect parent company thereof pursuant to any stockholders
agreement or registration and participation rights agreement as in effect on the
Closing Date or entered into after the Closing Date in connection with any
financing transaction, the net proceeds of which are contributed to the Lead
Borrower;

(j)    enter into transactions between the Lead Borrower or any Restricted
Subsidiary and any Person other than an Unrestricted Subsidiary which would
constitute a transaction with an Affiliate solely because a director of such
Person is also a director of any Group Member or any direct or indirect parent
of the Lead Borrower; provided, however, that such director abstains from voting
as a director of the Lead Borrower or such direct or indirect parent, as the
case may be, on any matter involving such other Person;

(k)    engage in the licensing and sub-licensing of Intellectual Property to
permit the commercial exploitation of Intellectual Property between or among
Affiliates of the Borrowers;

(l)    any transaction between or among the Lead Borrower or any Restricted
Subsidiary and any Person that is an Affiliate of the Lead Borrower or any
Restricted Subsidiary solely because the Lead Borrower or a Restricted
Subsidiary owns an equity interest in or otherwise controls such Person;

(m)    make payments to any Permitted Investor of all out of pocket expenses
incurred by such Permitted Investor in connection with its direct or indirect
investment in the Lead Borrower and the Subsidiaries;

(n)    allow (i) investments by Affiliates in securities of the Lead Borrower or
any of the Restricted Subsidiaries (and payment of reasonable out-of-pocket
expenses incurred by such Affiliates in

 

158



--------------------------------------------------------------------------------

TABLE OF CONTENTS

connection therewith) so long as the investment is being offered by the Lead
Borrower or such Restricted Subsidiary generally to other non-affiliated third
party investors on the same or more favorable terms and (ii) payments to
Affiliates in respect of securities of the Lead Borrower or any of the
Restricted Subsidiaries contemplated in the foregoing subclause (i) or that were
acquired from Persons other than the Lead Borrower and the Restricted
Subsidiaries, in each case, in accordance with the terms of such securities;

(o)    engage in transactions entered into by an Unrestricted Subsidiary with an
Affiliate prior to the day such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary as described in Section 5.13; provided that such
transaction was not entered into in contemplation of such Unrestricted
Subsidiary becoming a Restricted Subsidiary;

(p)    enter into transactions with respect to which the Lead Borrower or any of
the Restricted Subsidiaries, as the case may be, obtains a letter from an
independent financial advisory, investment banking or appraisal firm stating
that such transaction is fair to the Lead Borrower or such Restricted Subsidiary
from a financial point of view or meets the requirements of the first sentence
of this Section 6.9;

(q)    enter into and/or maintain the Tax Receivable Agreement; and

(r)    enter into any transaction effected as part of a Permitted Receivables
Financing or Qualified Securitization Facility or engage in any dispositions or
repurchases of Permitted Receivables Financing Assets, Qualified Securitization
Assets or related assets in connection with any Permitted Receivables Financing
or Qualified Securitization Facility.

6.10    Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations other than:

(a)    this Agreement (including any Permitted Amendment), the other Loan
Documents and the Term Loan Documents or any Guarantee Obligations in respect of
any of the foregoing;

(b)    any agreements governing any Permitted Term Loan Refinancing Indebtedness
(as defined in the Term Loan Credit Agreement as in effect on the date hereof),
any Incremental Equivalent Debt, any Incremental Revolving Commitments, any
Replacement Facility (as defined in the Term Loan Credit Agreement as in effect
on the date hereof), any Permitted Debt Exchange Notes (as defined in the Term
Loan Credit Agreement as in effect on the date hereof) or any Refinancing
Indebtedness with respect to any of the foregoing or Guarantee Obligations in
respect of any of the foregoing (provided, that in the case of this clause (b),
such prohibitions or limitations in documentation evidencing such Indebtedness
are no more restrictive, when taken as a whole, than those in effect prior to
the relevant incurrence of such Indebtedness);

(c)    any agreements governing any Indebtedness permitted under Section 6.2(c)
and any other purchase money Indebtedness, Attributable Indebtedness or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed by or the subject
of such Indebtedness and the proceeds and products thereof);

(d)    any agreements governing Indebtedness of any Excluded Subsidiary
permitted under Section 6.2 (in which case, any such prohibition or limitation
shall only be effective against the assets of such Excluded Subsidiary and its
Subsidiaries);

 

159



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e)    any agreements governing Indebtedness permitted under Section 6.2(g) (in
which case any such prohibition shall only be effective against the assets
permitted to be subject to Liens permitted under Section 6.3(k) and the proceeds
thereof);

(f)    customary provisions in joint venture agreements and similar agreements
that restrict transfer of assets of, or equity interests in, joint ventures;

(g)    licenses or sub-licenses by any Group Member of Intellectual Property in
the ordinary course of business (in which case any prohibition or limitation
shall only be effective against the Intellectual Property subject thereto);

(h)    customary provisions (including customary net worth provisions) in
leases, subleases, licenses and sub-licenses that restrict the transfer thereof
or the transfer of the assets subject thereto by the lessee, sublessee, licensee
or sub-licensee;

(i)    prohibitions and limitations arising by operation of law;

(j)    prohibitions and limitations that are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such prohibitions and limitations were not created in contemplation of
such Person becoming a Restricted Subsidiary and apply only to such Restricted
Subsidiary;

(k)    customary restrictions that arise in connection with any Disposition
permitted under Section 6.5 applicable pending such Disposition solely to the
assets subject to such Disposition;

(l)    customary provisions contained in an agreement restricting assignment of
such agreement entered into in the ordinary course of business;

(m)    customary restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;

(n)    agreements existing and as in effect on the Closing Date and described in
Schedule 6.10;

(o)    restrictions created in connection with any Permitted Receivables
Financing or Qualified Securitization Facility that, in the good faith
determination of the Lead Borrower, are necessary or advisable to effect such
Permitted Receivables Financing or Qualified Securitization Facility (in which
case any such restrictions shall only be effective against the applicable
Permitted Receivables Financing Assets or Qualified Securitization Assets
securing such Permitted Receivables Financing or Qualified Securitization
Facility, as the case may be);

(p)    restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Lead Borrower or any Restricted Subsidiary is a party entered into in the
ordinary course of business or consistent with industry practice; provided that
such agreement prohibits the encumbrance of solely the property or assets of the
Lead Borrower or such Restricted Subsidiary that are the subject to such
agreement, the payment rights arising thereunder or the proceeds thereof and
does not extend to any other asset or property of the Lead Borrower or such
Restricted Subsidiary or the assets or property of another Restricted
Subsidiary;

(q)    any encumbrance or restriction with respect to a Restricted Subsidiary
that was previously an Unrestricted Subsidiary which encumbrance or restriction
exists pursuant to or by reason of an agreement that such Subsidiary is a party
to or entered into before the date on which such Subsidiary became a Restricted
Subsidiary; provided that such agreement was not entered into in anticipation of
an Unrestricted Subsidiary

 

160



--------------------------------------------------------------------------------

TABLE OF CONTENTS

becoming a Restricted Subsidiary and any such encumbrance or restriction does
not extend to any assets or property of the Lead Borrower or any Restricted
Subsidiary other than the assets and property of such Restricted Subsidiary; or

(r)    restrictions imposed by any agreement governing Indebtedness entered into
after the Closing Date and permitted under Section 6.2 that are, taken as a
whole, in the good faith judgment of the Lead Borrower, no more restrictive with
respect to the Borrowers or any Restricted Subsidiary than the then customary
market terms for Indebtedness of such type, so long as the Lead Borrower shall
have determined in good faith that such restrictions would not, or would not
reasonably be expected to, restrict or impair, in any material respect, the
ability of the Borrowers and the Restricted Subsidiaries to make any payments
required under the Loan Documents.

6.11    Limitation on Restrictions on Restricted Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary (other than a Subsidiary
Guarantor) to make Restricted Payments in respect of any Capital Stock of such
Restricted Subsidiary held by any Loan Party or to Guarantee Obligations of any
Loan Party except for such encumbrances or restrictions existing under or by
reason of (i) this Agreement (including any Permitted Amendment), the other Loan
Documents, the Term Loan Documents (in the case of the Term Loan Documents, as
in effect on the date hereof, except for any Permitted Amendment (as defined in
the Term Loan Credit Agreement)), (ii) any agreements governing any Permitted
Term Loan Refinancing Indebtedness, any Incremental Equivalent Debt, any
Permitted Debt Exchange Notes (as defined in the Term Loan Credit Agreement as
in effect on the date hereof), or any Refinancing Indebtedness with respect to
any of the foregoing or Guarantee Obligations in respect of any of the foregoing
(provided, that in the case of this clause (ii), such encumbrances or
restrictions in documentation evidencing such Indebtedness are no more
restrictive in any material respect, when taken as a whole, than those in effect
prior to the relevant incurrence of such Indebtedness), (iii) any agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of a Restricted Subsidiary, solely with
respect to such Restricted Subsidiary, (iv) customary net worth provisions
contained in real property leases, subleases, licenses or permits entered into
by any Group Member so long as such net worth provisions would not reasonably be
expected to impair the ability of the Loan Parties to comply with their
obligations under this Agreement or any of the other Loan Documents (as
determined in good faith by the Lead Borrower), (v) any restriction with respect
to Excluded Subsidiaries in connection with Indebtedness permitted under
Section 6.2, (vi) to the extent not otherwise permitted under this Section 6.11,
agreements, restrictions and limitations described in clauses (a) through (q) of
Section 6.10, to the extent set forth in such clauses, (vii) restrictions with
respect to the transfer of any asset contained in an agreement that has been
entered into in connection with the disposition of such asset permitted
hereunder, (viii) restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which the Lead Borrower or any Restricted Subsidiary is a party entered into in
the ordinary course of business or consistent with industry practice; provided
that such agreement prohibits the encumbrance of solely the property or assets
of the Lead Borrower or such Restricted Subsidiary that are the subject to such
agreement, the payment rights arising thereunder or the proceeds thereof and
does not extend to any other asset or property of the Lead Borrower or such
Restricted Subsidiary or the assets or property of another Restricted
Subsidiary, (ix) any encumbrance or restriction with respect to a Restricted
Subsidiary that was previously an Unrestricted Subsidiary which encumbrance or
restriction exists pursuant to or by reason of an agreement that such Subsidiary
is a party to or entered into before the date on which such Subsidiary became a
Restricted Subsidiary; provided that such agreement was not entered into in
anticipation of an Unrestricted Subsidiary becoming a Restricted Subsidiary and
any such encumbrance or restriction does not extend to any assets or property of
the Lead Borrower or any Restricted Subsidiary other than the assets and
property of such Restricted Subsidiary and (x) restrictions imposed by any
agreement governing Indebtedness entered into after the Closing Date and
permitted under Section 6.2 that are, taken as a whole, in the good faith
judgment of the Lead Borrower, no more restrictive in any material respect with
respect to the Lead Borrower or any Restricted Subsidiary than either
(i) Section 6.6 of this Agreement or (ii) the then customary market terms for
Indebtedness of such type, so long as, in the case of this clause (ii) only, the
Lead Borrower shall have determined in good faith that such restrictions would
not, or would

 

161



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not reasonably be expected to, restrict or impair, in any material respect, the
ability of the Borrowers and the Restricted Subsidiaries to make any payments
required under the Loan Documents.

6.12    Limitation on Activities of Holdings and Intermediate Parents.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, neither Holdings nor any Intermediate Parent may:

(a)    (i) own any direct Subsidiary other than any Intermediate Parent, a
Borrower or a Subsidiary that will promptly be contributed to or merged or
amalgamated into Holdings, any Intermediate Parent, Borrowers or a Subsidiary
Guarantor, (ii) own any material Investment (other than cash or Cash Equivalents
and Investments in an Intermediate Parent, the Lead Borrower and the other
Restricted Subsidiaries) unless such Investment will promptly be contributed to
Holdings, any Intermediate Parent, a Borrower or a Restricted Subsidiary or
(iii) create any Lien on the Capital Stock of any Intermediate Parent or a
Borrower (other than Permitted Liens);

(b)    conduct, transact or otherwise engage in, or commit to conduct, transact
or otherwise engage in, any business or operations other than (i) those
incidental to its ownership of the Capital Stock of the Lead Borrower or an
Intermediate Parent, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iii) the performance of its obligations with respect to other contractual
obligations contemplated by or incidental to the activities contemplated by the
other clauses of this Section 6.12, (iv) any transaction that Holdings or such
Intermediate Parent is expressly permitted or contemplated to enter into or
consummate under the other subsections of this Section 6 as if Holdings or such
Intermediate Parent were subject to such subsections, (v) the issuance of
Capital Stock, payment of dividends or making of distributions, making of loans
and contributions to the capital of its Subsidiaries and guaranteeing the
obligations of its Subsidiaries and making Investments, (vi) participating in
Tax, accounting and other administrative matters as a member of a consolidated
group of companies, (vii) holding any cash or property received in connection
with Restricted Payments made by a Group Member in accordance with Section 6.6
pending application thereof, (viii) providing indemnification to officers and
directors, (ix) the incurrence of Indebtedness for any purpose relating to the
business of Holdings and its Subsidiaries or to fund Restricted Payments or
Investments relating to the business of Holdings and its Subsidiaries, in each
case without limitations, (x) (A) entering into the Tax Receivable Agreement to
make Tax benefit payments and making payments thereunder and (B) otherwise
performing the functions of, and customary or reasonable activities of, a public
holding company for a consolidated group of companies, (xi) the incurrence of
Qualified Holding Company Debt, (xii) repurchases of Indebtedness through open
market purchases and Dutch auctions (in the case of Term Loans, to the extent
permitted under the Term Loan Credit Agreement), the making of any loan to any
officers or directors contemplated by Section 6.6 or constituting an Investment
permitted under Section 6.6, the making of any Investment in the Borrowers or
any Subsidiary Guarantor or, to the extent otherwise allowed under Section 6.6,
a Restricted Subsidiary, and (xiii) activities incidental to the businesses or
activities described in the foregoing clauses (b)(i) through (b)(xii);

(c)    so long as no Event of Default has occurred and is continuing, Holdings
may merge or consolidate with (or dispose of all or substantially all of its
assets to) any other Person; provided that (x) Holdings will be the continuing
or surviving Person or (y) if (i) the Person formed by or surviving any such
merger or consolidation is not Holdings, (ii) Holdings is not the Person into
which the applicable Person has been liquidated or (iii) in connection with a
disposition of all or substantially all of Holdings’ assets, the Person that is
the transferee of such assets is not Holdings (any such Person described in the
preceding clauses (i) through (iii), a “Successor Holdings”), then the Successor
Holdings will (1) be an entity organized or existing under the laws of the
United States, any state thereof or the District of Columbia and (2) expressly
assume all of the obligations of Holdings under this Agreement and the other
Loan Documents to which Holdings a party, (iv) the Administrative Agent shall
have received at least three (3) Business Days prior to the such transaction all
documentation and other information in respect of the Successor Holdings
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and (v) the Successor Holdings
shall, immediately following such merger, consolidation or disposition, directly
or indirectly own all of the Subsidiaries owned by

 

162



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Holdings immediately prior to such transaction; provided, further, that if the
foregoing are satisfied, the Successor Holdings will succeed to, and be
substituted for, Holdings under this Agreement.

SECTION 7.    EVENTS OF DEFAULT

7.1    Events of Default. If any of the following events shall occur and be
continuing:

(a)    (i) the applicable Borrower shall fail to pay any principal of any Loan
or Reimbursement Obligation when due in accordance with the terms hereof; or
(ii) the applicable Borrower shall fail to pay any interest on any Loan or any
Reimbursement Obligation, or any Loan Party shall fail to pay any other amount
payable hereunder or under any other Loan Document, within five (5) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof or thereof; or

(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement required to be furnished by such Loan
Party at any time under this Agreement or any such other Loan Document shall
prove to have been inaccurate in any material respect on or as of the date made
or deemed made or furnished (provided, that, in each case, such materiality
qualifier shall not be applicable with respect to any representation or warranty
that is qualified or modified by materiality or Material Adverse Effect;
provided, further that on the Closing Date only the representations and
warranties specified (and to the extent specified) in Section 4.1(m) shall be
made or deemed made for purposes of this Section 7.1(b)); provided that, if such
fact, event or circumstance (to the extent capable of being cured) resulting in
such incorrect representation or warranty (other than any representation or
warranty made with respect to the accuracy of a Borrowing Base Certificate)
shall have been cured, corrected or otherwise remedied within 30 days from the
date a Responsible Officer of any Loan Party obtains knowledge thereof, such
false or incorrect representation or warranty shall not constitute a Default or
an Event of Default for purposes of the Loan Documents; or

(c)    any Loan Party shall (i) fail to timely deliver a Borrowing Base
Certificate pursuant to Section 5.2(c) and such failure shall continue
unremedied for (x) in the case of a Borrowing Base Certificate required to be
delivered monthly, a period of five days or (y) in the case of a Borrowing Base
Certificate required to be delivered weekly, a period of three days, or
(ii) default in the observance or performance of any agreement contained in
(A) Section 2.21, (B) clause (a)(i) of Section 5.4 (with respect to Holdings and
the Lead Borrower only), (C) Section 5.7(a) (provided, that the delivery of the
notice referred to in such Section 5.7(a) at any time will cure any such Event
of Default arising from the failure to timely deliver such notice of default),
or (D) Section 5.10 or Section 6 (in the case of the Financial Covenant in
Section 6.1, subject to Section 7.2); or

(d)    any Loan Party shall default in the observance or performance of any
covenant or other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this
Section 7.1), and such default shall continue unremedied for a period of 30 days
following the earlier of (x) the date of delivery of written notice thereof to
the Lead Borrower by the Administrative Agent or (y) the date on which the Lead
Borrower has actual knowledge of such violation; or

(e)    Holdings or any Group Member shall (i) default in making any payment of
any principal of any Indebtedness (excluding the Loans and other Indebtedness
under the Loan Documents) on the scheduled or original due date with respect
thereto beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness (other than, with
respect to Indebtedness consisting of obligations in respect of Hedge
Agreements, termination events or equivalent events pursuant to the terms of
such Hedge Agreements and not as a result of any default thereunder by Holdings
or any such Group Member) or contained in any instrument

 

163



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with or without the giving of notice, the lapse of time or both, such
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable
(provided, that this subclause (iii) shall not apply to any secured Indebtedness
that becomes due or subject to a mandatory offer to purchase as a result of the
sale, transfer or other Disposition of assets securing such Indebtedness, if
such sale, transfer or other Disposition is permitted hereunder and under the
documents providing for such Indebtedness (and, for the avoidance of doubt, the
aggregate principal amount of such Indebtedness shall not be included in
determining whether an Event of Default has occurred under this clause (e)));
provided, that a default, event or condition described in subclause (i), (ii) or
(iii) of this clause (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in subclause (i), (ii) or (iii) of this clause (e) shall have occurred
and be continuing with respect to Indebtedness, the outstanding principal amount
of which would in the aggregate constitute Material Debt; provided, further,
that upon becoming an Event of Default, such Event of Default shall be deemed to
have been remedied and shall no longer be continuing if any such defaults,
events or conditions are remedied or waived prior to any acceleration of the
Loans pursuant to the below provisions of this Section 7.1 by any of the holders
or beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holders or beneficiaries) and, after giving effect thereto, at such time, one or
more defaults, events or conditions of the type described in subclause (i),
(ii) or (iii) of this clause (e) shall no longer be continuing with respect to
an amount of Indebtedness that would in the aggregate constitute Material Debt;
or

(f)    (i) any Material Party shall commence any case, proceeding or other
action (A) under any existing or future Debtor Relief Laws, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, interim receiver,
trustee, monitor, custodian, conservator or other similar official for it or for
all or any substantial part of its assets, or any Material Party shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against or with respect to any Material Party any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or for any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Material Party any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) any Material Party shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii) or (iii) above; or (v) the Lead
Borrower or any other Borrower shall not, or shall be unable to, or shall admit
in writing its inability to, pay its debts in excess of $35.0 million as they
become due; or

(g)    (A)(i) any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan that results in liability of Holdings or any Commonly Controlled Entity,
(ii) any Person shall fail to make by its due date a required installment under
Section 430(j) of the Code with respect to any Single Employer Plan or any
failure by any Single Employer Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived or any Lien in favor of the PBGC
or a Plan shall arise on the assets of Holdings or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
and the present value of all accrued benefits, determined on a termination
basis, exceeds the value of the assets of such Plan or (v) Holdings or any
Commonly Controlled Entity

 

164



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall be reasonably likely to incur any liability in connection with a
withdrawal from, or the Insolvency of, a Multiemployer Plan; or (B) (vi) any
Person shall fail to comply in all material respects with its funding
obligations with respect to a Canadian Pension Plan or Canadian Multiemployer
Plan, (vii) any Person shall fail to pay or remit any employer or employee
payments, contributions or premiums required to be remitted, paid to or in
respect of any Canadian Pension Plan or Canadian Multiemployer Plan in
accordance with the terms thereof and any Requirements of Law, (viii) any Loan
Party shall have received a notice from a Governmental Authority relating to the
intention to terminate a Canadian Pension Plan or to appoint a trustee or
similar official to administer any such Canadian Pension Plan, which notice or
appointment of a trustee or similar official is reasonably likely to result in
the termination of such Canadian Pension Plan, (ix) a Canadian Pension Event
shall occur, (x) a Loan Party is in default with respect to payments to a
Canadian Pension Plan resulting from its complete or partial withdrawal from
such Canadian Pension Plan or the winding up of such Canadian Pension Plan or
(xi) any Lien (other than a Permitted Lien) arises (save for contribution
amounts not yet due) in connection with any Canadian Pension Plan; and in each
case in clauses (i) through (xi) above, such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
have a Material Adverse Effect; or

(h)    one or more final judgments or decrees for the payment of money shall be
entered against Holdings, any Intermediate Parent, the Lead Borrower or any of
the Restricted Subsidiaries involving for Holdings, any Intermediate Parent, the
Lead Borrower or any of the Restricted Subsidiaries, taken as a whole, a
liability (to the extent not covered by insurance as to which the relevant
insurance company has not denied coverage in writing) of $35.0 million or more,
and all such judgments or decrees shall not have been satisfied, vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or

(i)    any Security Document that creates a Lien with respect to a material
portion of the Collateral shall cease, for any reason (other than by reason of
the express release thereof pursuant to the provisions of the Loan Documents),
to be in full force and effect, or any Loan Party (or any of its Affiliates that
has the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Loan Party) shall so assert in writing, or any
Lien with respect to any material portion of the Collateral created by any of
the Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby, except to the extent that (i) any of
the foregoing results from the failure of the Administrative Agent (or the Term
Loan Administrative Agent) to maintain possession of certificates actually
delivered to it representing securities pledged under the Security Documents or
to file UCC or PPSA continuation statements, as applicable, or (ii) such loss is
covered by a title insurance policy benefitting the Administrative Agent or the
Lenders and the related insurer has not asserted in writing that such loss is
not covered by such title insurance policy and has not denied coverage; or

(j)    the guarantee contained in Section 2 of the US Guarantee and Collateral
Agreement or either Canadian Guarantee and Collateral Agreement shall cease, for
any reason (other than by reason of the express release thereof pursuant to the
provisions of the Loan Documents), to be in full force and effect or any Loan
Party (or any of its Affiliates that has the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Loan Party)
shall so assert in writing (other than by reason of the express release thereof
pursuant to the provisions of the Loan Documents); or

(k)    any Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in subclause (i) or (ii) of subclause (f) above with respect to one or more of
the Lead Borrower, the Revolving Credit Commitments hereunder shall
automatically and immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of LC Exposure, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice

 

165



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the Lead Borrower, declare the Revolving Credit Commitments to be terminated
forthwith, whereupon the Revolving Credit Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to each Borrower, (x) declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of LC Exposure, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable and (y) subject to the terms and
conditions of the ABL Intercreditor Agreement and any other intercreditor
arrangement entered into in connection with this Agreement, commence foreclosure
actions with respect to the Collateral in accordance with the terms and
procedures set forth in the Security Documents. In the case of all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the applicable Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount in immediately available funds equal to 103% of
the aggregate then undrawn and unexpired amount of such Letters of Credit (and
the applicable Borrower hereby grants to the Administrative Agent, for the
benefit of the applicable Secured Parties, a continuing security interest in all
amounts at any time on deposit in such cash collateral account to secure the
undrawn and unexpired amount of such Letters of Credit and all other
Obligations). If at any time the Administrative Agent determines that any funds
held in such cash collateral account are subject to any right or claim of any
Person other than the Administrative Agent and the applicable Secured Parties or
that the total amount of such funds is less than the aggregate undrawn and
unexpired amount of outstanding Letters of Credit, the applicable Borrower
shall, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in such cash
collateral account, an amount equal to the excess of (a) such aggregate undrawn
and unexpired amount over (b) the total amount of funds, if any, then held in
such cash collateral account that the Administrative Agent determines to be free
and clear of any such right and claim. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the applicable Borrower hereunder
and under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations shall have been paid in full, the balance,
if any, in such cash collateral account shall be returned to the applicable
Borrower (or such other Person as may be lawfully entitled thereto).

With respect to any Default or Event of Default, the words “exists”, “is
continuing” or similar expressions with respect thereto shall mean that the
Default or Event of Default has occurred and has not yet been cured or waived.
If any Default or Event of Default occurs due to (i) the failure by any Loan
Party to take any action by a specified time, such Default or Event of Default
shall be deemed to have been cured at the time, if any, that the applicable Loan
Party takes such action or (ii) the taking of any action by any Loan Party that
is not then permitted by the terms of this Agreement or any other Loan Document,
such Default or Event of Default shall be deemed to be cured on the earlier to
occur of (x) the date on which such action would be permitted at such time to be
taken under this Agreement and the other Loan Documents pursuant to an
applicable amendment or waiver permitting such action and (y) the date on which
such action is unwound or otherwise modified to the extent necessary for such
revised action to be permitted at such time by this Agreement and the other Loan
Documents; provided that (A) such Default or Event of Default will not be
capable of being cured under this paragraph if the Administrative Agent has
taken any action under Section 7.1 and (B) an Event of Default resulting from
the failure to deliver a notice pursuant to such Section 5.7(a) shall cease to
exist and be cured in all respects if the Default or Event of Default giving
rise to such notice requirement shall have ceased to exist and/or be cured.

Notwithstanding anything to the contrary in this Section 7.1, (x) an Event of
Default (the “Initial Default”) may not be cured pursuant to this Section 7.1:
(a) if the taking of any action by any Loan Party or Subsidiary of a Loan Party
that is not permitted during, and as a result of, the continuance of such
Initial Default directly results in the cure of such Initial Default and the
applicable Loan Party or Subsidiary had actual knowledge at the time of taking
any such action that the Initial Default had occurred and was continuing; (b) in
the case of an Event of Default under

 

166



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.1(i) or Section 7.1(j) that directly results in material impairment of
the rights and remedies of the Lenders and the Administrative Agent under the
Loan Documents and that is incapable of being cured; (c) in the case of an
Initial Default for which (i) the Lead Borrower failed to give notice to the
Administrative Agent and the Lenders of such Initial Default in accordance with
Section 5.7(a) of this Agreement and (ii) the Lead Borrower had actual knowledge
of such failure to give such notice; or (d) in the case of an Event of Default
under Section 7.1(c) arising due to the failure to perform or observe
Section 5.5 that directly results in a material adverse effect on the ability of
the Lead Borrower and the other Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which the Lead
Borrower or any of the other Loan Parties is a party, and (y) the Lead Borrower
may only cure a failure to comply with the requirements of the Financial
Covenant under Section 7.2, and for the avoidance of doubt, nothing in this
Section 7.1 will permit the Borrower to cure a failure to comply with the
requirements of the Financial Covenant.

7.2    Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Section 7.1, in the
event the Lead Borrower fails to comply with the requirements of the Financial
Covenant on the last day of any fiscal quarter (a “Test Date”), during the
period beginning on the first day of the relevant fiscal quarter until the
expiration of the tenth Business Day (the “Anticipated Cure Deadline”)
subsequent to the date the Compliance Certificate to be delivered pursuant to
Section 5.2(a) is required to be delivered with respect to such fiscal quarter,
the Lead Borrower shall have the right to issue Capital Stock or obtain a
contribution to its common equity, in each case, for cash (the “Cure Right”),
and upon the receipt by the Lead Borrower of such cash (the “Cure Amount”)
pursuant to the exercise by Holdings of such Cure Right and request to the
Administrative Agent to effect such recalculation, the Financial Covenant shall
be recalculated giving effect to the following pro forma adjustments:

(i)    Consolidated EBITDA shall be increased solely for such fiscal quarter
(and any four fiscal quarter-period that includes such fiscal quarter), solely
for the purpose of measuring the Financial Covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; and

(ii)    if, after giving effect to the foregoing calculations, the Lead Borrower
shall then be in compliance with the requirements of the Financial Covenant, the
Lead Borrower shall be deemed to have satisfied the requirements of the
Financial Covenant as of the relevant Test Date with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Covenant that had occurred shall be deemed
cured for the purposes of this Agreement as of the applicable Test Date and
shall be deemed to have never existed.

(b)    Notwithstanding anything herein to the contrary (i) in each
four-consecutive-fiscal-quarter period there shall be at least two fiscal
quarters with respect to which the Cure Right is not exercised, (ii) during the
term of this Agreement, the Cure Right may be exercised no more than five times,
(iii) the Cure Amount shall be no greater than the amount required for purposes
of causing the Lead Borrower to comply with the Financial Covenant as of the
relevant Test Date, (iv) no Indebtedness repaid with the Cure Amount shall be
deemed repaid for purposes of recalculating the Financial Covenant during the
period in which the Cure Amount is included in the calculation of Consolidated
EBITDA (it being understood that Indebtedness repaid with the Cure Amount shall
be deemed repaid for all other purposes under this Agreement, including for
purposes of determining if the Financial Covenant is in effect for subsequent
periods), and (v) except to the extent of any reduction in Indebtedness from
such proceeds contemplated by the parenthetical in clause (iv), the Cure Amount
shall be disregarded calculating Consolidated EBITDA for all for other purposes
of this Agreement (including determining financial ratio-based conditions
(subject to the terms of clause (iv) above) or basket amounts).

 

167



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    Upon the Administrative Agent’s receipt of a notice from Holdings that it
intends to exercise the Cure Right (a “Notice of Intent to Cure”), until the
Anticipated Cure Deadline to which such Notice of Intent to Cure relates,
(x) neither the Administrative Agent nor any other Secured Party shall exercise
the right to accelerate payment of the Loans or terminate or suspend the
Revolving Credit Commitments and neither the Administrative Agent nor any other
Secured Party shall exercise any right to foreclose on or take possession of the
Collateral, in each case solely on the basis of an allegation of an Event of
Default having occurred and being continuing under Section 7.1 due to failure by
the Lead Borrower to comply with the requirements of the Financial Covenant for
the applicable period and (y) the Lead Borrower shall not be entitled to request
any Borrowing, and no Lender or Issuing Bank shall have any obligation to make
any Loan or issue or extend any Letter of Credit, during such period.

SECTION 8.    THE ADMINISTRATIVE AGENT

8.1    Appointment. Each Lender and Issuing Bank hereby irrevocably designates
and appoints Bank of America (in its capacity as the Administrative Agent) as
the Administrative Agent of such Lender and such Issuing Bank under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, each Lender and each Issuing
Bank hereby authorizes the Administrative Agent to enter into each Security
Document, the ABL Intercreditor Agreement and any other intercreditor or
subordination agreements contemplated hereby on behalf of and for the benefit of
the Lenders and the other Secured Parties and agrees to be bound by the terms
thereof. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. The provisions of this Section 8 are solely for the
benefit of the Administrative Agent and Lenders and no Loan Party shall have any
rights as a third party beneficiary of the provisions hereof or thereof. The
Administrative Agent shall act solely as an agent of Lenders and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for any of the Loan Parties.

8.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents,
employees or sub-agents, and any sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of Sections 8.3, 8.4 and
8.7 shall apply to any of the Affiliates of the Administrative Agent. All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of Sections, 8.3, 8.4 and 8.7 shall apply to any such sub-agent and
Affiliates where named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by either the Administrative Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including any exculpatory
rights and rights to indemnification) directly without the consent or joinder of
any other Person, against any or all Loan Parties and the Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
applicable the Administrative Agent and not to any Loan Party, Lender or any

 

168



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other Person and no Loan Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

8.3    Exculpatory Provisions. Neither the Administrative Agent, any Issuing
Bank, nor any of their respective officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates shall be (i) liable to any other
Credit Party for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any other Credit Party for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or Issuing Banks under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. Neither the Administrative
Agent nor any Issuing Bank shall be under any obligation to any other Credit
Party to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party. The
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender.

8.4    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or any Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all affected
Lenders) as it deems appropriate, and upon receipt of such instructions from
Required Lenders (or such Lenders, as the case may be), the Administrative Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
instructions, including for the avoidance of doubt refraining from any action
that, in its opinion of its counsel, may be in violation of termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all affected Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans. No Lender shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or any of
the other Loan Documents in accordance with the instructions of the Required
Lenders (or such other Lenders as may be required to give instructions
hereunder).

8.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received written notice from a Lender, Holdings or
any Borrower referring to this Agreement, describing such Default or Event of
Default and

 

169



--------------------------------------------------------------------------------

TABLE OF CONTENTS

stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all affected
Lenders); provided, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

8.6    Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or Affiliates have made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or Affiliates.

8.7    Indemnification. The Lenders agree to indemnify the Administrative Agent,
each Issuing Bank and each of their officers, directors, employees, Affiliates,
agents, advisors and controlling persons (to the extent not reimbursed by
Holdings or the Lead Borrower and without limiting any obligation of Holdings or
the Lead Borrower to do so), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which indemnification is sought
under this Section 8.7 (or, if indemnification is sought after the date upon
which the Revolving Credit Commitments shall have terminated and the Loans shall
have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Revolving Credit Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct. The agreements
in this Section 8.7 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

8.8    Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though Administrative Agent were not the
Administrative Agent hereunder. With respect to its Loans made or renewed by it
or with

 

170



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent hereunder, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

8.9    Successor Administrative Agent.

(a)    The Administrative Agent may resign as Administrative Agent upon 10 days’
notice to the Lenders and the Lead Borrower. If the Administrative Agent shall
resign as Administrative Agent, then the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be subject to written approval by the Lead Borrower (which approval shall not be
unreasonably withheld or delayed if such successor is a commercial bank with a
combined capital and surplus of at least $5.0 billion and otherwise may be
withheld in the Lead Borrower’s sole discretion, which approval shall not be
required during the continuance of a Specified Event of Default), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has been appointed as Administrative
Agent by the date that is 10 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders, subject to written approval by the Lead
Borrower (which approval shall not be unreasonably withheld or delayed),
appoints a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 and of Section 9.5 shall continue to inure to its benefit.

(b)    If the Administrative Agent or a controlling Affiliate thereof admits
that it is insolvent or has become the subject of a Bankruptcy Event, it may be
removed by the Lead Borrower or the Required Lenders. The Lead Borrower shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be subject to written approval by the Required Lenders
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has been appointed as Administrative
Agent by the date that is 10 days following an Administrative Agent’s removal,
the Administrative Agent’s removal shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Lead Borrower,
subject to written approval by the Required Lenders (which approval shall not be
unreasonably withheld or delayed), appoints a successor agent as provided for
above. After any Administrative Agent’s replacement as Administrative Agent, the
provisions of this Section 8 and of Section 9.5 shall continue to inure to its
benefit.

8.10    Lead Borrower as Borrower Representative. Each Borrower hereby
designates the Lead Borrower as its representative and agent for all purposes
under the Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base Certificates and financial reports,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with the Administrative Agent, the Issuing Banks or any Lender. The
Lead Borrower hereby accepts such appointment. The Administrative Agent, the
Issuing Banks and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any notice of
borrowing) delivered by the Lead Borrower on behalf of any Borrower. The
Administrative Agent, the Issuing Banks and the Lenders may give any

 

171



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notice or communication with a Borrower hereunder to the Lead Borrower on behalf
of such Borrower. Each of the Administrative Agent, the Issuing Banks and the
Lenders shall have the right, in its discretion, to deal exclusively with the
Lead Borrower for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the Lead Borrower shall be binding upon and
enforceable against it. Anything contained herein to the contrary
notwithstanding, no Borrower (other than the Lead Borrower) shall be authorized
to request any Borrowing or Letter of Credit hereunder without the prior written
consent of the Lead Borrower.

8.11    Arrangers. Notwithstanding any other provision of this Agreement or any
of the other Loan Documents, each Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby, but all
such Persons shall have the benefit of the indemnities provided for hereunder.

8.12    Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Loan Party, the Administrative Agent shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b)    to file and prove a claim for the whole amount of the principal and
interest and premium owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its
respective agents and counsel and all other amounts due the Administrative Agent
under this Agreement, allowed in such judicial proceeding); and

(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due to the Administrative Agent under this
Agreement.

To the extent that the payment of any such compensation, expenses, disbursements
and advances of the Administrative Agent, its agents and counsel, and any other
amounts due to the Administrative Agent under this Agreement out of the estate
in any such proceeding, shall be denied for any reason, payment of the same
shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Lenders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

8.13    Certain ERISA Matters.

 

172



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement; or

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, and (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (a) through (g) of Part I of PTE 84-14.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)    none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks

 

173



--------------------------------------------------------------------------------

TABLE OF CONTENTS

independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations);

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)    Each of the Administrative Agent, the Arrangers and the Swingline Lenders
hereby informs the Lenders that such Person is not undertaking to provide
impartial investment advice, or to give advice or otherwise act in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

(d)    It is understood that different Persons may at any time be named as the
Administrative Agent and in connection therewith, notwithstanding anything
contained in this Agreement or any other Loan Document to the contrary, in the
event that the Administrative Agent with respect to the Collateral, Borrowing
Base eligibility standards, Reserves, intercreditor and subordination
arrangements, collateral information rights, access rights, appraisal rights,
audit rights, cash management rights or control agreement rights (each such
matter a “Collateral Matter”), other than any proposed adjustment or revision or
interpretation of Borrowing Base eligibility standards or Reserves (each such
matter, a “Borrowing Base Matter”), (x) if the Administrative Agent do not agree
on a determination with respect to a Collateral Matter, the determination shall
be made by the Administrative Agent or (y) if the Administrative Agent do not
agree on a determination with respect to a Borrowing Base Matter, the
determination shall be made by the Administrative Agent, and, in each case, as
between the Administrative Agent and the Lenders its decision shall be final.

(e)    Notwithstanding any provision herein, Section 8.12 shall not apply to the
extent that the regulations under Section 3(21) of ERISA issued by the U.S.
Department of Labor on April 8, 2016 are rescinded or otherwise revoked,
repealed or no longer effective.

SECTION 9.    MISCELLANEOUS

9.1    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

  (i)

if to any of Holdings or any Borrowers, to it at:

Foundation Building Materials Holding Company LLC

c/o Foundation Building Materials

2552 Walnut Avenue, Suite 160

 

174



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Tustin, CA 92780

Attention: John Gorey

Facsimile: 714-734-3974

Telephone: 714-380-3127

E-mail: john.gorey@fbmsales.com

with copies (which shall not constitute notice) to:

Lone Star Americas Acquisitions LLC

2711 N. Haskell Avenue, Suite 1800

Dallas, TX 75204

Attention: General Counsel

Facsimile: 214-515-6924

Telephone: 214-515-6824

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Judson Oswald and Chad Nichols

Facsimile: (212) 446-4812 and (713) 836-3602

E-mail: judson.oswald@kirkland.com and

chad.nichols@kirkland.com

 

  (ii)

if to the Administrative Agent, to it at:

Bank of America Business Capital

Attention: Carlos Gil or Portfolio Management

333 S. Hope Street, 19th Floor

CA9-193-13-33

Los Angeles, CA 90071

(iii)    if to any other Lender, Issuing Bank, or Swingline Lender to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.

All notices and other communications given to any party hereto, in accordance
with the provisions of this Agreement, shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, or sent by
fax or on the date five (5) Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.1, or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.1. As agreed to among Holdings, the Lead Borrower, the Administrative
Agent and the applicable Lenders from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

Each of Holdings and the Lead Borrower hereby agrees, unless directed otherwise
by the Administrative Agent or unless the electronic mail address referred to
below has not been provided by the Administrative Agent to Holdings and the Lead
Borrower, that it will, and will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents
or to the Lenders under Section 5, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that

 

175



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) is or relates to a Borrowing Request, a notice pursuant to Section 2.6, or a
notice requesting the issuance, amendment, extension or renewal of a Letter of
Credit pursuant to Section 2.4, (b) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(c) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (d) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such nonexcluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each of Holdings and each
Borrower agrees, and each agrees to cause its Subsidiaries, to continue to
provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.

Each of Holdings and the Lead Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders and the Issuing Banks
materials and/or information provided by, or on behalf of, the Lead Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on Intralinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that wish to receive information and documentation that is (x) of a type
that would be publicly available if Holdings and its Subsidiaries were public
reporting companies or (y) does not contain MNPI (collectively, “Public Lender
Information”)) (each, a “Public Lender”). The Lead Borrower hereby agrees that
(i) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC”, the Lead Borrower shall be deemed
to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any Private Lender Information (as defined
below) (provided, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor”; and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor”. Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC” unless
Holdings or the Lead Borrower notify the Administrative Agent promptly that any
such document contains Private Lender Information: (A) the Loan Documents,
(B) notification of changes in the terms of the Revolving Credit Facilities and
(C) all information delivered pursuant to Section 5.1 and Section 5.2(a).
“Private Lender Information” means any information and documentation that is not
Public Lender Information.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain MNPI.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR

 

176



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its electronic mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

9.2    Waivers; Amendments.

(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by Holdings or the Lead
Borrower therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section 9.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance or extension of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.

(b)    (A) None of this Agreement, any other Loan Document or any provision
hereunder or thereunder may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by Holdings, the Lead Borrower
and the Required Lenders or by Holdings, the Lead Borrower and the
Administrative Agent (except to the extent where the consent of the
Administrative Agent is not required pursuant to Section 2.20, 2.21, and 2.22)
with the consent of the Required Lenders (other than with respect to the Fee
Letter, which may be amended by an agreement or waiver solely among the parties
thereto); provided, that, notwithstanding the foregoing, solely with the written
consent of each Lender directly and adversely affected thereby (but without the
necessity of obtaining the consent of the Required Lenders, other than in the
case of clause (1) below, which shall require the consent of each Lender
increasing its Revolving Credit Commitments as well as the consent of the
Required Lenders if such increase is effectuated other than pursuant to the
provisions under this Agreement specifically permitting increases of commitments
without the further approval of Required Lenders), any such agreement may:

(1)    increase the Revolving Credit Commitment of any Lender (other than with
respect to any Incremental Revolving Commitments pursuant to Section 2.20 in
which such Lender has agreed to be an Additional Lender), it being understood
that (x) a waiver of any condition precedent set forth in Section 4.2 or (y) the
waiver of any Default, Event of

 

177



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Default, mandatory prepayment or mandatory reduction of Revolving Credit
Commitments or (z) a reallocation of Revolving Credit Commitments between the US
Revolving Credit Commitments and the Canadian Revolving Credit Commitments
pursuant to Section 2.7(d) shall not constitute an increase of any Revolving
Credit Commitment of any Lender;

(2)    reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees or premiums payable
hereunder (except in connection with the waiver of applicability of any
post-Default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders)); provided, that any change in Historical
Excess Availability, Historical Average Utilization or any definition applicable
to any ratio used in the calculation of any rate of interest or fees shall not
constitute a reduction in any rate of interest or any fee; provided, further
that only the consent of the Required Lenders shall be required to effectuate or
implement any changes in accordance with Section 1.12 to the extent consent of
the Required Lenders is required thereby;

(3)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees or premiums
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Credit Commitment; it
being understood that the waiver of any condition precedent set forth in
Section 4.2 or the waiver of Default, mandatory prepayment or mandatory
reduction of Revolving Credit Commitments shall not constitute a postponement of
the scheduled date of payment of principal of any Loan or expiration of any
Revolving Credit Commitment of any Lender; or

(4)    except as otherwise expressly provided in Section 9.14 or in the Security
Documents, release all or substantially all of the Collateral or release
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement representing all or substantially all of the value of such guarantees,
taken as a whole;

(B)    solely with the written consent of the Lenders (other than a Defaulting
Lender) holding 66.7% of the outstanding Revolving Credit Commitments and/or
Total Revolving Credit Exposure, any such agreement may increase advance rates
or make other modifications to the US Borrowing Base, the Canadian Borrowing
Base or the FILO Borrowing Base (or any constituent definitions to the extent
used therein) that have the effect of increasing availability thereunder
(including changes in eligibility criteria);

(C)    solely with the written consent of each Lender (other than a Defaulting
Lender), any such agreement may:

(1)    other than in connection with an extension of Revolving Credit
Commitments pursuant to Section 2.22, change Section 2.17(b), (c), (f) or (g) or
2.21(c) in a manner that would alter the order or pro rata sharing of payments
required thereby, or Sections 4.2 and 4.3 of the ABL Intercreditor Agreement (or
the corresponding provision in any other intercreditor agreement);

(2)    change any of the provisions of this Section 9.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
grant any consent hereunder;

(3)    except as otherwise expressly provided in Section 9.15 or in the US
Guarantee and Collateral Agreement or either Canadian Guarantee and Collateral
Agreement, release all or substantially all of the Collateral or release
Guarantors from their guarantee obligations under the US Guarantee and

 

178



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral Agreement or either Canadian Guarantee and Collateral Agreement
representing all or substantially all of the value of such guarantees, taken as
a whole;

provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank or any
Swingline Lender hereunder in a manner adverse to the Administrative Agent, such
Issuing Bank or such Swingline Lender, as the case may be, without the prior
written consent of the Administrative Agent or such Issuing Bank, as the case
may be. Notwithstanding the foregoing, amendments, waivers and other
modifications to the provisions of any Loan Document in a manner that by its
terms adversely affects the rights or obligations of Lenders holding Loans or
Revolving Credit Commitments of a particular Class (but not the rights or
obligations of Lenders holding Loans or Revolving Credit Commitments of any
other Class) will require only the prior written consent of Lenders holding the
requisite percentage under this Section 9.2(b) of the outstanding Loans and
unused Revolving Credit Commitments of such Class (as if such Class were the
only Class of Loans and Revolving Credit Commitments then outstanding under this
Agreement) and the Lead Borrower (and, if applicable, any other Borrower).

(c)    Notwithstanding anything to the contrary contained in this Section 9.2,
the Administrative Agent and the Lead Borrower, in their sole discretion and
without the consent or approval of any other party, may amend, modify or
supplement any provision of this Agreement or any other Loan Document to
(i) amend, modify or supplement such provision or cure any ambiguity, omission,
mistake, error, defect or inconsistency, and such amendment, modification or
supplement shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof (provided, that, if the Required Lenders make such objection in writing,
such amendment, modification or supplement shall not become effective without
the consent of the Required Lenders), (ii) to permit additional affiliates of
Holdings to guarantee the Obligations and/or provide Collateral therefor,
(iii) to integrate any terms or conditions from any documentation in respect of
an Incremental Facility that are more restrictive than the terms hereunder,
(iv) to increase the interest rates (including any interest rate margins or
interest rate floors), fees and other amounts payable to any class or classes of
Lenders and (v) to modify any other provision in a manner more favorable to the
then-existing Lenders, in each case in connection with the issuance or
incurrence of any Incremental Facilities or other Indebtedness permitted under
Section 6.2. Such amendments shall become effective without any further action
or consent of any other party to any Loan Document.

(d)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, no Lender consent is required to effect any amendment or
supplement to the ABL Intercreditor Agreement or any other intercreditor
arrangements entered into pursuant to this Agreement (i) that is for the purpose
of adding the holders of any additional Indebtedness permitted hereunder,
including any Refinancing Indebtedness in respect of any of the foregoing (or a
Senior Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of the ABL Intercreditor Agreement or such other
intercreditor arrangement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing; provided, that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) that is expressly contemplated by the ABL Intercreditor
Agreement or any such other intercreditor arrangements, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing; provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders); provided, further, that no such agreement shall
directly and adversely amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary. The applicable
Borrowers may enter into Incremental Facility Amendments in accordance with
Section 2.17 and Extension Amendments in accordance with Section 2.19 and
joinder agreements with respect thereto in accordance with such sections, and
such Incremental Facility Amendments and Extension

 

179



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Amendments and joinder agreements may effect such amendments to the Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Lead Borrower, to give effect to the existence and
the terms of the Incremental Facility or Extension, as applicable, and will be
effective to amend the terms of this Agreement and the other applicable Loan
Documents (including to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other applicable Loan
Documents with the other Revolving Credit Loans, and the accrued interest and
fees in respect thereof and to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders), in each case,
without any further action or consent of any other party to any Loan Document.

(e)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, Holdings and the applicable Borrower may enter into Incremental
Facility Amendments in accordance with Section 2.18 and Extension Amendments in
accordance with Section 2.22 and joinder agreements with respect thereto in
accordance with such sections, and such Incremental Facility Amendments and
Extension Amendments and joinder agreements may effect such amendments to the
Loan Documents or such intercreditor agreements to give effect to the existence
and the terms of the Incremental Facility or Extension, as applicable, and will
be effective to amend the terms of this Agreement and the other applicable Loan
Documents (including to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other applicable Loan
Documents with the other Revolving Credit Loans, and the accrued interest and
fees in respect thereof and to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders), in each case,
without any further action or consent of any other party to any Loan Document.

(f)    Notwithstanding the foregoing, this Agreement may be amended to increase
the US LC Sublimit, the Canadian LC Sublimit or the Total LC Sublimit with the
written consent of the applicable Issuing Banks and the Administrative Agent.
Notwithstanding anything to the contrary contained in this Section 9.2 or any
other Loan Document, guarantees, collateral security documents and related
documents executed in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be. together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of Holdings or the Lead Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Requirements of Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement or any other
Loan Documents. In addition, if the Administrative Agent and the Lead Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature in this Agreement or any other Loan Document, then the
Administrative Agent and the Lead Borrower shall be permitted to amend such
provision without further action or consent by any other party; provided that
the Required Lenders shall not have objected to such amendment within 5 Business
Days after receiving a copy thereof.

9.3    Expenses; Indemnity; Damage Waiver.

(a)    Within 30 days after receipt of a written request, together with
customary backup documentation in reasonable detail, the Lead Borrower shall pay
(i) all reasonable and documented (in reasonable detail) out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, disbursements and other charges of legal counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
and the reasonable fees and expenses of consultants and appraisal firms in
connection with appraisals and field examinations required hereunder and the
Administrative Agent’s standard charges for examination activities and appraisal
reviews, (ii) all out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of legal counsel for the Administrative

 

180



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent, any Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 9.3(a), including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided, that the Lead Borrower’s obligations under this
Section 9.3(a) for fees and expenses of legal counsel shall be limited to fees
and expenses of (x) one primary outside legal counsel in each of the United
States and Canada for all Persons described in clauses (i), (ii) and
(iii) above, taken as a whole, (y) in the case of any actual or reasonably
perceived conflict of interest, one outside legal counsel for each group of
affected Persons similarly situated, taken as a whole, in each appropriate
jurisdiction and (z) if necessary, one local or foreign legal counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions).

(b)    The Lead Borrower shall indemnify the Administrative Agent, each
institution listed as an arranger or bookrunner on the cover page hereof, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
costs and related expenses (including the reasonable out-of-pocket fees, charges
and disbursements of (i) one primary outside legal counsel in each of the United
States and Canada to the Indemnitees, taken as a whole, (ii) in the case of any
actual or reasonably perceived conflict of interest, one additional outside
legal counsel in the United States and Canada for each group of affected
Indemnitees similarly situated, taken as a whole, in each appropriate
jurisdiction and (iii) if necessary, one local or foreign legal counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions)), which may at any time be imposed on, incurred by or
asserted or awarded against any such Indemnitee arising out of, in connection
with, or as a result of (w) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (x) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (y) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by
Holdings or any of its Subsidiaries (including any predecessor entities), or any
other Environmental Liability relating to Holdings or any of its Subsidiaries
(including any predecessor entities), or (z) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not such claim, litigation,
investigation or proceeding is brought by Holdings, the Lead Borrower or any of
their respective Affiliates, their respective creditors or any other Person;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(1) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of the Loan Documents by, such
Indemnitee or its Related Parties, (2) arise out of any claim, litigation,
investigation or proceeding that does not involve an act or omission by Holdings
or any of its Subsidiaries and that is brought by an Indemnitee against any
other Indemnitee (provided, that in the event of such a claim, litigation,
investigation or proceeding involving a claim or proceeding brought against the
Administrative Agent or any Arranger (in each case, in its capacity as such) by
other Indemnitees, the Administrative Agent or any Arranger, as the case may be
(in its capacity as such), shall be entitled (subject to the other limitations
and exceptions set forth above) to the benefit of the indemnities set forth
above), (3) arise from any settlement entered into by any Indemnitee or any of
its Related Parties in connection with the foregoing without the Lead Borrower’s
prior written consent (such consent not to be unreasonably withheld or delayed),
or (4) are in respect of indemnification payments made pursuant to Section 8.7,
to the extent the Lead Borrower would not have been or was not required to make
such indemnification payments directly pursuant to the provisions of this
Section 9.3(b). This Section 9.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc., arising from any
non-Tax claim.

(c)    To the extent permitted by applicable law, none of Holdings, the Lead
Borrower or any Indemnitee shall assert, and each of Holdings, the Lead Borrower
and each Indemnitee hereby waives, any claim

 

181



--------------------------------------------------------------------------------

TABLE OF CONTENTS

against Holdings, the Lead Borrower or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof or any act or omission or
event occurring in connection therewith, and, to the extent permitted by
applicable law, Holdings and each Borrower and each Indemnitee hereby waive,
release and agree not to sue upon any such claim or any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor;
provided, that nothing contained in this paragraph shall limit the obligations
of the Lead Borrower under Section 9.3(b) in respect of any such damages claimed
against the Indemnitees by Persons other than Indemnitees.

(d)    All amounts due under this Section 9.3 shall be payable not later than 30
days after written demand therefor, together with customary backup documentation
in reasonable detail.

(e)    Notwithstanding the foregoing, each Indemnitee shall be obligated to
refund and return any and all amounts paid by any Borrower to such Indemnitee
for fees, expenses or damages to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof, as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

9.4    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate or branch of any Issuing Bank that
issues any Letter of Credit), except that (i) except as otherwise expressly
provided in Section 6.4, the Lead Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.4. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate or branch of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.4) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent, each
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. Except as expressly set forth in
Section 8.3, nothing in this Agreement shall be deemed to prejudice any right or
remedy that Holdings or the Lead Borrower may otherwise have at law or equity.
Each Lender acknowledges and agrees that Holdings and its Subsidiaries will
suffer irreparable harm if such Lender breaches any obligation under this
Section 9.4. Additionally, each Lender agrees that Holdings and/or the Lead
Borrower may seek to obtain specific performance or other equitable or
injunctive relief to enforce this paragraph against such Lender with respect to
such breach without posting a bond or presenting evidence of irreparable harm.

(b)    (i) Subject to the conditions set forth in clause (b)(ii) of this
Section 9.4, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans at the time owing to
it) with the prior written consent (each such consent not to be unreasonably
withheld, delayed or conditioned) of:

(A)    the applicable Borrower; provided, that no consent of any Borrower shall
be required for an assignment to another Lender, an Affiliate or branch of a
Lender or an Approved Fund or, if a Specified Event of Default has occurred and
is continuing, any other Eligible Assignee; provided, further, that (x) the
applicable Borrower shall be deemed to have consented to any such assignment
unless such Borrower shall have objected thereto by written notice to the
Administrative Agent not later than the tenth Business Day following the date a
written request for such consent is made and (y) that the withholding of consent
by the Lead Borrower to any assignment to any Disqualified Lender shall be
deemed reasonable (for the avoidance of doubt, it being understood

 

182



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and agreed that the Administrative Agent shall not have any responsibility or
obligation to determine or notify the Lead Borrower with respect to whether any
Lender or potential Lender is a Disqualified Lender, or have a duty to
ascertain, inquire into, monitor or enforce compliance with the provisions
relating to Disqualified Lenders and the Administrative Agent shall have no
liability with respect to any assignment made to a Disqualified Lender); and

(B)    the Administrative Agent;

(C)    each Issuing Bank; and

(D)    each applicable Swingline Lender.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment or Loans of any Class or
assignments to a Lender or an Affiliate or branch of a Lender, the amount of the
Revolving Credit Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5.0 million unless (x) such assignee shall be an existing Lender
or (y) each of the applicable Borrower and the Administrative Agent otherwise
consent; provided, that no such consent of such Borrower shall be required if a
Specified Event of Default has occurred and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to all Classes (other than any Last Out Tranche);

(C)    the parties to each assignment shall (A) execute and deliver to the
Administrative Agent via an electronic settlement system acceptable to the
Administrative Agent or (B) if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent, an Assignment and
Assumption, together with (unless waived by the Administrative Agent in its sole
discretion) a processing and recordation fee of $3,500 (treating, for purposes
of such fee, multiple, simultaneous assignments by or to two or more Approved
Funds as a single assignment); and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any applicable Tax
forms in which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about Holdings, the Lead Borrower, the Loan Parties and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(iii)    Subject to acceptance and recording thereof pursuant to clause
(b)(iv) of this Section 9.4, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an

 

183



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits, and subject to the
obligations, of Sections 2.13, 2.15, 2.16 and 9.3). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.4 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section 9.4.

(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitment of, and principal amount (and, as applicable, stated interest) of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
each Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, any Issuing Bank and, if an
Event of Default has occurred and is continuing, any Lender, at any reasonable
time and from time to time upon reasonable prior notice. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless such
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.4 and any written consent to
such assignment required by paragraph (b) of this Section 9.4, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided, that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.4(d) or (e), Section 2.5(b),
Section 2.17(d) or Section 8.7, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(v)    Upon its receipt of a duly completed Assignment and Assumption, in each
case executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless such assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.4, any written consent to such assignment required by paragraph
(b) of this Section 9.4 and any applicable Tax forms, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided, that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Sections 2.4(d), 2.4(e), 2.5(b), 2.17(d) or 8.7, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)    (i) Any Lender may, without the consent of any Borrower, the
Administrative Agent or any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (other than any natural
Person, Lone Star, any Affiliate of Lone Star, Holdings, any Borrowers or any
Subsidiary of Holdings or any Borrower and any Disqualified Lenders (to the
extent that a list of Disqualified Lenders has been made available to all
relevant Lenders upon request therefore)) (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and the Loans

 

184



--------------------------------------------------------------------------------

TABLE OF CONTENTS

owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the Lead
Borrower, the Administrative Agent, each Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, further, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (A)(2) through (A)(4) of
the first proviso to Section 9.2(b) that adversely affects the Participant. The
Borrowers agree that, subject to paragraph (c)(ii) and (c)(iii) of this
Section 9.4, each Participant shall be entitled to the benefits of Sections
2.14, 2.15 and 2.16 (and subject to the requirements and limitations of such
Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.4. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.8 as though it were a Lender; provided, further that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Lead Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided,
further, that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Revolving Credit Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Revolving Credit Commitment, Loan, Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, including payments of interest and
principal, notwithstanding any notice to the contrary. The portion of the
Participant Register relating to any Participant requesting payment from any
Borrower under the Loan Documents shall be made available to such Borrower upon
reasonable request. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16, with respect to any participation sold to such
Participant, than its participating Lender would have been entitled to receive
(except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the participation)
with respect to the participation sold to such Participant, unless Holdings is
notified of the participation sold to such Participant and the sale of the
participation to such Participant is made with the Lead Borrower’s prior written
consent expressly acknowledging such Participant may receive a greater payment
and such Participant agrees to comply with Section 2.18 as if it was a Lender. A
Participant shall not be entitled to the benefits of Section 2.16 unless such
Participant agrees, for the benefit of the Lead Borrower, to comply (and
actually complies) with Section 2.16(e) as though it were a Lender (it being
understood that the documentation required under Section 2.16(e) shall be
delivered to the participating Lender).

(iii)    A Participant agrees to be subject to the provisions of Section 2.17 as
if it were an assignee under paragraph (b) of this Section 9.4.

(iv)    Each Lender that sells a participation agrees, at the Lead Borrower’s
request and expense, to use reasonable efforts to cooperate with the Lead
Borrower to effectuate the provisions of Section 2.18(a) with respect to any
Participant.

 

185



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v)    No participation may be sold to Lone Star, Holdings, any Borrower, any
Affiliate of any of the foregoing or any of their respective Subsidiaries.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other applicable central bank, and this Section 9.4 shall not
apply to any such pledge or assignment of a security interest; provided, that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(e)    With respect to any assignment or participation by a Lender of any Loans
or Commitments, (i) to a Disqualified Lender or (ii) to the extent the
Borrower’s consent is required under the terms of Section 9.4(b)(ii)(A)(A) and
such consent is not granted (or deemed to have been granted), to any other
Person, in each case, the Borrower shall be entitled to (A) notwithstanding
anything to the contrary in this Agreement, prepay such Loans or terminate such
Commitments on a non-pro rata basis or (B) require such Disqualified Lender or
other Person to assign such Loans or Commitments in accordance with the terms of
this Agreement in addition to any other remedy available to the Borrower at law
or equity, except to the extent that the Borrower consents in writing to such
assignment or participation; provided that upon inquiry by any Lender to the
Administrative Agent as to whether a specified potential assignee or prospective
participant is on the list of Disqualified Lenders, the Administrative Agent
shall be permitted to disclose to such Lender whether such specific potential
assignee or prospective participant is in the list of Disqualified Lenders. No
Disqualified Lender that purports to become a Lender hereunder (notwithstanding
the provisions of this Agreement that prohibit Disqualified Lenders from
becoming Lenders) shall be entitled to any of the rights or privileges enjoyed
by the other Lenders with respect to voting, information and lender meetings.

9.5    Survival. All covenants, agreements, representations and warranties made
by the Lead Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Credit Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.3 and Section 8
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Revolving Credit
Commitments or the termination of this Agreement or any provision hereof.

9.6    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic transmission (e.g., “PDF” or
“TIFF”) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

186



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.7    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.8    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time
with the prior written consent of the Administrative Agent (which consent shall
not be required in connection with customary set-offs in connection with Cash
Management Obligations and Specified Hedge Agreements), to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (excluding any Exempt Account) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the applicable Borrower against any of and all the obligations
of the applicable Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section 9.8 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender shall notify the Administrative Agent and the Lead Borrower promptly
after any such setoff. Notwithstanding anything to the contrary in the
foregoing, no Lender shall exercise any right of set off in respect of any
Controlled Account other than the Administrative Agent acting in their capacity
as such.

9.9    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
construed in accordance with and governed by the law of the State of New York.

(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Notwithstanding the foregoing, any party hereto may bring an
action or proceeding in other jurisdictions in respect of its rights under any
Security Document governed by a law other than the laws of the State of New York
or, with respect to the Collateral, in a jurisdiction where such Collateral is
located.

(c)    Each of Holdings and each Borrower hereby irrevocably and unconditionally
waive, to the fullest extent it may legally and effectively do so, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 9.9. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)    Subject to clause (e) below, each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

(e)    Without limiting the foregoing, each of the Foreign Loan Parties hereby
irrevocably designates, appoints and empowers as of the Closing Date, CT
Corporation System (the “Process Agent”). with an

 

187



--------------------------------------------------------------------------------

TABLE OF CONTENTS

office on the Closing Date at 111 Eighth Avenue, 13th Floor, New York, New York
10011, United States, as its authorized designee, appointee and agent to
receive, accept and acknowledge on its behalf and for its property, service of
copies of the summons and complaint and any other process which may be served in
any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party or for recognition and enforcement of any
judgment in respect thereof; such service may be made by mailing or delivering a
copy of such process to such Foreign Loan Party, in care of the Process Agent at
the Process Agent’s above address, and each of the Foreign Loan Parties hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. Each of the Foreign Loan Parties further agree to take any and all
such action as may be necessary to maintain the designation and appointment of
the Process Agent in full force in effect for a period of three years following
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder (other than contingent amounts not then due and
payable); provided, that if the Process Agent shall cease to act as such, each
such Foreign Loan Party agrees to promptly designate a new authorized designee,
appointee and agent in New York City on the terms and for the purposes
reasonably satisfactory to the Administrative Agent hereunder.

9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.11    Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

9.12    Confidentiality.

(a)    Each of the Administrative Agent, each Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
employees, legal counsel, independent auditors, professionals and other experts
or agents (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested or demanded
by any regulatory authority claiming jurisdiction over it or its Affiliates
(provided, that the Administrative Agent, such Issuing Bank or such Lender, as
applicable, shall notify the Lead Borrower as soon as practicable in the event
of any such disclosure by such Person (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising routine examination or regulatory authority) to the extent
practicable and not prohibited by applicable law, rule or regulation), (iii)
pursuant to the order of any court or administrative agency or in any pending
legal, judicial or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process based on the advice of counsel
(provided, that the Administrative Agent, such Issuing Bank or such Lender, as
applicable, shall notify the Lead Borrower promptly thereof prior to any such
disclosure by such Person (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising routine examination or regulatory authority) to the extent
practicable and not prohibited by applicable law, rule or regulation), (iv) to
any other party to this Agreement, (v) as reasonably determined to be necessary,
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) to bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any

 

188



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Lead Borrower and its obligations (provided, that
such assignees, transferees, participants, counterparties and advisors are
advised of and agree to be bound by either the provisions of this Section 9.12
or other provisions at least as restrictive as this Section 9.12), (vii) to the
extent that such information is independently developed by it, (viii) with the
prior written consent of the Lead Borrower, (ix) to the extent such Information
(A) becomes available other than as a result of a breach of this Section 9.12 to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Lead Borrower or any of its Affiliates or
(B) to the extent that such information becomes publicly available other than by
reason of improper disclosure by the Administrative Agent, any Issuing Bank or
any Lender or any of their Affiliates or any related parties thereto in
violation of any confidentiality obligations owing to Lone Star, the Permitted
Investors, or any of their respective affiliates, (x) on a confidential basis to
(A) any rating agency in connection with rating Holdings, the Lead Borrower or
its Subsidiaries or the Revolving Credit Facilities or (1) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Revolving Credit Facilities or (2) market data
collectors, similar services, providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents, (xi) to the extent
necessary or customary for inclusion in league table measurement, and (xii) for
purposes of establishing a “due diligence” defense. For the purposes of this
Section 9.12, “Information” means all information received from Holdings, the
Lead Borrower or any of its Affiliates relating to Holdings or the Lead Borrower
or any of its Subsidiaries or businesses, other than any such information that
is available other than as a result of a breach of this Section 9.12 to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by a Borrower; provided, that, in the case of information
received from a Borrower after the date hereof, such information is clearly
identified on or before the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information which shall in no event be less than commercially
reasonable care.

(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MNPI. AND CONFIRMS THAT
IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW. INCLUDING FEDERAL. STATE.
PROVINCIAL AND TERRITORIAL SECURITIES LAWS.

(c)    ALL INFORMATION. INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS. FURNISHED
BY HOLDINGS, A BORROWER OR ANY AGENT PURSUANT TO. OR IN THE COURSE OF
ADMINISTERING. THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION. WHICH MAY
CONTAIN MNPI. ACCORDINGLY. EACH LENDER REPRESENTS AND WARRANTS TO HOLDINGS, THE
BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

9.13    PATRIOT Act; Canadian Anti-Money Laundering.

(a)    The Administrative Agent and each Lender that is subject to the
requirements of the PATRIOT Act hereby notifies the Lead Borrower that pursuant
to the requirements of the PATRIOT Act, it may be required to obtain, verify and
record information that identifies the Lead Borrower and each other Loan Party,
which information includes the name and address of the Lead Borrower and each
other Loan Party and other information that will allow such Lender to identify
the Lead Borrower and each other Loan Party in accordance with the PATRIOT Act.

 

189



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    If the Administrative Agent has ascertained the identity of any Canadian
Loan Party or any authorized signatories of any Canadian Loan Party for the
purposes of applicable Canadian Anti-Money Laundering Laws, then the
Administrative Agent: (i) shall be deemed to have done so as an agent for each
Lender, and this Agreement shall constitute a “written agreement” in such regard
between each Lender and the Administrative Agent within the meaning of the
applicable Canadian Anti-Money Laundering Laws; and (ii) shall provide to each
Lender copies of all information obtained in such regard without any
representation or warranty as to its accuracy or completeness. Notwithstanding
the preceding sentence and except as may otherwise be agreed in writing, each of
the Lenders agrees that the Administrative Agent has no obligation to ascertain
the identity of the Canadian Loan Parties or any authorized signatories of the
Canadian Loan Parties on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from any Canadian Loan Party or any such
authorized signatory in doing so.

9.14    Release of Liens and Guarantees; Secured Parties.

(a)    In the event that any Loan Party conveys, sells, leases, assigns,
transfers or otherwise Disposes of all or any portion of any of the Capital
Stock or assets of any Loan Party to a Person that is not (and is not required
hereunder to become) a Loan Party in a transaction permitted under this
Agreement, the Liens created by the Loan Documents in respect of such Capital
Stock or assets shall automatically terminate and be released, without the
requirement for any further action by any Person and the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Holdings or the Lead Borrower and at the Lead Borrower’s expense to further
document and evidence such termination and release of Liens created by any Loan
Document in respect of such Capital Stock or assets. In the event that any
Capital Stock or other asset constituting Collateral has become, or is becoming,
an Excluded Asset, then, at the request of Holdings or any Borrower, the
Administrative Agent agrees to promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute such documents (including
mortgage release documents) as may be reasonably requested by any Borrower, and
at the Lead Borrower’s expense, to terminate, discharge and release (or to
further document and evidence the termination, discharge and release of) the
Liens created by any Loan Document in respect of such assets, effective upon
such asset becoming an Excluded Asset. In the case of a transaction permitted
under this Agreement the result of which is that a Loan Party would cease to be
a Restricted Subsidiary or would become an Excluded Subsidiary (or in case any
Restricted Subsidiary otherwise becomes an Excluded Subsidiary or the Lead
Borrower elects that any Discretionary Guarantor that would otherwise constitute
an Excluded Subsidiary cease to be a Discretionary Guarantor), the Guarantee
Obligations created by the Loan Documents in respect of such Loan Party (and all
security interests granted by such Guarantor under the Loan Documents) shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested or the Lead Borrower
and at the Lead Borrower’s expense to further document and evidence such
termination and release of such security interests and such Loan Party’s
Guarantee Obligations in respect of the Obligations (including its Guarantee
Obligations under the US Guarantee and Collateral Agreement and the Canadian ABL
Guarantee and Collateral Agreements). Any representation, warranty or covenant
contained in any Loan Document relating to any such Capital Stock, asset or
subsidiary of any Loan Party shall no longer be deemed to be made with respect
thereto once such Capital Stock or asset or Subsidiary is so conveyed, sold,
leased, assigned, transferred or disposed of.

(b)    In the case of the incurrence of any Canadian Term Loans, the Lenders
hereby authorize and the Administrative Agent hereby agrees to release and
subordinate any Liens on Canadian Term Loan Priority Collateral and the
Administrative Agent hereby agrees to enter into the Canadian Intercreditor
Agreement in order to evidence the applicable priority with respect to its Liens
on the Canadian Term Loan Priority Collateral.

(c)    Upon the payment in full of the Obligations and the termination or
expiration of the Commitments, all Liens created by the Loan Documents shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be

 

190



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reasonably requested or the Lead Borrower and at the Lead Borrower’s expense to
further document and evidence such termination and release of Liens created by
the Loan Documents (including by way of assignment), and the Guarantee
Obligations created by the Loan Documents in respect of the Guarantors shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested or the Lead Borrower
and at the Lead Borrower’s expense to further document and evidence such
termination and release of the Guarantors’ Guarantee Obligations in respect of
the Obligations (including the Guarantee Obligations under the US Guarantee and
Collateral Agreement and the Canadian Guarantee and Collateral Agreements).

(d)    Except with respect to the exercise of setoff rights of any Lender in
accordance with Section 9.8 or with respect to a Lender’s right to file a proof
of claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent on behalf of the Secured Parties in accordance with the terms thereof. In
the event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition, and the Administrative Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Administrative Agent on behalf of the Secured Parties at such
sale or other disposition. In furtherance of the foregoing, no Hedge Agreement
the obligations under which constitute Specified Hedge Agreement obligations and
no other agreements the obligations under which constitute Cash Management
Obligations, in each case will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement or any other Loan Document. By accepting the benefits of
the Collateral, each Secured Party that is a party to any such Hedge Agreement
or such agreement in respect of Cash Management Services shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent, as applicable, under the Loan Documents and agreed to be bound
by the Loan Documents as a Secured Party thereunder, subject to the limitations
set forth in this paragraph.

9.15    No Fiduciary Duty. The Administrative Agent, each Issuing Bank, each
Lender and each Swingline Lender and their respective Affiliates (collectively,
solely for purposes of this paragraph, the “Lender Parties”) may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their affiliates. Each Loan Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender Parties, on
the one hand, and such Loan Party, its stockholders or its affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Loan Parties, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Lender Parties have assumed any advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Parties have advised, are currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) the Lender Parties are acting solely as principals and
not as the agents or fiduciaries of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that the Lender

 

191



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Parties have rendered advisory services of any nature or respect, or owe a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

9.16    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent,
any Issuing Bank or any Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to the applicable Loan
Party. In determining whether the interest contracted for, charged, or received
by the Administrative Agent, a Lender or an Issuing Bank exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

9.17    Intercreditor Agreements.

(a)    The Administrative Agent is hereby authorized and directed to, to the
extent required or permitted by the terms of the Loan Documents, (x) enter into
(i) any Security Document, (ii) the ABL Intercreditor Agreement or (iii) any
other intercreditor agreement contemplated hereunder or (y) make or consent to
any filings or take any other actions in connection therewith (and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Loan Party of any Indebtedness of such Loan Party that is
permitted to be incurred and secured pursuant to Sections 6.2 and 6.3, in order
to permit such Indebtedness to be secured by a valid, perfected lien on the
Collateral (with such priority as may be designated by such Loan Party, to the
extent such priority is permitted by the Loan Documents)), and the parties
hereto acknowledge that the ABL Intercreditor Agreement and any other
intercreditor agreement contemplated hereunder, any Security Document, and any
consent, filing or other action will be binding upon them. Each of the Lenders
(including in its capacities as a Lender and Issuing Bank (if applicable)) and
each of the Secured Parties hereby (a) acknowledges that it has received a copy
of the ABL Intercreditor Agreement, (b) consents to the subordination of Liens
provided for in the ABL Intercreditor Agreement, (c) agrees that it will be
bound by and will take no actions contrary to the provisions of any
intercreditor agreement contemplated hereunder (if entered into) and
(d) authorizes and instructs the Administrative Agent to enter into the ABL
Intercreditor Agreement and any other intercreditor agreements contemplated
hereunder or Security Document (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be incurred and secured
pursuant to Sections 6.2 and 6.3, in order to permit such Indebtedness to be
secured by a valid, perfected lien on the Collateral (with such priority as may
be designated by such Loan Party, to the extent such priority is permitted by
the Loan Documents)), and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof. The provisions of the foregoing sentence
are intended as an inducement to the lenders under the Term Loan Credit
Agreement to extend credit thereunder, and such lenders are intended third party
beneficiaries of such provisions.

(b)    Notwithstanding anything herein to the contrary, the liens and security
interests granted in the Security Documents to the Administrative Agent by the
Loan Parties pursuant to this Agreement on and in any Collateral and the
exercise of any right or remedy by the Administrative Agent with respect to any
such Collateral hereunder, are subject to the provisions of the ABL
Intercreditor Agreement. In the event of any conflict between the terms of the
ABL Intercreditor Agreement and the terms of this Agreement, the terms of the
ABL Intercreditor Agreement shall govern and control.

9.18    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution

 

192



--------------------------------------------------------------------------------

TABLE OF CONTENTS

arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

9.19    Judgment Currency. Each of the Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in any applicable currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or any
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any of the Loan Parties in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Spot Rate determined, in each case, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”). If
there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
applicable Group Member party hereto covenants and agrees to pay, or cause to be
paid, such additional amounts, if any (but in any event not a lesser amount) as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. For purposes of determining any other rate of exchange for this
Section 9.19, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

9.20    Collateral or Margin Posted Under Hedge Agreements. Notwithstanding
anything to the contrary in this Agreement or any Loan Document, to the extent
that any Loan Party or counterparty to a Hedge Agreement is required to post any
margin or collateral under a Hedge Agreement as a result of any regulatory
requirement, swap clearing organization rule, or other similar regulation, rule,
or requirement:

(a)    such Loan Party shall be permitted to make payments of such margin or
collateral to the counterparty in satisfaction of any such regulation, rule, or
requirement;

 

193



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    if any such counterparty posts any such margin or collateral with any
Loan Party, such margin or collateral shall not be subject to any cash trap,
cash sweep, or other cash management provision or restriction in any Loan
Document, save and except any pledge or assignment of such Hedge Agreement, with
the express intention that the applicable Loan Party shall be permitted to
receive, return (including any return payment), or apply such margin or
collateral in accordance with the relevant Hedge Agreement; provided, however,
that such Loan Party shall not use any such margin or collateral for any other
purpose than in accordance with the relevant Hedge Agreement; and

(c)    any cash or cash equivalent instruments posted by or to Lead Borrower
shall not constitute Eligible Cash or Collateral or security for the Loans;
provided that the foregoing shall not limit any grant of security over any
applicable Loan Party’s rights in such cash or cash equivalent instruments under
any pledge or assignment of the relevant Hedge Agreement.

SECTION 10.    ADDITIONAL LOAN PARTIES AND OBLIGATIONS

10.1    Additional Borrowers. At any time after the Closing Date, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, any Group Member that is a direct or indirect Wholly Owned Subsidiary
organized under the laws of the United States or, with the consent of each
Lender, any other jurisdiction, may elect to be added as an Additional Borrower
hereunder upon delivery to the Administrative Agent of a Notice of Additional
Borrower as follows:

(a)    such Group Member shall be deemed a “Borrower” and (x) in the case of any
Domestic Subsidiary, a “US Borrower” and (y) in the case of any Canadian
Subsidiary, in each case, hereunder and under the Loan Documents with respect to
the Revolving Credit Facility subject to the receipt by the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, of
joinder and any other documentation reasonably requested by the Administrative
Agent with respect to such Additional Borrower, including any promissory notes
requested by a Lender through the Administrative Agent and written opinions of
the Loan Parties’ counsel;

(b)    such Additional Borrower shall deliver the documents required by
Section 5.9 with respect thereto; and

(c)    as a condition to the effectiveness of any joinder of any Additional
Borrower, such Additional Borrower shall deliver all documentation and other
information reasonably requested in writing by each Lender within ten Business
Days following receipt of such Notice of Additional Borrower to satisfy
requirements under applicable “know your customer” and anti-money-laundering
rules and regulations, including without limitation, the PATRIOT Act and
Canadian Anti-Money Laundering Laws.

10.2    Discretionary Guarantors. At any time after the Closing Date, Holdings
may elect to add a Group Member that is an Excluded Subsidiary or any other
Person reasonably satisfactory to the Administrative Agent to be added as an
additional guarantor and a Loan Party (a “Discretionary Guarantor”) as follows:

(a)    Holdings shall provide a Notice of Additional Guarantor to the
Administrative Agent of their intention to add any Discretionary Guarantor at
least 15 Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the date of the proposed addition;

(b)    consent of the Administrative Agent shall be required to approve any such
addition (such consent not to be unreasonably withheld or delayed, but which may
be withheld if the Administrative Agent reasonably determines that such
Discretionary Guarantor is organized under the laws of a jurisdiction where
(i) the amount and enforceability of the contemplated guarantee that may be
entered into by a Person organized in the relevant jurisdiction is materially
and adversely limited by applicable law or contractual limitations, (ii) the
security interests (and the enforceability thereof) that may be granted with
respect to assets (or various classes of assets)

 

194



--------------------------------------------------------------------------------

TABLE OF CONTENTS

located in the relevant jurisdiction are materially and adversely limited by
applicable law or (iii) there is any reasonably identifiable and material
adverse political or legal risk to the Lenders or the Administrative Agent
associated with such jurisdiction); provided, that no such consent shall be
required for the addition of any Discretionary Guarantor organized under the
laws of a Qualified Jurisdiction;

(c)    The Lead Borrower and such Discretionary Guarantor shall deliver the
documents required by Section 5.9, at the time such Group Member or other Person
becomes a Discretionary Guarantor (or such later date as the Administrative
Agent may reasonably agree) with respect to each such additional Guarantor (and
solely for purposes of Section 5.9(c) and the Security Documents, such
Subsidiary shall be deemed to have been acquired at the time such Notice of
Additional Guarantor is received by the Administrative Agent); and

(d)    as a condition to the effectiveness of any joinder of any Discretionary
Guarantor, such Discretionary Guarantor shall deliver opinions, board
resolutions and officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.1 and all
other documentation and other information, in each case as reasonably requested
in writing by each Lender within ten Business Days following receipt of such
Notice of Additional Guarantor to satisfy requirements under applicable “know
your customer” and anti-money- laundering rules and regulations, including
without limitation, the PATRIOT Act and the Proceeds of Crime (Money Laundering)
(Canada) and Terrorist Financing Act (Canada).

It is understood and agreed that, as a condition to the effectiveness of any
joinder of any Group Member or other Person as a “Discretionary Guarantor” under
the Senior Secured Notes Indenture or any Senior Secured Bridge Document, such
Group Member or other Person shall have become a Discretionary Guarantor
hereunder, pursuant to and in accordance with the provisions of this
Section 10.2.

(Signature pages follow.)

 

195



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

HOLDINGS: FBM ALPHA LLC By:  

/s/ John J. Gorey

Name:   John J. Gorey Title:   Chief Financial Officer LEAD BORROWER: FOUNDATION
BUILDING MATERIALS HOLDING COMPANY LLC By:  

/s/ John J. Gorey

Name:   John J. Gorey Title:   Chief Financial Officer ADDITIONAL US BORROWER:
FOUNDATION BUILDING MATERIALS, LLC By:  

/s/ John J. Gorey

Name:   John J. Gorey Title:   Chief Financial Officer ADDITIONAL US BORROWER:
FBM LOGISTICS, LLC By:  

/s/ John J. Gorey

Name:   John J. Gorey Title:   Chief Financial Officer CANADIAN BORROWER: FBM
CANADA GSD, INC. By:  

/s/ John J. Gorey

Name:   John J. Gorey Title:   Chief Financial Officer CANADIAN GUARANTOR: FBM
CANADA SPI, INC. By:  

/s/ John J. Gorey

Name:   John J. Gorey Title:   Chief Financial Officer

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

/s/ Carlos Gil                    

Name:   Carlos Gil Title:   Senior Vice President LENDER: BANK OF AMERICA, N.A.,
as

Lender, US Swingline Lender and

Issuing Bank

By:  

/s/ Carlos Gil

Name:   Carlos Gil Title:   Senior Vice President LENDER: BANK OF AMERICA, N.A.
(acting through its Canada branch), as Lender, Canadian Swingline Lender and
Issuing Bank By:  

/s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz Title:   Vice President

 

197



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LENDER:

GOLDMAN SACHS BANK USA By:   /s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LENDER: MUFG Union Bank, N.A.

By:   /s/ John Eissele

Name:   John Eissele

Title:   Managing Director

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LENDER: ROYAL BANK OF

CANADA as a Lender

By:   /s/ A. Chaykoski

Name:   A. Chaykoski

Title:   Authorized Signatory

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LENDER: SUNTRUST BANK

By:   /s/ Christopher N. Jensen

Name:   Christopher N. Jensen

Title:   Vice President

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LENDER:

WELLS FARGO BANK, N.A.

By:   /s/ Krista Mize

Name:   Krista Mize

Title:   Authorized Signatory

 

LENDER:

WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA

By:   /s/ David G. Phillips

Name:   David G. Phillips Title:  

Senior Vice President

Credit Officer, Canada

Wells Fargo Capital Finance

Corporation Canada

 

[Signature Page to ABL Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule I

Consolidated EBITDA Adjustments

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 2.1

Lenders

 

Lender

   US Revolving
Credit
Commitment
(USD)      Canadian
Revolving Credit
Commitment
(USD)1      Total Revolving
Credit
Commitment
(USD)      FILO
Commitment
(USD)      Total Commitment
(USD)      LC Issuer
Sublimit  

Bank of America, N.A.

   $ 128,000,000.00      $ 0.00      $ 128,000,000.00      $ 7,000,000.00      $
135,000,000.00      $ 15,000,000.00  

BANK OF AMERICA, N.A.

(acting through its Canada Branch)

   $ 0.00      $ 25,600,000.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00  

SunTrust Bank

   $ 80,000,000.00      $ 16,000,000.00      $ 80,000,000.00      $ 5,000,000.00
     $ 85,000,000.00      $ 0.00  

Goldman Sachs Bank USA

   $ 51,000,000.00      $ 10,200,000.00      $ 51,000,000.00      $ 4,000,000.00
     $ 55,000,000.00      $ 0.00  

Royal Bank of Canada

   $ 51,000,000.00      $ 10,200,000.00      $ 51,000,000.00      $ 4,000,000.00
     $ 55,000,000.00      $ 0.00  

MUFG Union Bank, N.A.

   $ 42,000,000.00      $ 8,400,000.00      $ 42,000,000.00      $ 3,000,000.00
     $ 45,000,000.00      $ 0.00  

Wells Fargo Bank, N.A.

   $ 23,000,000.00      $ 0.00      $ 23,000,000.00      $ 2,000,000.00      $
25,000,000.00      $ 0.00  

Wells Fargo Capital Finance Corporation Canada

   $ 0.00      $ 4,600,000.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00  

Total

   $ 375,000,000      $ 75,000,000      $ 375,000,000      $ 25,000,000      $
400,000,000      $ 15,000,000.00  

 

1

Note: The Canadian Revolving Credit Commitment is a sub-line of the Total
Revolving Credit Commitments and represents the maximum amount a Lender has
committed to provide under the Canadian Revolving Credit Facility.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 2.4(a)

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 3.4

Consents, Authorizations, Filings and Notices

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 3.13(a)

Restricted Subsidiaries

 

Issuer

  

Jurisdiction of

Organization of the

Issuer

  

Owner

  

Number and class

of Shares Owned

Foundation Building Materials Holding Company LLC    Delaware    FBM Alpha LLC
   100 units Foundation Building Materials, LLC    California    Foundation
Building Materials Holding Company LLC    100% of limited liability company
interests FBM Logistics, LLC    Indiana    Foundation Building Materials, LLC   
100% of limited liability company interests FBM Missouri, Inc.    Missouri   
Foundation Building Materials, LLC    98 common shares FBM Canada GSD, Inc.   
Alberta, Canada    Foundation Building Materials, LLC    1,000 common shares FBM
Canada SPI, Inc.    Alberta, Canada    Foundation Building Materials, LLC   
1,000 common shares FBM Whitby Inc.    Ontario, Canada    FBM Canada GSD, Inc.
   100 common shares



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 3.13(b)

Unrestricted Subsidiaries

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 5.14

Post-Closing Matters

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 5.17

Qualifying Equipment Locations

[Attached]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g598470dsp008.jpg]

  

FBM Branch Directory

Please note: This is a confidential document

to be used only for sanctioned FBM purposes.

 

Branch #

  

SX #

  

Division

  

Type

  

Branch Name

  

Address

  

City

  

St/Prov

  

Zip/Postal

  

Country

  

Status

MI-001    001    Admin    Admin    Grand Rapids Admin    5203 Division Avenue
South    Grand Rapids    MI    49548-5605    US    Closed MI-002    002    SBP
   Branch    Grand Rapids MI    5203 Division Avenue South    Grand Rapids    MI
   49548-5605    US    Operating MI-003    003    SBP    Branch    Traverse City
MI    1325 Industry Drive    Traverse City    MI    49696-9245    US   
Operating MI-004    004    SBP    Branch    Muskegon MI    2121 Harvey Street   
Muskegon    MI    49442-6103    US    Operating MI-005    005    SBP    Branch
   Holland MI    11778 Greenway Drive    Holland    MI    49424-8654    US   
Operating MI-006    006    SBP    Branch    Kalamazoo MI    3737 E Milham Avenue
   Portage    MI    49002-9777    US    Operating MI-007    007    SBP    Branch
   Petoskey MI    1955 Fochtman Industrial Drive    Petoskey    MI    49770-9371
   US    Operating IN-008    008    SBP    Branch    South Bend IN    4320
Ameritech Drive    South Bend    IN    46628-9150    US    Operating MI-009   
009    SBP    Branch    Gaylord MI    2855 D and M Drive    Gaylord    MI   
49735-7417    US    Operating MI-010    010    SBP    Branch    Rockford MI   
8177 Graphic Drive NE    Belmont    MI    49306-9448    US    Operating MI-011
   011    SBP    Branch    Marquette MI    185 Summit Street    Negaunee    MI
   49866-9581    US    Operating WI-012    012    SBP    Branch    Green Bay WI
   338 E Frontage Road    Little Suamico    WI    54141-8665    US    Operating
WI-013    013    SBP    Branch    Madison WI    925 Walsh Road    Madison    WI
   53714-1335    US    Moved IN-014    014    SBP    Branch    Fort Wayne IN   
2704 Goshen Road    Fort Wayne    IN    46808-1445    US    Operating MI-015   
015    SBP    Branch    Lansing MI    5430 Enterprise Drive    Lansing    MI   
48911-4101    US    Operating MI-016    016    SBP    Branch    Utica MI    5600
Auburn Road    Shelby Township    MI    48317-4120    US    Operating WI-017   
017    SBP    Branch    Appleton WI    882 B Valley Road    Menasha    WI   
54952-1120    US    Operating WI-018    018    SBP    Branch    Wausau WI    835
S 66th Avenue    Wausau    WI    54401-9320    US    Operating IN-019    019   
SBP    Branch    Indy West IN    4333 West 71st Street    Indianapolis    IN   
46268-2260    US    Operating IN-020    020    SBP    Unit    Indy Doors IN   
4333 West 71st Street    Indianapolis    IN    46268-2260    US    Operating
IN-021    021    SBP    Branch    Indy East IN    1477 S Franklin Road   
Indianapolis    IN    46239-1120    US    Operating IN-022    022    SBP   
Branch    Valparaiso IN    1457 State Road 2    Valparaiso    IN    46385-9009
   US    Operating IN-023    023    SBP    Branch    Kokomo IN    2101 N Webster
Street    Kokomo    IN    46901-5822    US    Operating IN-024    024    SBP   
Branch    Lafayette IN    3428 Rascal Drive    Lafayette    IN    47909-2796   
US    Operating IN-025    025    SBP    Branch    Bloomington IN    300 W
Country Club Drive    Bloomington    IN    47403-4395    US    Operating IN-026
   026    SBP    Branch    Fishers Reload IN    1477 S Franklin Road   
Indianapolis    IN    46239-1120    US    Operating MI-027    027    SBP   
Branch    Midland MI    118 Waldo Avenue    Midland    MI    48642-5965    US   
Operating MI-028    028    SBP    Branch    Detroit MI    35766 Industrial Road
   Livonia    MI    48150-1236    US    Operating TN-029    029    SBP    Branch
   Nashville TN    1619 Charlotte Avenue    Nashville    TN    37203-2906    US
   Operating TN-030    030    SBP    Branch    Murfreesboro TN    1015 Old Salem
Road    Murfreesboro    TN    37129-4915    US    Operating TN-031    031    SBP
   Branch    Algood TN    340 Industrial Circle    Cookeville    TN   
38506-6963    US    Operating TN-032    032    SBP    Branch    Clarksville TN
   139 Kraft Street    Clarksville    TN    37040-3001    US    Operating PA-033
   033    SBP    Branch    Pittsburgh PA    200 1st Avenue    Carnegie    PA   
15106-2502    US    Operating PA-034    034    SBP    Branch    Greensburg PA   
3760 Route 136    Greensburg    PA    15601-6230    US    Operating OH-035   
035    SBP    Branch    Cleveland OH    5245 W 130th Street    Parma    OH   
44130-1033    US    Operating OH-036    036    SBP    Branch    Akron OH    169
Kelly Avenue    Akron    OH    44306-1852    US    Operating

 

CONFIDENTIAL

 

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g598470dsp008.jpg]   

FBM Branch Directory

Please note: This is a confidential document

to be used only for sanctioned FBM purposes.

 

Branch #

  

SX #

  

Division

  

Type

  

Branch Name

  

Address

  

City

  

St/Prov

  

Zip/Postal

  

Country

  

Status

OH-037    037    SBP    Branch    Youngstown OH    4141 Mahoning Avenue   
Austintown    OH    44515-2907    US    Operating IL-038    038    SBP    Branch
   Rockford IL    1125 Harrison Avenue, Floor 1    Rockford    IL    61104-7239
   US    Operating IL-039    039    SBP    Branch    Bloomington IL    420
Olympia Drive    Bloomington    IL    61704-5392    US    Moved IL-040    040   
SBP    Branch    Peoria IL    1926 S Lydia Avenue    Peoria    IL    61605-3400
   US    Operating IA-041    041    SBP    Branch    Quad Cities IA    5252
State Street    Riverdale    IA    52722-5774    US    Operating IA-042    042
   SBP    Branch    Des Moines IA    4401 112th Street    Urbandale    IA   
50322    US    Operating IA-043    043    SBP    Branch    Cedar Rapids IA    55
43rd Avenue SW    Cedar Rapids    IA    52404-4908    US    Operating IA-044   
044    SBP    Branch    Waterloo IA    198 Plaza Drive    Elk Run Heights    IA
   50707-2000    US    Operating WI-045    045    SBP    Branch    Elkhorn WI   
976 Proctor Drive    Elkhorn    WI    53121-2024    US    Operating WI-046   
046    SBP    Branch    Milwaukee WI    8840 W Flagg Avenue    Milwaukee    WI
   53225-2818    US    Operating IL-047    047    SBP    Branch    Round Lake
Park IL    195 Porter Drive    Round Lake Park    IL    60073-3634    US   
Operating IL-048    048    SBP    Branch    Romeoville IL    724 Parkwood Avenue
   Romeoville    IL    60446-1135    US    Moved IL-049    049    SBP    Branch
   Chicago IL    4140 S Racine Avenue    Chicago    IL    60609-2525    US   
Operating FL-050    050    Admin    Admin    Florida Admin    1924 W Princeton
Street    Orlando    FL    32804-4706    US    Closed FL-051    051    SBP   
Branch    Orlando FL    1924 W Princeton Street    Orlando    FL    32804-4706
   US    Operating FL-052    052    SBP    Branch    Orange City FL    2121
State Road 472    Deland    FL    32724-9615    US    Operating FL-053    053   
SBP    Branch    Jacksonville FL    6695 Colray Court    Jacksonville    FL   
32258-4473    US    Operating FL-054    054    SBP    Branch    Tampa FL    6001
Orient Road    Tampa    FL    33610-9406    US    Operating FL-055    055    SBP
   Branch    Sarasota FL    1688 Global Court    Sarasota    FL    34240-7867   
US    Operating FL-056    056    SBP    Branch    Ocala FL    4351 W Highway 40
   Ocala    FL    34482-4044    US    Closed FL-057    057    SBP    Branch   
Naples FL    6190 Shirley Street    Naples    FL    34109-6201    US   
Operating MI-058    058    SBP    Branch    Ypsilanti MI    5075 Carpenter Road
   Ypsilanti    MI    48197-9601    US    Operating WI-059    059    SBP   
Branch    McFarland WI    4412 Terminal Drive    McFarland    WI    53558    US
   Operating TX-060    060    Admin    Admin    Dallas Admin          TX      
US    Closed TX-061    061    SBP    Branch    Dallas TX    8231 John Carpenter
Fwy    Dallas    TX    75247-4722    US    Operating TX-062    062    SBP   
Branch    Fort Worth TX    3434 Lawnwood Street    Fort Worth    TX   
76111-4516    US    Operating TX-063    063    SBP    Branch    Austin TX   
1717 Grand Avenue Parkway    Pflugerville    TX    78660    US    Operating
TX-064    064    SBP    Branch    Tyler TX    3324 N Northeast Loop 323    Tyler
   TX    75708-5647    US    Operating TX-065    065    SBP    Branch    Tomball
TX    24431 Hufsmith Kohrville Road    Tomball    TX    77375-6936    US   
Closed TX-066    066    SBP    Branch    South Houston TX    8821 East Almeda
Street    Houston    TX    77054-4501    US    Operating TX-067    067    SBP   
Branch    Dallas TX    10550 Maybank Drive    Dallas    TX    75220-2513    US
   Closed TX-068    068    SBP    Branch    Fort Worth 2       Fort Worth    TX
      US    Closed TX-069    069    SBP    Branch    College Station TX    1121
Turkey Creek Road    Bryan    TX    77801-1522    US    Operating CA-070    070
   Admin    Admin    Home Office    2741 Walnut Avenue, #200    Tustin    CA   
92780    US    Admin CA-071    071    SBP    Branch    Campbell CA      
Campbell    CA       US    Closed CA-072    072    SBP    Branch    San Jose CA
   675 Emory Street    San Jose    CA    95110-1824    US    Operating CA-073   
073    SBP    Branch    Orange CA    1431 N Main Street    Orange    CA   
92867-3403    US    Operating

 

CONFIDENTIAL

 

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g598470dsp008.jpg]

  

FBM Branch Directory

Please note: This is a confidential document

to be used only for sanctioned FBM purposes.

 

Branch #

  

SX #

  

Division

  

Type

  

Branch Name

  

Address

  

City

  

St/Prov

  

Zip/Postal

  

Country

  

Status

CA-074    074    SBP    Branch    Escondido CA    1120 W Mission Avenue   
Escondido    CA    92025-1663    US    Operating CA-075    075    SBP    Branch
   North Hollywood CA    7425 Coldwater Canyon Avenue    North Hollywood    CA
   91605-3502    US    Operating AZ-076    076    SBP    Branch    Phoenix GW   
   Phoenix    AZ       US    Closed AZ-077    077    SBP    Branch    Tucson GW
      Tucson    AZ       US    Closed CA-078    078    SBP    Branch    San
Francisco CA    390 Selby Street    San Francisco    CA    94124-1114    US   
Operating NE-079    079    SBP    Branch    Omaha NE    4629 S 136th Street   
Omaha    NE    68137-1101    US    Operating NE-080    080    SBP    Branch   
Lincoln NE    5731 Seward Avenue    Lincoln    NE    68507-1639    US   
Operating KS-081    081    SBP    Branch    Manhattan KS    9040 Green Valley
Drive    Manhattan    KS    66502    US    Operating KS-082    082    SBP   
Branch    Kansas City KS    3411 Brinkerhoff Road    Kansas City    KS   
66115-1242    US    Operating MO-083    083    SBP    Branch    Springfield MO
   2140 N Bristol Lane    Nixa    MO    65714-8935    US    Operating MO-084   
084    SBP    Branch    Joplin MO    1602 E. 32nd Street., Suite B    Joplin   
MO    64804-4007    US    Closed KS-085    085    SBP    Branch    Wichita KS   
1910 E Industrial Street    Wichita    KS    67216-2409    US    Operating
CO-086    086    SBP    Branch    Denver CO    3296 S Zuni Street    Englewood
   CO    80110-2142    US    Operating CA-087    087    SBP    Branch    Oxnard
CA    301 Lombard Street    Oxnard    CA    93030-7296    US    Operating CA-088
   088    SBP    Branch    San Diego CA    4567 Federal Blvd    San Diego    CA
   92102-2506    US    Operating CA-089    089    SBP    Branch    Riverside CA
   1975 3rd Street    Riverside    CA    92507-3474    US    Operating CA-090   
090    SBP    Branch    Pico Rivera CA    8542 Slauson Avenue    Pico Rivera   
CA    90660-4327    US    Operating CA-091    091    SBP    Branch    Hayward CA
   3343 Arden Road    Hayward    CA    94545-3924    US    Operating AZ-092   
092    SBP    Branch    Phoenix AZ    3652 E Miami Avenue    Phoenix    AZ   
85040-1631    US    Operating AZ-093    093    SBP    Branch    Tucson AZ    600
W 25th Street    Tucson    AZ    85713-1553    US    Operating AZ-094    094   
SBP    Branch    Avondale AZ    1419 N. Eliseo C Felix Jr Way    Avondale    AZ
   85323-1208    US    Operating AZ-095    095    MFG    Branch    Casa Grande
AZ    1092 N Jefferson Avenue    Casa Grande    AZ    85122-3816    US   
Operating CA-096    096    SBP    Unit    Pico Industrial Tools    8542 Slauson
Avenue    Pico Rivera    CA    90660-4327       Closed CO-097    097    SBP   
Branch    Johnstown, CO    4754 Marketplace Drive    Johnstown    CO    80534   
US    Operating IL-098    098    SBP    Branch    Urbana IL    201 S. Industrial
Circle    Urbana    IL    61802    US    Operating FBM-099    099    Admin   
Admin    Test Branch                   Closed FBM-100    100    Admin    Admin
   Test Branch                   Closed KY-101    101    SBP    Branch   
Covington KY    2048 Rolling Hills Drive    Covington    KY    41017-9418    US
   Operating OH-102    102    SBP    Branch    Sharonville OH    11360
Enterprise Park Drive    Sharonville    OH    45241-1885    US    Operating
OH-103    103    SBP    Branch    Dayton OH    300 S. Pioneer Blvd.   
Springboro    OH    45066-1181    US    Operating KY-104    104    SBP    Branch
   London KY    895 Morentown Road    London    KY    40741-9043    US   
Operating KY-105    105    SBP    Branch    Lexington KY    1115 Delaware Avenue
   Lexington    KY    40505 - 4092    US    Operating OH-106    106    SBP   
Branch    Southpoint OH    360 Commerce Drive    Southpoint    OH    45680-1302
   US    Operating OH-107    107    SBP    Branch    Columbus OH    1030 Freeway
Drive North, Bldg 6    Columbus    OH    43229    US    Operating KY-108    108
   SBP    Branch    Louisville KY    3304 Gilmore Industrial Blvd    Louisville
   KY    40213-2173    US    Closed WA-109    109    SBP    Branch    Kent WA   
1031 4th Avenue    Kent    WA    98032    US    Operating

 

CONFIDENTIAL

 

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g598470dsp008.jpg]

  

FBM Branch Directory

Please note: This is a confidential document

to be used only for sanctioned FBM purposes.

 

Branch #

  

SX #

  

Division

  

Type

  

Branch Name

  

Address

  

City

  

St/Prov

  

Zip/Postal

  

Country

  

Status

WA-110    110    SBP    Branch    Lakewood WA    10720 26th Avenue South   
Lakewood    WA    98499-8719    US    Operating WA-111    111    SBP    Branch
   Maltby WA    21415 87th Avenue SE    Woodinville    WA    98072-8099    US   
Operating WA-112    112    SBP    Branch    Sequim WA    301 Business Park Loop
   Sequim    WA    98382-9491    US    Operating FBM-113    113    Admin   
Admin    Acquisition                   Closed TX-114    114    SBP    Branch   
Corpus Christi TX    142 Flato Road    Corpus Christi    TX    78405    US   
Closed NJ-115    115    SBP    Branch    Camden NJ    2201 Mount Ephraim Avenue,
Bldg 21    Camden    NJ    08104    US    Operating NJ-116    116    SBP   
Branch    Hillside NJ    470 Mundet Place    Hillside    NJ    07205    US   
Operating PA-117    117    SBP    Branch    Lancaster PA    1600 Cloister Drive
   Lancaster    PA    17601    US    Operating PA-118    118    SBP    Branch   
Wilkes-Barre PA    2 Streetevens Road    Wilkes-Barre    PA    18702    US   
Operating FL-119    119    SBP    Branch    Fort Myers FL    4655 Laredo Avenue
   Fort Myers    FL    33905    US    Operating FL-120    120    SBP    Branch
   Miami FL    10565 NW 132nd Street    Hialeah Gardens    FL    33018    US   
Operating FL-121    121    SBP    Branch    Jacksonville Winroc    6803
Streetuart Lane South    Jacksonville    FL    32254    US    Closed FL-122   
122    SBP    Branch    Orlando Winroc    4125 L.B. McLeod Road    Orlando    FL
   32811    US    Closed FL-123    123    SBP    Branch    Pompano Beach FL   
3000-12 N.W. 25th Avenue    Pompano Beach    FL    33069    US    Operating
FL-124    124    SBP    Branch    Tampa Winroc    6710 North 54th Street   
Tampa    FL    33610    US    Closed GA-125    125    SBP    Branch    Norcross
GA    6445 McDonough Drive    Norcross    GA    30093    US    Operating KY-126
   126    SBP    Branch    Lexington Winroc    2512-C Palumbo Drive    Lexington
   KY    40509    US    Closed KY-127    127    SBP    Branch    Louisville KY
   4621 E. Indian Trail, Suite D    Louisville    KY    40213    US    Operating
IN-128    128    SBP    Branch    Indianapolis Winroc    3029 N. Post Road   
Indianapolis    IN    46226    US    Closed IL-129    129    SBP    Branch   
Addison IL    2301 West Windsor Court    Addison    IL    60101    US   
Operating MN-130    130    SBP    Branch    Minneapolis MN    5262 Glenbrook
Avenue North    Oakdale    MN    55128    US    Operating TX-131    131    SBP
   Branch    Beaumont TX    2975 Crocket Street    Beaumont    TX    77701    US
   Operating TX-132    132    SBP    Branch    Houston Yale St Winroc    3556
Yale Street    Houston    TX    77018    US    Closed TX-133    133    SBP   
Branch    Sam Houston TX    7225 W. Sam Houston Parkway N    Houston    TX   
77040    US    Operating AZ-134    134    SBP    Branch    Phoenix AZ    4225
West Glenrosa Avenue    Phoenix    AZ    85019    US    Operating AZ-135    135
   SBP    Branch    Prescott AZ    2235 North Concord Drive    Dewey    AZ   
86327    US    Operating AZ-136    136    SBP    Branch    Tucson Winroc      
Tucson    AZ       US    Closed UT-137    137    SBP    Branch    Ogden UT   
2735 South Wadman Drive    Ogden    UT    84401    US    Operating UT-138    138
   SBP    Branch    Orem UT    1442 West Center Street    Orem    UT    84057   
US    Operating UT-139    139    SBP    Branch    Salt Lake City UT    3225
South 900 West    Salt Lake City    UT    84119    US    Operating UT-140    140
   SBP    Branch    St. George UT    255 North 5500 West    Hurricane    UT   
84737    US    Operating MA-141    141    MI    Branch    Auburn SPI    14 Sword
Street    Auburn    MA    01501    US    Operating CT-142    142    MI    Branch
   West Haven SPI    400 Frontage Road, Suite 3    West Haven    CT    06516   
US    Operating NJ-143    143    MI    Branch    Bellmawr SPI    31 Heller Road
   Bellmawr    NJ    08031    US    Operating NY-144    144    MI    Branch   
Endwell SPI    3125 Pearl Street    Endwell    NY    13760    US    Operating
NY-145    145    MI    Branch    Rochester SPI    860 Maple Street    Rochester
   NY    14611    US    Operating NY-146    146    MI    Branch    Syracuse SPI
   6439 Deere Road    Syracuse    NY    13206    US    Operating

 

CONFIDENTIAL

 

Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g598470dsp008.jpg]

  

FBM Branch Directory

Please note: This is a confidential document

to be used only for sanctioned FBM purposes.

 

Branch #

  

SX #

  

Division

  

Type

  

Branch Name

  

Address

  

City

  

St/Prov

  

Zip/Postal

  

Country

  

Status

PA-147    147    MI    Branch    Lancaster SPI    1600 Cloister Drive   
Lancaster    PA    17601    US    Operating PA-148    148    MI    Branch   
Harrisburg SPI    150 Silver Spring Road    Mechanicsburg    PA    17050    US
   Closed PA-149    149    MI    Branch    Pittsburgh SPI    1360 Island Avenue
   Mckees Rocks    PA    15136    US    Operating NC-150    150    MI    Branch
   Charlotte SPI    3300A Woodpark Blvd    Charlotte    NC    28206    US   
Operating NC-151    151    MI    Branch    Greensboro SPI    207A Creek Ridge
Road    Greensboro    NC    27406    US    Operating NC-152    152    MI   
Branch    Raleigh SPI    1513 Sunrise Avenue    Raleigh    NC    27608    US   
Operating NC-153    153    MI    Branch    Wilmington SPI    216 Old Dairy Road
   Wilmington    NC    28405    US    Operating SC-154    154    MI    Branch   
Charleston SPI    5906 Loftis Road    Hanahan    SC    29410    US    Operating
FL-155    155    MI    Branch    Fort Myers SPI    5719 Corporation Circle   
Fort Myers    FL    33905    US    Operating FL-156    156    MI    Branch   
Miami SPI    11200 NW 107th Street, Suite 8    Miami    FL    33178-3298    US
   Operating FL-157    157    MI    Branch    Jacksonville SPI    6803 Stuart
Lane South    Jacksonville    FL    32254    US    Operating FL-158    158    MI
   Branch    Orlando SPI    4189 L.B. McLeod Road    Orlando    FL    32811   
US    Operating FL-159    159    MI    Branch    Pompano Beach SPI          FL
      US    Closed FL-160    160    MI    Branch    Tampa SPI    4701 Acline
Drive    Tampa    FL    33605    US    Operating GA-161    161    MI    Branch
   Atlanta SPI    3291 Marjan Drive    Atlanta    GA    30340    US    Closed
GA-162    162    MI    Branch    Augusta SPI    680 Industrial Park Drive   
Evans    GA    30809    US    Operating GA-163    163    MI    Branch   
Savannah SPI    291 Telfair Road    Savannah    GA    31401    US    Operating
TN-164    164    MI    Branch    Kingsport SPI    552 Eastern Star Road   
Kingsport    TN    37663    US    Operating TN-165    165    MI    Branch   
Nashville SPI    3340 Ambrose Avenue    Nashville    TN    37207    US   
Operating KY-166    166    MI    Branch    Louisville SPI    5412 Shepherdsville
Road    Louisville    KY    40228    US    Operating OH-167    167    MI   
Branch    Toledo SPI    141 H Street, Ampoint    Perrysburg    OH    43551    US
   Operating IN-168    168    MI    Branch    Evansville SPI    1310 Baker
Avenue    Evansville    IN    47710    US    Operating IN-169    169    MI   
Branch    Indianapolis SPI    3029 N. Post Road    Indianapolis    IN    46226
   US    Operating IL-170    170    MI    Branch    Chicago SPI    1420 W.
Thorndale Avenue    Itasca    IL    60143    US    Operating IL-171    171    MI
   Branch    Lake Bluff SPI    1301 Laura Lane    Lake Bluff    IL    60044   
US    Operating LA-172    172    MI    Branch    Baton Rouge SPI    1849 River
Road South , Suite 100    Baton Rouge    LA    70802    US    Operating MO-173
   173    MI    Branch    Kansas City SPI    1700 Jasper Street    North Kansas
City MO       64116    US    Operating KS-174    174    MI    Branch    El
Dorado SPI    2310 West 6th Avenue    El Dorado    KS    67042    US   
Operating OK-175    175    MI    Branch    Tulsa SPI    7201 E. 38th Street   
Tulsa    OK    74145    US    Operating TX-176    176    MI    Branch    Austin
SPI    207-C East Street. Elmo    Austin    TX    78745    US    Operating
TX-177    177    MI    Branch    Beaumont SPI    2975 Crocket Street    Beaumont
   TX    77701    US    Operating TX-178    178    MI    Branch    Corpus
Christi SPI    142 Flato Road    Corpus Christi    TX    78405    US   
Operating TX-179    179    MI    Branch    Dallas SPI    1142 Avenue S    Grand
Prairie    TX    75050    US    Operating TX-180    180    MI    Branch    La
Porte SPI    359 Pike Court    La Porte    TX    77571    US    Operating TX-181
   181    MI    Branch    Houston Yale St SPI    3556 Yale Street    Houston   
TX    77018    US    Operating TX-182    182    MI    Branch    Freeport SPI   
1220 S. Highway 288 #B    Richwood    TX    77531    US    Operating

 

CONFIDENTIAL

 

Page 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g598470dsp008.jpg]

  

FBM Branch Directory

Please note: This is a confidential document

to be used only for sanctioned FBM purposes.

 

Branch #

  

SX #

  

Division

  

Type

  

Branch Name

  

Address

  

City

  

St/Prov

  

Zip/Postal

  

Country

  

Status

TX-183    183    MI    Branch    San Antonio SPI    1833 Hormel Drive    San
Antonio    TX    78219    US    Operating TX-184    184    MI    Branch   
Seguin SPI    2511 N. Heideke Street    Seguin    TX    78155    US    Operating
CO-185    185    MI    Branch    Denver SPI    4770 Ivy Street    Denver    CO
   80216    US    Operating UT-186    186    MI    Branch    Salt Lake City SPI
   945 West 2900 Street    Salt Lake City    UT    84119    US    Operating
ID-187    187    MI    Branch    Boise SPI    2000 East Commercial    Meridian
   ID    83642    US    Operating OR-188    188    MI    Branch    Medford SPI
   970 Mason Way    Medford    OR    97501    US    Operating OR-189    189   
MI    Branch    Portland SPI    6709 NE 59th Place, Building 8    Portland    OR
   97218    US    Operating WA-190    190    MI    Branch    Kennewick SPI   
6416 West Hood Place, Building A, Suite    Kennewick    WA    99336    US   
Operating WA-191    191    MI    Branch    Seattle SPI    18270 Segale Park
Drive B    Tukwila    WA    98188    US    Operating NY-192    192    FAB   
Branch    Richlar SPI Fab    4447 46 Avenue SE    East Syracuse    NY    13057
   US    Closed PA-193    193    FAB    Branch    Lancaster SPI Fab    1600
Cloister Drive    Lancaster    PA    17601    US    Operating NC-194    194   
FAB    Branch    Charlotte SPI Fab    4297 Highway 24/27 East    Midland    NC
   28107    US    Closed FL-195    195    FAB    Branch    Tampa SPI Fab    4701
Acline Drive    Tampa    FL    33605    US    Operating IL-196    196    FAB   
Branch    Lake Bluff SPI Fab    1301 Laura Lane    Lake Bluff    IL    60044   
US    Operating LA-197    197    FAB    Branch    Baton Rouge SPI Fab    1849
River Road South , Suite 100    Baton Rouge    LA    70802    US    Operating
TX-198    198    FAB    Branch    Dallas SPI Fab    1142 Avenue S    Grand
Prairie    TX    75050    US    Operating TX-199    199    FAB    Branch    La
Porte SPI Fab    359 Pike Court, Suite 200    La Porte    TX    77571    US   
Operating TX-200    200    FAB    Branch    Seguin SPI Fab    2511 N. Heideke
Street    Seguin    TX    78155    US    Operating CO-201    201    FAB   
Branch    Denver SPI Fab    4770 Ivy Street    Denver    CO    80216    US   
Operating ID-202    202    FAB    Branch    Boise SPI Fab    2000 East
Commercial    Meridian    ID    83642    US    Operating OR-203    203    FAB   
Branch    Medford SPI Fab    970 Mason Way    Medford    OR    97501    US   
Operating WA-204    204    FAB    Branch    Seattle SPI Fab    18270 Segale Park
Drive B    Tukwila    WA    98188    US    Operating GA-205    205    SBP   
Branch    Marietta GA    1300 Canton Road NE    Marietta    GA    30066    US   
Operating FBM-206    206    Admin    Admin    Colorado acquisition            
      Closed VA-207    207    SBP    Branch    Richmond VA    2109 Westmoreland
Street.    Richmond    VA    23230    US    Operating VA-208    208    SBP   
Branch    Virginia Beach VA    5721 Bayside Road, Suite M    Virginia Beach   
VA    23455    US    Operating VA-209    209    SBP    Branch    Fredericksburg
VA    4005 Leonard Drive    Fredericksburg    VA    22408    US    Operating
VA-210    210    SBP    Branch    Roanoke VA    6545 Commonwealth Drive   
Roanoke    VA    24018    US    Operating FBM-211    211    Admin    Admin   
Host Analytics Use                   Closed FBM-212    212    Admin    Admin   
Host Analytics Use                   Closed IL-213    213    FAB    Unit    Lake
Bluff Panels    1301 Laura Lane    Lake Bluff    IL    60044    US    Operating
FBM-214    214    Admin    Admin    Host Analytics Use                   Closed
TX-215    215    FAB    Unit    Mulligan Fab    2511 N. Heideke Street    Seguin
   TX    78155    US    Operating IN-216    216    SBP    Branch    Evansville
IN    6717 Toney Lane    Evansville    IN    47715    US    Operating PA-217   
217    SBP    Branch    Irwin PA    10249 Garnet Lane    Irwin    PA    15642   
US    Closed GA-218    218    MI    Branch    Decatur GA SPI    3050 North
Lanier Parkway    Decatur    GA    30034    US    Operating

 

CONFIDENTIAL

 

Page 6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g598470dsp008.jpg]

  

FBM Branch Directory

Please note: This is a confidential document

to be used only for sanctioned FBM purposes.

 

Branch #

  

SX #

  

Division

  

Type

  

Branch Name

  

Address

  

City

  

St/Prov

  

Zip/Postal

  

Country

  

Status

GA-219    219    FAB    Branch    Decatur GA SPI Fab    3050 North Lanier
Parkway    Decatur    GA    30034    US    Operating MN-220    220    SBP   
Branch    Fridley MN    5346 Industrial Blvd. NE    Fridley    MN    55421    US
   Operating MN-221    221    SBP    Branch    Monticello MN    207 Dundas Road
   Monticello    MN    55362    US    Operating WA-222    222    SBP    Branch
   Tacoma WA    10745 A Street South    Tacoma    WA    98444    US    Closed
GA-223    223    SBP    Branch    McDonough GA    900 Daily Mill Road   
McDonough    GA    30253    US    Operating MO-224    224    SBP    Branch    St
Louis MO    3950 Taussig Road    Bridgeton    MO    63044    US    Operating
MO-225    225    SBP    Branch    Columbia MO    915 Elleta Blvd    Columbia   
MO    65202    US    Operating MO-226    226    SBP    Branch    Cape Girardeau
MO    2109 Rust Avenue    Cape Girardeau    MO    63703    US    Operating
IL-227    227    SBP    Branch    Springfield IL    3151 Cockrell Lane   
Springfield    IL    62711    US    Operating KY-228    228    SBP    Branch   
Paducah KY    4785 Cairo Road    Paducah    KY    42001    US    Operating
TN-229    229    SBP    Branch    Memphis TN    3520 Sky Harbor Cove    Memphis
   TN    38118    US    Moved MS-230    230    SBP    Branch    Tupelo MS   
3406 West Main Street, #400    Tupelo    MS    38801    US    Operating VA-231
   231    SBP    Branch    Richmond VBS VA    3008 Impala Place    Richmond   
VA    23228    US    Operating TX-232    232    SBP    Branch    FBM Doors TX   
6115 E. State Hwy 21    Bryan    TX    77808    US    Operating FL-233    233   
SBP    Branch    Vero Beach FL    9075 17th Place    Vero Beach    FL    32966
   US    Operating FL-234    234    SBP    Branch    Boynton Beach FL    3402
Quantam Blvd    Boynton Beach    FL    33426    US    Operating MN-235    235   
SBP    Branch    St Louis Park MN    4300 Park Glen Road    St. Louis Park    MN
   55416    US    Operating ND-236    236    SBP    Branch    Fargo ND    1425
Main Avenue    Fargo    ND    58103    US    Operating SD-237    237    SBP   
Branch    Sioux Falls SD    3605 W. Tickman Street    Sioux Falls    SD    57107
   US    Operating MN-238    238    SBP    Branch    Rochester ArmCom MN    234
35th Street SE    Rochester    MN    55904    US    Closed MN-239    239    SBP
   Branch    Rochester MN    4519 Morris Lane NE    Rochester    MN    55906   
US    Operating NE-240    240    SBP    Branch    Omaha ArmCom NE    4401
Florence Blvd.    Omaha    NE    68110    US    Closed MO-241    241    SBP   
Branch    Wentzville MO    108 Resource Drive    Wentzville    MO    63385    US
   Operating MO-242    242    SBP    Branch    Herculaneum MO    1317 McNutt
Street    Herculaneum    MO    63048    US    Operating CA-243    243    MI   
Branch    Vacaville CA SPI    1051 Aldridge Road, Suite C    Vacaville    CA   
95688    US    Operating MD-244    244    MI    Branch    Laurel MD SPI    9125
Whiskey Bottom Road, Bldg B, SuitLaurel       MD    20723    US    Operating
NV-245    245    SBP    Branch    Las Vegas NV    4711 Mitchell Street    North
Los Vegas    NV    89081    US    Operating MS-246    246    SBP    Branch   
FBM Memphis    11168 Willow Ridge Drive    Olive Branch    MS    38654-4013   
US    Operating PA-247    247    SBP    Branch    Harrisburg PA    109 Millers
Lane    Harrisburg    PA    17110    US    Operating PA-248    248    Unit   
Branch    Harrisburg PA Stealth    109 Millers Lane    Harrisburg    PA    17110
   US    Operating PA-249    249    SBP    Branch    State College PA    435
Rolling Ridge Drive    Bellefonte    PA    16823    US    Operating PA-250   
250    SBP    Branch    Downingtown PA    299 Boat Road, Suite 300    Dowingtown
   PA    19335    US    Operating PA-251    251    SBP    Branch    Philadelphia
PA    5200 Grays Avenue    Philadelphia    PA    19335    US    Operating PA-252
   252    SBP    Branch    New Freedom PA    224 N Constitution Avenue    New
Freedom    PA    17349    US    Operating VA-253    253    SBP    Branch   
Woodbridge VA    14962 Farm Creek Drive    Woodbridge    VA    22191    US   
Operating TX-254    254    SBP    Branch    New Braunfels TX    7800 N
Interstate 35    New Braunfels    TX    78130    US    Pending ON-401    401   
SBP    Branch    Burlington ON    1121 Walkers Line, Unit #3    Burlington    ON
   L7N 2G4    Canada    Operating ON-402    402    SBP    Branch    Cambridge ON
   36 Cherry Blossom Road    Cambridge    ON    N3H 4R7    Canada    Operating

 

CONFIDENTIAL

 

Page 7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g598470dsp008.jpg]

  

FBM Branch Directory

Please note: This is a confidential document

to be used only for sanctioned FBM purposes.

 

Branch #

  

SX #

  

Division

  

Type

  

Branch Name

  

Address

  

City

  

St/Prov

  

Zip/Postal

  

Country

  

Status

ON-403    403    SBP    Branch    Collingwood ON    85 Sanford Fleming Drive   
Collingwood    ON    L9Y 5A6    Canada    Operating ON-404    404    SBP   
Branch    London ON    571 Exeter Road    London    ON    N6E 2Z2    Canada   
Operating ON-405    405    SBP    Branch    Vaughan ON    91 Caldari Road, Unit
#3    Vaughan    ON    L4K 3Z9    Canada    Operating ON-406    406    SBP   
Branch    Windsor ON    2975 Saint Etienne Blvd.    Windsor    ON    N8W 5B1   
Canada    Operating MB-407    407    SBP    Branch    Winnipeg MB    1122
Kenaston Blvd    Winnipeg    MB    R3P 0R7    Canada    Operating SK-408    408
   SBP    Branch    Regina SK    1048 & 1060 Fleury Street    Regina    SK   
S4N 4W8    Canada    Operating SK-409    409    SBP    Branch    Saskatoon SK   
2801 & 2817 Miners Avenue N    Saskatoon    SK    S7K 4Z4    Canada    Operating
AB-410    410    SBP    Unit    Calgary Allroc Tool    7646 / 7648 40th Street
SE    Calgary    AB    T2C 2V4    Canada    Operating AB-411    411    SBP   
Branch    Calgary Foothills AB    5155 48 Avenue SE    Calgary    AB    T2B 3S8
   Canada    Operating AB-412    412    SBP    Branch    Calgary North AB   
5025 51st Street SE, Bays 14-16    Calgary    AB    T2B 3S8    Canada   
Operating AB-413    413    SBP    Branch    Lethbridge AB    530 - 36 Street N
   Lethbridge    AB    T1H 5H6    Canada    Operating AB-414    414    SBP   
Branch    Red Deer AB    7651 49 Avenue    Red Deer    AB    T4P 1M3    Canada
   Operating AB-415    415    SBP    Branch    Edmonton West AB    10841
Winterburn Road NW    Edmonton    AB    T5S 2A9    Canada    Operating AB-416   
416    SBP    Branch    Edmonton South AB    4212, 4220 55th Avenue NW   
Edmonton    AB    T6B 3S2    Canada    Operating AB-417    417    SBP    Branch
   Grande Prairie AB    109 - 87th Avenue    Grande Prairie    AB    T8V 5P6   
Canada    Operating AB-418    418    SBP    Branch    Fort McMurray AB    235
MacAlpine Crescent - Unit 4B    Fort McMurray    AB    T9H 4A5    Canada   
Operating BC-419    419    SBP    Branch    Surrey BC    9698 192 Street   
Surrey    BC    V4N 4C6    Canada    Operating BC-420    420    SBP    Branch   
Vancouver BC    3525 Lougheed Highway    Vancouver    BC    V5M 2A6    Canada   
Operating BC-421    421    SBP    Branch    Kelowna BC    #6, 2789 Highway 97
North    Kelowna    BC    V1X 4J8    Canada    Operating BC-422    422    SBP   
Branch    Kamloops BC    660 Kingston Avenue    Kamloops    BC    V2B 2C8   
Canada    Operating BC-423    423    SBP    Branch    Victoria BC    515 Alpha
Street    Victoria    BC    V8Z 1B4    Canada    Operating BC-424    424    SBP
   Branch    Nanaimo BC    2349 Delinea Place    Nanaimo    BC    V9T 5L9   
Canada    Operating BC-425    425    SBP    Branch    Campbell River BC    280,
1100 Homewood Road    Campbell River    BC    V9W 3N7    Canada    Operating
AB-427    427    MI    Branch    Edmonton SPI    12416 184 Street, Bldg C   
Edmonton    AB    T5V 1T4    Canada    Operating BC-428    428    MI    Branch
   Burnaby SPI    3220 Lake City Way    Burnaby    BC    V5A 3A4    Canada   
Operating ON-429    429    FAB    Branch    Burlington S&A SPI Fab    1121
Walkers Line - Unit#3    Burlington    ON    L7N 2G4    Canada    Closed AB-430
   430    FAB    Branch    Edmonton SPI Fab    12374 184 Street, Bldg A   
Edmonton    AB    T5V 1T4    Canada    Operating ON-431    431    SBP    Branch
   Whitby ON    1601 Tricont Avenue, Unit 1    Whitby    ON    L1N 7N5    Canada
   Operating PA-701    701    Admin    Admin    Lancaster Admin    1650 Manheim
Pike, Suite 202    Lancaster    PA    17602    US    Admin TX-702    702   
Admin    Admin    Dallas Admin    8301 John Carpenter    Dallas    TX   
75247-4724    US    Admin AB-703    703    Admin    Admin    Calgary Admin   
5025 51st Street SE, Bays 14-16    Calgary    AB    T2B 3S8    Canada    Admin
BC-704    704    Admin    Admin    Langley Admin (Vancouver)    9440 202 Street
204    Langley    BC    V1M 4A6    Canada    Admin WI-898    898    SBP   
Branch    Appleton WI       Appleton    WI       US    Closed WI-899    899   
SBP    Branch    Madison WI       Madison    WI       US    Closed WI-899    899
   SBP    Branch    Madison WI       Madison    WI       US    Closed

 

CONFIDENTIAL

 

Page 8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g598470dsp008.jpg]

  

FBM Branch Directory

Please note: This is a confidential document

to be used only for sanctioned FBM purposes.

 

Branch #

  

SX #

  

Division

  

Type

  

Branch Name

  

Address

  

City

  

St/Prov

  

Zip/Postal

  

Country

  

Status

                                    ######       Updated branch names to remove
“Winroc”                         #######       Deleted moved branches with same
branch #                               Legacy TIN hidden Column AI            
     

 

CONFIDENTIAL

 

Page 9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.2(d)

Existing Indebtedness

1. The Indebtedness secured by the liens set forth on Schedule 6.3(f).



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.3(f)

Existing Liens

 

Debtor

  

Secured Party

  

(Filing Office)
File No.

  

Date Filed

  

Description of Collateral

FBM Canada GSD, Inc.

(f/k/a Winroc-SPI a Division of Superior General Partnership Inc.)

   Diamond International Trucks Ltd.    (Government of Alberta) 15022503529   
02/25/2015    2015 Freightliner SD114 Serial # 1FVPG3DV1EHFU0510

FBM Canada GSD, Inc.

(f/k/a Winroc-SPI a Division of Superior General Partner)

   Diamond International Trucks Ltd.    (Government of Alberta) 15081232149   
08/12/2015    2013 7600 6x4 International Serial # 1HTGTSJT0DJ146038

FBM Canada GSD, Inc.

(f/k/a Winroc-SPI a Division of Superior General Partner)

   Diamond International Trucks Ltd.    (Government of Alberta) 15081232334   
08/12/2015    2015 Kenworth T800 Serial # 1NKDX4TX3FR973812

FBM Canada GSD, Inc.

(f/k/a Winroc-SPI a Division of Superior General Partner)

   Diamond International Trucks Ltd.    (Government of Alberta) 16101713099   
10/17/2016   

1. 2017 114SD Freightliner Serial # 1FVUG3DV4HHH1549

2. 2016 435K4 Hi Pro HIAB Picker, Serial # 4350094

3. 2016 Falcon 25’ Flat Deck, Serial # 235002590

FBM Canada GSD, Inc.    Ace Truck Rentals Ltd.    (Government of Alberta)
16112926656    11/29/2016    2017 Freightliner 114SD Serial # 1FVPG3DV6HHHM1551



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FBM Canada GSD, Inc.    Idealease Services Inc.    (Government of Alberta)
17011327297    01/13/2017    All trucks and other motor vehicles, trailers, and
equipment now or from time to time leased or supplied by Secured Party FBM
Canada GSD, Inc.    Diamond International Trucks Ltd.    (Government of Alberta)
17112923467    11/29/2017    2018 LT625 6x4 International Serial #
3HSDZTZR2JN227779 FBM Canada GSD, Inc.    Penske Truck Leasing Canada Inc.;
Locations De Camions Penske Canada Inc.    (Government of Alberta) 18021528165
   02/15/2018    2019 Freightliner X12564ST Serial # 1FUJGLD10KLKB0429 FBM
Canada GSD, Inc.    A.R.W Truck Equipment Ltd.    (Government of Alberta)
18031621024    03/16/2018    2007 Volvo Serial # 4V5KC9GH68N491706 FBM Canada
GSD, Inc.    Brandell Diesel Inc.    (Government of Alberta) 18062225997   
06/22/2018    2012 Kenworth Serial # 1NKDX4TX0CR955991 FBM Canada GSD, Inc.   
A.R.W Truck Equipment Ltd.    (Government of Alberta) 18071917287    07/19/2018
   2014 Kenworth T800 Serial # 1NKDX4TX3FR973812 FBM Canada GSD, Inc.    First
Truck Centre Edmonton Inc.    (Government of Alberta) 18072502091    07/25/2018
   2002 Freightliner/FL70, Serial # 1FVABTCT62HK03862 FBM Logistics, LLC    U.S.
Bank Equipment Finance    (California Secretary of State) 17-7624628023   
12/27/2017    1 Forklift-IC Pneumatic Class 5 2015 Model C50SL C50SL
P455L-0474-9887; together with all replacements, repairs, additions, and
accessories FBM Logistics, LLC    U.S. Bank Equipment Finance, a Division of
U.S. Bank National Association    (Indiana Secretary of State) 201700010116261
   12/27/2017    2015 Clark Model C50SL Forklift FBM Whitby, Inc. (f/k/a Del-Pro
Building Supplies Inc.)    De Lage Landen Financial Service Canada Inc.   
(Province of Ontario) 722614131    07/25/2018   

1. 335K-4 CLX HIAB Crane Serial # 3351051

2. BCI 24’6” Drywall Deck

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Foundation Building Materials, LLC    Toyota Motor Credit Corporation; REBAS,
Inc. dba Toyota-Lift of Los Angeles    (California Secretary of State)
14-7403499990    03/17/2014    Toyota Forklift Model #8FGU25, Serial #51285
Foundation Building Materials, LLC    U.S. Bank Equipment Finance, a division of
U.S. Bank National Association    (California Secretary of State) 15-7458174688
   04/06/2015    17 – Xerox 3610; 26 – Xerox 3655; 5 – Xerox 6655; 4 – Xerox
6700; 2 – Xerox 6600; 1 – Xerox C70; 1 – Xerox 7225; 1 – Xerox 6655 Foundation
Building Materials, LLC    U.S. Bank Equipment Finance    (California Secretary
of State) 15-7469628088    06/12/2015   

1 Copier 6655 E1B937553

1 Copier 6655 E1B937943

1 Copier 3655 C7X223868

1 Copier 3655 C7X227735

1 Printer 3610 A4T041079

1 Printer 3610 A4T040851

1 Copier Accessory 560YBF791232

1 Copier-CPC 7225 LX5700423

1 Copier 7225 LX5700423C

Foundation Building Materials, LLC    U.S. Bank Equipment Finance    (California
Secretary of State) 15-7469628109    06/12/2015   

1 Copier 6655 E1B938720

1 Copier-CPC 6655 E1B938720C

Foundation Building Materials, LLC    U.S. Bank Equipment Finance    (California
Secretary of State) 15-7488186533    10/02/2015   

1 Printer 3610 A4T551437

1 Printer 3610 A4T551448

1 Printer 3610 A4T551425

1 Printer 3610 A4T042885

1 Printer 3610 A4T553792

1 Printer 3610 A4T553795

1 Printer 3610 A4T553791

1 Printer 3610 A4T552478

1 Copier 3610 A4T551535

1 Copier WC3655 C7X228769

1 Copier WC3655 C7X232335

1 Copier-CPC W7225PT2 LX5821809BW

1 Copier W7225PT2 LX5821809

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Foundation Building Materials, LLC    U.S. Bank Equipment Finance    (California
Secretary of State) 16-7503709523    01/11/2016   

1 Copier 7225 LX7986004C

1 Copier 3655 C7X232455

1 Copier 3655 C7X242844

1 Copier 3655 C7X368137

1 Copier 7255 LX7984405

1 Copier 7255 LX7984405C

1 Copier 6655 E1B964006

1 Copier 6655 E1B942685

1 Copier 6655 E1B963973

1 Copier 3655 C7X242842

1 Copier 7225 LX7986004

1 Printer 6700 AB9784351

1 Printer 3610 A4T554970

1 Printer 3610 A4T544323

1 Printer 3610 A47545935

1 Printer 3610 A47545931

1 Printer 3610 A4T552940

1 Printer 3610 A4T552938

1 Printer 3610 A4T545002

1 Printer 3610 A4T544301

1 Printer 3610 A4T552946

1 Printer 3610 A4T552945

1 Printer 3610 A4T552943

1 Printer 3610 A4T553189

1 Printer 3610 A4T553194

1 Printer 3610 A4T553191

1 Printer 3610 A4T554965

1 Printer 3610 A4T554966

1 Printer 3610 A4T554967

1 Printer-CPC 6700 AB9784351C

Foundation Building Materials, LLC    U.S. Bank Equipment Finance    (California
Secretary of State) 16-7505202543    01/19/2016   

1 Copier 6700 AB9785173

1 Copier 3610 A4T555363

1 Copier 3610 A4T555356

1 Copier 3655 C7X243797

1 Copier 6700 AB9785153

1 Copier 3610 A4T555359

1 Copier 7225 LX5822461C

1 Copier 7225 LX5823106C

1 Copier-CPC 7225 LX5823106

1 Copier-CPC 7225 LX5822461

1 Copier-CPC 6700 AB9765173C

1 Copier-CPC 6700 AB9785153C

Foundation Building Materials, LLC    U.S. Bank Equipment Finance, a division of
U.S. Bank National Association    (California Secretary of State) 16-7511564662
   02/29/2016    1 – 2015 Clark Model C50SL Forklift

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Foundation Building Materials, LLC    Team Financial Group, Inc.    (California
Secretary of State) 16-7533041848    06/28/2016   

35 Xerox 3610, serial #’s A4T557265, A4T558666, A4T557558, A4T557564, A4T558582,
A4T558579, A4T558019, A4T558014, A4T557560, A4T557563, A4T558577, A4T558581,
A4T558578, A4T558584, A4T558580, A4T558865, A4T558583, A4T558016, A4T558013,
A4T557557, A4T559202, A4T556517, A4T557178, A4T557176, A4T557177, A4T557173,
A4T558922, A4T556771, A4T556772, A4T558862, A4T558864, A4T558015, A4T558011,
A4T557559, A4T557562

1 Xerox 6700 DN, serial #AB978316

3 Xerox WC3655, serial #C7X245961, C7X245056, C7X242511

16 Xerox WC6655, serial #’s E1B967076, E1B965190, E1B965995, E1B967076,
E1B965960, E1B965067, E1B965977, E1B966051, E1B966044, E1B943809, E1B967074,
E1B939968, E1B939972, E1B965981, E1B965070, E1B967066

Foundation Building Materials, LLC    Team Financial Group, Inc.    (California
Secretary of State) 16-7537590245    07/21/2016   

8 Xerox 3610, serial #’s A4T558892, A4T561852, A4T561849, A4T561854 A4T560398,
A4T560395, A4T560420, A4T558585

2 Xerox 3655, serial #’s C7X257461, C7X257477

5 Xerox 6655, serial #’s E1B968011, E1B967921, E1B967910, E1B967989, E1B967911

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Foundation Building Materials, LLC    Team Financial Group, Inc.    (California
Secretary of State) 16-7549343688    10/04/2016   

12 Xerox 3610 serial #A4T565176, A4T565067, A4T565209, A4T561108, A4T561109,
A4T565217, A4T561268, A4T561164, A4T561910, A4T561907, A4T561900, A4T561107

4 Xerox 3655 serial #C7X256516, C7X257506, C7X257278, C7X259029

2 Xerox 6655, serial #E1B971408, E1B970786

1 Xerox 6600 serial #XL1401372

1 Xerox 5955, serial #AWM738380

1 Xerox 7845, serial #MX4473524

1 HP 4015, serial #CNDY342778

Foundation Building Materials, LLC    Team Financial Group, Inc.    (California
Secretary of State) 16-7562206227    12/20/2016   

8 Xerox 3610, serial #A4T565539, A4T565252, A4T565544, A4T564945, A4T565546,
A4T562164, A4T562576, A4T563160

1 Xerox 3615, serial #A2T026838

7 Xerox 3655, serial #C7X261673, C7X261401, C7X259002, C7X261640, C7X261423,
C7X262553, C7X262550

2 Xerox 6600, serial #XL1402931, XL1402971

1 Xerox 7845, serial #MX447932

Foundation Building Materials, LLC    Team Financial Group, Inc.    (California
Secretary of State) 17-7575968843    03/17/2017   

18 Xerox 3610, serial #A4T567359, A4T567326, A4T566858, A4T566857, A4T566860,
A4T566892, A4T567313, A4T567254, A4T566752, A4T566751, A4T566755, A4T566951,
A4T566675, A4T567311, A4T567256, A4T566876, A4T567016, A4T566722

2 Xerox 3615, serial #A2T025538, A2T025493

4 Xerox 3655, serial #C7X262273, C7X263844, C7X263603, C7X273111

3 Xerox 6655, serial #E1B978546, E1B977318, E1B977312

Foundation Building Materials, LLC    HYG Financial Services, Inc.   
(California Secretary of State) 17-7584066943    05/08/2017    All equipment now
or hereafter leased by Lessor to Lessee

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Foundation Building Materials, LLC    Team Financial Group, Inc.    (California
Secretary of State) 17-7602476767    08/24/2017   

1 Xerox 3260, serial #K8A243711

8 Xerox 3610, serial #A4T568455, A4T568670, A4T568674, A4T568451, A4T568672,
A4T569177, A4T568189, A4T568675

38 Xerox 3655 serial #C7X275875, C7X272702, C7X274490, C7X274326, C7X272955,
C7X272857, C7X269055, C7X269055, C7X276859, C7X272742, C7X274280, C7X272856,
C7X279788, C7X275873, C7X276909, C7X275812, C7X279790, C7X274568, C7X275573,
C7X274573, C7X275626, C7X279783, C7X274177, C7X273980, C7X268191, C7X276870,
C7X269416, C7X274182, C7X279798, C7X274494, C7X274110, C7X276866, C7X279789,
C7X272858, C7X261625, C7X269056, C7X279812, C7X282627, C7X269420

2 Xerox 6655, serial #E1B981273, E1B981156

2 Xerox B405, serial #9HB336145, 9HB336213

1 Xerox C400, serial #7HB469411

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Foundation Building Materials, LLC    Team Financial Group, Inc.    (California
Secretary of State) 18-7625919967    01/05/2018   

9 Xerox 3655, serial #C7X283328, C7X276895, C7X283273, C7X274005, C7X272983,
C7X272950, C7X274014, C7X273986, C7X274100

2 Xerox 4015 serial #CNDYC35309, CNDYB44798

1 Xerox 6515, serial #5AV813882

2 Xerox 6655, serial #E1B982522, E1B982386

16 Xerox, serial #6HB024570, 6HB026342, 6HB026346, 6HB026280, 6HB024634,
6HB024574, 6HB025991, 6HB025910, 6HB025999, 6HB027474, 6HB024662, 6HB027464,
6HB027515, 6HB025956, 6HB024279, 6HB027465

1 Xerox B405, serial #9HB339495

1 Xerox B7035, serial #5DA081834

1 Xerox C400, serial #7HB469707

1 Xerox C8035, serial #3TX387242

1 Xerox C8046, serial #8TB552064

Finisher serial #SV 1500304A3

Foundation Building Materials, LLC    Team Financial Group, Inc.    (California
Secretary of State) 18-7656518108    06/28/2018   

18 – Xerox B400 serial #s 6HB030697, 6HB031533, 6HB030698, 6HB030706, 6HB031535,
6HB031539, 6HB031414, 6HB031532, 6HB031301, 6HB031076, 6HB031061, 6HB031064,
6HB031361, 6HB031431, 6HB031448, 6HB031451, 6HB031435, 6HB031437

1 Xerox 6510 serial #AV775859

3 Xerox B405 serial #s 9HB351993, 9HB351938, 9HB351932

1 Xerox B7035, serial #5DA088217

4 Xerox C400 serial #s 7HB772948, 7HB472266, 7HB470285, 7HB457751

1 Xerox C7030 serial #3UA288206

1 Xerox WC6515 serial #5AV815876

5 Xerox WC6655 serial #s E1B083406, E1B083346, E1B083349, E1B083338, E1B084594

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Winroc-SPI Corporation; FBM Canada GSB, Inc.    Ace Truck Rental LTD.   
(Government of Alberta) 1610907579    10/16/2016    2017 Freightliner/CT114089S
Serial # 1FVPG3DV4HHHM1550

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.7(c)

Existing Investments

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.9(b)

Existing Affiliate Transactions

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 6.10

Existing Negative Pledges

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A-1

TO THE ABL

CREDIT AGREEMENT

FORM OF U.S. GUARANTEE AND COLLATERAL AGREEMENT

Provided Separately

 

Exhibit A-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A-2

TO THE ABL

CREDIT AGREEMENT

FORM OF CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

Provided Separately

 

Exhibit A-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

TO THE ABL

CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

[DATE]

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
Section 5.2(a) of the ABL Credit Agreement dated August 13, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, FBM Alpha LLC, a Delaware limited
liability company (including its permitted successors, “Holdings”), Foundation
Building Materials Holding Company LLC, a Delaware limited liability company
(including its permitted successors, the “Lead Borrower”), the Additional US
Borrowers (as defined in the Credit Agreement) from time to time party thereto,
the Canadian Borrowers from time to time party thereto (together with the Lead
Borrower and the Additional US Borrowers, the “Borrowers”, and each, a
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders and as issuing banks and Bank of
America, N.A., as administrative agent and collateral agent (together with its
successors and permitted assigns in such capacity, the “Administrative Agent”).
Capitalized terms used and not defined herein have the meanings given such terms
in the Credit Agreement.

1.    I am the duly elected, qualified and acting [                    ]1 of the
Lead Borrower and solely in such capacity (and not individually) make the below
certifications.

2.    I have reviewed and am familiar with the contents of this Certificate.

3.    I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of FBMI and its consolidated
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). [Except as
specified on Attachment 2,]2[S]uch review did not disclose the existence during
or at the end of the accounting period covered by the Financial Statements, and
I have no knowledge of the existence, as of the date of this Certificate, of any
continuing Default or Event of Default.

4.    Attached hereto as Attachment 3 is a reasonably detailed calculation of
the Consolidated Fixed Charge Coverage Ratio for the Relevant Reference Period.

5.    Attached hereto as Attachment 4 is an updated Perfection Certificate,
signed by a Responsible Officer of the Lead Borrower, (A) setting forth the
information required pursuant to the Perfection Certificate and indicating, in a
manner reasonably satisfactory to the Administrative Agent, any changes in such
information from the most recent Perfection Certificate delivered pursuant to
Section 5.2(a)(iii) of the Credit Agreement (or, prior to the first delivery of

 

1 

Insert title of Responsible Officer.

2

Attachment 2 should be included if there is any Default or Event of Default.

 

Exhibit B-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

TO THE ABL

CREDIT AGREEMENT

a Perfection Certificate pursuant to Section 5.2(a)(iii) of the Credit
Agreement, from the Perfection Certificate delivered on the Closing Date) or
(B) certifying that there has been no change in such information from the most
recent Perfection Certificate delivered pursuant to Section 5.2(a)(iii) of the
Credit Agreement (or, prior to the first delivery of a Perfection Certificate
pursuant to Section 5.2(a)(iii) of the Credit Agreement, from the Perfection
Certificate delivered on the Closing Date).]3

[Signature page follows]

 

 

3 

To be included solely with respect to the concurrent delivery of financial
statements pursuant to Section 5.1(a) (or the annual financial statements or
Form 10-K referred to in clause (A) or (B) of the penultimate paragraph of
Section 5.1) of the Credit Agreement.

 

Exhibit B-1

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

TO THE ABL

CREDIT AGREEMENT

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first written above in the name of and on behalf of the Lead Borrower.

 

FOUNDATION BUILDING MATERIALS HOLDING COMPANY LLC   By:  

 

    Name:     Title:

 

Exhibit B-1

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATTACHMENT 1

OF

EXHIBIT B

The information described herein pertains to the [fiscal quarter / fiscal year]
ended             , 20    .

[Attach Financial Statements.]

 

Exhibit B

Attachment 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATTACHMENT 2

OF

EXHIBIT B

[Description of Default or Event of Default, if applicable]

[Specify the nature and extent thereof and any action taken or proposed to be
taken with respect thereto]

 

Exhibit B

Attachment 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATTACHMENT 3

OF

EXHIBIT B

The information described herein pertains to the [fiscal quarter / fiscal year]
ended             , 20    .

[Set forth a reasonably detailed calculation of the Consolidated Fixed Charge
Coverage Ratio for the Relevant Reference Period.]

 

Exhibit B

Attachment 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATTACHMENT 4

OF

EXHIBIT B

[Attach updated Perfection Certificate]

 

Exhibit B

Attachment 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

to the

ABL Credit Agreement

FORM OF CLOSING CERTIFICATE

FOR

FOUNDATION BUILDING MATERIALS HOLDING COMPANY, LLC

FBM ALPHA LLC

[            ], 2018

Pursuant to (i) Section 4.1(f) of the Term Loan Credit Agreement, dated
August 13, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”; terms
defined therein being used herein as therein defined), among FBM ALPHA LLC, a
Delaware limited liability company (formerly known as LSF9 Cypress Parent, LLC)
(“Holdings”), FOUNDATION BUILDING MATERIALS HOLDING COMPANY LLC, a Delaware
limited liability company (formerly known as FBM Beta LLC and LSF9 Cypress
Holdings, LLC) (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and ROYAL
BANK OF CANADA, as administrative agent and collateral agent (together with its
successors and permitted assigns in such capacity, the “Administrative Agent”),
and (ii) Section 4.1(f) of that certain ABL Credit Agreement dated August 13,
2018, (the “ABL Credit Agreement” and together with the Term Loan Credit
Agreement, the “Credit Agreements”; the terms defined therein being used herein
as therein defined), among Holdings, FOUNDATION BUILDING MATERIALS HOLDING
COMPANY LLC, a Delaware limited liability company (the “Lead Borrower”), the
Additional US Borrowers (as defined therein) from time to time party thereto,
the Canadian Borrowers (as defined therein) from time to time party thereto
(together with the Lead Borrower and the Additional US Borrowers, the
“Borrowers”, and each, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and as
issuing banks and Bank of America, N.A., as administrative agent and collateral
agent (together with its successors and permitted assigns in such capacity, the
“Administrative Agent”), the undersigned John J. Gorey, a Responsible Officer of
each of Holdings, the Borrower and the Lead Borrower hereby certifies, in such
capacity (and not individually), as follows:

1.    The representations and warranties of each Loan Party set forth in Article
III of the Credit Agreements and in each other Loan Document are true and
correct in all material respects (or, in the case of any such representation
that is qualified by materiality, in all respects) as of the Closing Date,
except in the case of any representation and warranty expressly stated to relate
to a specific earlier date, in which case such representation and warranty is
true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) as of such
earlier date.

2.    As of the date hereof, no Default or Event of Default shall have occurred
or would result under either of the Credit Agreements upon consummation of the
Transactions contemplated in each of the Credit Agreements.

3.     Since December 31, 2017, there has been no occurrence, development,
change, event or loss affecting the Lead Borrower that has had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

4.    As of the date hereof, the Refinancing has been consummated pursuant to
Section 4.1(b) of the ABL Credit Agreement.

[Signature page follows]

 

C-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date
first set forth above.

 

FBM ALPHA LLC By:  

                                                                       

Name:   Title:   FOUNDATION BUILDING MATERIALS HOLDING COMPANY LLC By:  

                                                                       

Name:   Title:  

 

C-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D

TO THE ABL

CREDIT AGREEMENT

PERFECTION CERTIFICATE

Provided Separately

 

Exhibit D-1

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

TO THE ABL

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the ABL Credit Agreement (as defined below), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                        
                                        2.    Assignee:  
                                                                                
  [and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

1 

Select as applicable.

 

Exhibit E-1

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.    Borrowers:   Foundation Building Materials Holding Company LLC, the
Additional US Borrowers from time to time party to the Credit Agreement and the
Canadian Borrowers from time to time party to the Credit Agreement 4.    Agent:
  Bank of America, N.A., as Administrative Agent under the Credit Agreement 5.
   Credit Agreement:   The ABL Credit Agreement, dated as of August 13, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein being used herein as
therein defined), among, FBM Alpha LLC, a Delaware limited liability company
(“Holdings”), Foundation Building Materials Holding Company LLC, a Delaware
limited liability company (the “Lead Borrower”), the Additional US Borrowers (as
defined therein) from time to time party thereto, the Canadian Borrowers from
time to time party thereto (together with the Lead Borrower and the Additional
US Borrowers, the “Borrowers”, and each, a “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto as
lenders and as issuing banks and Bank of America, N.A., as the Administrative
Agent

 

Exhibit E-1

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.

Assigned Interest:

 

Facility

Assigned1

  

Aggregate Amount

of Revolving Credit

Commitment/Loans

for all Lenders

  

Amount of US

Revolving Credit

Commitment/Loans

Assigned2

  

Amount of Canadian

Revolving Credit

Commitment/Loans

Assigned3

  

Percentage
Assigned of

Revolving Credit

Commitment/Loans3

   $                $                $                    %    $               
$                $                    %    $                $               
$                    %

Effective Date:             , 201     [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about Holdings, the Borrowers, the other Loan Parties and
their Affiliates or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

[Signature page follows]

 

 

1 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “US Revolving
Credit Facility”, “Incremental Facility” or other Facility under the Credit
Agreement).

2 

Except in the case of (i) an assignment of the entire remaining amount of the
Assignor’s Revolving Credit Commitment or Loans of any Class or (ii) assignments
to an existing Lender or an Affiliate or branch of a Lender, the assignment of
an amount less than $5,000,000 will require the consent of each of the Lead
Borrower and the Administrative Agent. Any partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under the Credit Agreement with respect to all Classes.

3 

Set forth, to at least nine decimals, as a percentage of the Revolving Credit
Commitment/Loans of all Lenders.

 

Exhibit E-1

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR

By:  

                                                                       

  Name:   Title: ASSIGNEE

 

NAME OF ASSIGNEE

 

By:  

                                                              

  Name:   Title:

[Consented to]4 and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:  

                                                              

  Name:   Title: By:  

                                                              

  Name:   Title:

[Consented to]5 and Accepted:

[Issuing Bank], as an Issuing Bank:

 

By:  

                                                              

  Name:   Title:

 

 

4 

To be added only if the consent of the Administrative Agent or the Issuing Bank,
as applicable, is required by the terms of the Credit Agreement.

 

Exhibit E-1

Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Swingline Lender], as a Swingline Lender:

 

By:  

                                                              

  Name:   Title:

 

Exhibit E-1

Page 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to:]5 [BORROWER] By:   By:  

                                                              

  Name:   Title:

 

 

5 

To be added only if the consent of a Borrower is required by the terms of the
Credit Agreement.

 

Exhibit E-1

Page 6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1

ABL CREDIT AGREEMENT DATED AUGUST 13, 2018

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption via an electronic settlement system
acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent)
and to consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Lead Borrower, any of the Lead Borrower’s Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by Holdings, any of the Lead Borrower’s Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or documents furnished pursuant hereto or
thereto.

1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption via an electronic settlement system acceptable to
the Administrative Agent (or if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent) and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements referred to in Section 3.1 or delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) it is not a
Disqualified Lender or an Affiliate of a Disqualified Lender and (vii) attached
to the Assignment and Assumption is any documentation required to be delivered
by it

 

Annex 1 page-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto
and (iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy or other electronic method shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Annex 1 page-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F

TO THE ABL

CREDIT AGREEMENT

FORM OF ABL INTERCREDITOR AGREEMENT

Provided Separately

 

Exhibit F-1

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT G-1

TO THE ABL

CREDIT AGREEMENT

FORM OF REVOLVING CREDIT NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

[US/CDN] $[            ]                             
                                         
                                                           

New York, New York

[            ]

FOR VALUE RECEIVED, the undersigned, [                    ], a
[                    ] (including its permitted successors, the “Borrower”),
hereby unconditionally promises to pay to [                    ] (the “Lender”)
or its registered assigns at the office of the Administrative Agent specified in
the Credit Agreement (as hereinafter defined) in lawful money of [the United
States] [Canada] and in immediately available funds, the principal amount of (a)
[        ][DOLLARS/CANADIAN DOLLARS] ([$/CDN$][        ]) or, if less, (b) the
aggregate unpaid principal amount of all Revolving Credit Loans (as defined in
the Credit Agreement) owing by the Borrower to the Lender pursuant to the Credit
Agreement. The principal amount shall be paid in the applicable amounts and on
the applicable dates specified in the Credit Agreement. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the applicable rates and on the
applicable dates specified in the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Credit
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type, each continuation of all
or a portion thereof as the same Type and, in the case of Fixed Rate Loans, the
length of each Interest Period with respect thereto. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed
absent manifest error. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of any Revolving Credit Loan.

This Note (a) is one of the Notes referred to in the ABL Credit Agreement dated
August 13, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among FBM Alpha
LLC, a Delaware limited liability company (“Holdings”), Foundation Building
Materials Holding Company LLC, a Delaware limited liability company (the “Lead
Borrower”), the Additional US Borrowers (as defined therein) from time to time
party thereto, the Canadian Borrowers (as defined therein) from time to time
party thereto (together with the Lead Borrower and the

 

Exhibit G-1

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT G-1

TO THE ABL

CREDIT AGREEMENT

 

Additional US Borrowers, the “Borrowers”, and each, a “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto as lenders and as issuing banks and Bank of America, N.A., as
administrative agent and collateral agent (together with its successors in such
capacity, the “Administrative Agent”), (b) is subject to the provisions of the
Credit Agreement, which are hereby incorporated herein by reference and (c) is
subject to prepayment in whole or in part as provided in the Credit Agreement.
This Note is secured and guaranteed as provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

The principal balance of the Revolving Credit Loans owing to the Lender, the
rates of interest applicable thereto and the date and amount of each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books; provided that the failure of the Lender to make any such recordation or
any error therein shall not in any manner affect the obligation of the Borrower
to make a payment when due of any amount owing under the Credit Agreement or
this Note.

Upon the occurrence and during the continuation of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.4 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

[Signature page follows]

 

Exhibit G-1

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties have hereby caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

[BORROWER] by  

                                          

  Name:   Title:

[Signature Page to Revolving Credit Note]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule A

to Revolving Note

[For US Borrower Only]

LOANS, CONVERSIONS AND REPAYMENTS OF ALTERNATE BASE RATE LOANS

 

Date

  

Amount of
Alternate Base Rate
Loans

  

Amount Converted
to Alternate Base
Rate Loans

  

Amount of Principal of
Alternate Base Rate
Loans Repaid

  

Amount of Alternate
Base Rate Loans
Converted to LIBOR
Rate Loans

  

Unpaid Principal
Balance of Alternate
Base Rate Loans

  

Notation Made By

                                                     

 

Exhibit G-1

Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule B

to Revolving Note

[For Canadaian Borrower Only]

LOANS, CONVERSIONS AND REPAYMENTS OF CANADIAN BASE RATE LOANS

 

Date

  

Amount of
Canadian Base Rate
Loans

  

Amount Converted
to Canadian Base
Rate Loans

  

Amount of Principal of
Canadian Base Rate
Loans Repaid

  

Amount of Canadian
Base Rate Loans
Converted to LIBOR
Rate Loans

  

Unpaid Principal
Balance of Canadian
Base Rate Loans

  

Notation Made By

                                                     

 

Exhibit G-1

Page 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule C

to Revolving Note

[For Canadaian Borrower Only]

LOANS, CONVERSIONS AND REPAYMENTS OF CANADIAN PRIME RATE LOANS

 

Date

  

Amount of
Canadian Prime
Rate Loans

  

Amount Converted
to Canadian Prime
Rate Loans

  

Amount of Principal of
Canadian Prime Rate
Loans Repaid

  

Amount of Canadian
Prime Rate Loans
Converted to CDOR
Rate Loans

  

Unpaid Principal
Balance of Canadian
Prime Rate Loans

  

Notation Made By

                                                     

 

Exhibit G-1

Page 6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule D

to Revolving Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBOR RATE LOANS

 

Date

  

Amount of LIBOR
Rate Loans

  

Amount

Converted to
LIBOR Rate
Loans

  

Interest Period and
Adjusted LIBO
Rate with Respect
Thereto

  

Amount of
Principal of
LIBOR Rate
Loans Repaid

  

Amount of LIBOR
Rate Loans Converted
to ABR Loans

  

Unpaid Principal
Balance of LIBOR
Rate Loans

  

Notation
Made By

                                                              

 

Exhibit G-1

Page 7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule E

to Revolving Note

[For Canadaian Borrower Only]

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF CDOR RATE LOANS

 

Date

  

Amount of CDOR
Rate Loans

  

Amount
Converted to
CDOR Rate
Loans

  

Interest Period and
CDOR Rate with
Respect Thereto

  

Amount of
Principal of
CDOR Rate Loans
Repaid

  

Amount of CDOR Rate
Loans Converted to
Canadian Prime Rate
Loans

  

Unpaid Principal
Balance of CDOR
Loans

  

Notation
Made By

                                                              

 

Exhibit G-1

Page 8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H-1

TO THE ABL

CREDIT AGREEMENT

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the ABL Credit Agreement dated as of August 13, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among, FBM Alpha LLC, a Delaware
limited liability company (“Holdings”), Foundation Building Materials Holding
Company LLC, a Delaware limited liability company (the “Lead Borrower”), the
Additional US Borrowers (as defined therein) from time to time party thereto,
the Canadian Borrowers (as defined therein) from time to time party thereto
(together with the Lead Borrower and the Additional US Borrowers, the
“Borrowers”, and each, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and as
issuing banks and Bank of America, N.A., as administrative agent and collateral
agent (together with its successors and permitted assigns in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the
applicable Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of its non-US Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the applicable Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the applicable Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-1

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[NAME OF LENDER] By:  

                                                  

  Name:   Title:

Date:               , 20[    ]

 

Exhibit H-1

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H-2

TO THE ABL

CREDIT AGREEMENT

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the ABL Credit Agreement dated as of August 13, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among FBM Alpha LLC, a Delaware
limited liability company (“Holdings”), Foundation Building Materials Holding
Company LLC, a Delaware limited liability company (the “Lead Borrower”), the
Additional US Borrowers (as defined therein) from time to time party thereto,
the Canadian Borrowers (as defined therein) from time to time party thereto
(together with the Lead Borrower and the Additional US Borrowers, the
“Borrowers”, and each, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and as
issuing banks and Bank of America, N.A., as administrative agent and collateral
agent (together with its successors and permitted assigns in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to the applicable Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-US Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-2

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:             , 20[    ]

 

Exhibit H-2

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H-3

TO THE ABL

CREDIT AGREEMENT

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the ABL Credit Agreement dated as of August 13, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among, FBM Alpha LLC, a Delaware
limited liability company (“Holdings”), Foundation Building Materials Holding
Company LLC, a Delaware limited liability company (the “Lead Borrower”), the
Additional US Borrowers (as defined therein) from time to time party thereto,
the Canadian Borrowers (as defined therein) from time to time party thereto
(together with the Lead Borrower and the Additional US Borrowers, the
“Borrowers”, and each, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and as
issuing banks and Bank of America, N.A., as administrative agent and collateral
agent (together with its successors and permitted assigns in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) it
and/or its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the applicable
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-3

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:             , 20[    ]

 

Exhibit H-3

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H-4

TO THE ABL

CREDIT AGREEMENT

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the ABL Credit Agreement dated as of August 13, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among, FBM Alpha LLC, a Delaware
limited liability company (“Holdings”), Foundation Building Materials Holding
Company LLC, a Delaware limited liability company (the “Lead Borrower”), the
Additional US Borrowers (as defined therein) from time to time party thereto,
the Canadian Borrowers (as defined therein) from time to time party thereto
(together with the Lead Borrower and the Additional US Borrowers, the
“Borrowers”, and each, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and as
issuing banks and Bank of America, N.A., as administrative agent and collateral
agent (together with its successors and permitted assigns in such capacity, the
“Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) it and/or its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the applicable
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms for each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the applicable Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the applicable Borrower and the
Administrative Agent with a properly completed and currently

 

Exhibit H-4

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:             , 20[    ]

 

Exhibit H-4

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I-1

TO THE ABL

CREDIT AGREEMENT

FORM OF BORROWING REQUEST

[Date]

Bank of America, N.A.

333 S. Hope Street, 19th Floor

CA9-192-13-33

Los Angeles, California 90071

Attention: Carlos Gil or Portfolio Manager

Fax: [                    ]

[Borrower]

Ladies and Gentlemen:

Pursuant to Section 2.3 of that certain ABL Credit Agreement dated as of
August 13, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used but not defined herein having the meanings given such terms in the Credit
Agreement), among FBM Alpha LLC, a Delaware limited liability company (including
its permitted successors, “Holdings”), Foundation Building Materials Holding
Company LLC, a Delaware limited liability company (including its permitted
successors, the “Lead Borrower”), the Additional US Borrowers (as defined
therein) from time to time party thereto, the Canadian Borrowers (as defined
therein) from time to time party thereto (together with the Lead Borrower and
the Additional US Borrowers, the “Borrowers”, and each, a “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto as lenders and as issuing banks and Bank of America, N.A., as
administrative agent and collateral agent (together with its successors and
permitted assigns in such capacity, the “Administrative Agent”), the undersigned
Borrower, a [Canadian Borrower][US Borrower], hereby requests a [US Revolving
Credit Borrowing][Canadian Revolving Credit Borrowing][FILO Borrowing] under the
Credit Agreement, and in that connection sets forth below the information
relating to such [US Revolving Credit Borrowing][Canadian Revolving Credit
Borrowing][FILO Borrowing]:

1.    The requested date for the borrowing of the proposed Revolving Credit Loan
is [            , 20    ] (the “Borrowing Date”).1

 

 

1 

The Borrowing Request shall be delivered (a) in the case of a LIBO Rate or CDOR
Rate Loan, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing (other than Fixed Rate Borrowings to
be incurred on the Closing Date for which notice may be given not later than
11:00 a.m., New York City time, one Business Day prior to the Closing Date) or
(b) in the case of an Alternate Base Rate, Canadian Base Rate or Canadian Prime
Rate Loan (including Agent Advances), not later than 10:00 a.m., New York City
time, on the date of the proposed Borrowing. The requested date must be a
Business Day.

 

Exhibit I-1

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.    The proposed Revolving Credit Loan is a [US Revolving Credit
Borrowing][Canadian Revolving Credit Borrowing][FILO Borrowing].

3.    The Type of the proposed [US Revolving Credit Borrowing][Canadian
Revolving Credit Borrowing][FILO Borrowing] is a [Alternative Base
Rate][Canadian Base Rate][Canadian Prime Rate][LIBO Rate][CDOR Rate] Loan.

4.    The currency and aggregate principal amount of the proposed Revolving
Credit Loan is [$/CDN$][        ].

[5.    The initial Interest Period for each [LIBO Rate][CDOR Rate] Loan made as
part of the proposed Revolving Credit Loan is [                    ]2
month[s].]3

6.    [The undersigned Borrower hereby authorizes and directs the Administrative
Agent to disburse the net proceeds of the proposed Revolving Credit Loan as set
forth on the funds flow memorandum attached hereto as Annex 1.]4[Insert location
and number of the account to which the funds requested pursuant to this
Borrowing Request are to be disbursed.]5

7.    The US Borrowing Base (based on the Borrowing Base Certificate last
delivered) is $[        ].

8.    The Canadian Borrowing Base (based on the Borrowing Base Certificate last
delivered) is $[        ].

9.    The FILO Borrowing Base (based on the Borrowing Base Certificate last
delivered) is $[        ].

10.    The Aggregate Borrowing Base (based on the Borrowing Base Certificate
last delivered) is $[        ].

[11.    The Revolving Credit Loans made pursuant to this Borrowing Request [do
not] constitute Agent Advances (it being understood that the Administrative
Agent shall be under no obligation to make such Agent Advance).]6

 

 

2 

Interest Periods may be one, two, three or six months (or, if approved by all
participating Lenders, 12 months).

3 

To be included only in the case of a LIBO Rate or CDOR Rate Loan.

4 

To be included for Borrowings on the Closing Date.

5 

To be included for Borrowings following the Closing Date.

6 

To be included only in the case of an Alternate Base Rate, Canadian Base Rate or
Canadian Prime Rate Loan.

 

Exhibit I-1

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[The undersigned Borrower hereby represents and warrants that [the conditions
specified in Section 4.2 of the Credit Agreement have been satisfied as of the
Borrowing Date]7.]

[The undersigned Borrower hereby acknowledges that the Credit Agreement has not
yet become effective, and must become effective in order for such Borrowing to
occur. In order to induce the Lenders to agree to make Loans as part of such
Borrowing, the Borrower hereby agrees, for the benefit of the Lenders, that
(a) on and following the effectiveness of the Credit Agreement, such Borrowing
shall for all purposes be deemed to have been requested under and in accordance
with the Credit Agreement and (b) if for any reason the Credit Agreement does
not become effective or the Credit Agreement becomes effective but such
Borrowing does not occur on August 13, 2018 (in each case, other than as a
result of a breach by the Administrative Agent or the Lenders under the Credit
Agreement), the Borrower agrees to reimburse the Lenders for any reasonable
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by such Lenders to fund such Borrowing, but
excluding any loss of anticipated profit. For purposes of interpreting this
paragraph, the provisions of Section 2.15 of the Credit Agreement shall apply
(regardless of whether the Credit Agreement ever becomes effective).]8

 

 

7 

To be included for Borrowings following the Closing Date.

8 

To be included for any Borrowing Request delivered prior to the Closing Date.

 

Exhibit I-1

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Very truly yours, FOUNDATION BUILDING MATERIALS HOLDING COMPANY LLC]9   By:  

 

    Name:     Title: [BORROWER]10   By:  

 

    Name:     Title:

 

 

9 

To be included for the Borrowing Request delivered in connection with the
Revolving Credit Loans borrowed on the Closing Date.

10 

To be included for any Borrowing Request delivered following the Closing Date.

 

Exhibit I-1

Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex 1

[Funds Flow Memorandum]

 

Exhibit I-1

Page 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I-2

TO THE ABL

CREDIT AGREEMENT

FORM OF INTEREST ELECTION REQUEST

[Date]

Bank of America, N.A.

333 S. Hope Street, 19th Floor

CA9-192-13-33

Los Angeles, California 90071

Attention: Carlos Gil or Portfolio Manager

Fax: [                    ]

[Borrower]

Ladies and Gentlemen:

Reference is made to the ABL Credit Agreement dated as of August 13, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used but not defined
herein having the meanings given such terms in the Credit Agreement), among, FBM
Alpha LLC, a Delaware limited liability company (“Holdings”), Foundation
Building Materials Holding Company LLC, a Delaware limited liability company
(the “Lead Borrower”), the Additional US Borrowers (as defined therein) from
time to time party thereto, the Canadian Borrowers (as defined therein) from
time to time party thereto (together with the Lead Borrower and the Additional
US Borrowers, the “Borrowers”, and each, a “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto as
lenders and as issuing banks and Bank of America, N.A., as administrative agent
and collateral agent (together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).

Pursuant to Section 2.6 of the Credit Agreement, the undersigned Borrower, a
[Canadian Borrower][US Borrower], hereby irrevocably notifies the Administrative
Agent of the following information with respect to the Interest Election Request
requested hereby:

1.    The effective date for the election made pursuant to this Interest
Election Request is [            , 20    ].

2.    The existing Revolving Credit Loan to which this Interest Rate Election
applies is a [US Revolving Credit Borrowing][Canadian Revolving Credit
Borrowing][FILO Borrowing].

 

Exhibit I-2

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.    The Type of the existing [US Revolving Credit Borrowing][Canadian
Revolving Credit Borrowing][FILO Borrowing] is a [Alternate Base Rate][Canadian
Base Rate][Canadian Prime Rate][LIBO Rate][CDOR Rate]1 Loan.

4.    The currency and aggregate principal amount of the existing Revolving
Credit Loans to be [converted][continued] is [$/CDN$][        ]2.

[5.    Type and principal amount of each new Borrowing resulting from the
requested conversion is [Alternate Base Rate][Canadian Base Rate][Canadian Prime
Rate][LIBO Rate][CDOR Rate] Loan and [$/CDN$][        ]3.]4

[6.    The Interest Period for each new [LIBO Rate][CDOR Rate] Loan resulting
from the requested [conversion][continuance] is [                    ]5
month[s].]6

 

 

1 

If a Fixed Rate Borrowing, specify last day of current Interest Period.

2 

If different options are being elected with respect to different portions of the
existing Borrowing, indicate the portions thereof to be allocated to each
resulting Borrowing.

3 

If different options are being elected with respect to different portions of the
Borrowing, specify type for each resulting new Borrowing.

4 

To be included only if a conversion is requested.

5 

Interest Periods may be one, two, three or six months (or, if approved by all
participating Lenders, 12 months).

6 

To be included only in the case of a LIBO Rate or CDOR Rate Loan.

 

Exhibit I-2

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Very truly yours,   [BORROWER]7           By:  

 

      Name:       Title:

 

 

7 

To be signed by the applicable Borrower making the Interest Election Request.

 

Exhibit I-2

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I-3

TO THE ABL

CREDIT AGREEMENT

PREPAYMENT NOTICE

[Date]

Bank of America, N.A.

333 S. Hope Street, 19th Floor

CA9-192-13-33

Los Angeles, California 90071

Attention: Carlos Gil or Portfolio Manager

Fax: [                    ]

Re:    Prepayment Notice for [BORROWER]

Ladies and Gentlemen:

Pursuant to that certain ABL Credit Agreement dated August 13, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used but not defined herein
having the meanings given such terms in the Credit Agreement), among, FBM Alpha
LLC, a Delaware limited liability company (including its permitted successors,
“Holdings”), Foundation Building Materials Holding Company LLC, a Delaware
limited liability company (including its permitted successors, the “Lead
Borrower”), the Additional US Borrowers (as defined therein) from time to time
party thereto, the Canadian Borrowers (as defined therein) from time to time
party thereto (together with the Lead Borrower and the Additional US Borrowers,
the “Borrowers”, and each, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and as
issuing banks and Bank of America, N.A., as administrative agent and collateral
agent (together with its successors and permitted assigns in such capacity, the
“Administrative Agent”), [BORROWER] hereby notifies the Administrative Agent of
its prepayment of the [US][Canadian] Revolving Credit Loan under the Credit
Agreement and in that connection sets forth below the information relating to
such [US Revolving Credit Borrowing][Canadian Revolving Credit Borrowing][FILO
Borrowing]:

 

Exhibit I-3

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.    [This prepayment is an optional prepayment pursuant to Section 2.9(a) of
the Credit Agreement.]1[This prepayment is a mandatory prepayment pursuant to
Section 2.11(a) of the Credit Agreement.]2

2.    The date for the prepayment of the Revolving Credit Loan is [            ,
20    ] (the “Payment Date”).

3.    The [US Revolving Credit Borrowing][Canadian Revolving Credit
Borrowing][FILO Borrowing] to be prepaid was borrowed effective [            ,
20    ].

4.    The currency and principal amount3 of the Revolving Credit Loan to be
prepaid is [USD][CDN] $[ ], which principal shall be prepaid in addition to
accrued interest thereon.

5.    The remaining balance of the [US Revolving Credit Borrowing][Canadian
Revolving Credit Borrowing][FILO Borrowing] originated on [            , 20    ]
will be [USD][CDN] $[        ].

Please let us know if you have any questions regarding this matter.

 

Very truly yours, [BORROWER] By:  

 

  Name:   Title:

 

 

1 

To be included in the event of an optional prepayment.

2 

To be included in the event of a mandatory prepayment.

3 

Each prepayment shall be in a principal amount of (i) in the case of a Alternate
Base Rate, Canadian Base Rate or Canadian Prime Rate Loan, $500,000 or a whole
multiple of $100,000 in excess thereof and (ii) in the case of a LIBO Rate or
CDOR Rate Loan, $500,000 or a whole or multiple of $500,000 in excess thereof.

 

Exhibit I-3

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT J

TO THE ABL

CREDIT AGREEMENT

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate is being executed and delivered pursuant to
(i) Section 4.1(e) of that certain Term Loan Credit Agreement, dated as of
August 13, 2018 (the “Term Loan Credit Agreement”; the terms defined therein
being used herein as therein defined), by and among FBM ALPHA LLC, a Delaware
limited liability company (formerly known as LSF9 Cypress Parent, LLC)
(“Holdings”), FOUNDATION BUILDING MATERIALS HOLDING COMPANY LLC, a Delaware
limited liability company (formerly known as FBM Beta LLC and LSF9 Cypress
Holdings, LLC) (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and ROYAL
BANK OF CANADA, as administrative agent and collateral agent and
(ii) Section 4.1(e) of that certain ABL Credit Agreement dated August 13, 2018
(the “ABL Credit Agreement” and together with the Term Loan Credit Agreement,
the “Credit Agreements”; the terms defined therein being used herein as therein
defined), among Holdings, FOUNDATION BUILDING MATERIALS HOLDING COMPANY LLC, a
Delaware limited liability company (the “Lead Borrower”), the Additional US
Borrowers (as defined therein) from time to time party thereto, the Canadian
Borrowers (as defined therein) from time to time party thereto (together with
the Lead Borrower and the Additional US Borrowers, the “Borrowers”, and each, a
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto as lenders and as issuing banks and Bank of
America, N.A., as administrative agent and collateral agent (together with its
successors and permitted assigns in such capacity, the “Administrative Agent”).

I, John J. Gorey, a Financial Officer (or other officer of equivalent duties) of
Holdings (after giving effect to the Transactions), in such capacity and not in
an individual capacity, hereby certify on behalf of Holdings as follows:

 

  1.

The sum of the debt and liabilities (subordinated, contingent or otherwise) of
Holdings and its subsidiaries, on a consolidated basis, does not exceed the fair
value of the present assets of the Holdings and its subsidiaries, on a
consolidated basis.

 

  2.

The capital of Holdings and its subsidiaries, on a consolidated basis, is not
unreasonably small in relation to their business as conducted or contemplated to
be conducted on the date hereof.

 

  3.

The present fair saleable value of the assets of Holdings and its subsidiaries,
on a consolidated basis, is greater than the total amount that will be required
to pay the probable liabilities, on a consolidated basis, of Holdings and its
subsidiaries as they become absolute and matured.

 

Exhibit J

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  4.

Holdings and its subsidiaries, on a consolidated basis, have not incurred and do
not intend to incur, or believe that they will incur, debts or other
liabilities, including current obligations, beyond their ability to pay such
debts or other liabilities as they become due (whether at maturity or
otherwise).

 

  5.

For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

  6.

In reaching the conclusions set forth in this Solvency Certificate, the
undersigned has (i) reviewed the Credit Agreements and other Loan Documents
referred to therein and such other documents deemed relevant and (ii) made such
other investigations and inquiries as the undersigned has deemed appropriate.
The undersigned is familiar with the financial performance and prospects of
Holdings and its subsidiaries.

 

  7.

The undersigned confirms and acknowledges that the Administrative Agent and the
Lenders are relying on the truth and accuracy of this Solvency Certificate in
connection with the Commitments and Loans under the Credit Agreements.

[Signature page follows]

 

Exhibit J

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

FBM ALPHA LLC By:  

                                                                           

Name:   Title:   FOUNDATION BUILDING MATERIALS HOLDING COMPANY LLC By:  

                                                                       

Name:   Title:  

 

Exhibit J

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT K-1

TO THE ABL

CREDIT AGREEMENT

FORM OF NOTICE OF ADDITIONAL BORROWER AND ASSUMPTION AGREEMENT

This NOTICE OF ADDITIONAL BORROWER AND ASSUMPTION AGREEMENT (this “Agreement”),
dated [            ], 201     made by [                    ] (the “Additional
Borrower”), in favor of Bank of America, N.A., as administrative agent and
collateral agent (together with its successors, in such capacity, the
“Administrative Agent”) and the lenders party to that certain ABL Credit
Agreement dated August 13, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among, FBM Alpha LLC, a Delaware limited liability company (“Holdings”),
Foundation Building Materials Holding Company LLC, a Delaware limited liability
company (the “Lead Borrower”), the Additional US Borrowers (as defined therein)
from time to time party thereto, the Canadian Borrowers (as defined therein)
from time to time party thereto (together with the Lead Borrower and the
Additional US Borrowers, the “Borrowers”, and each, a “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto as lenders and as issuing banks and Bank of America, N.A., as
administrative agent and collateral agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to and in accordance with Section 10.1 of the Credit
Agreement, the Additional Borrower has elected to be added as a Borrower under
the Credit Agreement;

WHEREAS, the Additional Borrower has agreed to execute and deliver this
Agreement in order to become a party to the Credit Agreement; NOW, THEREFORE, IT
IS AGREED:

1.    Credit Agreement. By executing and delivering this Agreement, the
Additional Borrower, as provided in Section 10.1 of the Credit Agreement,
(a) hereby becomes a party to the Credit Agreement as a [US][Canadian] Borrower
thereunder with the same force and effect as if originally named therein as a
[US][Canadian] Borrower and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a [US][Canadian]
Borrower thereunder. The Additional Borrower hereby represents and warrants that
(i) each of the representations and warranties contained in Section 3 of the
Credit Agreement is true, correct and complete in all material respects (or if
qualified by materiality therein, in all respects) on and as of the date hereof
to the same extent as though made on and as of the date hereof (after giving
effect to this Agreement), except to the extent such representations and
warranties specifically relate to an earlier

 

Exhibit K-1

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

date, in which case such representations and warranties were true, correct and
complete in all material respects (or if qualified by materiality therein, in
all respects) on and as of such earlier date and (ii) no Default or Event of
Default has occurred and is continuing or would result from the addition of the
Additional Borrower pursuant to this Agreement.

2.    Loan Document. This Agreement shall constitute a “Loan Document” for
purposes of the Credit Agreement and the other Loan Documents, whether or not
reference is made to this Agreement in the Credit Agreement or in any other Loan
Document or other document or instrument delivered in connection therewith.

3.    Acknowledgment and Consent. Each Additional Borrower hereby acknowledges
that it has reviewed the terms and provisions of the Credit Agreement and this
Agreement and consents hereto. Each Additional Borrower acknowledges and agrees
that each of the Loan Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Agreement.

4.    Conditions Precedent. The effectiveness of this Agreement is conditioned
on the Administrative Agent receiving (i) documents required by Section 5.9 of
the Credit Agreement with respect to such Additional Borrower and (ii) such
documentation and other information reasonably requested in writing by each
Lender within ten Business Days following receipt of this Agreement to satisfy
requirements under applicable “know your customer” and anti-money-laundering
rules and regulations, including, the PATRIOT Act and, in the case of any
Canadian Borrower, Canadian Anti-Money Laundering Laws.

5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Notice of Additional
Borrower and Assumption Agreement to be duly executed and delivered as of the
date first above written.

 

    [ADDITIONAL BORROWER]   By:  

                                                                   

    Name:     Title:

 

Exhibit K-1

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT K-2

TO THE ABL

CREDIT AGREEMENT

FORM OF NOTICE OF ADDITIONAL GUARANTOR

[Date]

Bank of America, N.A.

333 S. Hope Street, 19th Floor

CA9-192-13-33

Los Angeles, California 90071

Attention: Carlos Gil or Portfolio Manager

Fax: [                    ]

FBM ALPHA LLC

Ladies and Gentlemen:

This Notice of Additional Guarantor is delivered pursuant to Section 10.2 of
that certain ABL Credit Agreement, dated August 13, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used but not defined herein having the
meanings given such terms in the Credit Agreement), among, FBM Alpha LLC, a
Delaware limited liability company (including its permitted successors,
“Holdings”), Foundation Building Materials Holding Company LLC, a Delaware
limited liability company (including its permitted successors, the “Lead
Borrower”), the Additional US Borrowers (as defined therein) from time to time
party thereto, the Canadian Borrowers (as defined therein) from time to time
party thereto (together with the Lead Borrower and the Additional US Borrowers,
the “Borrowers”, and each, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and as
issuing banks and Bank of America, N.A., as administrative agent and collateral
agent (together with its successors and permitted assigns in such capacity, the
“Administrative Agent”), and reference is made thereto for full particulars of
the matters described therein.

Holdings hereby provides notice that it hereby elects to add
[                    ], effective as of [            ], 20[    ]1, a
[jurisdiction] [type of entity] (the “Additional Guarantor”), a [Group Member
which is currently an Excluded Subsidiary]2, as a Discretionary Guarantor under
the Credit Agreement.

 

 

1 

To be no earlier than 15 Business Days after the date of the notice (or such
shorter period as the Administrative Agent may reasonably agree).

2 

Or such other Person reasonably satisfactory to the Administrative Agent.

 

Exhibit K-2

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Holdings and the Additional Guarantor shall deliver the documents required by
Section 5.9 of the Credit Agreement in accordance with the requirements of
Section 10.2 of the Credit Agreement, with respect to the Additional Guarantor.

[Pursuant to Section 10.2 of the Credit Agreement, Holdings hereby requests that
the Administrative Agent consent to the addition of the Additional Guarantor as
a Discretionary Guarantor, such consent to be evidenced by the Administrative
Agent’s signature hereto.]3

In accordance with Section 10.2(d) of the Credit Agreement, the effectiveness of
this Notice of Additional Guarantor is conditioned upon the receipt by the
Administrative Agent of (a) opinions (to the extent reasonably requested by the
Administrative Agent), board resolutions and officers’ certificates and/or
reaffirmation agreements consistent with those delivered to the Administrative
Agent under Section 4.1 of the Credit Agreement and (b) all other documentation
and other information, in each case as reasonably requested in writing by the
Administrative Agent or any Lender within ten Business Days following receipt of
this Notice of Additional Guarantor to satisfy requirements under applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the Canadian Anti-Money Laundering Laws.

This Notice of Additional Guarantor shall constitute a Loan Document under the
Credit Agreement.

THIS NOTICE OF ADDITIONAL GUARANTOR SHALL BE CONSTRUED BY, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature page follows]

 

 

3 

To be included only if the consent of the Administrative Agent is required;
pursuant to Section 10.2, no such consent is required if the Additional
Guarantor is organized in a Qualified Jurisdiction.

 

Exhibit K-2

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has caused this Notice of Additional
Guarantor to be duly executed and delivered as of the date first above written.

 

FBM ALPHA LLC By:   Foundation Building Materials, Inc., its sole member By:  

 

  Name:   Title:

 

[Notice of Additional Guarantor]

Exhibit K-2

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to by:]4   [BANK OF AMERICA, N.A., as Administrative Agent]   By:  

 

    Name:     Title:

 

 

4 

To be included only if the consent of the Administrative Agent is required.

 

Exhibit K-2

Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT L

TO THE ABL

CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

[Date]

Bank of America, N.A.

333 S. Hope Street, 19th Floor

CA9-192-13-33

Los Angeles, California 90071

Attention: Carlos Gil or Portfolio Manager

Fax: [                    ]

FBM ALPHA LLC

Ladies and Gentlemen:

The undersigned hereby certifies that:

1.    I am the duly elected [                    ] of FOUNDATION BUILDING
MATERIALS HOLDING COMPANY LLC, a Delaware limited liability company (including
its permitted successors, the “Lead Borrower”), and solely in such capacity (and
not individually) make the below certifications.

2.    In accordance with subsection 5.2(c) of that certain ABL Credit Agreement
dated as of August 13, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used but not defined herein having the meanings given such
terms in the Credit Agreement), among, FBM Alpha LLC, a Delaware limited
liability company (including its permitted successors, “Holdings”), the Lead
Borrower, the Additional US Borrowers (as defined therein) from time to time
party thereto, the Canadian Borrowers (as defined therein) from time to time
party thereto (together with the Lead Borrower and the Additional US Borrowers,
the “Borrowers”, and each, a “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto as lenders and as
issuing banks and Bank of America, N.A., as administrative agent and collateral
agent (together with its successors and permitted assigns in such capacity, the
“Administrative Agent”), attached hereto as Annex 1 is a true and accurate
calculation of the US Borrowing Base, the Canadian Borrowing Base, the FILO
Borrowing Base and the Aggregate Borrowing Base as of [        ][    ],
20[    ], determined in accordance with the requirements of the Credit
Agreement.

[The undersigned hereby provides notice to the Administrative Agent of the
following modifications to Schedule 5.17 of the Credit Agreement regarding
additional locations where Qualifying Equipment is held by a Qualifying Loan
Party: [list new locations]/[delete locations previously notified].

 

Exhibit L-1

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of the date first written above.

 

FOUNDATION BUILDING MATERIALS HOLDING COMPANY LLC By:  

                                                                       

  Name:   Title:

 

Exhibit L-1

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex 1 to Exhibit L

[Attach supporting calculations for US Borrowing Base, Canadian Borrowing Base,
the FILO Borrowing Base and Aggregate Borrowing Base in reasonable detail,
including the following:]

 

 

BANK OF AMERICA BUSINESS CAPITAL

        ISC: CONFIDENTIAL         FBM    

CERTIFICATE - CONSOLIDATED REVOLVER

      1         BBC DATE:          

 

 

         

ACCOUNTS RECEIVABLE

         

1

 

BEGINNING BALANCE LINE 5 LAST REPORT

       

2

 

PLUS SALES AS OF

                 (+)         

 

   

 

 

     

3

 

LESS CREDITS AS OF

                 (-)         

 

   

 

 

     

4

 

LESS GROSS COLLECTIONS AS OF

                 (-)         

 

   

 

 

     

5

 

ADJUSTMENTS:

                 

 

 

     

6

 

ADJUSTMENTS:

                 

 

 

     

7

 

ENDING BALANCE

                 

 

 

     

8

 

LESS: INELIGIBLE

                 

 

 

     

9

 

ELIGIBLE NOT TO EXCEED

                 

 

 

   

 

 

   

 

 

 

10

 

Less: AR Reserves

                     

 

 

 

11

 

AR AVAILABILITY - Net Eligible AR @ Adv%, net of Reserves

 

                 

 

 

   

CREDIT CARD RECEIVABLE

         

12

 

CREDIT CARD RECEIVABLE AS OF

             

 

   

 

 

     

13

 

LESS: INELIGIBLE

                 

 

 

     

14

 

ELIGIBLE CC RECEIVABLE

                 

 

 

   

 

 

   

 

 

 

15

 

Less: Reserves

                     

 

 

 

16

 

Net Eligible CC Receivable @ Adv%, net of Reserves

 

                 

 

 

 

17

 

Sublimit

                     

 

 

 

18

 

CC RECEIVABLE AVAILABILITY -

                     

 

 

   

INVENTORY

         

19

 

INVENTORY AS OF

             

 

   

 

 

     

20

 

LESS: INELIGIBLE

                 

 

 

     

21

 

ELIGIBLE INVENTORY

                 

 

 

   

 

 

   

 

 

 

22

 

Less: Reserves

                     

 

 

 

23

 

Net Eligible Inventory @ Adv%, net of Reserves

                     

 

 

 

24

 

Appraised Inventory @ 85% of NOLV

                 

 

 

   

 

 

   

 

 

 

25

 

INVENTORY AVAILABILITY

                   

 

 

 

 

Exhibit L-1

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

MACHINERY & EQUIPMENT

           

MACHINERY & EQUIPMENT AS OF

               

 

   

 

   

26

 

LESS: INELIGIBLE/ACCUM DEPRECIATION

                 

 

   

27

 

ELIGIBLE M&E (Net Book Value) @ 85% of NOLV

                 

 

 

 

 

 

28

 

Sublimit

                       

 

29

 

M&E AVAILABILITY

                       

 

30

             

CASH

             

ELIGIBLE CASH AS OF

               

 

   

 

 

 

 

 

31

 

Less: Reserves

                       

 

32

 

CASH AVAILABILITY - Net Eligible Cash @ Adv%

                     

 

33

               

COLLATERAL RESERVES

           

LESS:

 

Wage Earner Protection Reserve

                       

 

34

 

LESS:

 

Priority Payables Reserve

                       

 

35

 

LESS:

 

Rent Reserve

                       

 

36

 

LESS:

 

Delinquent Taxes Reserve

                       

 

37

 

LESS:

 

PMSI Reserve / AP to Vendors with Security Interest

                   

 

38

 

LESS:

 

Wage Lien Reserve

                       

 

39

 

LESS:

 

Other Reserve - FILO PUSHDOWN RESERVE

                     

 

40

 

TOTAL RESERVES

                       

 

41

               

GROSS AVAILABILITY

         

42

 

LINE AMOUNT

         

43

 

ADJUSTED GROSS AVAILABILITY

         

44

               

LOAN ACTIVITY

           

OUTSTANDING LOAN BALANCE as of

         

45

               

REVOLVING LOAN AVAILABILITY

           

CALCULATED AVAILABILITY

         

46

 

LESS: OUTSTANDING LOAN BALANCE

             

 

       

 

47

 

LESS: MERCHANDISE L/C

                       

 

48

 

LESS: Other Reserve

                       

 

49

 

LESS: Other Reserve

                       

 

50

 

NET AVAILABLE

               

 

       

 

51

                           

 

  THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE INFORMATION SET FORTH ABOVE
IS TRUE AND COMPLETE.     THE UNDERSIGNED GRANTS A SECURITY INTEREST IN THE
COLLATERAL REFLECTED ABOVE TO BANK OF AMERICA, N.A.,     AS ADMINISTRATIVE AGENT
AND REPRESENTS AND WARRANTS THAT SAID COLLATERAL COMPLIES WITH THE
REPRESENTATIONS,     WARRANTIES AND COVENANTS CONTAINED IN THE ABL CREDIT
AGREEMENT DATED AUGUST 13, 2018.  

 

  

AUTHORIZED SIGNATURE:                                                      

  BANK OF AMERICA BUSINESS CAPITAL   

 

  

Name:

   JOHN GOREY                                                                 
RECEIVED BY:                                                                  

TITLE:

   CFO                                          
                                            

 

Exhibit L-1

Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT M

TO THE ABL

CREDIT AGREEMENT

FORM OF COLLATERAL ACCESS AGREEMENT1

This COLLATERAL ACCESS AGREEMENT (this “Agreement”) is entered into by [NAME OF
LANDLORD] (“Landlord”), to and for the benefit of Bank of America, N.A., as
collateral agent for the Secured Creditors (as defined below) (in such capacity
and together with any successor thereto, the “Collateral Agent”). Unless
otherwise defined herein, all capitalized terms used herein and defined in the
ABL Credit Agreement referred to below shall be used herein as therein defined.

RECITALS:

WHEREAS, Landlord is the record title holder and owner of certain real
(immovable) property located at [ADDRESS OF PROPERTY] (the “Real Property”);

WHEREAS, [NAME OF TENANT], a [JURISDICTION OF INCORPORATION/ FORMATION]
(“Tenant”), has possession of and occupies all or a portion of the Real Property
(the “Premises”) in accordance with a lease agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Lease”);

WHEREAS, reference is made to that certain ABL Credit Agreement dated August 13,
2018 (as amended, restated, amended and restated, supplemented, otherwise
modified or otherwise replaced from time to time, the “ABL Credit Agreement”),
among, FBM Alpha LLC, a Delaware limited liability company (including its
permitted successors, “Holdings”), Foundation Building Materials Holding Company
LLC, a Delaware limited liability company (including its permitted successors,
the “Lead Borrower”), the Additional US Borrowers (as defined therein) from time
to time party thereto, the Canadian Borrowers (as defined therein) from time to
time party thereto (together with the Lead Borrower and the Additional US
Borrowers, the “Borrowers”, and each, a “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto as lenders
and as issuing banks (the “Lenders”) and Bank of America, N.A., as
administrative agent and collateral agent (together with its successors and
permitted assigns in such capacity, the “Administrative Agent”), pursuant to
which Tenant (an affiliate of the Lead Borrower) has executed a guarantee and
collateral agreement and other collateral documents in relation to the ABL
Credit Agreement;

WHEREAS, Tenant’s repayment of (or guaranty of) the extensions of credit made by
the Lenders under the ABL Credit Agreement will be secured by substantially all
of the assets of Tenant, including all of the following now or hereafter located
on the Premises,

 

 

1 

Subject to reasonable changes to conform to local laws, as applicable, in the
reasonable discretion of the Collateral Agent.

 

Exhibit M-1

Page 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) all inventory of Tenant, (ii) all equipment used in Tenant’s business,
(iii) all leasehold improvements of Tenant, and (iv) all furniture and all other
personal (movable) property (the “Collateral”); and

WHEREAS, the Collateral Agent has requested that Landlord execute this Agreement
as a requirement under the ABL Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord hereby represents and warrants to, and covenants and agrees with, the
Collateral Agent as follows:

1.    Landlord Lien. (a) Landlord hereby acknowledges the validity of the
Administrative Agent’s lien and hypothec on the Collateral and (i) waives,
discharges and releases unto the Collateral Agent and its successors and assigns
any and all security interests, prior claims and hypothecs created by statute,
contract (including the Lease) or by common law and any and all rights granted
by or under any present or future laws to levy, execute or distrain for rent or
any other charges which may be due to Landlord against the Collateral, and any
and all other claims, prior claims, liens, hypothecs and demands of every kind
which it now has or may hereafter have against the Collateral (including,
without limitation, any right to include the Collateral in any secured financing
that Landlord may become a party to), and (ii) agrees that any rights, claims or
demands it may have in or to the Collateral, no matter how arising (to the
extent not effectively waived pursuant to clause (a)(i) of this paragraph 1,
shall be subordinate to the rights of the Collateral Agent in respect thereof,
and Landlord hereby cedes priority and preference of rank of any and all
hypothecs it has or may in the future have on the Collateral in favor of all of
the present and future Collateral Agent’s hypothecs on the Collateral. Landlord
acknowledges that the Collateral is and will remain personal (movable) property
and not fixtures or immovable property or part of the underlying real estate
even though it may be affixed to or placed on the Premises.

(b)    Landlord further agrees not to assert any claim to the Collateral while
Tenant is indebted under (or in respect of) the ABL Credit Agreement. Landlord
acknowledges that the Collateral Agent shall have a first priority security
interest in, and hypothec on, the Collateral and that the Collateral Agent shall
have the right to file, register, publish and record [Uniform Commercial
Code/Personal Property Security Act] financing statements and hypothec
registrations (or local law equivalent) against the Collateral.

2.    Nature of Collateral. The Collateral may be installed in or located on the
Premises and is not and shall not be deemed to be a fixture or immovable
property or part of the underlying real estate but shall at all times be
considered personal (movable) property.

3.    Collateral Agent’s Access. (a) Landlord agrees that while the Lease is in
effect (including during any extension or renewal periods) it will not prevent
the Collateral

 

Exhibit M-1

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent or its designees from entering upon the Premises at all reasonable times
and upon reasonable notice to inspect, appraise or remove the Collateral.

(b)    In the event that Landlord either deems itself entitled to redeem or take
possession of the Premises during the term of the Lease or intends to terminate
the Lease prior to the expiration of the term thereof due to a default of Tenant
thereunder, Landlord will deliver notice (the “Termination Notice”) to the
Collateral Agent to that effect not less than 20 days before taking such action.
Landlord agrees that within the 90-day period after the Collateral Agent
receives the Termination Notice (the “Disposition Period”), the Collateral Agent
shall have the right, but not the obligation, to enter upon and into the
Premises for the purpose of assembling, repossessing, appraising, displaying,
removing, preparing for sale or lease, repairing, transferring, selling (at
public or private sale) or otherwise dealing with the Collateral. Landlord
further agrees that during the Disposition Period, Landlord will not interfere
with the Collateral Agent’s actions in removing the Collateral from the Premises
or such other of the Collateral Agent’s actions in otherwise enforcing its
security interest in, or hypothec on, the Collateral. Notwithstanding anything
to the contrary in this paragraph, Landlord acknowledges that the Collateral
Agent shall at no time have any obligation to remove the Collateral from the
Premises. The Collateral Agent shall not be liable for any diminution in value
of the Premises caused by the absence of the Collateral actually removed, by the
need to replace the Collateral after such removal or for any other matter except
as specifically set forth herein. For the actual period of occupancy by the
Collateral Agent during the Disposition Period, the Collateral Agent will pay to
Landlord a fee equal to the basic rent required to be paid under the Lease by
tenant as if the Lease were in full force and effect, pro rated on a per diem
basis based on a 30 day month (provided, that such rent shall exclude any rent
adjustments, indemnity payments, or similar amounts payable under the Lease for
default, holdover status or similar charges), to the extent that such amount is
not paid by Tenant. If any injunction or stay is issued (including an automatic
stay or any other stay due to a bankruptcy, receivership, arrangement or similar
proceeding) that prohibits the Collateral Agent from removing the Collateral,
commencement of the Disposition Period shall be deferred until such injunction
or stay is lifted or removed.

(c)    In entering upon or into the Premises under either clause (a) or (b) set
forth above of this paragraph 3, the Collateral Agent hereby agrees to
indemnify, defend and hold Landlord harmless from and against any and all
claims, judgments, liabilities, costs and expenses incurred by Landlord, not as
a result of the Landlord’s own gross negligence, intentional fault or breach and
caused solely by the Collateral Agent entering upon or into the Premises and
taking any of the foregoing actions with respect to the Collateral. Such costs
shall include any damage to the Premises made by the Collateral Agent in
severing and/or removing the Collateral therefrom and taking any of the
foregoing actions with respect to the Collateral. Additionally, the Collateral
Agent shall repair, at its sole cost and expense, any physical damage to the
Premises actually caused by the Collateral Agent’s taking any of the foregoing
actions with respect to the Collateral (ordinary wear and tear excluded).

 

Exhibit M-1

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.    Default Notices. Landlord shall send to the Collateral Agent a copy of any
notice of default under the Lease sent by Landlord to Tenant (the “Default
Notice”). Any Default Notice shall state the nature of the default and shall
specify the amounts of rent or other payments provided for that are claimed to
be in default.

5.    Default and Cure Rights. Notwithstanding anything to the contrary
contained in the Lease, and without thereby assuming Tenant’s obligations under
the Lease, in the event of a default by Tenant under the Lease, the Collateral
Agent shall have the right, but not the obligation, to cure any such default(s)
within the later of (a) 30 days following receipt of a Default Notice, and
(b) the last day of the cure period available to Tenant under the terms of the
Lease (except with respect to payment default(s), which cure must be made within
the later of (i) 15 days following receipt of a Default Notice, and (ii) the
last day of the cure period available to Tenant under the terms of the Lease
with respect to payment default(s)); provided, however, that if a non-monetary
default cannot reasonably be cured by the Collateral Agent within such 30 day
period, the Collateral Agent shall have such additional period of time as shall
be reasonably necessary (at Landlord’s commercially reasonable discretion) to
cure such non-monetary default so long as the Collateral Agent commences such
curative measures within such 30 day period and thereafter proceeds diligently
to complete such curative measures. No action by the Collateral Agent or any
Lender pursuant to this Agreement shall be deemed to be an assumption by the
Collateral Agent or the Lenders of any obligation under the Lease, and except as
expressly provided in paragraph 3 above, the Collateral Agent shall not have any
obligation to the Landlord.

6.    Delivery of Notices. All notices to the Collateral Agent under this
Agreement shall be in writing and sent to the Collateral Agent by e-mail, by
telefacsimile (with a copy to be sent by certified or overnight mail), by
certified or registered mail, return receipt requested, or by overnight delivery
service at the address set forth on the signature page to this Agreement.

7.    Expiration of Agreement. The provisions of this Agreement shall continue
in effect until the earlier of (a) the date on which the Lease would otherwise
terminate absent a Tenant default, and (b) Landlord shall have received the
Collateral Agent’s written certification that the ABL Credit Agreement has been
terminated.

8.    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the law of the jurisdiction in which the Premises are located.

9.    Successors and Assigns. The terms and provisions of this Agreement shall
inure to the benefit of and be binding upon the successor and assigns of
Landlord (including any successor owner of the Real Property) and the Collateral
Agent. Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to Landlord’s interest in the Premises.

 

Exhibit M-1

Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.    Amendments. This Agreement may not be changed or terminated orally or by
course of conduct and is binding upon, and inures to the benefit of, the parties
hereto, the Lenders and each of their respective successors and assigns.

11.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but together the counterparts shall
constitute one and the same document.

12.    ABL Credit Agreement. The parties thereto may, without in any way
affecting or limiting this Agreement, and without notice to Landlord, modify,
supplement, restate (in whole or in part), replace or refinance the ABL Credit
Agreement or any of the other Loan Documents thereunder.

13.    Language. The parties hereto confirm that it is their wish that this
agreement and all documents relating thereto, including notices, be drawn up in
the English language. Les parties aux présentes confirment leur volonté que
cette convention de même que tous documents, y compris tous avis, s’y rapportant
soient rédigés en langue anglaise.

[Signature page follows]

 

Exhibit M-1

Page 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.

 

[NAME OF LANDLORD] By:  

                                                                           

  Name:   Title:   [Address]

Bank of America, N.A.

333 S. Hope Street, 19th Floor

CA9-192-13-33

Los Angeles, California 90071

Attention: Carlos Gil or Portfolio Manager

Fax: [                    ]

 

Exhibit M-1

Page 6